                    Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 1 of 203




                                                                                        1   THISCONTRACTISA RATED ORDER                                   k        RATWO                                              PASS OF PACES
            AWAROICONTRACT                                                                  UNDER OPASns C F R 3W I                                       F                                                                 1____ 115________
2 CONTRACT(»«c tnn th iU /H O                                                                                                                       3 EFFECTIVE DATE               4   REQuismowPURCHAser e q v e b t ip r o j s c t n o
HSCEDM-15-D-00015                                                                                                                          0 9 /2 8 /2 0 1 5  192115FSETACX0012
t    issues BY                                                 COC£ I          ICE/DM/DC-LAGUNA                             BLArataSBTEREOBYftfoflia/auflawnei         CODE ICE/DM/DC-LAGUNA
ICE/Detent Mngt/Detenc Contcact-LAG                                                                                         ICE/Oetent Hngt/Detent Contract-LAG
Immigration and Customs Enforcement                                                                                         Immigration and Customs Enforcement
Office of Acquisition Management                                                                                            Office of Acquisition Management
24000 Avila Road, Room 3104                                                                                                 24000 Avila Road, Room 3104
Attn: Jun Surla (949) 360-3073                                                                                              Attn: Jun Surla.  949-360-3073
Laguna Niguel CA 92677                                                                                                      Laguna Niguel CA 92677
1    NAME AND AOOHfSS OF CONTRACTOn ( K o . S t r o o t C ^ . C a a i O r . S I s U a iK t Z i p C o a l                                               a DCUVERY

                                                                                                                                                              FOB ORIGIN                               X OTHERIS 9B b t k f t t l
GEO GROUP INC THE                                                                                                                                      >. 048C0UNT FOR PROMPT RKYMENT
621 NM S3RO ST STE 700
                                                                                                                                                                                Net 30
BOCA RATON FL 334878242


                                                                                                                                                       10 SUBMIT mVOICEB                                             ITEM
                                                                                                                                                       |4copimui!auomnwua irkM )
                                                                                                                                                       TO THEAOORESBSHOWN M
cose 6127064650000                                                       F ACUITY COO E

I t . SKIP TOAIARK FOR                                         CODE                                                          IBPRYMEMTWUJ.SBMADE BY                                                     COM ICE-ERO-FOD-SEATTLE
Department of Homeland Securit/                                                                                              DHS, ICE
Immigration and Customs Enforcement                                                                                          Burlington Finance Center
1623 East J Street                                                                                                           P.O. Box 1620
Tacoma, HA 98421                                                                                                             Attn: ICE-ERO-FOD-Seattle
Attn: James Gronewold                                                                                                        Hilliston VT 05495-1620

IIAUTHORITYFORUSIN8OTHERTHANFUU.AND OPEN COMPETITKM                                                                          14 ACCOUNT1NQ AND APPROPRIATION DATA
   ~10USC 33«(e)(            I       41US.C.25SIC1I                                                                                                                             See Schedule

    ISA ITEMNO                                                      ISO.SimiESlSERWCES                                                                   ISC. ISO.                     ise.UNITPRICE                               ISF.AMOUNT
                                                                                                                                                       QUANTITY UNIT


                     Continued
                                                                                                                                           150. TOTAEAMOUNT O f CONTRACT                                                                             SO.DO

                                                                                                                     14 . TABU! OP COMTEMTB
     1X1    I SEC I DE8CR1PTI0H                                                                                  [PAQEISI          OO lseC. I DESCRIPTION                                                                                   I? A G E (3 1
            PART I • THE 8CKEDUIE                                                                                                   PART II • CONTRACT CLAUSES
     X                SOUCITATIOWCONTRACTFORM                                                                    1                 *        <     CONTRACT CLAUSES                                                                           1 0 3 ______
     X          a     SUPPLIES OR SERVICES AND PRICE8ICOST3                                                      2                        PARTIS -L IS T O F DOCUMENTS. EXHWTS AND OTHER ATTACH
     X          c                                                                                                43                          J     1 U S T OF ATTACNMENTB                                                                   1I I S
                                                                               1




                                                                                                                                   *
                        I




                                                                   j




     X         0      PACKAGING AND MARKKO                                                                       92                       PART IV ‘ REPRESENTATIONS AND MSTRUCTKMS
     X          E     INSPECTIOH AND ACCEPTANCE                                                                   93                         K         REPRESENTATIONS. CERTIFICATIONS AND
     X          f     DELIVERIES OR PERFORMANCE                                                                   95                                   OTHER STATEMENTS OF OFFERORS
     X                c o n t r a c t /DMOUSTRATUM              DATA                                              97                         L         1NSTR8 CONUS . AKO NOTICES TO OFFERORS
                q
     X         H      S PECWL CONTRACT HEOIXREUENTS                                                               101                        M         EVALUATION FACTORS FOR AWARD
                                                                                 eOHfRACTOlQOFBCBHWmCOMPLETE ITEMITORttaSAPPUCABlE
    17. _ J^CONTRACTOR 3 NEOOTIATEO AGREEMENT (C oatram r IJ c o q u i n a (0trg n met                                        IS.                                                                              YtourcSsrcn
documoAiandmlum                      1             c o p tw l» i*tiilA g ia iE c 9 jC c n ln R ls ra s n M *ts                BFrfifaimNmw UiTiwItwe                                   H 5 C E D M * e 1 .5 ” R ” 0 0 0 0 X
A fm li ami daiiM r sa u m t <» pmleini a ll 8 w H fv io ts M l fo itli or o tM fm w ia m E IM                                Wctudiria HU eOdMBRi e r cnango* m«aa by you « M tli td d o ia itt ar d u n g * * 4IS 441 h u h
o b o « o c n d o n in 7 e e n tim iiM n ih M m (o rlM a fts i4 *n 4 ia n ttiS 2 d litn » i T N o re lts c n d                in lu 1abOM. a lu m b y aaeaplad as to M a a in t bMad abo>a and on any eandaon
( tt e a c R i M M p a i M M a tit eonesa N ii9 bo f U t a a la and gm aoM d t y Pw tecown                                    ih e e tt T lb ta a o ta c o n a u m m e w a m c e n w a u tiic b e B n iiitta le ia to H a w n fl
aoctsnerti; (a) Out »M (dM anln(L(b>m a 46140010(1, if any, sn4(e|auV i|» giriilon 4.                                         (to o m s n lit (a) t m O ovw nm onri •etototam end yeur alfw , o n l (b) M t ■waRbocntract
                                                                                                                              No (umiof eoforactuai socutitcnl If raxM sary.
fdsrenoa iMTibA                                    I
19A NAME AND TITLE OP SIGNER (7Vp » o r pnra9                                                                                20A NAA1E OP c o N tx A C r m a o Ff i CER                                    .......
 A m b e r M a r t in , E V P , C o n t r a c t A d m i n i s t r a t i o n                                                  R o b e r ta        J .     H a lls
    is e NAME OF CONTRACTOR                                                                       19C. DATE STONED            20a UNTTEO STATES OF AMERICA                                                                         IOC DATE SIGNED
                            A     / / J        y

    BY                                                                                                 9 /2 4 /1 5

         ISiaaoam M a a n s n s iie w ira d to aisol                                                                         ___ iS m w iM ^ W B Cim g»(4«aO »eeA ___________________
WN TS4 4 4 I*I 144044                                                                                                                                                                                     ^resoWbvOSA
FRGvnuseomm ISuNuvste



                                                                                                 5®                                                                                                                  GEO-TCC 005740

                                                                                                  B. Decater, CCR, RPR


                                                                                                                                                                                                                                   GEO-State 036825


                                                                                                                                                                                                       Ex. 3 to Martin Decl.
                                                                                                                                                                                                              Page 1 of 203
          Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 2 of 203




                                      REFEUSNCS NOOFOOCUtfENTBEOIOCONTUW EO                                                PACE    OF
CONTINUATION SHEET                    HSCEDM-15-0-00015                                                                     2       1 115
NAME o r O ffE ftO fl OR CaNTmUTTOR

GEO GROUP INC THE
ITEM HO                               SUPPUESSCRWCES                               QUAKTITV UNIT   U N IT P R I C E                 AMOUNT

  (A)                                       (B)                                      (C)    (D)         (E)                             <F)

               DUNS Number:           612706465

               COR POC:                                                 , e-mail
               address,

               Alternate POC:
               email address,

               Finance POC:
               e-mail address,

                Exengst Action: Y
                FOB: Destination
                Period o£ Performance: 09/2B/201S to 09/27/2025


                BASE PERIOD: September 26, 2015 through
                September 27, 2016.

   0001         DETENTION SERVICES lAW THE PERFORMANCE WORK                                 DA                   0 .0 0                       0 .0 0
                STATEMENT (Estimated       Bed Days)

               Orders from this Contract will be issued through
               the issuance of a tas): order.

                Product/Service Code: S206
                Product/Service Description: HOUSEKEEPING- GUARD




                BASE PERIOD: September 28, 2015 through
                September 27, 2016.

   OOOIA        Detention Bed Days, Guaranteed Minimum, Beds                                                                      49,980,604.98
                           / Day.
                Unit of Issue DA is equivalent to Bed-Day.

                Product/Service Code; S206
                Product/Service Description: HOUSEKEEPING- GUARD




                BASE PERIOD: September 28, 2015 through
                September 27, 2016.

   OOOIB        Detention Bed Days, Above Guaranteed Minimum,                                                                      6,820,849.20
                Beds of                                   Unit of
                Issue DA is equivalent to Bed-Day.

                Product/Service Code:             S206
                Continued ...



                                                                                                                          opnoKAtpeMiua
                                                                                                                          spoRunaairaM
                                                                                                                          FM<fUCTRlU ItO
                                                                                                                          GEO-TCC 005741



                                                                                                                                   GEO-State 036826


                                                                                                                  Ex. 3 to Martin Decl.
                                                                                                                         Page 2 of 203
              Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 3 of 203




                                   REFERENCE NO OF DOCUMENT BEING CONTINUED                                  PAGE        OF
 CONTINUATION SHEET
                                   IHSCEDM-15-D-00015                                                            3            115
 NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE
 ITEM NO                           SUPPUES/SERVICES                           QUANTITY UNIT   UNIT PRICE                 AMOUNT
   (A)                                                                          (C)    (D)       (^ )                         (F)
                 Product/Service Description: HOUSEKEEPING- GUARD




                 BASE PERIOD: September 28, 2015 through
                 September 27, 2016.

   0002          TRANSPORTATION SERVICES lAW THE PERFORMANCE WORK                                                                    0.00
                 STATEMENT

                 Orders from this Contract will be issued through
                 the issuance of a task order.

                 Product/Service Code: S206
                 Product/Service Description: HOUSEKEEPING- GUARD


                 BASE PERIOD: September 28, 2015 through
                 September 27, 2016.

   0002A         Transportation Fixed Flat Rate for                                                                      3,944,544.00
                 Vehicles. These vehicles are:

                 1.               Bus
                 2.                Transporters
                 3.              Utility Vehicle.
                 4.              ADA Van
                 5.               Van.

                 Unit of Issue MO is equivalent to Month.
                 Product/Service Code: S206
                 Product/Service Description: HOUSEKEEPING- GUARD


                 BASE PERIOD: September 28, 2015 through
                 September 27, 2016.

   0002B         Estimated Fuel Cost for Vehicles. Contractor                                                                 300,000.00
                 shall not exceed the amount shown without prior
                 approval by the Contracting Officer. This is a
                 Not-To-Exceed of               Unit of Issue MO
                 is equivalent to Month.

                 Product/Service Code: S206
                 Product/Service Description: HOUSEKEEPING- GUARD


                 BASE PERIOD: September 28, 2015 through
                 September 27, 2016.

                Continued ...



NSW7S 4M M 52-8067                                                                                         OPTIONAL FORM 536 (488)
                                                                                                           Spoluc/ed by QSA

                                                                                                           d &   m   m   ^ 4 2




                                                                                                                     GEO-State 036827

                                                                                                        Ex. 3 to Martin Decl.
                                                                                                               Page 3 of 203
            Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 4 of 203




                                REFERENCE NO OF DOCUMENT BEING CONTINUED                                  PAGE       OF
CONTINUATION SHEET              HSCEDM-15-D-00015                                                           4__           115
NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE
ITEM NO                         SUPPUES/SERVICE5                           QUANTITY UNIT   UNIT PRICE                 AMOUNT

   (A)                                 (B)                                   (C)    (D)       (E)                         (F)
   0002C        Estimated Travel Cost Inclusive of Lodging and                                                             36,000.00
                Meals & Incidental Expenses (MISE) for Detention
                Officers exceeding the standard working hours.
                Cost is based on actual charges per occurrence,
                not to exceed the allowable Federal Travel
                Regulation rates / costs in effect on the dates
                of travel. Contractor shall not exceed the
                amount shown without prior approval by the
                Contracting Officer. This is NOT-TO EXCEED of
                            Unit of issue LO is equivalent to Lot

                Product/Service Code: S206
                Product/Service Description: HOUSEKEEPING- GUARD


                BASE PERIOD: September 28, 2015 through
                September 27, 2016.

   0002D        OVERTIME. Overtime must be pre-approved by the                                                            122,694.00
                Government and tracked by the contractor
                {including name of approver, hours approved, and
                date of approval). Overtime hours not used in
                any base or option period will not roll over to
                the next performance period. The contractor
                shall not exceed the amount shown without prior
                approval by the Contracting Officer. Unit of
                Issue of HR is equivalent to Hour.

                Product/Service Code: S206
                Product/Service Description: HOUSEKEEPING- GUARD


                BASE PERIOD: September 28, 2015 through
                September 27, 2016.

  0002E         Remote Post and Other Destinations. Remote Post                                                           542,640.00
                and Other Destinations must be pre-approved by
                the Government and tracked by the Contractor
                (including name of approver, hours approved and
                date of approval). Hours not used in any base or
                option period will not roll over to the next
                performance period. Unit of Issue HR is
                equivalent to Hours.

                Product/Service Code: S206
                Product/Service Description: HOUSEKEEPING- GUARD


                BASE PERIOD: September 28, 2015 through
                September 27, 2016.
                Continued ...



HSN 7M(W)M52-8067                                                                                       OPTIONAL FORM 336 (4.68)
                                                                                                        Spofiftored by Q$A




                                                                                                                  GEO-State 036828

                                                                                                  Ex. 3 to Martin Decl.
                                                                                                         Page 4 of 203
           Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 5 of 203




                                 REFERENCE NO. OF DOCUMENT BEING CONTINUED                                         PAGE     OF
 CONTINUATION SHEET              HSCEDM-15-D-00015
                                                                                                                    5              115
 NAME OF OFFEROR OR CONTRACTOR

 GEO GROUP INC THE
 ITEM NO                         SUPPUES/SERVICES                              QUANTITY UNIT    UNIT PRICE                   AMOUNT
   (A)                                  (3 )                                     (C)    (D)        (E)                             (F)

   0002F      Transportation Fixed and Flat Rate including                                                                  1,076,088.00
              vehicles for Yakima Washington and Medford
              Oregon.

              For Yakima, Washington:                            Transporter

              For Medford, Oregon;             Transporters

              Unit of Issue MO is equivalent to Month.

              Product/Service Code: S206
              Product/Service Description; HOUSEKEEPING- GUARD


              BASE PERIOD: September 28, 2015 through
              September 27, 2016.

  0003        Detainee Volunteer Wages for the Detainee Work                            LO     114,975.00                        114,975.00
              Program. Reimbursement for this line item will be
              at the actual cost of SI.00 per day per detainee.
              Contractor shall not exceed the amount shown
              without prior approval by the Contracting
              Officer. Unit of Issue LO is equivalent to Lot.

              Product/Service Code: S206
              Product/Service Description: HOUSEKEEPING- GUARD




              OPTION YEAR 1: September 28, 2016 through
              September 27, 2017.

  1001        DETENTION SERVICES lAW THE PERFORMANCE WORK                               DA               0.00                            0.00
              STATEMENT (Estimated       Bed Days)

              Orders from this Contract will be issued through
              the issuance of a task order.

              Amount: $0.00(Option Line Item)
              09/28/2016
              Product/Service Code: S206
              Product/Service Description: HOUSEKEEPING- GUARD



             OPTION YEAR 1: September 28, 2016 through
             September 27, 2017.

  lOOlA      Detention Bed Days, Guaranteed Minimum, Beds                                                                                0.00
             Continued ...



NSN764MMS3.«0e7                                                                                                 OPTIONAL FORM M8




                                                                                                                          GEO-State 036829

                                                                                                         Ex. 3 to Martin Decl.
                                                                                                                Page 5 of 203
           Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 6 of 203




                                REFERENCE NO. OF DOCUMENT BEING CONTINUED                                   PAGE     OF
CONTINUATION SHEET              HSCEDM-15-D-00015
                                                                                                              6             115
NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE
ITEM NO.                        SUPPUES/SERVICES                            QUANTITY UNIT   UNIT PRICE                   AMOUNT
  (A)                                  (B)                                    (C)    (D)       (E)                         iF )



               Unit of Issue DA is equivalent to Bed-Day.

               Amount:                (Option Line Item)
               09/28/2016
               Product/Service Code: S206
               Product/Service Description: HOUSEKEEPING- GUARD




               OPTION YEAR 1: September 28, 2016 through
               September 27, 2017.

  lOOlB        Detention Bed Days, Above Guaranteed Minimum,                                                                      0.00
               Beds of                                . Unit of
               Issue DA is equivalent to Bed-Day.

               Amount:              0(Option Line Item)
               09/28/2016
               Product/Service Code: S206
               Product/Service Description: HOUSEKEEPING- GUARD




               OPTION YEAR 1: September 28, 2016 through
               September 27, 2017.

 1002          TRANSPORTATION SERVICES lAW THE PERFORMANCE WORK                                                                   0.00
               STATEMENT

               Orders from this Contract will be issued through
               the issuance of a tas)c order.

               Amount: $0.00(Option Line Item)                                       1
               09/28/2016
               Product/Service Code: S206
               Product/Service Description: HOUSEKEEPING- GUARD


               OPTION YEAR 1: September 28, 2016 through
               September 27, 2017.

 1002A         Transportation Fixed Flat Rate for                                                                                 0.00
               Vehicles. These vehicles are:

               1.            Bus
               2.             Transporters
               3.          Utility Vehicle.
               4.        ) ADA Van
               5.            Van.
               Continued ...
           1
    0
  s
  9




                                                                                                         OPTIONAL FORM    (L««)
                                                                                                         Spon$WM byoSA
                                                                                                         0S0«1F06?Ct)S745



                                                                                                                   GEO-State 036830


                                                                                                     Ex. 3 to Martin Decl.
                                                                                                            Page 6 of 203
             Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 7 of 203




                                  REFERENCE NO. OF DOCUMENT BEING CONTINUED
  CONTINUATION SHEET                                                                           PAGE     OF
                                  (HSCEDM-15-D-00015                                            7             115
  NAME OF OFFEROR OR CONTRACTOR

 GEO GROUP INC THE
  ITEM NO.                        SUPPLIES/SERVICES                           QUANTITY                   AMOUNT
    (A)                                  <B)                                    (C)                           (F)

                  Unit of Issue MO is equivalent to Month.
                  Amount:               (Option Line Item)
                  09/28/2016
                  Product/Service Code: S206
                  Product/Service Description: HOUSEKEEPING- GUARD


                  OPTION YEAR 1: September 28, 2016 through
                  September 27, 2017.

   1002B      Estimated Fuel Cost for Vehicles. Contractor                                                          0.00
              shall not exceed the amount shown without prior
              approval by the Contracting Officer. This is a
              Not-To-Exceed of            . Unit of Issue MO
              is equivalent to Month.

              Amount:            0(Option Line Item)
              09/28/2016
              Product/Service Code: S206
              Product/Service Description: HOUSEKEEPING- GUARD


              OPTION YEAR 1: September 28, 2016 through
              September 27, 2017.

   1002C      Estimated Travel Cost Inclusive of Lodging and                                                        0.00
              Meals & Incidental Expenses (MI«E) for Detention
              Officers exceeding the standard working hours.
              Cost is based on actual charges per occurrence,
              not to exceed the allowable Federal Travel
              Regulation rates / costs in effect on the dates
              of travel. Contractor shall not exceed the
              amount shown without prior approval by the
              Contracting Officer. This is NOT-TO EXCEED of
                        . Unit of issue LO is equivalent to Lot

              Amount:            (Option Line Item)
              09/28/2016
              Product/Service Code: S206
              Product/Service Description: HOUSEKEEPING- GUARD


             OPTION YEAR 1: September 28, 2016 through
             September 27, 2017.

  1002D      OVERTIME. Overtime must be pre-approved by the                                                         0.00
             Government and tracked by the contractor
             (including name of approver, hours approved, and
             date of approval). Overtime hours not used in
             Continued ...



NSN7MIHIM$3.8M7
                                                                                           OPTIONAL FORM 3M
                                                                                           SpoftsoredbyOSA




                                                                                                    GEO-State 036831


                                                                                         Ex. 3 to Martin Decl.
                                                                                                Page 7 of 203
           Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 8 of 203




                                REFERENCE NO. OF DOCUMENT BEING CONTINUED                                    PAGE       OF
CONTINUATION SHEET              HSCEDM-15-D-00015                                                              8             115
NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE
ITEM NO                         SUPPUESISERVICES                              QUANTITY UNIT   UNIT PRICE                 AMOUNT

   (A)                                 <B)                                      (C)    (D)       (E)                         (F)
               any base or option period will not roll over to
               the next performance period. The contractor
               shall not exceed the amount shown without prior
               approval by the Contracting Officer. Unit of
               Issue of HR is equivalent to Hour.

               Amount:            0(Option Line Item)
               09/28/2016
               Product/Service Code: S206
               Product/Service Description: HOUSEKEEPING- GUARD


               OPTION YEAR 1: September 28, 2016 through
               September 27, 2017.

   1002E       Remote Post and Other Destinations. Remote Post                                                                       0.00
               and Other Destinations must be pre-approved by
               the Government and tracked by the Contractor
               (including name of approver, hours approved and
               date of approval). Hours not used in any base or
               option period will not roll over to the next
               performance period. Unit of Issue HR is
               equivalent to Hours.

              Amount:             (Option Line Item)
              09/28/2016
              Product/Service Code: S206
              Product/Service Description: HOUSEKEEPING- GUARD


              OPTION YEAR 1: September 28, 2016 through
              September 27, 2017.

  1002F       Transportation Fixed and Flat Rate including                                                                           0.00
              vehicles for Yakima Washington and Medford
              Oregon.

               For Yakima, Washington:                          Transporter

               For Medford, Oregon:

              Unit of Issue MO is equivalent to Month.

              Amount:               (Option Line Item)
              09/28/2016
              Product/Service Code: S206
              Product/Service Description: HOUSEKEEPING- GUARD


              OPTION YEAR 1:      September 28, 2016 through
              Continued ...



NSN7M(W)M52-3067                                                                                           OPTIONAL FORM 336 (4.M)
                                                                                                           SpenMnd by OSA




                                                                                                                     GEO-State 036832

                                                                                                       Ex. 3 to Martin Decl.
                                                                                                              Page 8 of 203
               Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 9 of 203




                                    REFERENCE NO. OF DOCUMENT BEING CONTINUED
   CONTINUATION SHEET                                                                                             PAGE       OF


   NAME OF OFFEROR OR CONTRACTOR
                                   IHSCEDM-15-D-00015                                                            (9
  GEO GROUP INC THE
   ITEM NO                         SUPPLIES/SERVICES                            QUANTITY UNIT   UNIT PRICE                   AMOUNT
     (A)                                   (B)                                    (C)    (D)       (E>                            (F)
                     September 27, 2017.

     1003            Detainee Volunteer Wages for the Detainee Work                      LO     114,975.00                               0.00
                     Program. Reimbursement for this line item will be
                     at the actual cost of $1.00 per day per detainee.
                     Contractor shall not exceed the amount shown
                     without prior approval by the Contracting
                     Officer. Unit of Issue LO is equivalent to Lot.

                     Amount: $114,975.00(Option Line Item)
                     09/28/2016
                     Product/Service Code: S206
                     Product/Service Description: HOUSEKEEPING- GUARD




                     OPTION YEAR 2: September 28, 2017 through
                     September 27, 2018.

    2001             DETENTION SERVICES lAW THE PERFORMANCE WORK                        DA             0.00                             0.00
                     STATEMENT (Estimated       Bed Days)

                     Orders from this Contract will be issued through
                     the issuance of a task order.

                     Amount: $0.00(Option Line Item)
                     09/28/2017
                     Product/Service Code: S206
                     Product/Service Description: HOUSEKEEPING- GUARD




                 OPTION YEAR 2: September 28, 2017 through
                 September 27, 2018.

   2001A         Detention Bed Days, Guaranteed Minimum* Beds                                                                           0.00

                 Unit of Issue DA is equivalent to Bed-Day.

                 Amount:                (Option Line Item)
                 09/28/2017
                 Product/Service Code: S206
                 Product/Service Description: HOUSEKEEPING- GUARD



                 OPTION YEAR 2: September 28, 2017 through
                 September 27, 2018.

   2001B        Detention Bed Days, Above Guaranteed Minimum,
                                                                                                                                        0.00
                Continued ...



NSH764CWM.tS2.S06?
                                                                                                             OPTIONAL FORM 336 (4.66)
                                                                                                             Spefltoted by OSA




                                                                                                                       GEO-State 036833

                                                                                                         Ex. 3 to Martin Decl.
                                                                                                                Page 9 of 203
            Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 10 of 203




                                  REFERENCE NO OF DOCUMENT BEING CONTINUED                                         PAGE       OF
 CONTINUATION SHEET               HSCEDM-15-D-00015
                                                                                                                     10         1   115
 NAME OF OFFEROR OR CONTRACTOR

 GEO GROUP INC THE
 ITEM NO                          SUPPLIES/SERVICES                                QUANTITY UNIT   UNIT PRICE                  AMOUNT

    (A)                                  (B)                                         (C)    (D)       (E)                           (F)
                                                                         Unit of
                    Issue DA is equivalent to Bed-Day.

                    Amount:              (Option Line Item)
                    09/28/2017
                    Product/Service Code: S206
                    Product/Service Description: HOUSEKEEPING- GUARD




                    OPTION YEAR 2: September 28, 2017 through
                    September 27, 2018.

   2002             TRANSPORTATION SERVICES lAW THE PERFORMANCE WORK                                                                       0.00
                    STATEMENT

                    Orders from this Contract will be issued through
                    the issuance of a tas)< order.

                Amount: $0.00(Option Line Item)
                09/28/2017
                Product/Service Code: S206
                Product/Service Description: HOUSEKEEPING- GUARD


                OPTION YEAR 2: September 28, 2017 through
                September 27, 2018.

   2002A        Transportation Fixed Flat Rate for                                                                                         0.00
                Vehicles. These vehicles are:                     ^

                1.              Bus
                2.               Transporters
                3.             Utility Vehicle.
                4.             ADA Van
                5.              Van.

                Unit of Issue MO is equivalent to Month.
                Amount:              (Option Line Item)
                09/28/2017
                Product/Service Code: S206
                Product/Service Description: HOUSEKEEPING- GUARD


                OPTION YEAR 2: September 28, 2017 through
                September 27, 2018.

   2002B        Estimated Fuel Cost for Vehicles. Contractor                                                                               0.00
                shall not exceed the amount shown without prior
                approval by the Contracting Officer. This is a
                Continued ...



HSN7WOOt.|SI'«l67
                                                                                                                OPTIONAL FORM 336 (4.66)
                                                                                                                Sponsof»d by OSA
                                                                                                                <S«W(!^«0S749



                                                                                                                          GEO-State 036834


                                                                                                            Ex. 3 to Martin Decl.
                                                                                                                 Page 10 of 203
            Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 11 of 203




                                  REFERENCE NO OF DOCUMENT BEING CONTINUED
  CONTINUATION SHEET                                                                          PAGE


  NAME OF OFFEROR OR CONTRACTOR
                                  I
                                  HSCEDM-15-D-00015
                                                                                                11
 GEO GROUP INC THE
  ITEM NO                         SUPPUESISERVICES                           OUANTITY                    AMOUNT
    (A)                                  (B)                                   (C)                           (F)
                 Not-To-Exceed of                        Unit of Issue MO
                 is equivalent to Month.

                 Amount;             (Option Line Item)
                 09/28/2017
                 Product/Service Code: S206
                 Product/Service Description: HOUSEKEEPING- GUARD


                 OPTION YEAR 2: September 28, 2017 through
                 September 27, 2018.

   2002C      Estimated Travel Cost Inclusive of Lodging and                                                        0.00
              Meals & Incidental Expenses (MliE) for Detention
              Officers exceeding the standard working hours.
              Cost is based on actual charges per occurrence,
              not to exceed the allowable Federal Travel
              Regulation rates / costs in effect on the dates
              of travel. Contractor shall not exceed the
              amount shown without prior approval by the
              Contracting Officer. This is NOT-TO EXCEED of
                        . Unit of issue LO is equivalent to Lot

              Amount:            (Option Line Item)
              09/28/2017
              Product/Service Code; S206
              Product/Service Description; HOUSEKEEPING- GUARD


             OPTION YEAR 2; September 28, 2017 through
             September 27, 2018.

  2002D      OVERTIME. Overtime must be pre-approved by the                                                         0.00
             Government and tracked by the contractor
             (including name of approver, hours approved, and
             date of approval). Overtime hours not used in
             any base or option period will not roll over to
             the next performance period. The contractor
             shall not exceed the amount shown without prior
             approval by the Contracting Officer. Unit of
             Issue of HR is equivalent to Hour.

             Amount:             (Option Line Item)
             09/28/2017
             Product/Service Code: S206
             Product/Service Description: HOUSEKEEPING- GUARD


             OPTION YEAR 2; September 28, 2017 through
             September 27, 2018.
             Continued ...



NSH7MO-OM52««7
                                                                                          OPTIONAL FORM l U (LSS)
                                                                                          Sponsored DyO$A




                                                                                                   GEO-State 036835


                                                                                        Ex. 3 to Martin Decl.
                                                                                             Page 11 of 203
              Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 12 of 203




                                    REFERENCE NO OF DOCUMENT BEING CONTtNUEO                                        PAGE        OF
   CONTINUATION SHEET

  NAME OF OFFEROR OR CONTRACTOR
                                    IHSCEDM-15-D-00015                                                                12             115

  GEO GROUP INC THE
   ITEM NO                          SUPPLIESISERVICES                            QUANTITY UNIT    UNIT PRICE                     AMOUNT
     (A)                                   (B)                                     (C)    (D)        (E)                             (F)

     2002E            Remote Post and Other Destinations. Remote Post                                                                        0.00
                      and Other Destinations must be pre-approved by
                      the Government and tracked by the Contractor
                       (including name of approver, hours approved and
                      date of approval). Hours not used in any base or
                      option period will not roll over to the next
                      performance period. Unit of Issue HR is
                      equivalent to Hours.

                      Amount:             (Option Line Item)
                      09/28/2017
                      Product/Service Code: S206
                      Product/Service Description; HOUSEKEEPING- GUARD


                      OPTION YEAR 2: September 28, 2017 through
                      September 27, 2018.

    2002F         Transportation Fixed and Flat Rate including
                                                                                                                                            0.00
                  vehicles for Yakima Washington and Medford
                  Oregon.

                  For Yakima, Washington;                          Transporter

                  For Medford, Oregon:

                  Unit of Issue MO is equivalent to Month.

                  Amount:               (Option Line Item)
                  09/28/2017
                  Product/Service Code: S206
                  Product/Service Description: HOUSEKEEPING- GUARD


                  OPTION YEAR 2: September 28, 2017 through
                  September 27, 2018.

   2003          Detainee Volunteer Wages for the Detainee Work                          LO      114,975.00                                 0.00
                 Program. Reimbursement for this line item will be
                 at the actual cost of $1.00 per day per detainee.
                 Contractor shall nob exceed the amount shown
                 without prior approval by the Contracting
                 Officer. Unit of Issue LO is equivalent to Lot.

                 Amount: $114,975.00(Option Line Item)
                 09/28/2017
                 Product/Service Code; S206
                 Product/Service Description: HOUSEKEEPING- GUARD

                 Continued ...



NSN7S4fr01-152-806r
                                                                                                               OPnONAl FORM 3 38 (4 4 6 )
                                                                                                               SponW<MtyGSA
                                                                                                               ©g9»5eCisC0S751



                                                                                                                           GEO-State 036836


                                                                                                           Ex. 3 to Martin Decl.
                                                                                                                Page 12 of 203
             Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 13 of 203




                                    REFERENCE NO OF DOCUMENT BEING CONTINUED
  CONTINUATION SHEET                HSCEDM-15-D-00015
                                                                                                                    I page     of


                                                                                                                      1         1 lift
  NAME OF OFFEROR O ft CONTRACTOR                                              1       1                                                   ...............

  GEO GROUP INC THE
  ITEM NO                           SUPPUES/SERVICES                               QUANTITY UNIT   UNIT PRICE                   AMOUNT
     (A)                                   (B)                                       (C)    (D)       (E )                          (F)


                     OPTION YEAR 3: September 28, 2018 through
                     September 27, 2019.

    3001             DETENTION SERVICES lAW THE PERFORMANCE WORK                            DA               0.00                                   0.00
                     STATEMENT (Estimated       Bed Days)

                     Orders from this Contract will be issued through
                     the issuance of a task order.

                     Amount: $0.00(Option Line Item)
                     09/28/2018
                     Product/Service Code; S206
                     Product/Service Description: HOUSEKEEPING- GUARD




                     OPTION YEAR 3: September 28, 2018 through
                     September 27, 2019.

    3001A            Detention Bed Days, Guaranteed Minimum, Beds                                                                                 0.00

                     Unit of Issue DA is equivalent to Bed-Day.

                 Amount;                (Option Line Item)
                 09/28/2018
                 Product/Service Code: S206
                 Product/Service Description; HOUSEKEEPING- GUARD




                 OPTION YEAR 3: September 28, 2018 through
                 September 27, 2019.

   3001B         Detention Bed Days, Above Guaranteed Minimum,                                                                                    0.00
                 Beds of
                 Unit of Issue DA is equivalent to Bed-Day.

                 Amount:               (Option Line Item)
                 09/28/2018
                 Product/Service Code: S206
                 Product/Service Description: HOUSEKEEPING-               GUARD




                 OPTION YEAR 3: September 28, 2018 through
                 September 27, 2019.

   3002          TRANSPORTATION SERVICES lAW THE PERFORMANCE WORK                                                                                0.00
                 STATEMENT,
                 Continued ...



MSN 7MW)1-162.8067
                                                                                                                OPTIONAL FOAU 336 {4-66}
                                                                                                                SpoDMtedbyOSA




                                                                                                                          GEO-State 036837


                                                                                                             Ex. 3 to Martin Decl.
                                                                                                                  Page 13 of 203
                Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 14 of 203




                                     REFERENCE NO OF DOCUMENT BEING CONTINUED                                     PAGE      OF
   CONTINUATION SHEET                HSCEDM-15-D-00015
                                                                                                                   14            115
   NAME OF OFFEROR OR CONTRACTOR

   GEO GROUP INC THE
   ITEM NO                           SUPPLIES/SERWCES                           QUANTITY UNIT   UNIT PRICE                   AMOUNT
      (A)                                   (B)                                   (C)    (D)       (E)                           (F)

                  Amount: $0.00(Option Line Item)
                  09/28/2018
                  Product/Secvice Code: S206
                  Product/Service Description: HOUSEKEEPING- GUARD


                  OPTION YEAR 3: September 28, 2018 through
                  September 27, 2019.

      3002A       Transportation Fixed Flat Rate for                                                                                    0.00
                  Vehicles. These vehicles are:

                  1.                Bus
                  2.                 Transporters
                  3.               Utility Vehicle.
                  4.               ADA Van
                  5.                Van.

                  Unit of Issue MO is equivalent to Month.

                  Amount:              (Option Line Item)
                  09/28/2018
                  Product/Service Code: S206
                  Product/Service Description: HOUSEKEEPING- GUARD


                 OPTION YEAR 3: September 28, 2018 through
                 September 27, 2019.

    3002B        Estimated Fuel Cost for Vehicles. Contractor
                                                                                                                                       0.00
                 shall not exceed the amount shown without prior
                 approval by the Contracting Officer. This is a
                 Not-To-Exceed of               unit of Issue MO
                 is equivalent to Month.

                 Amount:             (Option Line Item)
                 09/28/2018
                 Product/Service Code: S206
                 Product/Service Description: HOUSEKEEPING- GUARD


                 OPTION YEAR 3: September 28, 2018 through
                 September 27, 2019.

    3002C        Estimated Travel Cost Inclusive of Lodging and
                                                                                                                                       0.00
                 Meals & Incidental Expenses (MI&E) for Detention
                 Officers exceeding the standard worlting hours.
                 Cost is based on actual charges per occurrence,
                 not to exceed the allowable Federal Travel
                 Continued ...



NSN 7 5 4 M M
                                                                                                             OPTIONAL FORM 336 (466)
                                                                                                             SpoflMfOd by OSA
                                                                                                             0H06IPTPCMDOS753



                                                                                                                         GEO-State 036838


                                                                                                         Ex. 3 to Martin Decl.
                                                                                                              Page 14 of 203
             Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 15 of 203




                                  REFERENCE NO. OF DOCUMENT BEING CONTINUED                                    PAGE       OF
  CONTINUATION SHEET
                                  IHSCEDM-15-D-00015                                                             15            115
  NAME OF OFFEROR OR CONTRACTOR

  GEO GROUP INC THE
  ITEM NO.                        SUPPUESISERVICES                            QUANTITY UNIT   UNIT PRICE                   AMOUNT
    (A)                                  (B)                                    (C)    (D)       (E)                           (F)
                   Regulation rates / costs in effect on the dates
                   of travel. Contractor shall not exceed the
                   amount shown without prior approval by the
                   Contracting Officer. This is NOT-TO EXCEED of
                               Unit of issue LO is equivalent to Lot

                   Amount:            (Option Line Item)
                   09/28/2018
                   Product/Service Code: S206
                   Product/Service Description: HOUSEKEEPING- GUARD


                   OPTION YEAR 3: September 28, 2018 through
                   September 27, 2019.

    3002D          OVERTIME. Overtime must be pre-approved by the                                                                     0.00
                   Government and traclced by the contractor
                   (including name of approver, hours approved, and
                   date of approval). Overtime hours not used in
                   any base or option period will not roll over to
                   the next performance period. The contractor
                   shall not exceed the amount shown without prior
                   approval by the Contracting Officer. Unit of
                   Issue of HR is equivalent to Hour,

                   Amount:             (Option Line Item)
                   09/28/2018
                   Product/Service Code: S206
                   Product/Service Description: HOUSEKEEPING- GUARD


                   OPTION YEAR 3: September 28, 2018 through
                   September 27, 2019.

   3002E       Remote Post and Other Destinations. Remote Post
                                                                                                                                      0.00
               and Other Destinations must be pre-approved by
               the Government and tracked by the Contractor
               (including name of approver, hours approved and
               date of approval). Hours not used in any base or
               option period will not roll over to the next
               performance period. Unit of Issue HR is
               equivalent to Hours.

               Amount:             (Option Line Item)
               09/28/2018
               Product/Service Code: S206
               Product/Service Description: HOUSEKEEPING- GUARD


               OPTION YEAR 3:      September 28, 2018 through
               Continued ...



N3N7S4M1.IU.8067
                                                                                                           OPTIONAL FORM 336 (A.68)
                                                                                                           SpOAtofM by GSA
                                                                                                           <S®5W9B >9159754



                                                                                                                      GEO-State 036839

                                                                                                       Ex. 3 to Martin Decl.
                                                                                                            Page 15 of 203
            Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 16 of 203




                                  REFERENCE NO. OF DOCUMENT BEING CONTINUED                                      ■p a g e     of
  CONTINUATION SHEET

  NAME OF OFFEROR OR CONTRACTOR
                                  IHSCEDM-15-D-00015                                                                16             115

  GEO GROUP INC THE
  ITEM NO                         SUPPLIESISERVICES                             QUANTITY UNIT    UNIT PRICE                   AMOUNT
    (A)                                  (B)                                      (C)    (D)        (E)                            (F)
                   September 27, 2019.

    3002F          Transportation Fixed and Flat Rate including                                                                            0.00
                   vehicles for Yakima Washington and Medford
                   Oregon.

                   For Yakima, Washington:                        Transporter

                   For Medford, Oregon:

               Unit of Issue MO is equivalent to Month.

               Amount:               (Option Line Item)
               09/28/2017
               Product/Service Code: S206
               Product/Service Description: HOUSEKEEPING- GUARD


               OPTION YEAR 3: September 28, 2018 ‘through
               September 27, 2019.

   3003        Detainee Volunteer Wages for the Detainee Work                           LO      114,975.00                                 0.00
               Program. Reimbursement for this line item will be
               at the actual cost of $1.00 per day per detainee.
               Contractor shall not exceed the amount shown
               without prior approval by the Contracting
               Officer. Unit of Issue LO is equivalent to Lot.

               Amount: $114,975.00(Option Line Item)
               09/28/2018
               Product/Service Code: S206
               Product/Service Description: HOUSEKEEPING- GUARD




               OPTION YEAR 4: September 28, 2019 through
               September 27, 2020,

  4001         DETENTION SERVICES lAW THE PERFORMANCE WORK                                                                                 0.00
               STATEMENT

              Orders from this Contract will be issued through
              the issuance of a task order.

              Amount: $0.00(Option Line Item)
              09/28/2019
              Product/Service Code: S206
              Product/Service Description: HOUSEKEEPING- GUARD


              Continued



MSN7MMI.li2.8ae7
                                                                                                              OPTIONAL FORM 338 <4.88) '
                                                                                                              Spo<i«0fo4 t y 08A
                                                                                                              ®(!08TCIE»eO9755



                                                                                                                            GEO-State 036840

                                                                                                          Ex. 3 to Martin Decl.
                                                                                                               Page 16 of 203
              Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 17 of 203




                                     REFERENCE NO OF DOCUMENT BEING CONTINUED
                                                                                                               I PAGE     OF
  CONTINUATION SHEET
                                     HSCEDM-15-D-00015
                                                                                                                  17            115
  NAME OF OFFEROR OR CONTRACTOR

 GEO GROUP INC THE
  ITEM NO                            SUPPUES/SERVICES                           QUANTITY UNIT   UNIT PRICE                  AMOUNT
    (A)                                     (B>                                   (C)    (D)       (E)                          (F)
                       OPTION YEAR 4: September 28, 2019 through
                       September 27, 2020.

    4001A              Detention Bed Days, Guaranteed Minimum Beds,                                                                     0.00
                                                              Unit of
                       Issue DA is equivalent to Bed-Day.

                       Amount:                (Option Line Item)
                       09/28/2019
                       Product/Service Code; S206
                       Product/Service Description: HOUSEKEEPING- GUARD


                       OPTION YEAR 4: September 28, 2019 through
                       September 27, 2020.

    4001B          Detention Bed Days, Above Guaranteed Minimum,                                                                        0.00
                   Beds of                             Unit of Issue
                   DA is equivalent to Bed-Day.

                   Amount:               (Option Line Item)
                   09/28/2019
                   Product/Service Code: S206
                   Product/Service Description: HOUSEKEEPING- GUARD


                   OPTION YEAR 4: September 28, 2019 through
                   September 27, 2020.

    4002           TRANSPORTATION SERVICES lAW THE PERFORMANCE WORK                                                                     0.00
                   STATEMENT.

                   Amount; $0.00(Option Line Item)
                   09/28/2019
                   Product/Service Code: S206
                   Product/Service Description: HOUSEKEEPING- GUARD


                   OPTION YEAR 4: September 28, 2019 through
                   September 27, 2020.

   4002A           Transportation Fixed Flat Rate for                                                                                   0.00
                   Vehicles. These vehicles are:

                   1.              Bus
                   2.               Transporters
                   3.             Utility Vehicle.
                   4.             ADA Van
                   5.              Van.

                  Continued ...



NSN 754(M)f*tS2.80S7
                                                                                                             OPTIONAL FORM 338 (4.88)
                                                                                                             Sponsored by OSA




                                                                                                                        GEO-State 036841


                                                                                                         Ex. 3 to Martin Decl.
                                                                                                              Page 17 of 203
              Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 18 of 203




                                     REFERENCE NO OF DOCUMENT BEING CONTINUED                                    PAGE       OF
   CONTINUATION SHEET                HSCEDM-15-D-00015
                                                                                                                   18         I 115
   NAME OF OFFEROR OR CONTRACTOR

  GEO GROUP INC THE
   ITEM NO.                          SUPPLIES/SERVICES                          QUANTITY UNIT   UNIT PRICE                   AMOUNT
     (A)                                    (B)                                   (C)    (D)       (E )                          (F )

                       Unit of Issue MO is equivalent to Month.

                       Amount:               (Option Line Item)
                       09/28/2019
                       Product/Service Code: S206
                       Product/Service Description: HOUSEKEEPING- GUARD


                       OPTION YEAR 4: September 28, 2019 through
                       September 27, 2020.

     4002B             Estimated Fuel Cost for Vehicles. Contractor                                                                      0.00
                       shall not exceed the amount shown without prior
                       approval by the Contracting Officer. This is a
                       Not-To-Exceed of               Unit of Issue MO
                       is equivalent to Month.

                       Amount;            0(Option Line Item)
                       09/28/2019
                       Product/Service Code: S206
                       Product/Service Description: HOUSEKEEPING- GUARD


                       OPTION YEAR 4: September 28, 2019 through
                       September 27, 2020.

    4002C          Estimated Travel Cost Inclusive of Lodging and                                                                       0.00
                   Meals & Incidental Expenses (MI&E) for Detention
                   Officers exceeding the standard worliing hours.
                   Cost is based on actual charges per occurrence,
                   not to exceed the allowable Federal Travel
                   Regulation rates / costs in effect on the dates
                   of travel. Contractor shall not exceed the
                   amount shown without prior approval by the
                   Contracting Officer. This is NOT-TO EXCEED of
                               Unit of issue LO is equivalent to Lot

                   Amount;            (Option Line Item)
                   09/28/2019
                   Product/Service Code: S206
                   Product/Service Description: HOUSEKEEPING- GUARD


                   OPTION YEAR 4; September 28, 2019 through
                   September 27, 2020.                 x

   4002D          OVERTIME. Overtime must be pre-approved by the                                                                        0.00
                  Government and trac)ced by the contractor
                  (including name of approver, hours approved, and
                  date of approval). Overtime hours not used in
                  Continued ...



MSN 754(W>I-152.8067
                                                                                                             OPTIONAL FORM MS ( « 3 )
                                                                                                             SpMtCfddbyOSA
                                                                                                             OBiEHTerescosysy



                                                                                                                        GEO-State 036842


                                                                                                          Ex. 3 to Martin Decl.
                                                                                                               Page 18 of 203
            Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 19 of 203




                                  REFERENCE NO OF DOCUMENT BEING CONTINUED                                     PAGE
  CONTINUATION SHEET                                                                                                     OF


  NAME OF OFFEROR OR CONTRACTOR
                                  I
                                  HSCEDM-15-D-00015
                                                                                                                 19           115


  GEO GROUP INC THE
  ITEM NO                         SUPPLIES/SERVICES                           QUANTITY UNIT   UNIT PRICE                  AMOUNT
    (A)                                  (B>                                    (C)    (D)       (E)                          (F)
                  any base or option period will not roll over to
                  the next performance period. The contractor
                  shall not exceed the amount shown without prior
                  approval by the Contracting Officer. Unit of
                  Issue of HR is equivalent to Hour.

                  Amount:            0(Option Line Item)
                  09/28/2019
                  Product/Service Code: S206
                  Product/Service Description: HOUSEKEEPING- GUARD


                  OPTION YEAR 4: September 28, 2019 through
                  September 27, 2020.

    4002E         Remote Post and Other Destinations. Remote Post                                                                   0.00
                  and Other Destinations must be pre-approved by
                  the Government and tracked by the Contractor
                   (including name of approver, hours approved and
                  date of approval). Hours not used in any base or
                  option period will not roll over to the next
                  performance period. Unit of Issue HR is
                  equivalent to Hours.

              Amount:            0(Option Line Item)
              09/28/2019
              Product/Service Code: S206
              Product/Service Description: HOUSEKEEPING- GUARD


              OPTION YEAR 4: September 28, 2019 through
              September 27, 2020.

   4002F      Transportation Fixed and Flat Rate including
                                                                                                                                    0.00
              vehicles for Yakima Washington and Medford
              Oregon.

              For Yakima, Washington;                           Transporter

              For Medford, Oregon:

              Unit of Issue MO is equivalent to Month.

              Amount:              (0ption Line Item)
              09/28/2019
              Product/Service Code: S206
              Product/Service Description: HOUSEKEEPING- GUARD


             OPTION YEAR 4:       September 28, 2019 through
             Continued ...



NSN74«WI|.ISJ^7
                                                                                                           OPTIONAL FORM SM (448)
                                                                                                           Spenwftdby GSA

                                                                                                           ^8?mi3S758


                                                                                                                      GEO-State 036843

                                                                                                       Ex. 3 to Martin Decl.
                                                                                                            Page 19 of 203
             Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 20 of 203




                                    REFERENCE NO. OF DOCUMENT BEING CONTINUEO                                    PAGE       OF
  CONTINUATION SHEET                HSCEDM-15-D-00015
  NAME OF OFFEROR OR CONTRACTOR
                                                                                                                   20        1   115

  GEO GROUP INC THE
  ITEM NO                           SUPPLIES/SERVICES                           QUANTITY UNIT   UNIT PRICE                   AMOUNT
     (A)                                    (B)                                   (C)    (D)       (E)                           (F)
                      September 27, 2020.

     4003             Detainee Volunteer Wages for the Detainee Work                     LO     114,975.00                               0.00
                      Program. Reimbursement for this line item will be
                      at the actual cost of $1.00 per day per detainee.
                      Contractor shall not exceed the amount shown
                      without prior approval by the Contracting
                      Officer. Unit of Issue LO is equivalent to Lot.

                      Amount: $114,975.00(Option Line Item)
                      09/28/2019
                      Product/Service Code; S206
                      Product/Service Description: HOUSEKEEPING- GUARD




                      OPTION YEAR 5; September 28, 2020 through
                      September 27, 2021.

    5001              DETENTION SERVICES lAW THE PERFORMANCE WORK                                                                       0.00
                      STATEMENT (Estimated       Bed Days)

                      Orders from this Contract will be issued through
                      the issuance of a task order.

                      Amount: $0.00(Option Line Item)
                      09/28/2020
                      Product/Service Code: S206
                      Product/Service Description: HOUSEKEEPING- GUARD


                  OPTION YEAR 5: September 28, 2020 through
                  September 27, 2021.

   5001A          Detention Bed Days, Guaranteed Minimum Beds,                                                                          0.00
                                                       . Unit of
                  Issue DA is equivalent to Bed-Day.


                  Amount:                (Option Line Item)
                  09/28/2020
                  Product/Service Code: S206
                  Product/Service Description: HOUSEKEEPING- GUARD


                  OPTION YEAR 5: September 28, 2020 through
                  September 27, 2021.

   5001B          Detention Bed Days, Above Guaranteed Minimum,                                                                         0.00
                  Beds of                             Unit of Issue
                  Continued ...



NSN 7M««)t.|5J-80a7
                                                                                                             OPTIONAL FORM 336 (4.68)
                                                                                                             Sponsored by OSA




                                                                                                                        GEO-State 036844


                                                                                                         Ex. 3 to Martin Decl.
                                                                                                              Page 20 of 203
              Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 21 of 203




                                    REFERENCE NO. OF DOCUMENT BEING CONTINUED
   CONTINUATION SHEET                                                                                            PAGE      OF
                                    HSCEDM-15-D-00015
   NAME OF OFFEROR OR CONTRACTOR
                                                                                                                   21       I   115
  GEO GROUP INC THE
   ITEM NO                         SUPPLIES/SERVICES                            QUANTITY UNIT   UNIT PRICE                  AMOUNT
     (A)                                  (B)                                     (C>    (D)       (E)                          (F)
                     DA is equivalent to Bed-Day.
                     Amount:               (Option Line Item)
                     09/28/2020
                     Product/Service Code: S206
                     Product/Service Description: HOUSEKEEPING- GUARD


                     OPTION YEAR 5: September 28, 2020 through
                     September 27, 2021.

     5002            TRANSPORTATION SERVICES lAW THE PERFORMANCE WORK
                                                                                                                                      0.00
                     STATEMENT.

                     Amount: $0.00(Option Line Item)
                     09/28/2020
                     Product/Service Code; S206
                     Product/Service Description: HOUSEKEEPING- GUARD


                     OPTION YEAR 5: September 28, 2020 through
                     September 27, 2021,

    5002A            Transportation Fixed Flat Rate for                                                                               0.00
                     Vehicles. These vehicles are:

                     1.           Bus
                     2.            Transporters
                     3.          Utility Vehicle.
                     4.          ADA Van
                     5.           Van.

                     Unit of Issue MO is equivalent to Month.

                 Amount:               (Option Line Item)
                 09/28/2020
                 Product/Service Code; S206
                 Product/Service Description: HOUSEKEEPING- GUARD


                 OPTION YEAR 5: September 28, 2020 through
                 September 27, 2021.

   5002B         Estimated Fuel Cost for Vehicles. Contractor
                                                                                                                                      0.00
                 shall not exceed the amount shown without prior
                 approval by the Contracting Officer. This is a
                 Not-To-Exceed of               Unit of Issue MO
                 is equivalent to Month.

                 Amount:                (0ption Line Item)
                 09/28/2020
                 Continued ...



NSN 7M M M 52-8087
                                                                                                             OPTIONAL FORM US <446)
                                                                                                             SfOiUO<ed by OSA

                                                                                                             dm?fg?iM760


                                                                                                                        GEO-State 036845

                                                                                                         Ex. 3 to Martin Decl.
                                                                                                              Page 21 of 203
              Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 22 of 203




                                      REFERENCE NO. OF DOCUMENT BEING CONTINUED                                     PAGE      OF
   CONTINUATION SHEET

   NAME OF OFFEROR OR CONTRACTOR
                                      HSCEDM-15-D-00015
                                                                                                                   I 22               115

  GEO GROUP INC THE
   ITEM NO.      r                   SUPPLIES/SERVICES                            QUANTITY UNH­   UNIT PRICE                   AMOUNT
      (A)                                   (B)                                     (C>    ID)       (E)                           (F)
                       Product/Service Code: S206
                       Product/Service Description: HOUSEKEEPING- GUARD


                       OPTION YEAR 5: September 28, 2020 through
                       September 27, 2021.

     5002C             Estimated Travel Cost Inclusive of Lodging and                                                                        0.00
                       Meals & Incidental Expenses (MISE) for Detention
                       Officers exceeding the standard working hours.
                       Cost is based on actual charges per occurrence,
                       not to exceed the allowable Federal Travel
                       Regulation rates / costs in effect on the dates
                       of travel. Contractor shall not exceed the
                       amount shown without prior approval by the
                       Contracting Officer. This is NOT-TO EXCEED of
                                   Unit of issue LO is equivalent to Lot

                       Amount:            (Option Line Item)
                       09/28/2020
                       Product/Service Code: S206
                       Product/Service Description: HOUSEKEEPING- GUARD


                       OPTION YEAR 5: September 28, 2020 through
                       September 27, 2021.

    5002D              OVERTIME. Overtime must be pre-approved by the                                                                       0.00
                       Government and tracked by the contractor
                       (including name of approver, hours approved, and
                       date of approval). Overtime hours not used in
                       any base or option period will not roll over to
                       the next performance period. The contractor
                       shall not exceed the amount shown without prior
                       approval by the Contracting Officer. Unit of
                       Issue of HR is equivalent to Hour.

                     Amount:             (Option Line Item)
                     09/28/2020
                     Product/Service Code: S206
                     Product/Service Description: HOUSEKEEPING- GUARD


                     OPTION YEAR 5; September 28, 2020 through
                     September 27, 2021.

   5002E             Remote Post and Other Destinations. Remote Post                                                                        0.00
                     and Other Destinations must be pre-approved by
                     the Government and tracked by the Contractor
                     (including name of approver, hours approved and
                     Continued ...



MSN 7$4<Wll.lS2.a067
                                                                                                                OPTIONAL FORM 3M (4.M)
                                                                                                                SpOAMfOUbyOSA
                                                                                                               d ^ 4-9i£( 5 e m 6 i



                                                                                                                          GEO-State 036846


                                                                                                           Ex. 3 to Martin Decl.
                                                                                                                Page 22 of 203
            Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 23 of 203




                                  REFERENCE NO OF DOCUMENT BEING CONTINUED
  CONTINUATION SHEET              HSCEDM-15-D-00015
                                                                                                                         I page           of


                                                                                                                         \                 1 1 1 ^
  NAME OF OFFEROR OR CONTRACTOR                                                             ..... " "                    1        .....    1

  GEO GROUP INC THE
  ITEMNO                          SUPPUES/SERVICES                             q u a n t it y   UNIT     UNIT PRICE                       AMOUNT
    (A)       ____ ________________ (B)_______________.                            (C)          (D)         (E)                                <F)
                   date of approval). Hours not used in any base or
                   option period will not roll over to the next
                   performance period. Unit of Issue HR is
                   equivalent to Hours.

                   Amount;             (Option Line Item)
                   09/28/2020
                   Product/Service Code: S206
                   Product/Service Description: HOUSEKEEPING- GUARD


                   OPTION YEAR 5: September 28, 2020 through
                   September 27, 2021.

   5002F           Transportation Fixed and Flat Rate including                                                                                      0.00
                   vehicles for Yakima Washington and Medford
                   Oregon.

                   For Yakima, Washington;                       Transporter

                   For Medford, Oregon:

                   Unit of Issue MO is equivalent to Month.

                   Amount:               (Option Line Item)
                   09/28/2020
                   Product/Service Code; S206
                   Product/Service Description: HOUSEKEEPING- GUARD


               OPTION YEAR 5: September 28, 2020 through
               September 27, 2021.

   5003        Detainee Volunteer Wages for the Detainee Work                                   LO      114,975.00                                   0.00
               Program. Reimbursement for this line item will be
               at the actual cost of $1.00 per day per detainee.
               Contractor shall not exceed the amount shown
               without prior approval by the Contracting
               Officer. Unit of Issue LO is equivalent to Lot.
               Amount: $114,975.00(Option Line Item)
               09/28/2020
               Product/Service Code; S206
               Product/Service Description: HOUSEKEEPING- GUARD


               OPTION YEAR 6; September 28, 2021 through
               September 27, 2022.

  6001.        DETENTION SERVICES lAW THE PERFORMANCE WORK                                                                                           0.00
               STATEMENT (Estimated       Bed Days)
               Continued ...



NSNTMIM)M$2.t0e7
                                                                                                                      OPTIONAL FORM 3M (4.88)
                                                                                                                      Spon»«M by OSA




                                                                                                                                  GEO-State 036847


                                                                                                                  Ex. 3 to Martin Decl.
                                                                                                                       Page 23 of 203
               Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 24 of 203




                                       REFERENCE NO OF DOCUMENT BEING CONTINUED                                            PAGE      OF
   CONTINUATION SHEET                   HSCEDM-15-D-00015
   NAME OF OFFEROR OR CONTRACTOR
                                                                                                                            24        I   115

  GEO GROUP INC THE
   ITEM NO                             s u p p l ie s v s e r v ic e s                             UNIT
                                                                                  q u a n t it y          UNIT PRICE                  AMOUNT
      (A)                                           (B)                               (C)          (D)       (E)                          (F)

                        Orders from this Contract will be issued through
                        the issuance of a task order.

                        Amount: $0.00(Option Line Item)
                        09/28/2021
                        Product/Service Code: S206
                        Product/Service Description: HOUSEKEEPING- GUARD


                        OPTION YEAR 6: September 28, 2021 through
                        September 27, 2022.

     6001A              Detention Bed Days, Guaranteed Minimum Beds,                                                                            0.00
                                                             . Unit of
                        Issue DA is equivalent to Bed-Day.


                        Amount:                (Option Line Item)
                        09/28/2021
                        Product/Service Code: S206
                        Product/Service Description: HOUSEKEEPING- GUARD


                        OPTION YEAR 6: September 28, 2021 through
                        September 27, 2022.

     6001B              Detention Bed Days, Above Guaranteed Minimum,                                                                           0 .0 0
                        Beds of                            . Unit of Issue
                        DA is equivalent to Bed-Day.
                        Amount:               (Option Line Item)
                        09/28/2021
                        Product/Service Code: S206
                        Product/Service Description: HOUSEKEEPING- GUARD


                    OPTION^ YEAR 6: September 28, 2021 through
                    September 27, 2022.

    6002            TRANSPORTATION SERVICES lAW THE PERFORMANCE WORK                                                                            0.00
                    STATEMENT.

                    Amount: $0.00(Option Line Item)
                    09/28/2021
                    Product/Service Code: S206
                    Product/Service Description: HOUSEKEEPING- GUARD


                    OPTION YEAR 6: September 28, 2021 through
                    September 27, 2022.
                    Continued ...



MSN 7 S4IM)MSZ4 0 e 7
                                                                                                                       OPTIONAL FORM 3M (44S)
                                                                                                                       SpcnioJeC by GSA




                                                                                                                                  GEO-State 036848


                                                                                                                   Ex. 3 to Martin Decl.
                                                                                                                        Page 24 of 203
             Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 25 of 203




                                    REFERENCE NO. OF DOCUMENT BEING CONTINUED                                    PAGE      OF
  CONTiNUATiON SHEET
                                    IHSCEDM-15-D-00015                                                            25          i   115
  NAME OF OFFEROR OR CONTRACTOR

 GEO GROUP INC THE
  ITEM NO.                          SUPPLIESISERVICES                           QUANTITY UNIT   UNIT PRICE                    AMOUNT
    (A)                                    «B)                                    (C)    (D)       (E)                            (F)

    6002A          Transportation Fixed Flat Rate for                                                                                   0.00
                   Vehicles. These vehicles are:

                   1.              Bus
                   2.               Transporters
                   3.             Utility Vehicle.
                   4.             ADA Van
                   5.              Van.

                   Unit of Issue MO is equivalent to Month.

                   Amount:              (Option Line Item)
                   09/28/2021
                   Product/Service Code: S206
                   Product/Service Description; HOUSEKEEPING- GUARD


                   OPTION YEAR 6: September 28, 2021 through
                   September 27, 2022.

   6002B           Estimated Fuel Cost for Vehicles. Contractor                                                                         0.00
                   shall not exceed the amount shown without prior
                   approval by the Contracting Officer. This is a
                   Not-To-Exceed of            . Unit of Issue MO
                   is equivalent to Month.

                   Amount:             (Option Line Item)
                   09/28/2021
                   Product/Service Code: S206
                   Product/Service Description; HOUSEKEEPING- GUARD


               OPTION YEAR 6: September 28, 2021 through
               September 27, 2022.

   6002C       Estimated Travel Cost Inclusive of Lodging and                                                                           0.00
               Meals & Incidental Expenses (MISE) for Detention
               O ffic e r s exceeding the standard wor)ting hours.
               Cost is based on actual charges per occurrence,
               not to exceed the allowable Federal Travel
               Regulation rates / costs in effect on the dates
               of travel. Contractor shall not exceed the
               amount shown without prior approval by the
               Contracting Officer. This is NOT-TO EXCEED of
                               Unit of issue LO is equivalent to Lot

               Amount:            (Option Line Item)
               09/28/2021
               Product/Service Code: S206
               Continued ...



KSN7MM1.18J.S087
                                                                                                             OPTIONN. FORM SSS(4.88)
                                                                                                             Spon>o/odbyGSA




                                                                                                                        GEO-State 036849


                                                                                                         Ex. 3 to Martin Decl.
                                                                                                              Page 25 of 203
              Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 26 of 203




                                     REFERENCE NO OF DOCUMENT BEING CONTINUED                           PAGE      OF
   CONTINUATION SHEET                HSCEDM-15-D-00015
                                                                                                          26            115
   NAME OF OFFEROR OR CONTRACTOR

  GEO GROUP INC THE
   ITEM NO                           SUPPUESISERVICES                            QUANTITY UNIT                        AMOUNT
     (A)                                    (B )                                   (C)    (D)                           (F)
                       Product/Service Description: HOUSEKEEPING- GUARD


                       OPTION YEAR 6: September 28, 2021 through
                       September 27, 2022.

     6002D             OVERTIME. Overtime must be pre-approved by the                                                           0.00
                       Government and tracked by the contractor
                       (including name of approver, hours approved, and
                       date of approval). Overtime hours not used in
                       any base or option period will not toll over to
                       the next performance period. The contractor
                       shall not exceed the amount shown without prior
                       approval by the Contracting Officer. Unit of
                       Issue of HR is equivalent to Hour.

                       Amount:             (Option Line Item)
                       09/28/2021
                       Product/Service Code: S206
                       Product/Service Description: HOUSEKEEPING- GUARD


                       OPTION YEAR 6: September 28, 2021 through
                       September 27, 2022.

    6002E          Remote Post and Other Destinations. Remote Post                                                             0.00
                   and Other Destinations must be pre-approved by
                   the Government and tracked by the Contractor
                   (including name of approver, hours approved and
                   date of approval). Hours not used in any base or
                   option period will not roll over to the next
                   performance period. Unit of Issue HR is
                   equivalent to Hours.

                   Amount:             (Option Line Item)
                   09/28/2021
                   Product/Service Code: S206
                   Product/Service Description: HOUSEKEEPING- GUARD


                   OPTION YEAR 6: September 28, 2021 through
                   September 27, 2022.

    6002F          Transportation Fixed and Flat Rate including                                                                0.00
                   vehicles for Yakima Washington and Medford
                   Oregon.

                   For Yakima, Washington:                         Transporter

                   For Medford, Oregon:
                   Continued ...



NSM 754{M)1>152>$0d7
                                                                                                    OPTIONALFORM       (4 ^
                                                                                                    SpentoretfbyOSA




                                                                                                               GEO-State 036850


                                                                                                 Ex. 3 to Martin Decl.
                                                                                                      Page 26 of 203
           Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 27 of 203




                                REFERENCE NO. OF DOCUMENT 8EING CONTINUEO                                  PAGE      OF
CONTINUATION SHEET              HSCEDM-15-D-00015
                                                                                                            27            115
NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE
ITEM NO.                        SUPPLIES/SERVICES                           OUANTITV UNIT   UNIT PRICE                AMOUNT

  (A)                                  (B)                                    (C)    (D)       (E>                        (F)

              Unit of Issue MO is equivalent to Month.

              Amount:              (Option Line Item)
              09/28/2021
              Product/Service Code: S206
              Product/Service Description: HOUSEKEEPING- GUARD


              OPTION YEAR 6: September 28, 2021 through
              September 27, 2022.

  6003        Detainee Volunteer Wages for the Detainee Work                                114,975.00                             0.00
              Program. Reimbursement for this line item will be
              at the actual cost of $1.00 per day per detainee.
              Contractor shall not exceed the amount shown
              without prior approval by the Contracting
              Officer. Unit of Issue LO is equivalent to Lot.
              Amount: $114,975.00(Option Line Item)
              09/28/2021
              Product/Service Code: S206
              Product/Service Description: HOUSEKEEPING- GUARD


              OPTION YEAR 7: September 28, 2022 through
              September 27, 2023.

  7001        DETENTION SERVICES lAW THE PERFORMANCE WORK                                                                          0.00
              STATEMENT (Estimated       Bed Days)

              Orders from this Contract will be issued through
              the issuance of a task order.

              Amount; $0.00(Option Line Item)
              09/28/2022
              Product/Service Code: S206
              Product/Service Description: HOUSEKEEPING- GUARD


              OPTION YEAR 7: September 28, 2022 through
              September 27, 2023.

  7001A       Detention Bed Days, Guaranteed Minimum Beds,                                                                         0.00
                                                     Unit of
              Issue DA is equivalent to Bed-Day.


              Amount:               (Option Line Item)
              09/28/2022
              Product/Service Code; S206
              Continued ...



N5N7MIMIMU.«IM7                                                                                          OPTIONAL FORM 3M (4-S6)
                                                                                                         Sponteml by OSA




                                                                                                                  GEO-State 036851

                                                                                                     Ex. 3 to Martin Decl.
                                                                                                          Page 27 of 203
          Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 28 of 203




                                REFERENCE NO OF DOCUMENT BEING CONTINUED                                 PAGE      OF
CONTINUATION SHEET              HSCEDM-15-D-00015                                                          28       I   115
NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE
ITEM NO                         SUPPUESISERVICES                           QUANTITY UNIT   UNIT PRICE               AMOUNT

  (A)                                  (B)                                   (C)    (D)       (E)                       (F)
              Product/Service Description; HOUSEKEEPING- GUARD


              OPTION YEAR 7: September 28, 2022 through
              September 27, 2023.

  700 IB      Detention Bed Days, Above Guaranteed Minimum,                                                                     0.00
              Beds of                             Unit of Issue
              DA is equivalent to Bed-Day.
              Amount:              (Option Line Item)
              09/28/2022
              Product/Service Code: S206
              Product/Service Description: HOUSEKEEPING- GUARD


              OPTION YEAR 7: September 28, 2022 through
              September 27, 2023.

  7002        TRANSPORTATION SERVICES lAW THE PERFORMANCE WORK                                                                  0.00
              STATEMENT.

              Amount: $0.00(Option Line Item)
              09/28/2022
              Product/Service Code: S206
              Product/Service Description: HOUSEKEEPING- GUARD


              OPTION YEAR 7: September 28, 2022 through
              September 27, 2023.

  7002A       Transportation Fixed Flat Rate for                                                                                0.00
              Vehicles. These vehicles are:

              1.            ) Bus
              2.               Transporters
              3.             Utility Vehicle.
              4.             ADA Van
              5.              Van.

              Unit of Issue MO is equivalent to Month.

              Amounti;              (Option Line Item)
              09/28/2022
              Product/Service Code: S206
              Product/Service Description: HOUSEKEEPING- GUARD


              OPTION YEAR 7: September 28, 2022 through
              September 27, 2023.

              Continued ...



NSN7MMl-1Sa-«»7                                                                                         CPTroNALFORU 3M (446)
                                                                                                        SpOMMtd by GSA
                                                                                                        (Sew«?)«05?767



                                                                                                                 GEO-State 036852


                                                                                                    Ex. 3 to Martin Decl.
                                                                                                         Page 28 of 203
           Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 29 of 203




                                REFERENCE NO OF DOCUMENT BEING CONTINUED                                 PAGE      OF
CONTINUATION SHEET              HSCEDM-15-D-00015
                                                                                                          29         1 115
NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE
ITEM NO.                        SUPPUES/SERVICES                           QUANTITY UNIT   UNIT PRICE               AMOUNT

  (A)                                  (B)                                   CC)    (D)       (E)                       (F)
  7002B      Estimated Fuel Cost for Vehicles. Contractor                                                                          0.00
             shall not exceed the amount shown without prior
             approval by the Contracting Officer. This is a
             Not-To-Exceed of               Unit of Issue MO
             is equivalent to Month.

             Amount:            (0ption Line Item)
             09/28/2022
             Product/Service Code: S206
             Product/Service Description: HOUSEKEEPING- GUARD


              OPTION YEAR 7: September 28, 2022 through
              September 27, 2023.

  7002C       Estimated Travel Cost Inclusive of Lodging and                                                                       0 .0 0
              Meals 4 Incidental Expenses (MI&E) for Detention
              Officers exceeding the standard wor)cing hours.
              Cost is based on actual charges per occurrence,
              not to exceed the allowable Federal Travel
              Regulation rates / costs in effect on the dates
              of travel. Contractor shall not exceed the
              amount shown without prior approval by the
              Contracting Officer. This is NOT-TO EXCEED of
                          Unit of issue LO is equivalent to Lot

              Amount:            (Option Line Item)
              09/28/2022
              Product/Service Code: S206
              Product/Service Description: HOUSEKEEPING- GUARD


              OPTION YEAR 7: September 28, 2022 through
              September 27, 2023.

  7002D       OVERTIME. Overtime must be pre-approved by the                                                                       0.00
              Government and trac)«ed by the contractor
              (including name of approver, hours approved, and
              date of approval). Overtime hours not used in
              any base or option period will not roll over to
              the next performance period. The contractor
              shall not exceed the amount shown without prior
              approval by the Contracting Officer. Unit of
              Issue of HR is equivalent to Hour.

              Amount:             (Option Line Item]
              09/28/2022
              Product/Service Code: S206
              Product/Service Description: HOUSEKEEPING- GUARD

              Continued ..



NSN7$404MSi.e0e7                                                                                        OPTIONAL FORM 3 U (L 86)
                                                                                                        S0cn$Ofod by GSA
                                                                                                        (fffwgeedS’/ss



                                                                                                                  GEO-State 036853


                                                                                                    Ex. 3 to Martin Decl.
                                                                                                         Page 29 of 203
            Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 30 of 203




                                   REFERENCE NO OF DOCUMENT BEING CONTINUED                                      PAGE       OF
 CONTINUATION SHEET                HSCEDM-15-D-00015
                                                                                                                   30            115
 NAME OF OFFEROR OR CONTRACTOR

 GEO GROUP INC THE
 ITEM NO.                          SUPPLIESfSERVICES                            QUANTITY UNIT    UNIT PRICE                  AMOUNT

    (A)                                   (B)                                     (C)    (D)        (E)                          (F)


                     OPTION YEAR 7: September 28, 2022 through
                     September 27, 2023.

    7002E            Remote Post and Other Destinations. Remote Post                                                                     0.00
                     and Other Destinations must be pre-approved by
                     the Government and tracked by the Contractor
                     (including name of approver, hours approved and
                     date of approval). Hours not used in any base or
                     option period will not roll over to the next
                     performance period. Unit of Issue HR is
                     equivalent to Hours.

                     Amount:             (Option Line Item)
                     09/28/2022
                     Product/Service Code: S206
                     Product/Service Description: HOUSEKEEPING- GUARD


                     OPTION YEAR 7; September 28, 2022 through
                     September 27, 2023.

   7002F         Transportation Fixed and Flat Rate including                                                                            0.00
                 vehicles for Yakima Washington and Medford
                 Oregon.

                     For Yakima, Washington;                      Transporter

                     For Medford, Oregon:

                 Unit of Issue MO is equivalent to Month.

                 Amount:               (Option Line Item)
                 09/28/2022
                 Product/Service Code: S206
                 Product/Service Description: HOUSEKEEPING- GUARD


                 OPTION YEAR 7: September 28, 2022 through
                 September 27, 2023.

   7003          Detainee Volunteer Wages for the Detainee Work                          LO     114,975.00                               0.00
                 Program. Reimbursement for this line item will be
                 at the actual cost of $1.00 per day per detainee.
                 Contractor shall not exceed the amount shown
                 without prior approval by the Contracting
                 Officer. Unit of Issue LO is equivalent to Lot.
                 Amount: $114,975.00(0ption Line Item)
                 09/28/2022
                 Product/Service Code: S206
                 Continued ...



NSM 7MIW)l-t52.SM7
                                                                                                              OPTIONAL FORM 3T« (4.86)
                                                                                                              Sponsored by Q8A




                                                                                                                        GEO-State 036854


                                                                                                          Ex. 3 to Martin Decl.
                                                                                                               Page 30 of 203
             Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 31 of 203




                                  REFERENCE NO. OF DOCUMENT BEING CONTINUED                                    PAGE       OF
  CONTINUATION SHEET              HSCEDM-15-D-00015
                                                                                                                31             115
 NAME OF OFFEROR OR CONTRACTOR

 GEO GROUP INC THE
  ITEM NO.                        SUPPLIES/SERVICES                           QUANTITY UNIT   UNIT PRICE                   AMOUNT
    (A)                                  (B)                                    (C)    <D)       IE)                           (F)
                    Product/Service Description: HOUSEKEEPING- GUARD


                    OPTION YEAR 8: September 28, 2023 through
                    September 27, 2024.         j



    8001            DETENTION SERVICES lAW THE PERFORMANCE WORK                                                                       0.00
                    STATEMENT (Estimated       Bed Days)

                    Orders from this Contract will be issued through
                    the issuance of a tas)< order.

                    Amount: $0.00(Option Line Item)
                    09/28/2023
                    Product/Service Code: S206
                    Product/Service Description: HOUSEKEEPING- GUARD


                    OPTION YEAR 8: September 28, 2023 through
                    September 27, 2024.

   8001A            Detention Bed Days, Guaranteed Minimum Beds,                                                                      0.00
                                                           Unit of
                    Issue DA is equivalent to Bed-Day.


                Amount:                (Option Line Item)
                09/28/2023
                Product/Service Code: S206
                Product/Service Description: HOUSEKEEPING- GUARD


                OPTION YEAR 8: September 28, 2023 through
                September 27, 2024.

   8001B        Detention Bed Days, Above Guaranteed Minimum,                                                                         0.00
                Beds of                              Unit of Issue
                DA is equivalent to Bed-Day.
                Amount:               (Option Line Item)
                09/28/2023
                Product/Service Code: S206
                Product/Service Description: HOUSEKEEPING- GUARD


                OPTION YEAR 8: September 28, 2023 through
                September 27, 2024.

  8002          TRANSPORTATION SERVICES lAW THE PERFORMANCE WORK                                                                      0.00
                STATEMENT.

                Continued ...



NSN7S40-OM&2-6067
                                                                                                           OPTIONM.FORM 338 ( 4 ^ )
                                                                                                           Sponsored by 6SA




                                                                                                                      GEO-State 036855


                                                                                                       Ex. 3 to Martin Decl.
                                                                                                            Page 31 of 203
           Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 32 of 203




                                  REFERENCE NO. OF DOCUMENT BEING CONTINUED                                 PAGE       OF
CONTINUATION SHEET                HSCEDM-15-D-00015
                                                                                                              32        1 115
NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE
ITEM NO                           SUPPLIESISERVICES                           QUANTITY UNIT   UNIT PRICE                AMOUNT

  (A)                                    (B)                                    (C)    (D)       (E)                        (F)
                Amount: $0.00(Option Line Item)
                09/28/2023
                Product/Service Code: S206
                Product/Service Description: HOUSEKEEPING- GUARD


                OPTION YEAR 8: September 28, 2023 through
                September 27,^ 2024.

  8002A         Transportation Fixed Flat Rate for                                                                                   0.00
                Vehicles. These vehicles are:

                1.               Bus
                2.                Transporters
                3.              Utility Vehicle.
                4.              ADA Van
                5.               Van.

                Unit of Issue MO is equivalent to Month.

                Amount:               (Option Line Item)
                09/28/2023
                Product/Service Code: S206
                Product/Service Description: HOUSEKEEPING- GUARD


                OPTION YEAR 8: September 28, 2023 through
                September 27, 2024.

  8002B         Estimated Fuel Cost for Vehicles. Contractor                                                                         0.00
                shall not exceed the amount shown without prior
                approval by the Contracting Officer. This is a
                Not-To-Exceed of               Unit of Issue MO
                is equivalent to Month.

                Amount:             (Option Line Item)
                09/28/2023
                Product/Service Code: S206
                Product/Service Description: HOUSEKEEPING- GUARD


                OPTION YEAR 8: September 28, 2023 through
                September 27, 2024.

  8002C         Estimated Travel Cost Inclusive of Lodging and                                                                       0.00
                Meals & Incidental Expenses (MI&E) for Detention
                Officers exceeding the standard wor):ing hours.
                Cost is based on actual charges per occurrence,
                not to exceed the allowable Federal Travel
                Regulation rates / costs in effect on the dates
                Continued ...



NSN7W(M)l-tS2-S0e7                                                                                         OPT10NM.FORU 136 (4.68)
                                                                                                           Spen«ofo4 by OSA




                                                                                                                     GEO-State 036856


                                                                                                       Ex. 3 to Martin Decl.
                                                                                                            Page 32 of 203
            Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 33 of 203




                                 REFERENCE NO OF DOCUMENT BEING CONTINUED                                    PAGE
  CONTINUATION SHEET                                                                                                    OF


 NAME OF OFFEROR OR CONTRACTOR
                                 HSCEDM-15-D-00015
                                                                                                           i 33              115

 GEO GROUP INC THE
 ITEM NO.                        SUPPtlES/SERVICES                          QUANTITY UNIT   UNIT PRICE                   AMOUNT
    (A )                                (B )                                  (C)    (D )      (E)                           (F)
                   of travel. Contractor shall not exceed the
                   amount shown without prior approval by the
                   Contracting Officer. This is NOT-TO EXCEED of
                               Unit of issue LO is equivalent to Lot

                   Amount:            (Option Line Item)
                   09/28/2023
                   Product/Service Code: S2p6
                   Product/Service Description: HOUSEKEEPING- GUARD


                   OPTION YEAR 8 : September 28, 2023 through
                   September 27, 2024.

   8002D           OVERTIME. Overtime must be pre-approved by the                                                                    0.00
                   Government and tracked by the contractor
                   (including name of approver, hours approved, and
                   date of approval). Overtime hours not used in
                   any base or option period will not roll over to
                   the next performance period. The contractor
                   shall not exceed the amount shown without prior
                   approval by the Contracting Officer. Unit of
                   Issue of HR is equivalent to Hour.

               Amount:            0(Option Line Item)
               09/28/2023
               Product/Service Code: S206
               Product/Service Description: HOUSEKEEPING- GUARD


               OPTION YEAR 8 : September 28, 2023 through
               September 27, 2024.

   8002E       Remote Post and Other Destinations. Remote Post                                                                       0.00
               and Other Destinations must be pre-approved by
               the Government and tracked by the Contractor
               (including name of approver, hours approved and
               date of approval). Hours not used in any base or
               option period will not roll over to the next
               performance period. Unit of Issue HR is
               equivalent to Hours.

               Amount:             (Option Line Item)
               09/28/2023
               Product/Service Code: S206
               Product/Service Description: HOUSEKEEPING- GUARD


               OPTION YEAR 8 : September 28, 2023 through
               September 27, 2024.
               Continued ...



NSH7W(W)M5J.e0a7
                                                                                                         Of'TlONAL FORM U 6 (M fi)
                                                                                                         Sponsored by CSA




                                                                                                                    GEO-State 036857


                                                                                                     Ex. 3 to Martin Decl.
                                                                                                          Page 33 of 203
           Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 34 of 203




                                  REFERENCE NO OF DOCUMENT BEING CONTINUED                                    PAGE       OF
 CONTINUATION SHEET               HSCEDM-15-D-00015                                                             34         1 115
 NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE
 ITEM NO                          SUPPLIESISERVICES                            QUANTTTY UNIT   UNIT PRICE                 AMOUNT

   (A)                                   (B)                                     (C)    (D)       (E)                         (F)



   8002F        Transportation Fixed and Flat Rate including                                                                           0.00
                vehicles for Yakima Washington and Medford
                Oregon.

                    For Yakima, Washington:                      Transporter

                For Medford, Oregon:

                Unit of Issue MO is equivalent to Month.

                Amount:              (Option Line Item)
                09/28/2023
                Product/Service Code: S206
                Product/Service Description: HOUSEKEEPING- GUARD


                OPTION YEAR 8 : September 28, 2023 through
                September 27, 2024.

   8003         Detainee Volunteer Wages for the Detainee Work                          LO     114,975.00                              0.00
                Program. Reimbursement for this line item will be
                at the actual cost of $ 1.00 per day per detainee.
                Contractor shall not exceed the amount shown
                without prior approval by the Contracting
                Officer. Unit of Issue LO is equivalent to Lot.
                Amount: $114,975.00{Option Line Item)
                09/28/2023
                Product/Service Code: S206
                Product/Service Description: HOUSEKEEPING- GUARD


                OPTION YEAR 9: September 28, 2024 through
                September 27, 2025.

   9001         DETENTION SERVICES lAW THE PERFORMANCE WORK                                                                            0.00
                STATEMENT (Estimated       Bed Days)

                Orders from this Contract will be issued through
                the issuance of a task order.

                Amount: $0.00(Option Line Item)
                09/28/2024
                Product/Service Code: S206
                Product/Service Description: HOUSEKEEPING- GUARD


                OPTION YEAR 9: September 28, 2024 through
                September 27, 2025.

                Continued ...



MSN 7S4041MS2.EW7
                                                                                                            OPTIONAL FORM J M (4.SS)
                                                                                                            SpOfttOfodbyGSA




                                                                                                                      GEO-State 036858


                                                                                                        Ex. 3 to Martin Decl.
                                                                                                             Page 34 of 203
             Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 35 of 203




                                    REFERENCE NO. OF DOCUMENT BEING CONTINUED                                   PAGE      OF
  CONTINUATION SHEET

  NAME OF OFFEROR OR CONTRACTOR

  GEO GROUP INC THE
                                    HSCEDM-15-D-00015
                                                                                                               I   35          115


  ITEM NO.                         SUPPLIES/SERVICES                            QUANTITY UNIT   UNIT PRICE                 AMOUNT
     (A)                                  (B)                                            (D)
                                                                                  (C)              (E)                         (F)
     9001a           Detention Bed Days, Guaranteed Minimum Beds,                                                                      0.00
                                                          . Unit of
                     Issue DA is equivalent to Bed-Day.


                     Amount:                (option Line Item)
                     09/28/2024
                     Product/Service Code: S206
                     Product/Service Description: HOUSEKEEPING- GUARD


                     OPTION YEAR 9: September 28, 2024 through
                     September 27, 2025.

    9001B            Detention Bed Days, Above Guaranteed Minimum,                                                                    0.00
                     Beds of                            . Unit of Issue
                     DA is equivalent to Bed-Day.
                     Amount:              0(Option Line Item)
                     09/28/2024
                     Product/Service Code: S206
                     Product/Service Description: HOUSEKEEPING- GUARD


                     OPTION YEAR 9: September 28, 2024 through
                     September 27, 2025.

    9002         TRANSPORTATION SERVICES lAW THE PERFORMANCE WORK                                                                     0.00
                 STATEMENT.

                 Amount: $0.00(0ption Line Item)
                 09/28/2024
                 Product/Service Code: S206
                 Product/Service Description: HOUSEKEEPING- GUARD


                 OPTION YEAR 9: September 28, 2024 through
                 September 27, 2025.

   9002A         Transportation Fixed Flat Rate for                                                                                   0 .00
                 Vehicles. These vehicles are:

                 1.              Bus
                 2.               Transporters
                 3.             Utility Vehicle.
                 4.             ADA Van
                 5.              Van.

                 Unit of Issue MO is equivalent to Month.

                Amount:                     (Option Line Item)
                Continued ...



NSN7S404I-1S2.8097
                                                                                                             OPTIONAL FORM US (ASS)
                                                                                                             Sponsored by OSA




                                                                                                                        GEO-State 036859


                                                                                                         Ex. 3 to Martin Decl.
                                                                                                              Page 35 of 203
            Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 36 of 203




                                   REFERENCE NO OF DOCUMENT BEING CONTINUED                                   PAGE       OF
 CONTINUATION SHEET                HSCEDM-15-D-00015
                                                                                                                36         1 115
 NAME OF OFFEROR OR CONTRACTOR

 GEO GROUP INC THE
 ITEM NO.                          SUPP1.IES/SERVICES                         QUANTITY UNIT   UNIT PRICE                  AMOUNT

    (A)                                   (B)                                   (C)    (D)       (E)                          (F)
                     09/28/2024
                     Product/Service Code: S206
                     Product/Service Description: HOUSEKEEPING- GUARD


                     OPTION YEAR 9: September 28, 2024 through
                     September 27, 2025.

    9002B            Estimated Fuel Cost for Vehicles. Contractor                                                                      0.00
                     shall not exceed the amount shown without prior
                     approval by the Contracting Officer. This is a
                     Not-To-Exceed of               Unit of Issue MO
                     is equivalent to Month.

                     Amount:            0(Option Line Item)
                     09/28/2024
                     Product/Service Code: S206
                     Product/Service Description: HOUSEKEEPING- GUARD


                     OPTION YEAR 9: September 28, 2024 through
                     September 27, 2025.

    9002C        Estimated Travel Cost Inclusive of Lodging and                                                                        0.00
                 Meals & Incidental Expenses (MI4E) for Detention
                 Officers exceeding the standard working hours.
                 Cost is based on actual charges per occurrence,
                 not to exceed the allowable Federal Travel
                 Regulation rates / costs in effect on the dates
                 of travel. Contractor shall not exceed the
                 amount shown without prior approval by the
                 Contracting Officer. This is NOT-TO EXCEED of
                             Unit of issue LO is equivalent to Lot

                 Amount:            (Option Line Item)
                 09/28/2024
                 Product/Service Code: S206
                 Product/Service Description: HOUSEKEEPING- GUARD


                 OPTION YEAR 9: September 28, 2024 through
                 September 27, 2025.

   9002D         OVERTIME. Overtime must be pre-approved by the                                                                        0.00
                 Goverrunent and tracked by the contractor
                  (including name of approver, hours approved, and
                 date of approval). Overtime hours not used in
                 any base or option period will not roll over to
                 the next performance period. The contractor
                 shall not exceed the amount shown without prior
                 Continued ...



MSN 7U »«M S2.eae7
                                                                                                           OPTlOHAt FORM 338 (4 .S6)
                                                                                                           Sponsored by GSA
                                                                                                           (jem«Rie«05775



                                                                                                                     GEO-State 036860


                                                                                                       Ex. 3 to Martin Decl.
                                                                                                            Page 36 of 203
          Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 37 of 203



                                REFERENCE NO OF DOCUMENT BEING CONTINUED                                     PAGE     OF
CONTINUATION SHEET              HSCEDM-15-D-00015
                                                                                                              37           115
NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE
ITEM NO                         SUPPUES/SERVICES                             QUANTITY UNIT   UNIT PRICE                AMOUNT

  (A)                                  (B)                                     (C )   (D )      (E )                       (F)
              approval by the Contracting Officer.               Unit of
              Issue of HR is equivalent to Hour.

              Amount;             (Option Line Item)
              09/28/2024
              Product/Service Code: S206
              Product/Service Description: HOUSEKEEPING- GUARD


              OPTION YEAR 9: September 28, 2024 through
              September 27, 2025.

  9002E       Remote Post and Other Destinations. Remote Post                                                                       0.00
              and Other Destinations must be pre-approved by
              the Government and traclced by the Contractor
              (including name of approver, hours approved and
              date of approval). Hours not used in any base or
              option period will not roll over to the next
              performance period. Unit of Issue HR is
              equivalent to Hours.

              Amount:             (Option Line Item)
              09/28/2024
              Product/Service Code: S206
              Product/Service Description: HOUSEKEEPING- GUARD


              OPTION YEAR 9: September 28, 2024 through
              September 27, 2025.

  9002F       Transportation Fixed and Flat Rate including                                                                          0.00
              vehicles for Yalcima Washington and Medford
              Oregon.

              For Yalcima, Washington:                         Transporter

              For Medford, Oregon;

              Unit of Issue MO is equivalent to Month.

              Amount:              (Option Line Item)
              09/28/2024
              Product/Service Code: S206
              Product/Service Description: HOUSEKEEPING- GUARD


              OPTION YEAR 9: September 28, 2024 through
              September 27, 2025.

  9003        Detainee Volunteer Wages for the Detainee Woric                         LO     114,975.00                             0.00
              Continued ...



NSN7SI»«M«24067                                                                                            OPTIONAL FORM 3M (A48)
                                                                                                           Sponscrod GSA




                                                                                                                    GEO-State 036861


                                                                                                       Ex. 3 to Martin Decl.
                                                                                                            Page 37 of 203
              Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 38 of 203




                                        REFERENCE NO. OF DOCUMENT BEING CONTINUED                                  PAGE       OF
  CONTINUATION SHEET                    HSCEDM-15-D-00015
                                                                                                                     38        1 115
  NAME OF OFFEROR OR CONTRACTOR

  GEO GROUP INC THE
  ITEM NO.                              SUPPLIES/SERVICES                           QUAMTHY UNIT   UNIT PRICE                  AMOUNT

     (A)                                       (B)                                    (C)    (D)      (E)                          (F)

                       Program. Reimbursement for this line item will be
                       at the actual cost of $ 1.00 per day per detainee.
                       Contractor shall not exceed the amount shown
                       without prior approval by the Contracting
                       Officer, Unit of Issue LO is equivalent to Lot.
                       Amount: $114,975.00(Option Line Item)
                       09/28/2024
                       Product/Service Code: S206
                       Product/Service Description: HOUSEKEEPING- GUARD


                       In Accordance with FAR 52.217-8 Option to Extend
                       Services

                       OPTION YEAR 9:     September 28, 2025 through March
                       27, 2026.

    9004               DETENTION SERVICES lAW THE PERFORMANCE WORK                                                                        0.00
                       STATEMENT (Estimated       Bed Days)

                       Orders from this Contract will be issued through
                       the issuance of a task order.

                   Amount; $0.00(Option Line Item)
                   09/28/2025
                   Product/Service Code: S206
                   Product/Service Description: HOUSEKEEPING- GUARD


                   In Accordance with FAR 52.217-8 Option to Extend
                   Services.

                   OPTION YEAR 9:         September 28, 2025 through March
                   27, 2026.

    9004A          Detention Bed Days, Guaranteed Minimum Beds,                                                                           0.00
                                                          Unit of
                   Issue DA is equivalent to Bed-Day.



                   Amount:                (Option Line Item)
                   09/28/2025
                   Product/Service Code: S206
                   Product/Service Description: HOUSEKEEPING- GUARD


                   In Accordance with FAR 52.217-8 Option to Extend
                   Services.

                   OPTION YEAR 9:        September 28, 2025 through March
                   Continued ...



NSN 7S4(WJI.15J.S067
                                                                                                                OPTIONAL FORM 338 (488)
                                                                                                                SpOUOfftd by OSA
                                                                                                                (S«W<?e:@6>?777



                                                                                                                          GEO-State 036862


                                                                                                            Ex. 3 to Martin Decl.
                                                                                                                 Page 38 of 203
           Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 39 of 203




                                 REFERENCE NO. OF DOCUMENT BEING CONTINUED                                PAGE      OF
CONTINUATION SHEET               HSCEDM-15-D-00015
                                                                                                            39        1   115
NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE
ITEM NO                          SUPPLIEaSERVICES                            QUANTITY UNIT   UNIT PRICE               AMOUNT

  (A)                                   (B)                                    (C)    (D)       (E)                       (F)

             27, 2026.

  9004B      Detention Bed Days, Above Guaranteed Minimum,                                                                          0.00
             Beds of                             Unit of Issue
             DA is equivalent to Bed-Day.
             Amount:               (Option Line Item)
             09/28/2025
             Product/Service Code: S206
             Product/Service Description: HOUSEKEEPING- GUARD


             In Accordance with FAR 52.217-8 Option to Extend
             Services.

             OPTION YEAR 9;         September 28, 2025 through March
             27, 2026.

             TRANSPORTATION SERVICES lAW THE PERFORMANCE WORK                                                                       0.00
  9005
             STATEMENT.

             Amount: $0.00(Option Line Item)
             09/28/2025
             Product/Service Code: S206
             Product/Service Description: HOUSEKEEPING- GUARD


             In Accordance with FAR 52.217-8 Option to Extend
             Services.

             OPTION YEAR 9:         September 28, 2025 through March
             27, 2026.


             Transportation* Fixed Flat Rate for                                                                                    0.00
   9005A
             Vehicles. These vehicles are:

              1.                 BUS
              2.                  Transporters
              3.                Utility Vehicle.
              4.                ADA Van
              5.                 Van.
              ■                        ^
              Unit of Issue MO is equivalent to Month.

              Amount:              (Option Line Item)
              09/28/2025
              Product/Service Code: S206
              Product/Service Description: HOUSEKEEPING- GUARD


              Continued ...



NSHTMOni-tU^OeT                                                                                           OPTIONAL FORM 538 ( 4 ^
                                                                                                          SpOAM/sd by QSA




                                                                                                                    GEO-State 036863


                                                                                                      Ex. 3 to Martin Decl.
                                                                                                           Page 39 of 203
            Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 40 of 203




                                                                                                               PAGE       OF
                                  REFERENCE NO. OF DOCUMENT BEINQ CONTINUED
CONTINUATION SHEET

NAME OF OFFEROR OR CONTRACTOR
                                  I
                                  HSCEDM-15-D-00015
                                                                                                           I    40             115

GEO GROUP INC THE
                                  SUPPUESISERVtCES                            QUANTITY UNIT   UNIT PRICE                   AMOUNT
ITEM NO

  (A)                                    (B)                                    (C)    (D)       (E)                           (F)
                 In Accordance with FAR 52.217-8 Option to Extend
                 Services.

                 OPTION YEAR 9;       September 28, 2025 through March
                 27, 2026.


  9005B          Estimated Fuel Cost for Vehicles. Contractor                                                                        0.00
                 shall not exceed the amount shown without prior
                 approval by the Contracting Officer. This is a
                 Not-To-Exceed of               Unit of Issue MO
                 is equivalent to Month.

                 Amount!             (Option Line Item)
                 09/28/2025
                 Product/Service Code: S206
                 Product/Service Description: HOUSEKEEPING- GUARD


                 In Accordance with FAR 52.217-8 Option to Extend
                 Services.

                 OPTION YEAR 9:       September 28, 2025 through March
                 27, 2026.


   9005C         Estimated Travel Cost Inclusive of Lodging and                                                                      0.00
                 Meals & Incidental Expenses (MI&E) for Detention
                 Officers exceeding the standard working hours.
                 Cost is based on actual charges per occurrence,
                 not to exceed the allowable Federal Travel
                 Regulation rates / costs in effect on the dates
                 of travel. Contractor shall not exceed the
                 amount shown without prior approval by the
                 Contracting Officer. This is NOT-TO EXCEED of
                             Unit of issue LO is equivalent to Lot

                 Amount:            (Option Line Item)
                 09/28/2025
                 Product/Service Code: S206
                 Product/Service Description: HOUSEKEEPING- GUARD


                  In Accordance with FAR 52.217-8 Option to Extend
                  Services.

                  OPTION YEAR 9:      September 28, 2025 through March
                  27, 2026.


                  Continued ..,



MSN 754(^41*1934067                                                                                        OPTIONAL FORM U a
                                                                                                           Sponsored by GSA
                                                                                                           m    m     m   sm 7 7 9




                                                                                                                          GEO-State 036864


                                                                                                       Ex. 3 to Martin Decl.
                                                                                                            Page 40 of 203
             Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 41 of 203




                                   REFERENCE NO OF DOCUMENT BEING CONTINUED                                     PAGE      OF
 CONTINUATION SHEET                HSCEDM-15-D-00015
                                                                                                                 41             115
 NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE
 ITEM NO                           SUPPLIESJSERVICES                            OUANTITY UNIT   UNIT PRICE                  AMOUNT
   (A)                                    (B>                                     <C)    (D)       (E)                          (F)
    9005D         OVERTIME. Overtime must be pre-approved by the                                                                       0.00
                  Goverriment and tracked by the contractor
                  (Including name of approver, hours approved, and
                  date of approval). Overtime hours not used in
                  any base or option period will not roll over to
                  the next performance period. The contractor
                  shall not exceed the amount shown without prior
                  approval by the Contracting Officer. Unit of
                  Issue of HR is equivalent to Hour.

                  Amount:            (Option Line Item)
                  09/28/2025
                  Product/Service Code; S206
                  Product/Service Description; HOUSEKEEPING- GUARD


                  In Accordance with FAR 52.217-8 Option to Extend
                  Services.

                  OPTION YEAR 9:     September 28, 2025 through March
                  27, 2026.


   9005E          Remote Post and Other Destinations. Remote Post                                                                      0.00
                  and Other Destinations must be pre-approved by
                  the Government and tracked by the Contractor
                  (including name of approver, hours approved and
                  date of approval). Hours not used in any base or
                  option period will not roll over to the next
                  performance period. Unit of Issue HR is
                  equivalent to Hours.

                  Amount:            (0ption Line Item)
                  09/28/2025
                  Product/Service Code: S206
                  Product/Service Description: HOUSEKEEPING- GUARD


                  In Accordance with FAR 52.217-8 Option to Extend
                  Services.

                  OPTION YEAR 9:     September 28, 2025 through March
                  27, 2026.


   9005F         Transportation Fixed and Flat Rate including                                                                          0.00
                 vehicles for Yakima Washington and Medford
                 Oregon.

                 For Yakima, Washington:                          Transporter
                 Continued ...



NSN7S404>|.IS2-£067                                                                                          OPnONAC FORM M S (4.66)
                                                                                                             Sponsored by GSA




                                                                                                                        GEO-State 036865


                                                                                                         Ex. 3 to Martin Decl.
                                                                                                              Page 41 of 203
            Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 42 of 203




                                  REFERENCE NO OF DOCUMENT BEING CONTINUED                                  PAGE       OF
CONTINUATION SHEET                HSCEDM-15-D-00015                                                           42        I 115
NAME OF OFFEROR OR CONTRACTOR

GEO GROUP INC THE
ITEM NO                           SUPPL£S/SERVICES                           QUANTITY UNIT   UNIT PRICE                 AMOUNT

   (A)                                   fB)                                   (C)    (D)       (E)                         (F)

                 For Medford, Oregon:

                 Unit of Issue MO is equivalent to Month,

                 Amount:             (Option Line Item)
                 09/28/2025
                 Product/Service Code: S206
                 Product/Service Description: HOUSEKEEPING- GUARD


                 In Accordance with FAR 52.217-8 Option to Extend
                 Services.                 '

                 OPTION YEAR 9:     September 28, 2025 through March
                 27, 2026.


   9006          Detainee Volunteer Wages for the Detainee Wor)c                                                                     0.00
                 Program. Reimbursement for this line item will be
                 at the actual cost of $ 1.00 per day per detainee.
                 Contractor shall hot exceed the amount shown
                 without prior approval by the Contracting
                 Officer. Unit of Issue LO is equivalent to Lot.
                 Amount:            (Option Line Item)
                 09/28/2025
                 Product/Service Code: S206
                 Product/Service Description: HOUSEKEEPING7 GUARD
                                        \
                 The total amount of award:                   The
                 obligation for this award is shown in box 15G.




NSN 7MIMII.1S24067                                                                                        OPTIONAL FORM 338 (4.88)
                                                                                                          Spon»ofo4 by 06A
                                                                                                          (5tW»lei!?8!e(!»781



                                                                                                                    GEO-State 036866


                                                                                                      Ex. 3 to Martin Decl.
                                                                                                           Page 42 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 43 of 203



  HSCEDM-15-D-OOOl 5                                                                                                 /


                  SECTION C - DESCRIPTION / SPECIFICATION
                      PERFORMANCE WORK STATEMENT
  1. INTRODUCTION

  A. Objective
  The objective o f this contract is to obtain a facility for the detention, transportation and food services for
  ICE detainees located in the Seattle, WA area in support of the ICE ERO-Seattle Field Office. The
  contractor shall furnish the facility and services inclusive o f a trained and qualified management staff,
  supervision, manpower, relief officerfs), uniforms, equipment, vehicles, and supplies (which includes
  firearms, ammunition, body restraints, non-Iethal devices, body armor, radios and cellular telephones) to
  provide support seven (7) ^ y s a week, twenty-four (24) hours per day.

  ICE is anticipating a one (1) year base period with nine (9) one-year and one (1) sue month optional
  periods, and a 60 day transition period.

  B. Background
  The United States Department o f Homeland Security (DHS), U.S. Inunigration and Customs Enforcement
  (ICE) is responsible for the detention, health, welfare, transportation, and deportation o f detainees in
  removal proceedings, and those subject to final order o f removal from the United States. ICE houses
  detainees in Contractor-owned, Contractor-operated detention facilities, and other federal, state, local, and
  private facilities.

  C. Mission
  The mission o f the ICE Enforcement and Removal Operations (ERO) Program is to identify, arrest, and
  remove aliens, who present a danger to national security or are a risk to public safety, as well as those who
  enter the United States illegally or otherwise undermine the integrity o f our immigration laws and border
  control efforts. ERO upholds America’s immigration laws at, within and beyond our borders through
  efficient enforcement and removal operations.

  ERO currently maintains and operates various databases used to process cases located by Federal, state and
  local law enforcement agencies. ERO functions are directly reliant upon these activities. In implementing
  its mission, ERO is responsible for carrying out all orders for the requited departure of detainees handed
  down in lemoval proceedings, or prior thereto, and arranging for detention o f detainees when such
  detention becomes necessary.

  D. Partnership Philosophy
  A major intent o f this acquisition is to create a “partnership” between ICE and the Contractor. ICE intends
  to structure the contract in a manner that ensures the Contractor’s goals and objectives are in alignment
  with those of ICE. Superior performance on the Contractor’s part will have both an indirect and direct
  effect on the accomplishment o f ICE’s mission. Within the context o f the ICE/Contractor partnership, ICE
  does not use the terms “partner” and “partnership” as legal terms. The ICE/Contractor partnership will
  reflect the attributes o f an open, collaborative, customer-oriented, and professional relationship. In addition
  to meeting the program objectives, the contractor is encouraged to:
       1.   Consistently take steps to understand ICE’s crucial national security mission, its business issues
            and opportunities, and iu responsibilities under Section 287(g), Immigration and Nationality Act.
      2.    Work collaboratively with other Federal, state and local law enforcement organizations,
            contractors, government agencies, and business partners to ensure success; and
      3.    Under a performance-based contract, performance measures and metrics will be used extensively
            to monitor contractor performance.

  The following constraints comprise the statutory, regulatory, policy and operational considerations that will
  impact the contractor. The contractor is expected to become familiar with all constraints affecting the work

                                                         43
                                                                                                       GEO-TCC 005782



                                                                                                               GEO-State 036867


                                                                                                 Ex. 3 to Martin Decl.
                                                                                                      Page 43 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 44 of 203



  HSCEDM-15-D-OOOl 5

  to be performed. These constraints may change over time; the contractor is expected to be knowledgeable
  o f any changes to the constraints and perform in accordance with the most current version o f the
  constraints. Constraints include, but are not limited to:
       a) Memoranda of Understanding between ICE and individual law enforcement jurisdictions that may
            apply
        b) Department o f Homeland Security Management Directive (MD) 11042.1 - Safeguarding Sensitive
            but Unclassified (For Official Use Only) Information
        c) Department o f Homeland Security Instruction Handbook 121-01-007, The Department of
            Homeland Security Personnel and Suitability Program
        d) Other applicable Executive Orders and Management Directives
     e) Post Orders
     f) General Directives
     g) American Correctional Association (ACA) Standards for Adult Detention Facilities (most current
         edition) and the most recent copy of the supplement issued every two years. A copy is obtainable
         for purchase through the Internet website
         http://www.aca.org/ACA_Prod_IMIS/ACA_Member/Standards__Accreditation/Standards/Purch
         ase/ACA_Member/Standards and Accreditation/Standards Books                Merchandise.aspx?hkey=9a
         fcadb3-623d-4933-825d-32458dbl2f83
     h) ICE/ DHS Officer’s Handbook (current and funire editions, as issued)
      i) A Guide to Proper Conduct and Relationships with Aliens and the General Public
     j) The ICE/DHS Performance Base Detention Standards - A copy is obtainable on the ICE Internet
         website
     k) All rules and regulations governing usage of firearms, public buildings and grounds
      l) All regulations provided to the Contractor through the COR
      m) The Patriot Act of 2001
      n) The Illegal Immigration Reform and Immigrant Responsibility Act (IIAIRA), P. L. 104-208
      o) Federal Acquisition Regulations (FAR) and Department of Homeland Security Acquisition
         Regulations (HSAR)
   < p) Applicable federal, state facility codes, rules, regulations and policies
      q) Applicable federal, state and local labor laws and codes
      r) Applicable federal, state and local firearm laws, regulations and codes
      s) Alignment with external sources (e.g. state and local law enforcement organizations)
      t) Pre-clearance approvals are required for access to ICE field staff, facilities and information
      u) Pre-employment suitability clearance is required for contract employees before any access is
         granted to ICE field staff, facilities and information
      v) All applicable environmental requirements, including Executive Orders and Management
         Directives
      w) Existing lease agreements
      x) DHS Non-Disclosure Agreement Requirements
      y) Organizational Conflict o f Interest Provisions

   Accomplishments of some ACA standards are augmented by DHS/ICE policy and/or procedure. In these
   instances, the PWS identifies and provides direction for the enhanced requirements. In cases where other
   standards conflict with DHS/ICE policy or standards, DHS/ICE policy and standards prevail.




                                                      44
                                                                                                GEO-TCC 005783



                                                                                                        GEO-State 036868


                                                                                           Ex. 3 to Martin Decl.
                                                                                                Page 44 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 45 of 203



  HSCEDM-15-D-OOO15


  E. Performance
  The Contractor shall perform all services in accordance with ICE 2011 Performance-Based National
  Detention Standards (PBNDS)( http://www.ice.gov/detention-standards/201 If) optimals and enhanced
  recreation. Prison Rape Elimination Act (PREA), American Correctional Associate (ACA), Standards for
  Adult Local Detention Facilities (ALDF), and Standards Supplement, Standards for Health Services in
  Jails, latest edition. National Commission on Correctional Health Care (NCCHC), and state and local laws
  on firearms at all times. Some ACA standards are augmented by ICE policy and/or procedure. In cases
  where other standards conflict with DHS/ICE Policy or Standards, DHS/ICE Policy and Standards prevail.
  ICE and third party inspectors will conduct periodic and unscheduled audits and inspections of the facility
  to ensure compliance with the aforementioned standards. In addition, the Contractor shall provide full and
  complete cooperation for any request or investigation conducted by the Government.

  Under this contract, the Contractor shall provide detention management services including the facility,
  detention officers, management personnel, supervision, manpower, training, certifications, licenses, drug
  testing, relief officer(s), uniforms, equipment, and supplies (to include firearms, ammunition, body
  restraints, non-lethal devices and body armor), and vehicles necessary to provide detention management
  and transportation services seven (7) days a week, twenty-four (24) hours per day. The Contractor shall
  also be responsible for other ancillaiy services including but not limited to transportation and food service.

  The Contractor shall provide a safe and secure environment for staff and detainees. The Contractor shall
  continuously monitor programs, seek ways to reduce and control violence in the facility, respond to
  emergencies, maintain accountability of tools, chemicals, and other potentially dangerous items, and
  maintain security. The Contractor shall monitor detainee programs and Contractor staff performance. In
  addition, the Contractor shall communicate policy, procedures, and operational practices in accordance
  with ICE written instructions and policy statements.

  The facility shall accommodate 1,575 adult detainees. Five percent (75 beds) shall be in a special housing
  unit (segregation). The facility shall be located within 30 driving miles of Seattle/Tacoma (SeaTac)
  International Airport in the State o f Washington. The facility shall also be located within appropriate
  proximity and access to emergency services (medical, fire protection, etc.)

  Detainees are classified as High (Level 3), Medium (Level 2), or Low Risk (Level 1). Contractor shall be
  responsible for detainee record keeping services and personal property. The Contractor shall create and
  update detainee records and the Government will store the records. All records will remain the property of
  the U.S. Government.

  The Contractor shall provide stationary guard services at hospitals or miscellaneous locations as directed by
  the COR, and/or an ICE-designated official. Transportation duties shall include, but are not limited to,
  escorting and guarding detainees to medical or doctor’s appointments, hearings, ICE interviews, and any
  other location requested by the COR, and/or an ICE-designated official. The Contractor shall agree to
  augment such practices as may be requested by ICE to enhance specific requirements for security, detainee
  monitoring, visitation, and contraband control. It is imperative that assigned posts are properly covered at
  all times or as deemed required and necessary by the Government. Public contact is prohibited unless
  authorized in advance by the COR or an ICE-designated official. Public contact consists o f any visits with
  outsiders, not sanctioned by ICE, i.e. a visitor to see a detainee in the hospital.

  The Contractor shall provide its own fully operational and well-maintained equipment and supplies
  necessary to fulfill the requirements.

  The Contractor shall have 18 months from commencement of this contract to become ACA accredited.
  The Contractor shall, within nine months from the date of NTP, formally apply for accreditation to the
  ACA. The Contractor shall furnish written proof of such application to the COR within five days o f the
  application. The Contractor shall maintain continual compliance with applicable ACA standards and
  supplements during the performance o f the contract, unless otherwise specified by the CO. Once full
  accreditation has been obtained, the Contractor shall maintain this accreditation throughout the life o f the
  contract, inclusive of any option periods exercised.

                                                        45
                                                                                                     GEO-TCC 005784



                                                                                                             GEO-State 036869


                                                                                               Ex. 3 to Martin Decl.
                                                                                                    Page 45 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 46 of 203




  HSCEDM-15-D-OOOl 5

  The Contractor shall comply with all statutes, regulations, and guidelines from the National Archives and
  Records Administration. Records and information management functions are required and mandated by
  the following laws and regulations: Chapters 21,29,31, and 33 o f Title 44, United States Code; 36 CFR
  12; 41 CFR 201 subchapters A and B; OMB Circular A-130; and DOJ Order 2710.8A, Removal and
  Maintenance o f Documents. Criminal penalties for unlawfully destroying, damaging, removing, or
  improperly handling or releasing federal records are addressed in Chapters 37 and 101 o f Title 18, United
  States Code.

   F. Explanation of Terms/Acronyms
       1.   ADMINISTRATI VE SEGREGATION: A form o f separation from the general population used
            when the continued presence of the detainee in the general population would pose a threat to life,
            property, self, staff, or other detainees or to the security or orderly running of the facility. This
            housing status also includes detainees who require protective custody, those who cannot be placed
            in the local population because they are en route to another facility (holdovers), those who are
            awaiting a hearing before a disciplinary panel, and those requiring separation for medical reasons.
      2.    ADULT DETENTION FACILITY (ADFl: A facility which detains persons over the age of 18.
      3.    ALIEN: Any person who is not a citizen or national of the United States.
      4.    AMERICAN CORRECTIONAL ASSOCIATION (ACA): The American Correctional
            Association is the oldest and largest international correctional association in the world. ACA
            serves all disciplines within the corrections profession and is dedicated to excellence in every
            aspect of the field.
       5.   RFD-DAY; The total billable cost to the Government to maintain and house one detainee for one
            day. Bed-day means a detainee that occupies a bed in a housing urtit or a detainee in custody for
            at least 4 hours in either a holding cell or staging area (not both). If the detainee is moved from
            the holding cell or staging area into a housing unit the same day, only one bed day charge is
            allowable. Bed day means day in not day out, and all days in between. The conUactor may charge
            for day of arrival, but not day o f departure.
       6.   BED-DAY RATE: The rate charged for each individual detainee per day. Bed-day rate is an all-
            inclusive burdened rate to include all costs inclusive of direct costs, indirect costs, overhead and
            profit necessary to provide the detention and food service requirements described in the PWS .
       7.   BOOKING: It is a procedure for the admission of an ICE detainee, which includes searching,
            fingerprinting, photographing, medical screening, and collecting personal history data. Booking
            also includes die inventory and storage o f the individual’s accompanying personal property.
       8.   BUREAU OF PRISONS (BOPI: The U.S. Federal Bureau o f Prisons protects society by confining
            offenders in the controlled environments o f prisons and community-based facilities that are safe,
            humane, cost-efficient, and appropriately secure, and that provide work and other self-
            improvement opportunities to assist offenders In becoming law-abiding citizens.
       9.   CLASSIFICATION: A process for determining the needs and requirements of aliens for whom
            detention has been ordered and for assigning them to housing units and programs according to
            their needs, security risk level, and existing resources o f the facility.
       10. CONTRABAND: Items that pose a threat to the security of people or property. A contraband
           item fits into either the category of hard or soft contraband as defined below:
           a. Hard Contraband: Any item that is inherently dangerous as a weapon or tool of violence, e.g.,
               a knife, explosives, a “zipgun,” brass knuckles. Because hard contraband presents an
               immediate physical threat in or to the facility, a detainee found in possession o f hard
               contraband could face disciplinary action or criminal prosecution.
           b. Soft Contraband: Any item that presents a nuisance, which does not pose a direct and
               immediate threat to an individual’s safety. None-the-less, soft contraband has the potential to



                                                         46
                                                                                                    GEO-TCC 005785



                                                                                                               GEO-State 036870


                                                                                               Ex. 3 to Martin Decl.
                                                                                                    Page 46 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 47 of 203



   HSCEDM-15-D-OOO15


              create dangerous or unsanitary conditions in the facility, such as excess papeis that create a
              fire hazard, food items that are spoiled or retained beyond the point o f safe consumption, etc.
      11- CONTRACTING OFFICER tCO): An employee o f the Government responsible for the complete
          conduct and integrity o f the contracting process, including administration after award. The only
          individual authorized to issue changes to this contract.
      12. CONTRACTING OFFICER’S REPRESENTATIVE (CORV An employee of the Government
          responsible for monitoring all technical aspects and assisting in administering the contract.
      13- CONTRACTOR: The entity, which provides the services, described in this Perfonnance Woric
          Statement.
      14. CONTRACTOR EMPLOYEE: An employee o f a private Contractor hired to perform a variety of
          detailed services under this contract.
      15. CONTROL ROOM: Integrates all internal and external security communications networks within
          a secure room. Activities conducted within the control room have a critical impact on the
          institution’s orderly and secure operation.
      16. CREDENTIALS: Document providing primary source verification including education, training,
          licensure, experience, board certification, and expertise of an employee.
     17. DEPARTMENT OF HOMELAND SECURITY fPHSt: A department o f the United States
         Govenunent, which includes U.S. Immigration and Customs Enforcement (ICE).
     18. DEPARTMENT OF JUSTICE (DOJ): A department of the United States Government, which
         includes the Executive Office of Immigration Review (EOIR), the Federal Bureau of Investigation
         (FBI), the Federal Bureau of Prisons (BOP), and the U.S. Marshals Service (USMS).
     15. DESIGNATED SERVICE OFFICIAL: An employee o f U.S. Immigration and Customs
         Enforcement designated in writing by ICE Field Office Director to represent ICE on matters
         pertaining to the operation of the facility.
     20. DETAINEE: Any person confined under the auspices and the authority of any Federal agency.
         Many o f those being detained may have substantial and varied criminal histories.
     21. DETAINEE RECORDS: Information concerning the individual’s personal, criminal and medical
         history, behavior, and activities while in custody, including, but not limited to:
         1. Detainee, Personal Property
         2. Receipts, Visitors List, Photographs
         3. Fingerprints, Disciplinary Infractions
         4. Actions Taken, Grievance Reports, Medical
         5. Records, Work Assignments, Program Participation
         6. Miscellaneous Correspondence, etc.
     22. DETENTION SERVICES MANAGER IDSMI: Responsible for ensuring that the conditions of
         residential facilities that house ICE detainees are safe, secure and humane. Serves as a liaison for
         the agency, evaluating and ensuring that residential detention facilities are administered and
         operated according to ICE requirements, expectations and terms of operating agreements.
     23. DETENTION STANDARDS COMPLIANCE UNIT (DSCUi: The purpose of the DSCU is to
         develop and prescribe policies, standards, and procedures for ICE detention operations and to
         ensure detention facilities arc operated in a safe, secure, and humane condition for both detainees
         and staff.
     24. DIRECT SUPERVISION: A method of detainee management that ensures continuing direct
         contact between detainees and staff by posting an officer(5) inside each housing unit. Officers in
         general housing units are not separated from detainees by a physical barrier. Officers provide
         Sequent, non-scheduled observation o f and personal interaction with detainees.


                                                     47

                                                                                                 GEO-TCC 005786



                                                                                                          GEO-State 036871


                                                                                             Ex. 3 to Martin Decl.
                                                                                                  Page 47 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 48 of 203




  HSCEDM-15-D-OOO15

     25. DIRECTIVE: A document issued by the U.S. Goverament and signed by the President,
         Departmental Secretary, or an Assistant Secretary that establishes policy, delegate authority,
         and/or assigns responsibilities.
     26. DISCIPLINARY SEGREGATION: A unit housing detainees who commit serious rule violations.
     27. IMMIGRAATION AND CUSTOMS ENFORCEMMENT HEALTH SERVICE CORP (IHSQ:
         A unit of the U.S. Public Health Service dedicated to providing medical services for ICE facilities.
     28. ENFORCEMENT AND REMOVAL OPERATIONS (ERO): Enforcement and Removal
         Operations (ERO) oversees programs and conducts operations to identify and apprehend
         removable aliens, to detain these individuals when necessary, and to remove illegal aliens from the
         United States. ERO prioritizes the apprehension, arrest, and removal of convicted criminals, those
         who pose a threat to national security, fugitives, recent border entrants, and aliens who thwart
         immigration controls.

          ERO manages all logistical aspects of the removal process, including domestic transportation,
          detention, alternatives to detention programs, bond management, and supervised release. In
          addition, ERO repatriates aliens ordered removed from the Untied States

     29. ENTRY ON DUTY fEOPI: The first day the employee begins performance at a designated duty
         station on this contract.
     30. ENVIRONMENTAL ANALYSIS AND EVALUATION (EAE): This document initiates the
         analysis and evaluation of environmental effects o f proposed actions, and contemplates alternative
         proposals. This document is the basis for deciding whether or not an Environmental Assessment
         is required.
     31. ENVIRONMENTAL ASSESSMENT (EAl: Specific document summarizing the results of
         thorough analyses o f environmental impacts caused by proposed actions. This document is the
         basis for deciding whether or not an Environmental Impact Statement is required.
     32. ENVIRONMENTAL IMPACT STATEMENT lElSl: Comprehensive document provides foil and
         fair discussion of significant environmental impacts caused by the proposed action(s). It also
         states the reasonable alternatives, which would avoid or minimize the adverse impact(s) or
         enhance the quality of the human environment.
      33. EMERGENCY: Any significant disruption o f norma! facility procedure, policy, or activity caused
          by riot, strike, escape, fire, medical exigency, natural disaster, or other serious incident.
      34. EMERGENCY CARE: Care for an acute illness or unexpected serious health care need that
          cannot be deferred until the next scheduled sick call.
      35. EXECUTIVE OFFICE OF IMMIGRATION REVIEW (EOIRI: An agency o f DOJ.
      36. FACILITY: The physical plant and grounds in which the Contractor’s services are operated.
      37. FACILITY ADMINISTRATOR: The official, regardless oflocal title (e.g., jail administrator.
          Facility Director, superintendent), who has the ultimate responsibility for managing and operating
          the contract detention facility. The qualifications for the holder of this office shall be consistent
          with ACA standards.
      38. FIELD MEDICAL COORDINATOR IFM O: Coordinates medical, mental health, dental and
          durable medical equipment services for individuals in the custody of ICE; provide case
          coordination and monitoring on high risk and problem prone cases and Inter-facility adimssions to
          Short Stay Units pursuant to the IHSC National Policies and Procedures. The FMC provide
          medical consultation services and screening o f individuals in ICE custody to the Field Office
          Director and staff to which he/she is assigned. The FMC conducts routine and ad hoc visits to
          ICE-designated facilities within the Field Officer Director’s Area of Responsibility. The FMC
          serves as the medical subject matter expert for the Field Office Director and will serve as the
          liaison between the FOD and the IHSC.

                                                       48
                                                                                                   GEO-TCC 005787



                                                                                                            GEO-State 036872


                                                                                              Ex. 3 to Martin Decl.
                                                                                                   Page 48 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 49 of 203



   HSCEDM-15-D-OOO15



     39. FIRST AID: Health care for a condition that requires immediate assistance from an individual
         trained in first aid care and the use of the facility’s first aid kits.
     40. GOVERNMENT: Refers to the United States Government.
     41. GRIEVANCE: A written complaint filed by a detainee with the facility administrator concerning
         personal health/welfare or the operations and services of the facility.
     42. HEALTH AUTHORITY: The physician, health administrator, or agency on-site that is
         responsible for health care services pursuant to a written agreement, contract, or job descriptioa
     43. HEALTH CARE: The action taken, preventive and therapeutic. To provide for the physical and
         mental well-being o f the detainee population. Health care may include medical services, dental
         services, mental health services, nursing, personal hygiene, dietary services, and enviromnental
         conditions at the facility.
     44. HEALTH CARE PERSONNEL: Duly licensed individuals whose primary duties are to provide
         health services to detainees in keeping with their respective levels of health cate training or
         experience.
     45. HEALTH UNIT (HU): The physical area in the facility and organizational unit set-aside for
         routine health care and sick call. The HU is the designated part o f the facility for the delivery of
         cate to detainees on an ambulatory or observation basis.
     46. IMMIGRATION AND CUSTOMS ENFORCEMENT IlCEi: A law enforcement agency within
         the U.S. Department o f Homeland Security.
     47. ICE AIR OPERATIONS: Provides aviation support, both domestically and internationally, to the
         ERO Field Offices that are strategically located throughout the United States.
     48. ICE HEALTH SERVICE CORPS (IHSO: Provides oversight o f medical care and public health
         services to detained aliens in the custody o f ICE.
     49. IMMEDIATE RELATIVES: Spouses, children (including stepchildren and adopted children) and
         their spouses, parents (including stepparents), brothers and sisters (including stepbrothers and
         sisters and half-brothers and sisters) and their spouses.
     50. INCIDENT REPORT: A written document reporting an event, such as minor disturbances, officer
         misconduct, any detainee rule infraction, etc.
     51. JUVENILE DETAINEE: Any detainee under the age ofeighteen (18) years unless the juvenile
         has been determined to be emancipated in an appropriate state judicial proceeding, or is an
         individual who has been incarcerated due to a conviction for a criminal offense as an adult.
     52. LIFE SAFETY CODE: A manual published by The National Fire Protection Association
         specifying minimum standards for fire safety necessary in the public interest.
     53. LOG BOOK: The official record of post operations and inspections.
     54. MAN-HOUR: Man-hour means productive hours when the required services are performed.
         Only productive hours can be billed and invoiced.
     55. MEDICAL RECORDS: Separate records o f medical examinations and diagnosis maintained by
         the responsible physician or nurse. The following information from these records shall be
         transferred to the detainee record: date and time of all medical examinations; and, copies of
         standing or direct medical orders from the physician to the facility staff.
     56. MEDICAL SCREENING: A system of structured observation and/or initial health assessment to
         identify newly-arrived detainees who could pose a health or safety threat to themselves or others.
     57. MILEAGE RATE: a fiilly burdened rate inclusive o f the mileage rate in accordance with General
         Service Administration Federal Travel Regulation, vehicle equipment, maintenance, and fuel costs



                                                      49

                                                                                                   GEO-TCC 005788



                                                                                                           GEO-State 036873


                                                                                              Ex. 3 to Martin Decl.
                                                                                                   Page 49 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 50 of 203




   HSCEDM-15-D-OOOl 5


      58. NON-CONTACT VISITATION: Visitation that restricts detainees from having physical contact
          with visitors using physical barriers such as screens and/or glass. Voice cominunications between
          the parties are typically accomplished with telephones or speakers.
      59. NON-DEADLY FORCE: The force a person uses with the purpose of not causing or which
          would not create a substantial risk of causing death or serious bodily harm.
      60. NOTICE TO PROCEED (NTP): Written notification from the Government to the Contractor
          stating the date that the Contractor may begin work, subject to the conditions o f the contract.
      61. OFFICE OF PROFESSIONAL RESPONSIBILITY. PERSONNEL SECURITY UNIT iOPR-
          PSU): The ICE office, which implements a component-wide personnel security program.
      62. . OFFICERS: Contractor’s uniformed staff members responsible for the security, care,
          transportation, and supervision o f detainees during all phases of activity in a detention facility.
          The officer is also responsible for the safety and security of the facility.
     63. ON CALL/REMOTE CUSTODY OFFICER POST: These posts shall be operated on demand by
         the COR and shall include, but is not limited to, escorting and custody o f detainees for hearings,
         ICE interviews, medical watches, and any other location requested by the COR.
     64. PAT DOWN SEARCH: A quick patting of the detainee’s outer clothing to determine the
         presence of contraband.
     65. PERFORMANCE WORK STATEMENT (PWSi: That portion o f the contract, which describes
         the services to be performed under the contract.
     66. POLICY: A definite written course or method of action, which guides and determines present and
         future decisions and actions.
     67. POST ORDERS: Written orders that specify the duties o f each position, hour-by-hour, and the
         procedures the post officer will follow in carrying out those duties.
     68. PREVENTIVE MAINTENANCE: A system designed to enhance the longevity and/or usefulness
         of buildings and equipment in accordance with a planned schedule.
     69. PROCEDURE: The detailed and sequential actions that must be executed to ensure that a policy
         is implemented. It is the method o f performing an operation or a manner o f proceeding on a
         course of action. It differs from a policy in that it directs action required to perform a specific task
         within the guidelines o f that policy.
     70. PRODUCTIVE HOURS: These are hours when the required services are performed and can be
         billed.
     71. PROJECT MANAGER: Contractor employee responsible for on-site supervision o f all
         Contractor employees, with the authority to act on behalf o f the Contractor. The Project Manager
         cannot simultaneously serve in the role o f manager and Detention Officer or Supervisory
         Detention Officer.
     72. PROPERTY: Refers to personal property belonging to a detainee.
     73. PROPOSAL: The written plan submitted by the Contractor for consideration by ICE in response
         to the Request for Proposal (RFP).
     74. QUALIFIED HEALTH PROFESSIONAL: Physicians, dentists, and other professional and
         technical workers who by state law engage in activities that support, complement or supplement
         the functions of physicians and/or dentists who are licensed, registered, or certified, as appropriate
         to their qualifications, to practice.
     75- QUALITY ASSURANCE: The actions taken by the Government to assure requirements of the
         Performance Work Statement (PWS) are met.
     76. QUALITY ASSURANCE SURVEILLENCE PLAN fOASPi: A Government-produced
         document that is based on the premise that the Contractor, and not the Government, is responsible


                                                       50
                                                                                                    GEO-TCC 005789



                                                                                                             GEO-State 036874


                                                                                                Ex. 3 to Martin Decl.
                                                                                                     Page 50 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 51 of 203



   HSCEDM-15-D-OOOl 5


         for the day-to-day operation o f the facility and all the management and quality control actions
         required to meet the terms o f the contract and is based on the American Correctional Association
         (ACA), Standards for Adult Local Detention Facilities (ALDF) and ICE Performance Based
         National Detention Standards (PBNDS). The role of the Government in quality assurance is to
         ensure performance standards are achieved and maintained. The QASP validates that the
         Contractor is complying with ERO-mandated quality standards in operating, maintaining, and
         repairing detention facilities.
     77. QUALITY CONTROL (OCI: The Contractor's inspection system, which covers all the services
         to be performed under the contract. The actions that a Contractor takes to control the production
         of services so that they meet the requirements stated in the contract.
     78. QUALITY CONTROL PLAN fOCPI: A Contractor-produced document that addresses critical
         operational performance standards for services provided.
     79. RESPONSIBLE PHYSICIAN: A person licensed to practice medicine with whom the facility
         enters into a contractual agreement to plan for and provide health care services to the detainee
         population o f the facility.
     80. RESTRAINT EQUIPMENT: This includes but is not limited to: handcuffs, belly chains, leg
         irons, straight jackets, flexi cuffs, soft (leather) cuffs, and leg weights.
     81. SAFETY EQUIPMENT: This includes but is not limited to firefighting equipment, i.e., chemical
         extinguisher, hoses, nozzles, water supplies, alarm systems, portable breathing devices, gas masks,
         fans, first aid kits, stretchers, and emergency alarms.
     82. SALLYPORT: An enclosure situated either in the perimeter wall or fence to the facility or within
         the interior of the facility, containing gates or doors at both ends, only one of which opens at a
         time. This method o f entry and exit helps to ensure that there shall be no breach in the perimeter
         or interior security of the facility.
     83. SECURITY DEVICES: Locks, gates, doors, bars, fences, screens, hardened ceilings, floors, walls
         and barriers used to confine and control detainees. In addition, electronic monitoring equipment,
         security alarm systems, security light units, auxiliary power supply, and other equipment used to
         maintain facility security.
     84. SECURITY PERIMETER: The outer portions of a facility, which actually provide for secure
         confinement o f detainees.
     S5. SECURITY RISK - HIGH. MEDIUM. LOW
         High Risk Level - (Level 3) Detainees exhibit behavioral problems, or manifest a pattern of such
             behavior, or have a history o f violent and/or criminal activity.
         Medium Risk Level - (Level 2) Detainees exhibit minor behavioral problems or have a history of
            nonviolent criminal behavior.
         Low Risk Level - (Level 1) Detainees with minor criminal histories and non-violent charges and
            convictions.
     86. SENSITIVE INFORMATION: Any information which could affect the national interest, law
         enforcement activities, the conduct of federal programs, or the privacy to which individuals are
         entitled under Title 5, U.S. Code, Section S52a. All Detainee records are considered sensitive
         information.
     87. SIGNIFICANT EVENT NOTIFICATION REPORT (SENI: A written document reporting a
         special event (e.g., the use of force, use of chemical agents, discharge of firearms).
     88. SPECIAL MANAGEMENT UNIT (SMU): A housing unit for detainees in administrative or
         disciplinary segregation.
     89. STANDING MEDICAL ORDERS: Written orders, by a physician, to medical personnel for the
         definitive treatment o f identified minor, self-limiting conditions and for on-site treatment of
         emergency conditions.

                                                     51
                                                                                                GEO-TCC 005790



                                                                                                        GEO-State 036875


                                                                                           Ex. 3 to Martin Decl.
                                                                                                Page 51 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 52 of 203




   HSCEDM-15-D-OOO15

       90. PERFORMANCE WORK STATEMENT fPWS): That portion of the contract, which describes
           the services to be performed under the contract.
       91. STRIP SEARCH: An examination of a detainee’s naked body for weapons, contraband, and
           physical abnormalities. This also includes a thorough search of all of the individual’s clothing
           while not being worn.
       92. SUITABILITY CHECK: Security clearance process for Contractor and alt Contractor Employees
           to determine favorable suitability to work on a Government contract.
       93. TOUR OF DUTY: No more than 12 hours in any 24-hour period with a minimum of eight hours
           ofTbetween shifts, except as directed by state or local law.
       94. TRAINING: An organized, planned, and evaluated activity designed to achieve specific learning
           objectives. Training may occur on site, at an academy o f training center, at an instihition of higher
           learning, through contract service, at professional meetings or through closely supervised on-the-
           job training. Meetings of professional associations are considered training when there is clear
           evidence of the above elements. All trainers must be certified and certification shall be approved
           by the COR or ICE-designated employee.
       95. TRANSPORTATION COSTS: All materials, equipment and labor necessary to respond to
           requests by designated officials for secure movement of detainees from place to place necessary
           for processing, hearings, interviews, etc.
       96. TRANSPORTATION SERVICE COST: An all-inclusive or burdened rate. Cost includes but is
           not limited to labor, equipment, material, supplies, and other related costs necessary to respond to
           requests by designated officials for movement of detainees from place to place necessary for
           processing, court hearings, interviews, doctor's appointments, ICE Air/airports, and transporting
           in-between detention facilities (counties, state and federal).
       97. TRAVEL COST: Cost inclusive of lodging and meals and incidental expenses (MI&E) for
           Transportation Officers exceeding the standard working hours. Cost is based on actual charges per
           occurrence, not to exceed the allowable Federal Travel Regulation rates/costs in effect on the dates
           of travel.
       98. WEAPONS: This includes but is not limited to firearms, ammunition, knives, slappers, billy
           clubs, electronic defense modules, chemical weapons (mace), and nightsticks.

   Ambiguities
   All services must comply with the Performance Woric Statement (PWS) and all applicable federal, state,
   and local laws and standards. Should a conflict exist between any of these stand^ds, the most stringent
   shall apply. If the Contractor is unable to determine which standard is more stringent, the Contracting
   Officer (CO) shall determine the appropriate standard.
   The COR does not have authority to modify the stated terms of the contract, or to approve any action that
   would result in additional charges to the Government. The CO will make all modiftcations in writing.
   G. Hold Harmless
   The Contractor shall protect, defend, indemnify, save, and hold harmless the United States Government and
   its employees or agents, from and against any and all claims, demands, expenses, causes of action,
   judgments and liability arising out of, or in connection with, any negligent acts or omissions of the
   Contractor, its agents, sub-contractors, employees, assignees, or anyone for whom the Contractor may be
   responsible. The Conttactor shall also be liable for any and all costs, expenses and attorney’s fees inciured
   as a result of any such claim, demand, cause of action, judgment or liability, including those costs,
   expenses, and attorneys’ fees incurred by the United States Government and its employees or agents. The
   Contractor’s liability shall not be limited by any provision or limits o f insurance set forth in the resulting
   contract.
   In awarding the contract, the Government does not assume any liability to third parties, nor will the
   Government reimburse the Contractor for its liabilities to third parties, with respect to loss due to death.


                                                         52

                                                                                                      GEO-TCC 005791



                                                                                                              GEO-State 036876


                                                                                                Ex. 3 to Martin Decl.
                                                                                                     Page 52 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 53 of 203



   HSCEDM-15-D-OOOl 5


   bodily injury, or damage to property resulting in any way from the performance of the contract or any
   subcontract under this contract.
   The Contractor shall be responsible for all litigation, including the cost of litigation, brought against it, its
   employees or agents for alleged acts or omissions. The CO shall be notified in writing of all litigation
   pertaining to this contract and provided copies of any pleadings filed or said litigation within five working
   days of the filing. The Contractor shall cooperate with Government legal staff and/or the United States
   Attorney regarding any requests pertaining to federal or Contractor litigation.
   Policy and procedures shall be developed which ensure a positive relationship is maintained with all levels
   o f the federal judiciary. The Contractor’s procedures shall ensure a tracking system is established which
   mandates that all judicial inquiries and program recommendations are responded to in a timely and accurate
   maimer. All judicial inquiries and Contractor responses, specifically related to a detainee, shall be made
   part of the detainee’s file.
  The Contractor shall notify tlie COR when a member o f the United States Congress or any media outlet
  requests information or makes a request to visit the facility, per the ICE PBNDS on News Media Interviews
  and Tours. The Contractor shall coordinate all public information related issues with the COR or ICE-
  designated employee. All press statements and releases shall be cleared, in advance, with the ICE Office of
  Public Affairs.
  The Contractor shall ensure employees agree to use appropriate disclaimers clearly stating tlie employees’
  opinions do not necessarily reflect the position o f the United States Government in any public presentations
  they make or articles they write that relate to any aspect of contract performance or the facility operations.

  H. Exclusivity
  The Contractor agrees that the facility is to be for the exclusive use o f ICE and its detainee population. No
  other agency will be allowed to use tlie facility to house its detainees, prisoners, or inmates without prior
  approval of the CO. If given approval, a separate bed day rate shall be negotiated with the other agency
  and ICE shall not be responsible for payment related to beds used by another agency. The other agency
  will be separately invoiced for the beds it uses. The duration of the use o f beds will be determined on a
  case by case basis.

  II. REQUIREMENTS

  A. Quality Control
  The Contractor shall provide a final Quality Control Plan (QCP) that addresses critical operational
  performance standards for the services required under this contract. The final QCP is due 30 days after
  award of the contract. The QCP shall ensure that services will be maintained at a uniform and acceptable
  level. At a minimum, the Contractor shall periodically review and update the QCP policies and procedures
  on an annual basis. The Contractor shall audit facility operations monthly for compliance with the QCP,
  results of which arc reportable in a deliverable to ICE. The Contractor shall notify the Government 48
  hours in advance of the audit to ensure the COR is available to participate. The Contractor’s QCP shall
  identify deficiencies, appropriate corrective action(s), and timely implementation plan(s) to the COR.

  If the Contractor proposes changes in the QCP after contract award, the Contractor shall submit them to the
  COR for review. If the COR concurs with the clianges, the COR shall submit the changes to the CO. The
  CO may modify the contract to include these changes.

  B. Quality Assurance Surveillance Plan (QASP)
  The ICE QASP is attached to this PWS and sets forth the procedures and guidelines that ICE will use to
  inspect the technical performance of the Contractor. It presents the financial values and mechanisms for
  applying adjustments to the Contractor’s invoices as dictated by work performance measured to the desired
  level of accomplishment

  I.   The purpose of the QASP is to:
       • Define the roles and responsibilities of participating Government officials.
       • Define the types of work to be performed.

                                                         53
                                                                                                       GEO-TCC 005792



                                                                                                                GEO-State 036877


                                                                                                  Ex. 3 to Martin Decl.
                                                                                                       Page 53 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 54 of 203




   HSCEDM-15-D-OOOl 5


        •    Describe the evaluation methods that will be employed by the Government in assessing the
             Contractor’s performance.
        •    Describe the process o f performance documentation.

   2.   Roles and Responsibilities o f Participating Government Officials

   The COR(s) is the main Government official responsible for oversight o f the contractor performance and
   assessing, recording, and reporting on the technical performance o f the Contractor. The COR(s) will have
   primary responsibility for completing the “Quality Assurance Surveillance Forms” to document their
   inspection and evaluation of the Contractor’s work performance. The COR is responsible for providing
   within-scope technical direction to the contractor, approving invoices, and approving contractor incurrence
   o f costs within the CLIN schedule. The COR does not have authority to alter, change, or otherwise modify
   any requirements o f the PWS.

   ICE Designated Official(s) are ICE Officers responsible for providing information to the contractor in order
   for the contractor to perform specific duties. The contractor uses this information to perform tasks in
   performance of the contract (including but not limited to: preparing a specific number o f meals, the
   movement of detainees to specific locations within the facility, the transportation o f detainees to specific
   locations, and utilization o f contractor Disturbance Control Team). The ICE Designated Official(s) do not
   have authority to provide technical direction to the contractor, request work outside the scope of the PWS,
   or otherwise direct the contractor to incur any costs not covered by the PWS or CLIN schedule.

   The Contracting Officer (CO) has administrative responsibility for overall contract enforcement. The CO is
   responsible for evaluating the Contractor’s performance in areas of contract compliance, contract
   administration, and cost and property control. The CO shall review the COR’s evaluation of the
   Contractor’s performance and invoices. If applicable, deductions will be assessed in accordance with the
   evaluation of the Contractor’s performance, e.g., monetary adjustments for inadequate performance as
   outlined in the PRS. The CO is the only person authorized to alter, change, or otherwise modify the terms
   and conditions of the contract.

   C. Contractor’s Failure to Perform Required Services
   The rights o f the Government and remedies described in this PWS are in addition to all other rights and
   remedies set forth in the contract. Specifically, the Government reserves its rights under the Inspection of
   Services and Termination clauses. Any reductions in the Contractor’s invoice shall reflect the contract’s
   reduced value resulting from the Contractor’s failure to perform required services. The Contractor shall not
   be relieved of full performance of the services hereunder and may be terminated for default based upon
   inadequate performance of services, even if a reduction was previously taken for any inadequate
   performance.

   D. Inspection by Regulatory Agencies
   Work described in the contract is subject to infection by other Government agencies. The Contractor shall
   participate in responding to all requests for information and inspection or review findings by regulatory
   agencies.

   E. Performance Evaluation Meetings
   The Contractor’s representatives shall meet with the COR(s) on a weekly basis or as deemed necessary by
   either party. These meetings will provide a management level review and assessment o f Contractor
   perfonnance, and a discussion and resolution of problems.

   F. Contractor’s Employee Manual
      The Contractor shall provide Employee Manual, which, at a minimum, addresses the following:
      1. Organization
        2.   Recruiting procedures
        3.   Oppodunities for Equal Employment


                                                       54

                                                                                                 GEO-TCC 005793



                                                                                                          GEO-State 036878


                                                                                              Ex. 3 to Martin Decl.
                                                                                                   Page 54 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 55 of 203




   HSCEDM-15-D-OOO15

        4.   Qualifying for jobs, job descriptions, responsibilities, salaries, and fringe benefits
        5.   Physical fitness for duty
        6. Screening employees for illegal drug use
        7. Holidays, leave, and work hours
       8. Personnel records, employee evaluations, promotion, and retirement
       9. Training
        10. Standards of conduct, disciplinary procedures, and grievance procedures
        11. Resignation and termination
        12. Employee-management relations
        13. Security, safety, health, welfare, and injury incidents
       The Contractor shall provide a copy o f the Employee Manual to the Contractor’s employees at the
       facility. Upon request by the COR, the Contractor shall document to the Government that all
       employees have reviewed a copy o f the manual.

   G. Facility Staffing Plan and Key Personnel
  The Contractor shall provide a staffing plan that addresses, at a minimum, the identified staffing needs,
  minimum personnel qualification standards, special personnel requirements, and key personnel to be
  employed in connection with this contract, as outlined in the PWS.

   Key persotmel shall not hold simultaneous positions.

  The Contractor Staffing Plan shall:
      • Address minimum staffing requirements and key persotmel to be employed to ensure compliance
         with the contract.
      • Incorporate the provision of staffing rosters and monthly vacancy rate information to the COR.
      • Include Stand-By and Reserve Force staffing plans as part o f llie Contractor's emergency plans.
      • Detail supervisory roles and duties in accordance with the requirements o f the SOO and all
         applicable standards and policies.

  The Contractor shall staff the post-positions in accordance with the Contractor submitted and Government
  acknowledged Contractor Staffing Plan.

  The number, type and distribution of staff as described in the contract-staffing plan shall be maintained
  tliroughout the term of the contract. Written requests to change the number, type and/or distribution of staff
  described in the Staffing Plan must be submitted to the CO, through the COR, for approval prior to
  implementation. Staffing levels shall not fall below a monthly average of 95% of the approved staffing
  plan.

  Failure to fill any individual position within 120 days of the vacancy will result in a deduction from the
  monthly invoice. The Government will calculate the deduction retroactive to day one of the vacancy,
  excluding the days for Government's conditional approval process, starting on the day of receipt and
  concluding on the day conditional approval is granted.

  The Contractor shall provide the COR with the names of Supervisory Detention Officers designated by the
  Contractor before commencement of services. Supervisors shall be trustworthy and must have a minimum
  of one year of experience as a detention officer and two years of successful experience in field supervision
  (civilian community law enforcement, commercial or industrial guard service, or security service
  supervisory positions). The two year requirement may be satisfied by completion of a career development
  program that Includes work-related experience, training, or college credits at a level o f achievement
  equivalent to the basic requirement.




                                                         55

                                                                                                        GEO-TCC 005794



                                                                                                              GEO-State 036879


                                                                                                      Ex. 3 to Martin Decl.
                                                                                                           Page 55 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 56 of 203




  HSCEDM-15-D-OOO15

  Supervisory Detention Officers shall be knowledgeable of ACA standards and requirements, and shall
  receive ACA accredited training in their basic and annual refresher training. The duties of Supervisory
  Detention Officers shall include but are not limited to:

           Providing close supervisory control to the Detention Officers.
           Reviewing Log Books, records and reports.
           Performing daily inspections of Detention Officer performances.
           Maintaining and updating of Post Orders.
           Enforcing ICE/DHS policies and procedures.
           Providing oversight to prevent detainee escapes and ensure accuracy o f all detainee records.
           Inspecting all detainee housing areas at least once per shift, correcting discrepancies, and/or
           reporting discrepancies to the Government.

   H. Minimum Staffing Requirements
   The Contractor shall folly staff the facility to secure, control, and supervise detainees in custody regardless
   of the detainee population. Staffing must be sufficient to cover the posts based on the approved staffing
   plan. The Contractor shall provide daily Detention Officer Assignment rosters, by shift, for the duration of
   the contract. The assignment rosters shall indicate the number of staff, job titles, names, hours, and days of
   work for each post The daily roster shall be posted 24 hours in advance. Shift rosters must be filed and
   available for review upon request of the COR for the entire length of the contract.

   I.   Supervisory Staffing
   The Contractor is responsible for the satisfactory supervision of its employees at all times. Satisfactory
   supervision includes verifying attendance at all posts and positions, and upholding the work requirements
   of all personnel assigned under the contract. The Contractor shall provide the COR with the names of
   Supervisory Detention Officers designated by the Contractor before commencement of services.
   J. Key Personnel
   The Contracting Officer Representative will provide written approval before any key personnel are
   assigned to perform duties under this contract. The Contractor shall have key personnel employed and on­
   site before the Contractor can begin contract performance. Any subsequent changes to key personnel must
   meet these criteria and be approved in writing by the Contracting Officer. The following are the key
   personnel and required qualifications for the performance of this contract.
            a.    Warden/Facillty Director. The Warden/Facility Director shall hold an accredited bachelor’s
                  degree in an appropriate discipline, or significant military or corrections experience of a
                  ynitiirniim 15 yeaTS. and have at least five years of related administrative experience, and have
                  knowledge of program objectives, policies, procedures, and requirements for managing a
                  secure detention/correctional facility. The degree requirement may be satisfied by completion
                  of a career development program that includes work-related experience, training, or college
                  credits at a level of achievement equivalent to the bachelor’s degree, as practiced in the
                  federal hiring process. The official holding this position, even in an acting capacity, shall meet
                  ACA requirements.
             b.   Assistant Warden/Assistant Facility Director. The Assistant Warden/Facility Director shall
                  hold an accredited bachelor’s degree in an appropriate discipline, or have a minimum o f three
                  years of related industry experience, and have knowledge o f program objectives, policies,
                  procedures, and requirements for managing a secure detention/correctional facility. The
                  official holding this position, even in an acting capacity, shall meet ACA requirements.
             c;   Supervisory Officers. Supervisors must be trustworthy and must have a minimum of one
                  year of experience as a detention officer and two years of successful experience in field
                  supervision (e.g., civilian community law enforcement, commercial or industrial guard
                  service, or security service supervisory positions). The two year requirement may be satisfied
                  by completion of a career development program that includes work-related experience,
                  training, or college credits at a level of achievement equivalent to the basic requirement, as
                  practiced in the federal hiring process.


                                                           56
                                                                                                      GEO-TCC 005795



                                                                                                               GEO-State 036880


                                                                                                 Ex. 3 to Martin Decl.
                                                                                                      Page 56 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 57 of 203



  HSCEDM-15-D-OOO15

          d.     Training Officers. Certified instructors shall conduct all instruction and testing of Contract
                 personnel. A state or national level recognized institution certification of instructors is
                 mandatory unless otherwise approved in writing by the COR. Certification o f instructors may
                 be established by documentation o f past experience in teaching positions or by successful
                 completion of a course o f training for qualifying personnel as instructors. The COR must
                 approve the instructor prior to any training.

          e.     Quality Assurance Manager. The Quality Assurance Manager shall hold an accredited
                 bachelor’s degree in an appropriate discipline, or have a minimum o f three years o f related
                 industry experience, and have knowledge o f program objectives, policies, procedures, and
                 requirements for managing a secure detention/correctional facility.
           f.    Corporate Security Officer. The Corporate Security Officer shall hold an accredited
                 bachelor’s degree in an appropriate discipline, or have a minimum of three years o f related
                 industry experience, and have knowledge of program objectives, policies, procedures, and
                 requirements for securing a detention/correctional facility. The individual will interface with
                 the OPR-PSU through the COR on all security matters, to include physical, personnel, and
                 protection o f all Government information and data accessed by the Conuactor and the
                 position will be located at the facility.
           To establish and maintain a congenial line of communication with the Contractor, the Contractor's
           Warden/Facility Director and the COR shall work together as a team to ensure that required work
           is accomplished in an efficient and proper manner. There should be no hesitation to call special
           meetings to discuss and resolve serious problems.
  K. Organizational Chart
  The Contractor shall provide an organizational chart that describes the structure o f authority, responsibility,
  and accountability within the facilities. The Contractor shall update this chart as necessary. The Contractor
  shall make the chart available for review by the CO or COR upon request.

  L. Employee Standards
  All employees shall meet the highest standards o f professionalism and personal integrity. Standards of
  professionalism include competency, training, appearance, and behavior. The Contractor shall perform pre­
  employment suitability checks for all employees and prospective employees. The Contractor shall take
  disciplinary action against employees who disregard those standards.


  M. Training Program
  The Contractor shall establish a training program for all employees, which incorporates the training
  requirements set forth in the ICE PBNDS, ACA Standards, ERO mandated training and the PWS. The
  training plan shall include proficiency testing, remediation (if necessary), instructor(s) and instructor
  qualifications, course descriptions, and detailed lesson plans that include subject matter and methods of
  presentation, course objectives, student evaluation procedures, and the location and duration o f training.
  No less than 30 days after contract award and before contract performance begins the Contractor shall
  submit the training plan to the COR for review. The Contractor is not to begin training until the COR has
  approved the training plan.

  N. Housing, Health and Medical Care, Transportation, and Stationary Guards
  The Contractor shall provide detention services, to include detainee welfare, transportation, and record
  keeping services for ICE, in support of the detention and removal process, per ICE PBNDS.

            1.    Detention Site Standards
            The Contractor shall ensure that detention sites conform to ICE PBNDS and ACA Standards. A
            fire and emergency plan shall exist and shall be adhered to at all times. The Contractor shall
            ensure facilities conformance to the following:
            a. Be clean and vermin/pest free.


                                                          57

                                                                                                      GEO-TCC 005796



                                                                                                                 GEO-State 036881


                                                                                                 Ex. 3 to Martin Decl.
                                                                                                      Page 57 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 58 of 203




  HSCEDM-15-D-OOO15

       b. Have a suitable waste disposal program.
       c. The Contractor shall provide and distribute suitable linens (sheets, pillow cases, towels, etc.).
          The Contractor shall launder and change linens per ICE PBNDS.
       d. The Contractor shall provide and distribute appropriate clean blankets.
       e. The Contractor shall ensure fire and emergency exits remain unimpeded to permit prompt
          evacuation of detainees and staff members in an emergency.
       f. The Contractor shall provide and distribute articles of personal hygiene (e.g., soap, persotial
          deodorant, toothbnish, toothpaste, comb, toilet paper, shaving equipment, and female sanitary
          items).

       For safety, security, and sanitation purposes, an inspection of the detainee housing areas shall be
       conducted by a supervisor at a minimum of once per shift. The inspection shall be logged into the
       security logbook and be available for review by the COR or ICE-designated employee.
        All locks, windows, wails, floors, ventilators, covers, access panels, and doors shall be checked
        daily for operational wear and detainee tampering. The Contractor shall take immediate action to
        repair all defective equipment.
        The facility shall be subject to periodic and random inspections by the COR, ICE-designated
        employee, or other officials to insure compliance with ICE Standards. Deficiencies shall be
        immediately rectified or a plan for correction submitted by the Contractor to the COR for
        approval.

        2. Health and Medical Care
        The Contractor shall comply with written policies and procedures for appropriately addressing the
        health needs of detainees in ICE custody. Written policies and procedures shall include, but not be
        limited to, the following:
        a.   Policies and procedures for accessing 24-hour emergency medical care for ICE detainees.
        b.   Policies and procedures for prompt summoning of emergency medical personnel.
        c. Policies and procedures for evacuation o f detainees, if deemed necessary by qualified medical
           personnel.
        d. Policies, procedures, and post procedures for duty officers to ensure that medical emergencies
           are recognized and promptly attended to.
        e. The Contractor shall notify the COR and/or ICE-designated employee of all detainee requests
           for the need Of medical treatment. These requests shall be addressed with urgency.


        3. Medical Services
        IHSC is responsible for providing all health cate services for detainees in the custody o f ICE.
        IHSC provides medical coverage at the facility.
        The Contractor will ensure that its employees notify IHSC medical and health care staff of
        detainee health complaints/conditions when brought to their aUention.
        In addition, IHSC acts as the agent and final health authority for ICE on all off-site detainee
        medical and health-related matters. The relationship of the IHSC to the detainee equals that of
        physician to patient. IHSC coordinates and arranges off-site medical care (e.g., emergency care,
        off-site lab testing, eyeglasses, cosmetic dental prosthetics, and dental care for cosmetic purposes).
        For medical care provided outside the facility, the IHSC may determine that an alternative medical
        provider or institution is more cost-effective or more aptly meets the needs of ICE and the
        detainee. All healthcare expenditures must be approved and authorized by IHSC. ICE may refuse
        to reimburse the Contractor for non-emergency medical costs incurred that were not pre-approved
        by the IHSC.
         The Contractor agrees to accept and provide for the secure transport, custody, care, Md
         safekeeping of detainees in accordance with the State, and local laws, standards, policies.

                                                     58
                                                                                                GEO-TCC 005797



                                                                                                           GEO-State 036882


                                                                                          Ex. 3 to Martin Decl.
                                                                                               Page 58 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 59 of 203



  HSCEDM-15-D-OOO15

          procedures, or court orders applicable to the operations of the facility. The Contractor shall
          provide contract detention officers to cover the medical unit in accordance with the approved
          staffing plan. In addition, when patients are housed in the infirmary, an additional contract
          detention officer shall be posted to the unit at all times. The Contractor shall coordinate and escort
          detainees to the medical clinic for sick call, appointments, and pill line. Note: Optimum
          functioning of health services depends on a continuous flow of patients to and from the clinic.
          Additional contract detention officers shall be reassigned from other flexible posts within the
          facility to meet IHSC’s workload.

          4. Facility Requirements for Infectious Disease Screening
          The Contractor will ensure that there is adequate space to provide medical intake screening
          including a tuberculosis (TB) screening chest x-ray within the intake processing area. In order to
          prevent the spread o f airborne infectious disease or cross contamination o f zones within the
          facility, the HVAC system in the intake screening area will be constructed to exhaust to the
          exterior and prevent air exchange between the intake screening area and any other area within the
          facility.

          5. Infectious Disease Screening
          In order to prevent the transmission of TB to the resident population o f a detention facility, the
          Contractor will provide adequate space to perform TB screwing as part o f the routine infectious
          disease screening process. Detainees will remain isolated from the rest o f the facility population
          (remain in the intake screening area) until the chest x-ray report is obtained and the interpretation
          verifies that the detainee is free o f infectious TB (turnaround time for chest x-ray interpretation
          should be four hours or less). Detainees who are found to be infected or where there is a
          possibility that they are infected will be assigned to a respiratory isolation unit until treatment or
          further testing is done and the detainee is no longer infectious.

           6. Tele-radiology Medical Provider
           The Contractor .shall provide adequate space for the use of services of the ICE Tele-radiology
           Service Provider (ITSP). The cost o f the equipment; maintenance of the equipment; training of
           staff; arrangements for interpretation of the x-rays by credentialed radiologists; and transmission
           of data to and from the Detention Facility are provided by the ITSP and charged directly to ICE.
           The Contractor shall coordinate with the ITSP to ensure adequate space is provided for the
           equipment, connectivity and electrical services are installed, immediate 24/7 access to equipment
           for service and maintenance by ITSP technicians is granted, a tele-radiology coordinator is
           appointed and available for training by the ITSP, and medical staff is available to perform the
           screening exams and receive reports.

  O. Armed Transportation Services;
  The Contractor shall provide all such ground transportation services as may be required to transport
  detainees securely throughout the Seattle Field Office (AOR) to include transportation offices in Yakima
  WA, Portland OR and Medford OR, in a timely manner, to locations as directed by the COR or designated
  ICE official, including the transportation o f detainees to various appointments. When officers are not
  providing transportation services, the Contactor shall assign the employees to supplement security duties
  within the facility/transportation offices as directed by the COR or designated ICE official. However, the
  primary function of these officers is transportation. Duties as directed by the COR utilizing these officers
  shall not incur any additional expenses to the Government.
  The Contractor shall assign, at a minimum, two person teams of transportation officers on a daily basis
  distributed throughout a 24 hour period 7 days a week including weekends and holidays. The COR shall
  approve the number of teams assigned to any shift or period of time in order to meet the needs of ICE
  transportation requirements.
   The COR may determine on a case-by-case basis, per the ICE PBNDS on Transportation by Land (taking
   into account the distance traveled, the status of detainees transported, number of stops, etc.) that a two-
   person team is not necessary for some transportation routes. In all other cases, a minimum of two officers
   shall be assigned, as described above.

                                                         59
                                                                                                      GEO-TCC 005798



                                                                                                              GEO-State 036883


                                                                                                Ex. 3 to Martin Decl.
                                                                                                     Page 59 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 60 of 203



   HSCEDM-15-D-00015



   The Contractor shall furnish suitable vehicles in good condition, approved by the Government, to safely
   provide the required transportation services per facility as listed below, see attachment 5, DRO Policy and
   Procedure Manual (Appendix 32-1 Vehicle Ordering Menu as a guide for vehicles that will be required.
   The Contractor shall comply with all federal and state laws with regard to inspections, licensing, and
   registration for all vehicles used for transportation. The Contractor shall provide parking spaces for the
   required vehicles at or directly adjacent to the facility.
   Nothing in this contract shall restrict the Contractor from acquiring additional vehicles as deemed
   necessary by the Contractor at no cost to the Government. The Contractor shall not allow employees to use
   their privately owned vehicles to transport detainees. The Contractor shall furnish vehicles equipped with
   interior security features in accordance with ICE PBNDS including physical separation of detainees fix)m
   guards. The Contractor shall provide the interior security specification of the vehicles to ICE for review
   and approval prior to installation. Vehicles furnished by the Contractor shall be equipped with interior
   security features such as, but not limited to; door lock controls, window locks, a wire cage with acrylic
   panel between the driver seat and the rear passenger seats, and provide physical separation of detainees
   from Officers.
   In the event o f transportation services involving distances that exceed a standard workday to complete, the
   Contractor shall be reimbursed for related costs o f lodging and meals commensurate with the U.S. General
   Services Administration rates for such within the geographical area o f occurrence. Any incurred overtime
   pay for such services will be reimbursed in accordance with Section B o f the contract. The Contractor shall
   comply with ICE transportation standards related to the number of hours the Contractor employee may
   operate a vehicle. Overnight lodging resulting from transportation services shall be approved in advance
   by the COR or designated ICE official.
   The traasportation shall be accomplished in the most economical manner. For example, it may be non-
   economical and inappropriate for four detainees to be transported in a 48-person vehicle.
   The Contractor personnel provided for the above services shall be o f the same qualifications, receive the
   same training, complete the same security clearances, and wear the same uniforms as those Contractor
   personnel provided in the other areas of this contract. Transportation officers shall have the required state
   licenses for commercial drivers with the proper endorsement limited to vehicles with Automatic
   Transmission and meet the federal and Washington State and Oregon State Department o f Licensing
   requirements.
   All transportation Officers shall be armed in the performance of these duties.

   The Contractor shall supply and maintain restraining equipment, per the ICE PBNDS on Transportation.
   ICE personnel reserve the right to approve such restraining equipment, as well as the right to inspect such
   restraining equipment.

   The Contractor shall, upon order of the COR, or upon his or her own decision in an urgent medical
   situation, transport a detainee to a hospital location. An officer, or officers, shall keep the detainee under
   constant supervision 24 hours per day until the detainee is ordered released from the hospital, or at the
   order of the COR. The Contractor shall then transport the detainee to the detention site.
   The COR may direct the Contractor to transport detainees to unspecified, miscellaneous locations. As a
   part o f the release process, upon the release of a detainee from the facility (e.g., release on bond, supervised
   relea.se, or case termination), the Contractor, when requested by the COR or ICE-designated official, shall
   transport the released detainee to a local transportation area, such as a bus station or taxi stand.
   When the COR provides documents to the Contractor concerning the detatnee(s) to be transported and/or
   escorted, the Contractor shall deliver these documents only to the named authorized recipients or his or her
   designee. The Contractor shall ensure the material is kept confidential and not viewed by any person other
   than the authorized recipient.
   The Conuactor shall establish a frilly operational communication system compatible with ICE
   communication equipment that has direct and immediate contact with all transportation vehicles and post


                                                         6 0


                                                                                                      GEO-TCC 005799



                                                                                                              GEO-State 036884


                                                                                                 Ex. 3 to Martin Decl.
                                                                                                      Page 60 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 61 of 203




  HSCEDM-15-D-OOO15


  assignments. Upon demand, the COR shall be provided with current status of all vehicles and post
  assignment employees.
  Failure of the Contractor to comply fully with the detainee(s) departure as pre-scheduled shall result in the
  Contractor having deductions and/or with-holdings made for non-performance.
  ICE anticipates normal transportation requirements other than hospital visits and local needs consisting of
  the following. The mileage is based on a start location o f Seattle Tacoma (SeaTac) International Airport in
  the state o f Washington, plus 30 miles per route to allow for geographic diversity:
  Seattle area transportation includes, but is not limited to below schedules and routes. The COR may direct
  the Contractor to transport detainees to unspecified miscellaneous locations with the same conditions as
  listed in Sub-Section 4 Armed Transportation Services.

                   Route                   Destination                          Frequency              Round-trip
                                                                                                       mileage per
                                                                                                           trip
                        1.   Richland, Washington via Yakima            Every weekday*                     160
                        2.   Spokane, Washington via Yakima             Weekly                             400
                       3.    Wenatchee, Washington via Yakima           Up to 2 times per week             220
                        4.   Yakima, Washington                         Every Weekday*                     510
                        5.   Portland, Oregon                           Every weekday*                     390
                        6.   Medford, Oregon                            Up to 3 times per week             930
                        7.   Seattle local runs * *                     Every weekday*                     500
                        8.   Portland local runs * *                    Every weekday*                     500
                        9.   Medford local runs * *                     Every weekday*                     500
                       10.   Flight Operations Unit Support
                             (ICE Air or successor entity):
                             1. King County International               Up to 2 times per week              80
                                Airport

               * Every weekday means non-holiday woric days; on occasion, a route may be required on a
               weekend day, thus excluding a route during a weekday.

               ** Local Runs: A local run begins and ends in the city designated or at an agreed location by
               the COR. i.e. The Seattle local run (mileage) begins at the Seattle Field Office or other
               approved location near Seattle. Jail pick-ups or detainee transportation takes place
               throughout the metro area and at the conclusion of the day’s work the local run is concluded
               at the start location or at a COR approved location. This same method would be used for
               Portland and Medford, in that the local run (mileage) for these offices would begin and
               end in the COR approved locations.

               In the ICE offices that have contractor transportation officers (Yakima, WA, Portland, OR
               and Medford, OR), when these contract employees are not actively providing transportation
               .services, they shall be assigned stationary guard services as designated by the COR or the ICE
               designated official. These duties are generally associated with but not limited to ICE
               detainees in holding cells. The Contractor agrees to augment such practices as may be
               requested by ICE to enhance specific requirements for security, detainee monitoring,
               visitation, and contraband control. Public contact is prohibited unless authorized in advance
               by the COR or the designated ICE official. These assignments shall not be considered
               Remote Post assignments and their performance will not result in any additional expense to
               the Government.

  P. Remote Post - Stationary Detention Services:
  The Contractor agrees to provide stationary guard services on demand by the COR and shall include, but is
  not limited to, escorting and guarding detainees to medical or doctor’s appointments, hearings, ICE
  interviews, and any other remote location requested by the COR, including hotel watches as necessary.

                                                       61


                                                                                                   GEO-TCC 005800



                                                                                                           GEO-State 036885


                                                                                              Ex. 3 to Martin Decl.
                                                                                                   Page 61 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 62 of 203




   HSCEDM-15-D-OOOl 5


   Officers performing these duties shall be armed transportation officers. Qualified detention officer
   personnel employed by the Contractor under its policies, procedures, and practices will perform such
   services. The Contractor agrees to augment such practices as may be requested by ICE to enhance specific
   requirements for security, detainee monitoring, visitation, and contraband control. Public contact is
   prohibited unless authorized in advance by the COR or designated ICE official.
   The Contractor shall be authorized two officers for each such remote location, unless additional officers are
   required, per the direction of the COR or designated ICE official.

   Q. EHectuating Departure of Detainees
   Contract employees shall effectuate departures. Effectuating departure requires Contract employees to
   perform detainee-related activity included but not limited to: positive identification, documentation
   preparation and review, transportation, escorting, inspecting and evaluating aircraft to ascertain
   unobservable exits do not exist which could allow escape, placing detainee on proper departing aircraft,
   remaining at the gate until aircraft is airborne and verif^'ng verbally with carrier gate attendant that aircraft
   is in flight, certify departure in writing to the COR, and returning ail DHS documentation to the
   appropriate DHS supervisor upon completing the escort assignment. In addition. Contract employees shall,
   when required by proper authority, affirm, swear, and witness to all actions o f effectuating departure that
   were accomplished, performed, carried-out, and done and in transactions involving the detainee(s), when
   required in a legal setting, deposition, or court of law.

   HI. PERSONNEL

   The Contractor shall employ personnel whose qualifications are commensurate with job responsibilities
   and authority levels. The Contractor shall assure that employees meet the standards o f competency,
   training, appearance, behavior, and integrity. The Contractor will effect disciplinary or adverse action
   against employees who disregard those standards.

   A. Minimum Standards of Employee Conduct
   The Contractor shall develop standards o f employee conduct and corresponding disciplinary actions that
   are consistent with the following standards of conduct. All employees shall certify in writing that they
   have read and understand the standards. A record of this certificate must be provided to the COR prior to
   the employees beginning work under this contract. The Contractor shall hold employees accountable for
   their conduct based on these standards, which are not restricted to, but must include:
       1.   Employees shall not display favoritism or preferential treatment to one detainee, or group of
            detainees, over another.
       2.   Employees shall not discuss or disclose information from detainee files or immigration cases,
            except when necessary in the performance of duties under this contract.
       3.   The employee may not interact with any detainee except in a relationship that supports the
            approved goals of the facility. Specifically, employees shall not receive nor accept any personal
            (tangible or intangible) gift, favor, or service, firom any detainee, any detainee’s family, or
            associate no matter how trivial the gift, favor, or service may seem, for themselves or any
            members o f their family. In addition, the employee shall not give any gift, favor, or service to
            detainees, detainee’s family, or associates.
       4.   The employee shall not enter into any business relationship with detainees or their families (e.g.,
            selling, buying, or trading personal property).
       5.   The employee shall not have any outside or social contact with any detainee, his or her family, or
            associates, except for those activities, which are part o f the facility program and a part of the
            employee’s job description.
       6.   All employees are required to immediately report to the Warden/Facility Director or ICE
            Supervisor any criminal or non-criminal violation or attempted violation of these standards.
       7.   The Contractor shall report alt violations or attempted violations o f the standards of conduct or
            any criminal activity immediately to the COR. Violations may result in employee removal fi’om

                                                         62
                                                                                                     GEO-TCC 005801



                                                                                                              GEO-State 036886


                                                                                                 Ex. 3 to Martin Decl.
                                                                                                      Page 62 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 63 of 203




   HSCEDM-15-D-OOO15


                the facility. Failure on the part o f the Contractor either to report a known violation or to take
                appropriate disciplinary action against offending employee or employees shall subject the
                Contractor to appropriate action including possible termination o f the contract for default.
       8   .   The Contractor shall not employ any person whose employment would present an actual or
               apparent conflict of interest. The Contractor is specifically prohibited from hiring active duty
               military personnel and civilians employment by the Government to perform work under this
               contract.

   B. Minimum Personnei Qualification Standards
  The Contractor shall agree that each person employed by the firm or any subcontractor(s) shall have a
  social security card issued and approved by the Social Security Administration and shall be a United States
  citizen or a person lawfully admitted into the United States for permanent residence, have resided in the
  U.S. for the last five years (unless abroad on official U.S. government duty), possess a high school diploma
  or equivalent (GED), and obtain a favorable Suitability for Employment determination. Each employee of
  the Contractor and of any subcontractor(s) must complete and sign a Form 1-9, “Employment Eligibility
  Verification,” before commencing work. The Contractor shall retain the original Form 1-9 and shall furnish
  the COR with a copy o f the Form 1-9 before the employee commences work. The Contractor shall be
  responsible for acts and omissions of its employees and o f any subcontractorfs) and their employees.
  In addition, each contract employee shall meet the following requirements in accordance with the contract
  requirements:
       1. All employees shall be a minimum of 21 years of age.
       2.      Employees shall have general experience that demonstrates the following:
               a.   The ability to greet and deal tactfully with the general public;
               b.   Capability o f understanding and applying written and verbal orders, rules, and regulations.
                    All persoiuiel shall be literate and be able to interpret printed rules and regulations, detailed
                    written orders, training instructions and materials, and must be able to compose reports;
               c.   Good judgment, courage, alertness, an even temperament, and render satisfactory
                    performance through knowledge of his/her position responsibilities;
               d.   Ability to maintain poise and self-control during situations that involve mental stress, such as
                    fires, explosions, civil disturbances, and building evacuations.
            3. All employees on this contract must maintain current/physical residency in the continental United
              States.

  C. Health Requirements for All Officers
  The Contractor shall assign only employees who are in good health to work under this contract. Employees
  shall be without physical defects or abnormalities that would interfere with performing duties. All Officers
  who work under this contract shall pass a medical examination conducted by a licensed physician witliin 30
  days prior to initial assignment.
  The Contractor shall have a collaborative agreement with a fully licensed certified independent clinic and
  laboratory for the purpose of accomplishing the Standard Form 88, Medical Record - Report of Medical
  Examination. Transportation officers will require both SF 88 and DOT 649F (DOT physical).
  The Medical Record - Report of Medical Examination, Standard Form 88, shall evidence the physical
  fitness of each Detention Officer. If requested by the COR, the Contractor shall make medical records o f
  contract employees available for review. The Contractor will keep one duplicate copy of each Standard
  Form 88. Prior to the officer’s initial assignment or reassignment to the ICE site, the Contractor .shall
  certify in writing to the COR that each Detention Officer is in full compliance with the following:
      1.       Officers must be free from any serious physical illnesses, ailments, or maladies, including
               epilepsy. This also includes other diseases that may be transmitted to and result in the disablement
               of other persons.



                                                            63

                                                                                                          GEO-TCC 005802



                                                                                                                     GEO-State 036887


                                                                                                      Ex. 3 to Martin Decl.
                                                                                                           Page 63 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 64 of 203




   HSCEDM-15-D-OOOl 5

        2.   Officers are required to have the following: (a) correctable distant vision must be equal to or better
             than 20/20 in each eye; (b) binocular distant vision must be correctable to 20/20; (c) monocular
             vision is generally disqualifying; depth perception must be equal to or better than 70 seconds of
             arc; (d) peripheral vision must be normal; (e) color vision must be normal. Acceptable measure of
             color discrimination is the Ishihara color (14 plates). X-chrome lenses are not acceptable to ICE
             as a means of correcting color deficiencies. Any disease or condition, which interferes with a
             person’s vision, may be considered disqualifying. Cases will be reviewed on a case-by-case basis
             by the COR.
        3.   Officers are required to be able to hear in the frequency range from 500-2000 hertz (Hz), the
             deficit should not exceed 30 decibels in either ear. At 3000 Hz, the deficit should not exceed 40
             decibels in either ear. Any disease or condition, which interferes with the ability to hear, may be
             considered disqualifying. Cases will be reviewed on a case-by-case basis by the COR.
        4.   Officers shall not have heart, lung, skeletal, or other physical defects that would impair their
             ability to perform effectively in either normal or emergency situations.
        5.   Officers shall possess unimpaired use of hands, arms, legs, and feet. Officers shall be able to run
             when necessary and be capable o f handling portable fire extinguishers, building fire hoses, and
             related equipment.                                                           v
        6. Officers shall be able to wear all necessary equipment, or other protective items.
        7.   Officers shall be mentally alert and emotionally stable with an absence of detectable neurotic or
             psychoneurotic conditions that would affect their ability to act during a stressful situation
             involving mental stress.
       8.    As required by the Occupational Safety and Health Administration, 29 CFR, Part 1910.1035
             (Occupational Exposure to Tuberculosis), all employees in occupations with high-risk exposure
             are required to have a TB Skin Test completed annually. The Contractor shall accomplish a
             baseline test on all newly hired employees. Each employee must have a TB Skin Test Certificate
             prior to entering on his/her first day of duty. The Contractor shall be responsible for re-testing of
             employees annually.
       9.    The Contractor shall report immediately any changes to (1) through (8) above, in a Detention
             Officer’s health status to the COR. If the COR determines that Contractor employees do not meet
             minimum health standards, the Contractor’s employee must undergo a “Fitness for Duty”
             examination at no cost to the Government.

   D. Random Drug Testing
   The Contractor shall have a random drug-screening program. ICE may require drug screening for cause at
   any lime. The Contractor shall order and accomplish drug screening at the Contractor’s expense. A
   laboratory approved by the National Institute o f Drug Abuse (NIDA) must perform the screening. The
   Contractor shall provide the results of all such drug screening to the COR within 24 hours after receipt.

   E. Contraband Program and Inspection
   A contraband control program shall be established in accordance with ICE PBNDS on Contraband and the
   ACA standards on the control of contraband.

   The Contractor’s employees are subject to random contraband inspection in accordance with facility
   standards and policies. ICE may require contraband screening and inspection for cause at any time. Upon
   notification of a violation by the COR, the Contractor shall immediately remove the employee from
   performing duties under this contract. The Contractor shall revoke employees’ credentials, complete
   requited disposition, and inunediately notify the COR when the employee is removed from duty.

   F. Removal from Duty
   If the COR or the Contractor receives and confirms disqualifying information concerning a Contractor
   employee, the Contractor shall, upon notification by the COR, immediately remove the employee fi'om
   performing duties under this contract. The Contractor shall revoke the employee’s identification

                                                         64
                                                                                                    GEO-TCC 005803



                                                                                                                GEO-State 036888


                                                                                                Ex. 3 to Martin Decl.
                                                                                                     Page 64 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 65 of 203



  HSCEDM-15-D-00015


  credentials and complete any required dispositions. The Contractor shall immediately notify the COR
  when the employee is removed from duty. Disqualifying information includes but is not limited to the
  following:
      1. Conviction of a felony, a crime of violence, domestic violence, or a serious misdemeanor.
      2.   Possessing a record of arrests.
      3.   Falsification of information entered on suitability forms.
      4.   Non-payment of court ordered payments (child support, liens, etc.) or excessive delinquent debt as
           determined by credit check.
      5.   Misconduct or negligence in prior employment, which would, have a bearing on efficient service
           in the position in question, or would interfere with or prevent effective accomplishment by the
           employing agency of its duties and responsibilitie.s.
      6.   Alcohol abuse o f a natiue and duration, which suggests that the applicant or appointee would be
           prevented from performing the duties of the position in question, or would constitute a direct
           threat to the property or safety o f others.
      7.   Illegal use of narcotics, drugs, or other controlled substances, without evidence o f substantial
           rehabilitation.
      8.   Introduction of contraband into or onto the facility.
  ICE may direct the Contractor to remove any employee who has been disqualified either for security
  reasons or for being unfit to perform his/her duties as determined by the COR or the Contracting Officer.
  The Contractor shall take action immediately and notify the COR when the employee is removed from
  duty. A determination o f being unfit for duty may be made from, but is not limited to, incidents of
  delinquency set forth below:

      1. Violation of the Rules and Regulations Governing Detention facilities set forth in ICE
         Publications entitled “Detention Officer Handbook;”
      2.   Violation of the Rules and Regulations Governing Public Buildings and Grounds, 41 CFR 101-
           20.3;
      3.   Neglect of duty, including sleeping while on duty, loafing, unreasonable dela>’S or failures to cany
           out assigned tasks, conducting personal affairs during official time, leaving post without relief,
           and refusing to render assistance or cooperation in upholding the integrity o f the security program
           at the work sites;
      4.   Falsification or unlawful concealment, removal, mutilation, or destruction of any official
           documents or records, or concealment of material facts by willful omissions from official
           documents or records;
      5.   Thefr, vandalism, immoral conduct, or any other criminal actions;
      6.   Possessing, selling, consuming, or being under the influence of intoxicants, drugs, contraband, or
           substances which produce similar effects;
      7.   Unethical or improper use of official authority or credentials;
      8.   Unauthorized use of communication equipment or government property;
      9.   Misuse of equipment or weapons;
       10. Violations o f security procedures or regulations;
      11. Recurring tardiness;
       12. Undue fraternization with detainees as determined by the COR;
      13. Repeated failure to comply with visitor procedures as determined by the COR;
      14. Performance, as determined by investigation by the Contracting Officer, involving acquiescence,
          negligence, misconduct, lack o f diligence, good judgment, and/or good common sense resulting
          in, or contributing to, a detainee escape;

                                                        65

                                                                                                     GEO-TCC 005804



                                                                                                               GEO-State 036889


                                                                                                Ex. 3 to Martin Decl.
                                                                                                     Page 65 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 66 of 203




   HSCEDM-15-D-OOOl 5

       15. Failure to maintain acceptable levels of proficiency or to fulfill training requirements;
       16. Changes in an employee’s ability to meet the physical and/or mental health requirements of this
           contract;
       17. Contractor employee who is under investigation by any law enforcement agency will be removed
           from duties pending outcome o f the disposition.
   At the direction of the COR, the Contractor shall reassign contract employees who have been arrested or
   who have alleged misconduct to duties that do not permit direct contact with detainees pending the
   disposition of the charges. Any alleged misconduct shall be reported immediately to the COR. If such
   reassignments are not available, the Contractor shall remove the employee fi-om work under this contract
   and other ICE contracts.

   G. Tour of Duty Restrictions
   The Contractor shall not utilize any uniformed contract employee to perform duties under this contract for more
   than 12 hours in any 24-hour period, and shall ensure that such employees have a minimum of eight hours off
   between shifts. Authorization is required fiom the COR prior to an employee performing services that exceed
   12 hours. If an employee is performing other duties for either the Coritractor or another employer, those hours
   shall count against the 12-hour limitation.

   H. Dual Positions
   In the event that a supervisory detention officer is not available for duty the Contractor shall provide a full-time
   supervisor as a replacement.

   A contract employee shall not hold the position of Detention Officer and Supervisory Detention Officer
   simultaneously. The COR will document and refer to the Contracting Officer the failure o f the Contractor to
   provide necessary personnel to cover positions,

   I. Post Relief
   As indicated in the post orders, the Detention Officer shall not leave his or her post until relieved by another
   Detention Officer. When the Contractor or Conttactor’s Supervisors authorize rest or relief periods, the
   Contractor shall assign undesignated officers to perform the duties of the Officers on break.

   J. Personnel Files
   The Contractor shall maintain a system o f personnel files, and make all personnel files available to the CO
   and the COR upon request. These files shall be maintained and current for the duration o f the employee’s
   tenure under the contract. The files shall contain verification of training and experience and credentials for
   ail the staff.

   K. Uniform Requirements
   These requirements apply to Supervisory Detention Officers and Contract Detention Officers who perform
   work under the contract.
        1. Uniforms:
           The Contractor shall provide uniforms to its employees. The design and color of the Contractor’s
           uniforms, patches, badges, and other identifiable markings shall not be similar in color or style to
           those worn by ICE officers. All officers performing under this contract shall wear uniforms of the
           same style and color while on duty. Lettered breast badges and cap insignia must indicate the rank of
           authority and be prominently displayed as part of each uniform. A shoulder patch on the left shoulder
           should distinctly identify the Contractor. The officer shall not wear any other identification of the
           Contractor on the uniform. Each officer shall wear an identification nametag over the right breast
           shirt pocket.
             Uniforms and equipment do not have to be new, but shall be in good condition and meet the standards
             at Stan of duty. Officers not in proper uniform shall be considered "not ready for duty/not on duty"
             imtil properly uniformed. All uniforms shall be clean, neat, and in good order. Uniforms that are
             frayed, stained, faded, or considered too worn by the COR shall be replaced by the Contractor.


                                                            66
                                                                                                         GEO-TCC 005805



                                                                                                                  GEO-State 036890


                                                                                                    Ex. 3 to Martin Decl.
                                                                                                         Page 66 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 67 of 203



  HSCEDM-15-D-00015


           The complete uniform consists o f seasonal attire tliat includes appropriate shirt, pants, belt
           (mandatory), shoes or boots (mandatory), hat, jacket, duty belt, mini-mag flashlight and holder,
           handheld radio handcuff holder, and key-holder. The Contractor shall ensure that each officer has
           a complete uniform while performing assignments under this contract.
           Prior to the contract performance date, the Contractor shall document to the COR the uniform and
           equipment items that have been issued to each employee. The COR sliall approve or disapprove any
           uniform apparel. The Contractor shall provide a submittal of the uniform or any uniform changes to
           the COR for approval.

      2.   Identification Credentials:
           The Contractor shall ensure that all employees both uniformed and non-uniformed (if applicable) liave
           the required identification credentials in their possession while on the premises. The Contractor
           identification credential document shall contain the following:
           a.   A photograph that is at least one inch square tliat shows the foil face and shoulders of the
                employee and is no more than 30 days old when the Contractor Lssues the credential.
           b.   A printed document that contains personal data and description consisting o f the employee’s
                name, gender, birth date, height, weight, hair color and eye color, as well as the date of
                issuance, and signature of the employee.
           c.   To avoid the appearance of having Government issued badges, the contractor shall not
                possess wallet type badges or credentials. All credentials shall be approved by the COR or
                other ICE designated official.

  L. Permits and Licenses
      1. Business Permits and Licenses
         The Contractor shall obtain all required pennits and licenses by the date o f contract award. The
         Contractor must (depending on the state’s requirements) be licensed as a qualified security service
         company in accordance with the requirements of tlte district, municipality, county, and state in which
         the ICE work site is located. Throughout the term of this contract, the Contractor sliall maintain
         current permitsfousiness licenses and make copies available for Government inspectioa The
         Contractor shall comply with all applicable federal, state, and local laws and all applicable
         Occupational Safety and Health Admini.stration (OSHA) standards.
      2.   Licensing of Employees
           The Contractor shall ensure each employee has registration, commissions, pennits, and licenses as
           required by the district, municipality, county, and state in which ICE work site is performed prior to
           EOD. The Contractor shall verify all licenses and certifications. If applicable, all Contractor staff
           shall possess a current license/registration, in the state in which they are practicing.
      3.   Jurisdiction
           The Contractor’s authority under this contract is limited to space or posts that are under the charge
           and control of ICE. The Contractor shall not extend its services into any other areas.

  M. Encroachment
  Contract employees shall not have access to Government equipment, documents, materials, and telephones
  for any purpose other than as authorized by ICE. Contract employees shall not enter any restricted areas of
  the detention centers unless necessary for the performance of their duties.

  N. Work Schedules
  The Contractor shall follow the criteria described below when establishing work schedules, contact relief,
  rest periods, and starting and stopping work.

      I.   Post W ork Schedules
           One week in advance, the Contractor shall prepare supervisory and Detention Officer work-
           schedules, for a two-week period, and shall post them in work areas or locker rooms. A
           manpower report shall be submitted to the COR on a monthly basis. Schedules shall be prepared

                                                          67
                                                                                                        GEO-TCC 005806



                                                                                                               GEO-State 036891


                                                                                                  Ex. 3 to Martin Decl.
                                                                                                       Page 67 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 68 of 203




  HSCEDM-15-D-OOOl 5

          on a fonn designated by ICE. Changes in duty hours shall also be posted on this form in sufficient
          time to ensure 24-hour advance notice. At the completion of each shift, the Contractor shall, upon
          request of the COR, also provide an employment report listing (copies of the sign-in sheets [GSA
          Form 139, Record o f Arrival and Departure ftom Buildings during Security Hours] for each shift)
          for each employee who actually worked, work classification, post assignments, and hours worked,
          as well as total hours worked by supervisory and non-supervisory employees to the COR. A
          Contractor Supervisor shall conduct regular post checks to ensure personnel are on duty. When a
           contract employee is not being utilized at a given post, the Contractor at the direction o f the COR
           or ICE Supervisor on Duty may reassign him/her to another post.

     2.   Starting and Stopping W ork                                                    J    . . . •
          The Contractor is responsible for all employees to be dressed m full uniform and ready to begin
          work promptly at the beginning of each shift. Each employee shall remain at the duty locations
          until the shift is completed.

      3. Recording Presence                                                                  ,    ,^
         The Contractor shall direct its employees to sign/clock in when reporting for work, and to
         sign/clock out when leaving at the end o f their period of duty. The Contractor s supervisory and
         regular personnel are required to register at the applicable work site(s) and shall use GSA Form
         139 or other like document/elcctronic database. The Government shall specify the registration
         points, which will be at the protected premises, and die Contractor shall utilize those points for
         this purpose.
           Each line on GSA Form 139, or other forms designated by ICE must be completed in
           chronological order, without exception. Lines may not be left blank between signatures. If an
           entire line is used to enter a calendar date to separate individual workdays, a one-line limit for
           each date entered will be followed. Erasures, obliterations, superimposed, or double entries of any
           type on any one line are unacceptable and will not be processed for payment. If errors are made in
           signatures, times, post numbers, or duty status on this form, the next line immediately following
           the line containing such errors, will be used to record all corrected information. A single line will
           be drawn through the entire line on which such mistakes appear. The Contractor must attach a
           detailed memorandum explaining the reasons for the mistakes to each form containing erroneous
           entries.


           When a contract supervisor authorizes rest and relief periods for the Contract Detention Officers, a
           substitute officer shall be assigned to the post
      5. Work Relief                                                               ,     ,       .          a
         When the work assignments require that the Contractor’s employees do not leave the ^signed
         duty locations until a substitute officer has provided relief, this condition shall be explicitly stated
         on GSA Form 2580, Guard Post Assignment Record, or other designated form approved by ICE
         COR. The Contractor shall enforce the procedure without exceptions.

   IV. BACKGROUND AND CLEARANCE PROCEDURES

   SECURITY REQUIREMENTS
   REQUIRED SECURITY LANGUAGE FOR
   SENSITIVE /BUT UNCLASSIFED (SBU) CONTRACTS

   The United States Immigration and Customs Enforcement (ICE) has determined that performance of the
   tasks as described in Contract TBD at award requires that the Contractor, subcontractor(s), vendorfs), etc.
   (herein known as Contractor) have access to sensitive DHS information, and that the Contractor will adhere
   to the following.




                                                         6 8


                                                                                                     GEO-TCC 005807



                                                                                                              GEO-State 036892


                                                                                               Ex. 3 to Martin Decl.
                                                                                                    Page 68 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 69 of 203




  HSCEDM-15-D-OOO15


  A. PRELIMINARY DETERMINATION
  ICE will exercise full control over granting; denying, withholding or terminating unescorted government
  facility and/or sensitive Government infoimation access for Contractor employees, based upon the results
  o f a background investigation. ICE may, as it deems appropriate, authorize and make a favorable expedited
  pre-employment determination based on preliminary security checks. The expedited pre-employment
  determination will allow the employees to commence woik temporarily prior to the completion of the full
  investigation. The granting o f a favorable pre-employment determination shall not be considered as
  assurance that a favorable full employment determination will follow as a result thereof. The granting of a
  favorable pre-employment determination or a full employment determination shall in no way prevent,
  preclude, or bar the withdrawal or termination of any such access by ICE, at any time during the term o f the
  contract. No employee of the Contractor shall be allowed to enter on duty and/or access sensitive
  information or systems without a favorable preliminary fitness determination or final fitness determination
  by the Office of Professional Responsibility, Personnel Security Unit (OPR-PSU). No employee of the
  Contractor shall be allowed unescorted access to a Government facility without a favorable pre-
  employment determination or full employment determination by the OPR-PSU. Contract employees are
  processed under the DHS Management Directive 6-8.0 (http://www.dhs.gov/department-homeland-
  security-management-directives). The contractor shall comply with the pre-screening requirements
  specified in the DHS Special Security Requirement - Contractor Pre-Screening paragraph located in this
  contract, if HSAR clauses 3052.204-70, Security Requirements for Unclassified Information Technology
  (IT) Resources: and/or 3052.204-71, Contractor Employee Access are included in the Clause section o f this
  contract.

  B, BACKGROUND INVESTIGATIONS
  Contact employees (to include applicants, temporaries, part-time and replacement employees) under the
  contract, needing access to sensitive information, shall undergo a position sensitivity analysis based on the
  duties each individual will perform on the contract. The results o f the position sensitivity analysis shall
  identify the appropriate background investigation to be conducted. Background investigations will be
  processed through the Personnel Security Unit. Prospective Contractor employees shall submit the
  following completed forms to the Personnel Security Unit through the Contracting Offices Representative
  (COR), no less than 35 days before the starting date of the contract or 5 days prior to the expected entry on
  duty of any employees, whether a replacement, addition, subcontractor employee, or vendor:
  Standard Form 85P “Questionnaire for Public Trust Positioas” Form will be submitted via e-QIP
  (electronic Questionnaires for Investigation Processing) (Original and One Copy)

  Three signed eQip Signature forms: Signature Page, Release of Information and Release of Medical
  Information (Originals and One Copy)

  Two FD Form 258, “Fingerprint Card”

  Foreign National Relatives or Associates Statement (Original and One Copy)

  DHS 11000-9, “Disclosure and Authorization Pertaining to Consumer Reports Pursuant to the Fair Credit
  Reporting Act” (Original and One Copy)

  Optional Form 306 Declaration for Federal Employment (applies to contractors as well) (Original and One
  Copy)

  Prospective Contractor employees who currently have an adequate current investigation and security
  clearance issued by the Department of Defense Central Adjudications Facility (DOD CAF) or by another
  Federal Agency may not be required to submit complete security packages, and the investigation will be
  accepted for adjudication under reciprocity.
  An adequate and current investigation is one where the investigation is not more than five years old and the
  subject has not had a break in service of more than two years.
  Required forms will be provided by ICE at the time of award of the contract. Only complete packages will
  be accepted by the OPR-PSU. Specific instructions on submission of packages will be provided upon
  award of the contract.

                                                       69
                                                                                                    GEO-TCC 005808



                                                                                                            GEO-State 036893


                                                                                              Ex. 3 to Martin Decl.
                                                                                                   Page 69 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 70 of 203




   HSCEDM-15-D-OOO15


   Be advised that unless an applicant requiring access to sensitive information has resided in the US for three
   of the past five years, the Government may not be able to complete a satisfactory background investigation.
   In such cases, DHS retains the right to deem an applicant as ineligible due to insufficient background
   information.

   The use of Non-U.S. citizens, including Lawful Permanent Residents (LPRs), is not permitted in the
   performance of this contract for any position that involves access to DHS /ICE IT systems and the
   information contained therein, to include, the development and / or maintenance o f DHS/ICE IT systems;
   or access to information contained in and / or derived from any DHS/ICE IT system.

   C. TRANSFERS FROM OTHER DHS CONTRACTS:
   Personnel may transfer from other DHS Contracts provided they have an adequate and current investigation
   (see above). If the prospective employee does not have an adequate and current investigation an eQip
   Worksheet will be submitted to the Intake Team to initiate a new investigation.
   Transfers will be submitted on the COR Transfer Form which will be provided by the Dallas PSU Office
   along with other forms and instructions.

   D. CONTINUED ELIGIBILITY
   If a prospective employee is found to be ineligible for access to Government facilities or information, the
   COR will advise the Contractor that the employee shall not continue to work or to be assigned to work
   under the contract.

   The OPR-PSU may require drug screening for probable cause at any time and/ or when the contractor
   independently identifies, circumstances where probable cause exists.
   The OPR-PSU will conduct reinvestigations every 5 years, or when derogatory information is received, to
   evaluate continued eligibility.

    ICE reserves the right and prerogative to deny and/ or restrict the facility and information access of any
   Contractor employee whose actions are in conflict with the standards o f conduct, 5 CFR 2635 and 5 CFR
   3801, or whom ICE determines to present a risk o f compromising sensitive Government information to
   which he or she would have access under this contract.

   E. REQUIRED REPORTS:
   The Contractor will notify OPR-PSU o f all terminations/ resignations within five days of occurrence. The
   Contractor will return any expired ICE issued identification cards and building passes, or those of
   terminated employees to the COR. If an identification card or building pass is not available to be returned,
   a report must be submitted to the COR, referencing the pass or card number, name of individual to whom
   issued, the last known location and disposition o f the pass or card. The COR will return the identification
   cards and building passes to the responsible ID Unit.

   The Contractor will report any adverse information coming to their attention concerning contract            \
   employees under the contract to the OPR-PSU through the COR, as soon as possible. Reports based on
   rumor or innuendo should not be made. The subsequent termination o f employment of an employee does
   not obviate the requirement to submit this report. The report shall include tlie employees’ name and social
   security number, along with the adverse information being reported.

   The Contractor will provide, through the COR a Quarterly Report containing the names o f personnel who
   are active, pending hire, have departed within the quarter or have had a legal name change (Submitted with
   documentation). The list shall include the Name, Position and SSN (Last Four) and should be derived
   from system(s) used for contractor payroll/voucher processing to ensure accuracy.
   Submit reports to the email address psu-industrial-security@ice.dhs.gov

   F. EMPLOYMENT ELIGIBILITY
   The contractor will agree that each employee working on this contract will successfully pass the DHS
   Employment Eligibility Verification (E-Verify) program operated by USCIS to establish work
   authorization.

                                                        70

                                                                                                  GEO-TCC 005809



                                                                                                           GEO-State 036894


                                                                                              Ex. 3 to Martin Decl.
                                                                                                   Page 70 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 71 of 203




   HSCEDM-15-D-OOO15


   The E-Verify system, formerly known as the Basic Pilot/Employment Eligibility verification Program, is an
   Internet-based system operated by DHS USCIS, in partnership with the Social Security Administration
   (SSA) that allows participating employers to electronically verify the employment eligibility of their newly
   hired employees. E-Verify represents the best means currently available for employers to verify the work
   authorization o f their employees.

   The Contractor must agree that each employee working on this contract will have a Social Security Card
   issued and approved by the Social Security Administration. The Contractor shall be responsible to the
   Government for acts and omissions o f his own employees and for any Subcontractorfs) and their
   employees.

   Subject to existing law, regulations and/ or other provisions o f this contract, illegal or undocumented aliens
   will not be employed by the Contractor, or with this contract. The Contractor will ensure that this
   provision is expressly incorporated into any and all Subcontracts or subordinate agreements issued in
   support of this contract.

  G. SECURITY MANAGEMENT
  The Contractor shall appoint a senior official to act as the Corporate Security Officer. The individual will
  interface with the OPR-PSU through the COR on all security matters, to include physical, personnel, and
  protection of all Government information and data accessed by the Contractor.

  The COR and the OPR-PSU shall have the right to inspect the procedures, methods, and facilities utilized
  by the Contractor in complying with the security requirements under this contract. Should the COR
  determine that the Contractor is not complying with the security requirements o f this contract, the
  Contractor will be infonned in writing by the Contracting Officer of the proper action to be taken in order
  to effect compliance with such requirements.

  The following computer security requirements apply to both Department of Homeland Security (DHS) U.S.
  immigration and Customs Enforcement (ICE) operations and to the former Immigration and Nattiralization
  Service operations (FINS). These entities are hereafier referred to as the Department.

  H. INFORMATION TECHNOLOGY
  When sensitive government information is proces.sed on Department telecommunications and automated
  information systems, the Contractor agrees to provide for the administrative control of sensitive data being
  process^ and to adhere to the procedures governing such data as outlined in DHS IT Security Program
  Publication DHS MD 4300.Pub. or its replacement. Contractor personnel must have favorably adjudicated
  background investigations commensurate with the defined sensitivity level.

  Contractors who fail to comply with Department security policy are subject to having their access to
  Department IT systems and facilities terminated, whether or not the failure results in criminal prosecution.
  Any person who improperly discloses sensitive information is subject to criminal and civil penalties and
  sanctions under a variety o f laws (e.g.. Privacy Act).

  I. INFORMATION TECHNOLOGY SECURITY TRAINING AND OVERSIGHT
  All contractor employees using Department automated systems or processing Department sensitive data
  will be required to receive Security Awareness Training. This training will be provided by the appropriate
  component agency of DHS.

  Contractors who are involved with management, use. or operation of any IT systems that handle sensitive
  information within or under the supervision of the Department, shall receive periodic training at least
  annually in security awareness and accepted security practices and systems rules of behavior. Department
  contractors, with significant security responsibilities, shall receive .specialized training specific to their
  security responsibilities annually. The level of training shall be commensurate with the individual’s duties
  and responsibilities and is intended to promote a consistent understanding o f tlie principles and concepts of
  telecommunications and IT systems security.


                                                        71

                                                                                                    GEO-TCC 005810



                                                                                                             GEO-State 036895


                                                                                                Ex. 3 to Martin Decl.
                                                                                                     Page 71 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 72 of 203




  HSCEDM-15-D-OOO15


  All personnel who access Department information systems will be continually evaluated while performing
  these duties. Supervisors should be aware of any unusual or inappropriate behavior by personnel accessing
  systems. Any unauthorized access, sharing o f passwords, or other questionable security procedures should
  be reported to the local Security Office or Information System Security Officer (ISSO).

  V. TRAINING

  All training shall be conducted in accordance with the ICE PBNDS on Staff Training. All Contractor
  employees with direct with detainees (Detention Officers, Transportation Officers, etc.) shall not perform
  duties under this contract until they have successfully completed all initial training and the COR receives
  written certification from the Contractor. Any remuneration or pay due to the Contractor employee in
  accordance with U.S. Department of Labor regulations for any training time is the responsibility of the
  Contractor. Alternative or E-training techniques, unless approved in writing by the CO via the COR, shall
  not be used. The training shall be provided at no additional cost to the Government.

  A. General Training Requirements
     All Officers must have the training described in the ACA Standards and in this sub-section. The
     Contractor shall provide the required refresher courses or have an institution acceptable to the COR to
     provide the training. Failure o f any employee to complete training successfully is sufficient reason to
     disqualify him or her from duty.
      All new Officers will receive 60 hours of basic training, not to include firearms, prior to EOD and 40
      hours o f on-the-job training. The Contractor’s Training Officer will be responsible for administering an
      on-the-job Uaining program for new employees. A senior Officer, at all times during this latter 40-
      hour period, must accompany the Officers. The Contractor’s Training Officer shall send a copy of the
      documentation to the COR upon successful completion of the employee’s on-the-job training.
      In addition, after completion o f the first 100 hours o f training, the Contractor has 60 days to complete
      an additional 40 hours o f training for each employee. During the remainder of the first year on duty,
      the Contractor shall cause the employee to have an additional 40 hours of training for a total of 180
      hours within the first year of employment. The training program must directly relate to the employee’s
      assigned position and afford application of necessary job skills.

      1. Basic Training Subjects
      Officers must complete the following list of basic training subjects. The course title is followed by the
      estimated hours of training for that subject and shall be in accordance with the ACA and ICE PBNDS.

           a.   In-service Orientation/Social Diversity                                      2 HRS
          b.    Counseling Techniques/Suicide Prevention and Intervention*                   2 HRS
          c.    Conduct/Duties/Ethics and Courtroom Demeanor                                 2 HRS
          d.    Bomb Defense and Threats                                                      1 HR
          e.    Telephone Communications/Radio Procedures                                     1 HR
           f.   Annual IT Security Training                                                   1 HR
          g.    Fire and other Emergency Procedures                                          2 HRS
          h.    Treatment and Supervision o f Detainees                                      2 HRS
          i.    ICE Use of Force Policy                                                      2 HRS
          j.    Security Methods/Key Control/Count                                           1 HR
          k.    Procedures/Observational Techniques                                          4 HRS
           l.   EEO/Sexual Harassment                                                        2 HRS
          m. Detainee Escort Techniques                                                       1 HR
          n.    ICE Paperwork/Report Writing                                                 2 HRS
          o.    Detainee Searches/Detainee Personal Property                                 4 HRS

                                                          72
                                                                                                   GEO-TCC 005811



                                                                                                           GEO-State 036896


                                                                                             Ex. 3 to Martin Decl.
                                                                                                  Page 72 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 73 of 203




  HSCEDM-15-D-OOO15


          p-   Property/Contraband                                                            2 HRS
          q-   Detainee Rules and Regulations                                                 2 HRS
          r.   First Aid*                                                                     4 HRS
          s.   Cardiopulmonary Resuscitation (CPR)*                                           4 HRS
          t.   Blood-borne Pathogens*                                                         2 HRS
          u.   Self Defense                                                                   8 HRS
          V.   Use of Restraints                                                              5 HRS
          w. Firearms Training                                                                  **
          X.   Sexual Abuse/Assault Prevention and Intervention*                              2 HRS
          y-   ICE Performance Ba.sed National Detention Standards                            2 HRS
          All training shall be conducted in a classroom or on-the-job training environment and shall be in
          accordance with the ACA and PBNDS. On-line training is specifically prohibited to meet these
          requirements, unless approved in writing by the COR.
          * Critical Training Subjects
          ** Firearm Trainingfo r Officers who are required to provide Armed Transportation shall be in
          accordance with state licensing requirements. The Contractor shall certify proficiency every
          quarter.

     1.   Refresher Training
          Every year the Contractor shall conduct 40 hours of Refresher Training for all Officers including
          Supervisory Officers. Refresher training shall consist o f these critical subjects listed above and a
          review of basic training subjects and others as approved by ICE.

          The Contractor shall coordinate recertification in CPR and First Aid with the ICE training staff.
          This training shall be provided at no cost to the Government. Annually, upon completion, the
          Contractor shall provide documentation of refresher training to the COR.
          In addition to the refresher training requirements for all Officers, supervisors must receive
          refresher training relating to supervisory duties. This specific training may be.accompHshed
          through the use of on-line as pre-approved by the COR.

     3. On-the-Job Training
          After completion of the minimum of 60 hours basic training, all Officers will receive an additional 40
          hours of on-the-job training at specific post positions. This training includes:
          a.   Authority of supervisors and organizational code of conduct
          b.   General information and special orders,
          c.   Security systems operational procedures.
          d.   Facility self-protection plan or emergency operational procedures.
          e.   Dismrbance Control Team training.

     4. Training during Initial 60 Day Period
          The Contractor shall provide an additional 40 hours of training for Officers within 60 days afrer
          completion of first 100 hours o f training. The Contractor shall provide the training format and
          subjects, for approval by the COR and/or CO, prior to the commencement of training

     5. Basic First Aid and CPR Training
          All Contractor employees shall be trained in basic first aid and CPR. They must be able to:

          a.   Respond to emergency situations within three minutes.
          b.   Perform cardiopulmonary resuscitation (CPR).

                                                         73
                                                                                                    GEO-TCC 005812



                                                                                                             GEO-State 036897


                                                                                              Ex. 3 to Martin Decl.
                                                                                                   Page 73 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 74 of 203




  HSCEDM-15-D-OOOl 5

           c.   Recognize warning signs of impending medical emergencies.
           d.   Know how to obtain medical assistance.
           e.   Recognize signs and symptoms of mental illness.
           f.   Administer medication.
           g.   Know the universal precautions for protection against blood-borne diseases.

  B. Supervisory Training                                                                                .
     All new Supervisory Officers assigned to perform work under this contract must successfully complete
     a minimum of 40 houTS o f formal supervisory training provided by the Contractor prior to f u m in g
      t  : _ nrt.*. ^ :__trninino r e f i l l f o r officers. Suoervisorv
      training shall include the following management areas:
      1. Tecliniques for issuing written and veibal orders                           2 HRS

      2.   Uniform clothing and grooming standards                                   1 HR

      3.   Security Post Inspection procedures                                       2 HRS

      4.   Employee motivation                                                       I HR

      5.   Scheduling and overtime controls                                          2 HRS

      6.   Managerial public relations                                               4 HRS

      7.    Supervision of detainees                                                 4 HRS

      8.    Other company policies                                                   4 HRS
       Additional classes are at the discretion of the Contractor with the approval of the COR.
      The Contractor shall submit documentation to the COR, to confirm that each supervisor has received
      basic training as specified in the basic training curriculum. On-line training can be used to complete
      this requirement as long as it is pre-approved by the COR.

  C. Proficiency Testing                                                                „ ,              ...
  The Contractor shall give each Detention Officer a written exammation consistmg of at least 25 questions
  after each training course is completed. The Contractor may give practical exercises when appropnate.
  The COR will approve the questions before the Contractor can administer the examination. To pass any
  examination, each officer must achieve a minimum score o f 80 percent or better. The C ontracts must
  provide the COR with the eligible Detention Officer’s completed exam before the Detention Officer may
  be assigned to duties under the contract. Should an employee fail the written test on the initial attempt, he
  or she shall be given additional training by the Contractor and be given one additional opportunity to retake
  the test. If the employee fails to complete and pass the test the second time, the Contractor shall remove
  the employee from duties on this contract.

   D. Certified Instructors
   Certified instructors shall conduct all instruction and testing. A state or nationally recognized institution
   shall certify instructors unless otherwise approved in writing by the COR. Certifications of mstractors may
   be established by documentation o f past experience in teaching positions or by successful completion o! a
   course of training for qualifying personnel as instructors. The COR must approve the instructor prior to the
   training course.

   E. Training Documentation                                                 __           . -       .    i
   The Contractor shall submit a training forecast and lesson plans to the COR or ICE-designated
   least 30 days prior to all training. The training forecast shall provide date, time, and location of scheduled
   training and afford the COR observation/evaluation opportunity.
   The Contractor shall certify and submit the training hours, type of training, date and location of training,
   and name of the instructor monthly for each employee to the COR or ICE-designated employee.


                                                         74
                                                                                                      GEO-TCC 005813



                                                                                                              GEO-State 036898


                                                                                                Ex. 3 to Martin Decl.
                                                                                                     Page 74 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 75 of 203




  HSCEDM-15-D-OOO15

  VI. REQUIRED SERVICES - ADMINISTRATION AND MANAGEMENT

  A. Manage Information System for Collecting, Retrieving, Storing, and Reporting Detainee
     Detention
  All detainee files are to be prepared, maintained, retired, and disposed of in accordance with ICE policy.
  Policy and procedures shall be developed to ensure the confidentiality and security of all detainee files.

  B. Manage the Receiving and Discharge of Detainees
  In accordance with ICE PBNDS, the Contractor will provide for the admitting and releasing of detainees to
  protect the health, safety, and welfare of each individual. During the admissions process, detainees
  undergo screening for medical purposes, have their files reviewed for classification purposes, submit to a
  standard body search, and are personally observed and certified regarding the examination, categorization,
  inventorying, and safeguarding o f ail personal belongings. This shall include fingerprinting o f detainees.
  The Contractor shall comply with the ICE policy on Admission and Release when entering detainee
  admission and release data.
  The intake proce.ss shall include, at a minimum, a medical and social screening prior to detainee release
  into the general population.
  The Contractor shall provide a detainee classification system that adheres to the requirements of the ICE
  policy on Detainee Classification, and ensures detainees are classified appropriately using objective
  criteria. Detainees will be classified and kept physically separate from detainees in other categories.
  Detainees will be classified upon arrival, before being admitted to the general detainee population. The
  Contractor will periodically re-classify detainees, in accordance with the ICE PBNDS. When female
  detainees are housed, they will be issued a separate color uniform than male detainees.

  C. Manage and Account for Detainee Assets (Funds, Property)
  The Contractor will provide for the control and safeguarding o f detainees’ personal property. This will
  include: the secure storage and return o f funds, valuables, baggage, and other personal property; a
  procedure for documentation and receipting of surrendered property; and the initial and regularly scheduled
  inventories of all funds, valuables, and other property. In accordance with the PBNDS, every housing area
  shall include a designated storage area. This area shall contain a lockable or other securable space for
  storing detainees’ authorized personal property.
  The Contractor shall have written standard procedures for inventory and receipt o f detainee funds and
  valuables that adheres to the requirentents o f ICE policy on Funds and Personal Property; and Detention
  and Removal Operations Policy and Procedure Manual (EROPPM) Update: Chapter 30: Detainee Property
  Management. Written procedures shall be established for returning funds, valuables, and personal property
  to a detainee being transferred or released that adheres to the requirements of ICE policy. The Contractor
  shall ensure that all detainees who are scheduled for either transfer or release are given all funds (in cash)
  immediately prior to leaving the facility. Confiscated foreign currency funds are to be returned to the
  detainee. This includes the out-processing o f detainees on all removal flights. For such removal flights,
  the Contractor will provide all necessary items for removal processing.

  D. Securely Operate the Facility
  Policy and procedures for the maintenance and security of keys and locking mechanisms shall be
  developed, in accordance with ICE policy. The procedures shall include, but are not limited to: method of
  inspection to expose compromised locks or locking mechanisms; method o f replacement for all damaged
  keys and/or locks; a preventive maintenance schedule for servicing locks and locking mechanisms and
  method of logging all work performed on locks and locking mechanisms; policy for restricting security
  keys fiom 24 hour issue or removal from the institution; and method o f issuing emergency keys.
  Staff responsible for lock maintenance shall receive training and be certified from a Government approved
  training program specializing in the operation of locks and locking mechanisms.
  The Contractor shall provide constant armed perimeter surveillance of the facility. Surveillance may be
  provided via a minimum of one motorized security patrol.


                                                       75

                                                                                                   GEO-TCC 005814



                                                                                                               GEO-State 036899


                                                                                              Ex. 3 to Martin Decl.
                                                                                                   Page 75 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 76 of 203




  HSCEDM-15-D-OOO15

  In accordance with ICE Policy, the Contractor shall develop policies and procedures regarding detainee use
  o f those classified controlled tools and equipment most likely to be used in an escape or as a weapon.
  Further, the Contractor shall ensure that detainee usage o f those classified controlled tools and equipment is
  only under direct Contractor staff supervision.

  E. Establish and Maintain a Program for Sexual Abnse/Assault Prevention and Intervention
  The Contractor shall develop and implement a comprehensive sexual abuse/assault prevention and
  intervention program in accordance with the ICE PBNDS. This program shall include training and/or
  information that is provided separately to both staff and detainees.

  F. Establish and Maintain a Program for Suicide Prevention and Intervention
  The Contractor shall develop and implement a comprehensive suicide prevention and intervention program
  in accordance with ICE policy. This program shall include training and/or information that is given
  separately to both staff and detainees.

  G. Enforce the Detainee Disciplinary Policy
  The Contractor shall comply with ICE PBNDS disciplinary policy. Facility authorities shall take
  disciplinary action against any detainee who is not in compliance with the rules and procedures of the
  facility.

  H. Maintain Detainee Accountability
  At least four counts will be conducted every 24 hours with at least one per shift. One o f these daily counts
  shall require that each detainee’s identity is verified via photo identification. All counts shall be
  documented in separate logs maintained in the applicable locations where detainees are housed, the control
  center, and shift supervisor’s office and shall be maintained fora minimum of 30 days. Count records must
  be available for review and secured away fiom the detainee population. The Contractor shall develop and
  implement a comprehensive population count program, in accordance with ICE policy.

  I. Collect and Disseminate Intelligence Information
  Policy and procedures for collecting, analyzing, and disseminating intelligence information regarding
  issues affecting safety, security, and the orderly running o f the facility shall be developed. This
  information shall include, but not be limited to: gang affiliations; domestic terrorist groups; tracking of
  detainees having advanced skills in areas o f concern (locksmiths, gunsmiths, explosives, and computers,
  etc.); narcotics trafficking; mail and correspondences; detainee fmancial information; detainee telephone
  calls; visiting room activity, and actions o f high proflle detainees. The Contractor shall share all
  intelligence information with the Govenunent.

  J. Provide Security Inspection System
  The Contractor will develop and maintain a security inspection system with the aim of controlling the
  introduction o f contraband into the facility, ensure facility safety, security and good order, prevent escapes,
  maintain sanitary standards, and eliminate fire and safety hazard. The Contractor’s inspections program
  will meet the requirements of ICE PBNDS for Facility Security and Control.
  The Contractor shall report ail criminal activity related to the performance of this contract to the
  appropriate law enforcement investigative agency and to the COR.
  The Government may investigate any incident pertaining to performance of this contract. The Contractor
  shall cooperate with the Government on all such investigations. The Contractor shall immediately report all
  serious incidents to the COR or ICE-designated employee. Serious incidents include, but are not limited to
  the following: activation o f dishirbance conuol team(s); disturbances (including gang activities, group
  demonstrations, food boycotts, work strikes, work place violence, civil disturbances/protests); staff uses of
  force including use of lethal and less-lethal force (includes detainees in restraints more than eight hours);
  assaults on staff/detainees resulting in injuries that require medical attention (does not include routine
  medical evaluation after the incident); fires; fights resulting in injuries requiring medical attention; full or
  partial lock-down of the facility; escape; weapons discharge; suicide attempts; deaths; declared ornon-
  declared hunger strikes; adverse incidents that attract unusual interest or significant publicity, adverse
  weather, fence damage; power outages; bomb threats; high proflle detainee cases admitted to a hospital;

                                                        76
                                                                                                     GEO-TCC 005815



                                                                                                              GEO-State 036900


                                                                                                Ex. 3 to Martin Decl.
                                                                                                     Page 76 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 77 of 203




  H SCEDM-15-D-OOO15

  signiHcant environmental problems that impact the facility operations; transportation accidents (e.g., airlift,
  bus) resulting in injuries, death or property damage; and sexual assaults.
  Pursuant to ICE instructions, the Contractor shall counteract civil disturbances, attempts to commit
  espionage or sabotage, and other acts that adversely affect the normal site conditions, the security and
  safety of personnel, property, detainees, and the general public.

  K. Maintain Institutional Emergency Readiness
  The Contractor shall submit an institutional emergency plan that will be operational prior to issuance o f the
  Notice to Proceed, per the ICE PBNDS on Emergency Plans. The plan shall receive the concurrence o f the
  COR prior to implementation and shall not be modified without the further written concurrence of the CO.
  The Contractor shall have written agreements with appropriate state and local authorities that will allow the
  Contractor to make requests for assistance in the event of any emergency incident that would adversely
  affect the community.
  Likewise, the Contractor shall have in place, an internal corporate nation-wide staff contingency plan
  consisting of employees who possess the same expertise and skills required o f staff working directly on this
  contract. At the discretion o f ICE, these employees would be required to respond to an institutional
  emergency at the contracted facility if deemed necessary.
  The emergency plans shall include provisions for two or more disturbance control teams. Protective
  clothing and equipment for each team member and 30 percent o f all additional facility staff members shall
  be provided by the Contractor, and maintained in a secure location outside the secure perimeter o f the
  facility.
  Any decision by ICE or other federal agencies to provide and/or direct emergency assistance will be at the
  discretion of the Government. The Contractor shall reimburse the Government for any and all expenses
  incurred in providing such assistance.
  Attempts to apprehend any escapee(s) shall be in accordance with the Emergency Plan, which shall comply
  with ICE PBNDS regarding Emergency Plans.
  The Contractor shall submit to the COR a proposed inventory of intervention equipment (e.g., weapons,
  munitions, chemical agents) intended for use during performance of this contract. In accordance with ICE
  policy, the use of electro-muscular disruption (EMD) devices is prohibited. The COR, prior to issuance of
  the NTP, shall provide concurrence o f the intervention equipment. The approved intervention equipment
  inventory shall not be modified without prior written concurrence of the CO.
  The Contractor shall obtain the appropriate authority from state or local law enforcement agencies to use
  force as necessary to maintain the security o f the facility. Tlie use of force by the Contractor shall at all
  times be consistent with all applicable policies of ICE PBNDS on Use of Force.

  L. Manage Computer Equipment and Services in Accordance with all Operational Security
     Requirements
  The Contractor shall comply with all federal security and privacy laws and regulations established to
  protect federal systems and data. The Contractor shall inform all personnel of the confidential nature of
  ICE detainee information.
  The Contractor shall restrict access of data information pertaining to ICE detainees to authorized
  employees with appropriate clearance who require this information in the course o f their official duties.
   In accordance with the Freedom o f Information/Privacy Act (FOIA/PA), the Contractor may not disclose
   information obtained pertaining to ICE detainees to a third party without written permission from the COR.
  The Contractor shall develop a procedural system to identify and record unauthorized access, or attempts to
  access ICE detainee information. The Contractor shall notify the COR or ICE-designated employee within
  four hours of a security incident.




                                                         77

                                                                                                      GEO-TCC 005816



                                                                                                               GEO-State 036901


                                                                                                Ex. 3 to Martin Decl.
                                                                                                     Page 77 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 78 of 203




  HSCEDM-15-D-OOOl 5

  VTT. FACILITY SECURITY AND CONTROL

  A*                                           o f facility post orders for employee review w ithin^e a r e ^ o f
        ^gcignmpnt and shall initiate responses to any incidents as outlined m the post orders. The Contract
        employees shall write reports o f incidents as outlined in the post orders.
        The Contractor shall operate and control all designated points ofaccess and egress on the s i t ^ s u ^ ^ .
        detainee housing units, pods, barracks, courtrooms, medical facilities, and hold rooms, TheContractor
        shall inspect aU packages carried in or out of the site in accordance with ICE procedures. The Contractor
        shall comply with ICE security plans.
        The Contractor shall comply with all ICE PBNDS pertaining to the security and control of the
        detention facilities. The Contractor shall adhere to local operating procedures within each facility.


  B     The Contractor shall detect and detain persons attempting to gain unauthorized access to the site(s)
        identified in this contract.


  C’ ThOcontl^ctOTsha'llOro^^^^ supervision of all detainees in all areas, including supervision in detamee
     housing and activity areas, to permit officers to hear and respond promptly to emergencies ^ e
     Contractor shall assign a minimum of one officer to directly supervise and momtor each occupied
     housing unit. This position is separate from the housing control post.


   D     m C on^ctor shall be responsible for completion and documentation of, for each shift, the followmg
         information in the logbooks:
          1 Activities that have an impact on the detainee population (e.g., detainee counts, shakedowns,
              detainee movement in and out of the site, and escorts to and from court).
         2. Shift activities (e g., security checks, meals, recreation, religious services, property lockers,
              medical visits).
          3. Entry and exit of vehicles and persons other than detainees, ICE staff, or Contractor staff (c.g.,
              attorneys and other visitors).
         4.   Fire drills and unusual occurrences.


   The C o n » t a U eC s h , on a daily basis, a manifest of alldetaineescurrently
   The manifest shall contain the following information for each detainee: A File Number (system of
   numbering supplied by ICE); office received from; name; date of birth; gender, nauonahty; date of amva ,
   number of d a ^ th e detainee has been in the facility; and type of release, if applicable. The manifest shall
   be transmitted in a Microsoft Excel format.
   The Contractor shall provide monthly status reports to the COR or ICE-designated e; nPloy f - S^ ; ^ ortS
   shall include a montMy key indicator report, which indicates the key personnel positions ofthe fac |y
   (e.K. position title, name o f the employee, vacancies and length of vacancies, dates of sendee, additional
   comments). These monthly reports shall be submitted to the COR or ICE-designated emp oyee y
      of each month for the previous month’s activities and staffing.
      The Contractor shall prepare required orders, instructions, and reports of accidents, security v i o l a ^
      fires and bomb threats. The reports shall be maintained, on file, concerning all activities m coimection with

      using a system with a written policy, which allows the reports to be made available to the Government for
      inspection.



                                                             78
                                                                                                          GEO-TCC 005817



                                                                                                                    GEO-State 036902



                                                                                                    Ex. 3 to Martin Decl.
                                                                                                         Page 78 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 79 of 203




  H SCEDM-15-D-OOO15

  The Contractor shall, at the request of ICE, prepare any special or other reports, or issue flirtlier orders and
  instruction as may be required in support o f work within the scope o f this contract. The distribution,
  format, and time elements for these reports shall be directed by Government requirements.

  F. Detainee Counts
  The Contractor shall monitor detainee movement and physically count detainees as directed in the ICE
  Detentioas Operations Manual and post orders. (For the ICE Detention Operations Manual, please see
  http://www.ice.gov/partners/ERO/PBNDS/index.htm) The Contractor shall be responsible for
  documenting the physical detainee counts in the logbook. The Contractor shall ensure ICE procedures are
  followed when the physical detainee count does not show all detainees are accounted for. At a minimum,
  official detainee counts shall take place four times per day and at least once per shift or as directed by the
  COR or ICE-designated employee. All counts shall be documented in separate logs maintained in the
  applicable locations where detainees are housed, control center, and shift supervisor’s office and shall be
  maintained for a minimum of 30 days.

  G. Daily Inspections
  The Officers shall conduct daily inspections of all security aspects of the site. They shall check all bars,
  locks, windows, walls, floors, ventilation covers, glass panels, access plates, protective screens, doors,
  lights, and equipment for operational wear and detainee tampering. The Officers shall also report slippery
  floor surfaces. This documentation shall be made daily in a logbook. Problems discovered during these
  inspectioas shall be clearly identified in the documentation.
  The Contractor shall also notify the COR of any abnormalities or problems. The Contractor shall
  immediately notify the COR or ICE-designated employee on duty of any physical facility damage. Written
  documentation of any problem areas shall be submitted to the COR by the end o f the shift.

  H. Control of Contraband
  The Contractor shall conduct searches for contraband at least once daily, in all areas in which detainees
  have access. Searches shall be random and unannounced. During the searches, detainee possessions shall
  be dishubed as little as possible. Contraband items shall be immediately confiscated, logged into the
  Contraband logbook in accordance with ICE PBNDS, and secured in consultation with the COR or ICE-
  designated employee on duty. The Contractor shall document records of the searches in a logbook and
  forward a report to the COR or ICE-designated employee within 24 hours after discovery o f the contraband
  items.

  I. Keys and Access Control Devices
  The Contractor shall adhere to key control policies, in accordance with ICE PBNDS Key and Lock Control:
  The Contractor shall operate and enforce the personnel admitting and identification systems, and package
  inspection procedures in accordance with security guidelines at the protected premises prescribed by ICE
  PBNDS.
  The Contractor shall accept registered mail and parcels, in accordance with ICE-approved procedures. The
  Contractor shall be responsible for the distribution of all received mail and parcels.

  J. Control of Chemicals
  The Contractor shall adhere to ICE PBNDS, ACA, and OSHA established procedures, applicable laws, and
  regulations governing the storage and inventory of all flammable, toxic, and caustic materials used for
  janitorial cleaning, laundry maintenance, vehicle maintenance, and other applications.


  K. Post Orders
  The Contractor shall develop post orders, policies and procedures, and instructions necessary for proper
  performance at each duty post. Each post will have a separate post order. The Contractor is responsible for
  compliance with all such orders, policies and procedures, and instructions. ICE shall approve all post
  orders prior to implementation of them.
  The Contractor shall make post orders available to all Contractor employees. Each Detention Officer shall
  certify, in writing, that he or she understands and agrees to comply with all post orders, policies and

                                                          79
                                                                                                       GEO-TCC 005818



                                                                                                                GEO-State 036903


                                                                                                 Ex. 3 to Martin Decl.
                                                                                                      Page 79 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 80 of 203




  HSCEDM-15-D-OOO15

  procedures, and.instructions prior to being initially assigned to that post. The Contractor shall retain
  Officer Certifications and make them available to the COR upon request.

  L. Deviation from Prescribed Schedule Assignments
  The Contractor is authorized to deviate fiom the scheduled assignment when unusual conditions or
  circumstances so demand, and if prior approval is received from the COR. All deviations shall be recorded
  in the daily logbook. When the COR is not available, the Contactor shall notify ICE-designated employee
  immediately or as soon as is practically possible.

  M. Use of Force Policy
  ICE restricts the use o f physical force by Officers to instances ofjustifiable self-protection, protection of
  others, and protection of property and prevention o f escapes. Physical force may only be used to the degree
  necessary to safeguard the well-being o f the detainee(s) and others in the immediate area. The following
  policies pertain to use of force:
       1.   In no case shall physical force be used as punishment or discipline.
       2.   The Contractor shall adhere to ICE Policy Statement on the use of deadly and non-deadly force to
            include the use of intermediate and deadly weapons.       -
       3.   The respective Officer shall immediately report all instances of use of physical force to his or her
            immediate supervisor. Prior to leaving his or her shift, the Supervisory Detention Officer shall
            prepare a written report and submit it to the Warden/Facility Director, who shall review, approve,
            and provide the report to the COR or ICE-designated employee within 24 hours o f the incident.
       4.   The physical force report shall include:
            a.   An accounting of the events leading to the use of force.
            b.   A precise description of the incident to include date, time, place, type of force used, and
                 reasons for employing force.
            c.  A description o f the person (Officers or detainees) who suffered described injuries, if any, and
                the treatment given.
            d. A list o f all participants and witnesses (Contractors, detainees, and ICE personnel) to the
                incident.
       5.   The calculated use of force must be in accordance with the ICE PBNDS and requires, at a
            minimum, the following:
            a. The formulation of an After Action Review Team, which must include the participation of the
                COR or ICE-designated employee.
            b. An After Action Report submitted to the COR within 30 days of the incident, with corrective
                actions noted, if applicable.
            c.   Video footage of tlie incident must be made available for ICE review.

   N. Use of Restraints Policy
   The Contractor shall comply with ICE written policy and procedures governing the use of restraint
   equipment. Restraints shall never be applied as punishment for more time than is necessary. Restraints
   shall be used only as a precaution against escape during transfer to prevent detainee self-injury, injury to
   others, property damage, or for medical reasons under direction of the Health Authority. Restraints consist
   of handcuffs, waist restraints, and leg restraints. When directed by the COR or ICE-designated employee,
   the Officer may use disposable nylon straps in lieu of handcuffs or leg restraints in emergencies, mass
   arrest situations, or if a detainee’s wrists or ankles are too large for conventional restraints. ICE prohibits
   the Contractor fiom using all other restraint devices.

   O. Intelligence Information
   The Contractor shall notify the COR or ICE-designated employee immediately on Issues which could
   impact the .safety, security, and the orderly operation of the facility.



                                                         80
                                                                                                      GEO-TCC 005819



                                                                                                               GEO-State 036904


                                                                                                Ex. 3 to Martin Decl.
                                                                                                     Page 80 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 81 of 203




   HSCEDM-15-D-OOO15


   P. Notification and Public Disciosures
   There shail be no public disclosures regarding this contract made by the Contractor (or any subcontractors)
   without review and approval of such disclosure by ICE Public Affairs and express permission granted by
   the ICE CO. The Government considers such information privileged or confidential.

   Q. Lost and Found
   The Contractor shall log and maintain all lost and found articles and shall report all items to the COR or
   ICE-designated employee. The Contractor shall adhere to the requirements contained in the ICE PBNDS
   for Funds and Personal Property.

  R. Escapes
  The Contractor shall take all appropriate measures to prevent escapes. The Contractor shall notify the COR
  or ICE-designated employee immediately if an escape or an attempted escape has occurred. Tlie
  Contractor shall provide the COR and ICE-designated employee with a written report prior to the end of the
  shift. The Contractor shall be held to the following standards concerning escapes:
       1.   The Contractor assumes absolute liability for the escape o f any detainee in its control.
       2.   The Contractor shall provide written policies and procedures regarding the actions to be taken in
            the event of an escape. This document must include reporting requirements for ail contract
            employees, escorts, supervisors, and management personnel. These procedures shall meet the
            approval of tire COR, be reviewed at least aimually, and updated as necessary.
            Escapes shall be grounds for removing the responsible Contractor Employee(s) from duty if the
            Contractor Employee(s) is/are determined by the Contractor or the COR to be negligent, reckless,
            or intentional. Notice of removal shall be provided to the CO.
       4.   Corrective actions to prevent future escapes or attempted escapes shall be taken immediately and
            communicated to the COR for approval. A written report of the remedial action shall be due to the
            COR or ICE-designated employee within 24 hours o f an escape or attempted escape.
       5.   An escape is deemed an egregious violation o f any applicable ICE PBNDS and subject to an
            expedited proces.sing of a Contract Discrepancy Report resulting in a deduction or with-holding.

  S. Correspondence and O ther Mail
  in accordance with ICE PBNDS, the Contractor shall ensure that detainees are able to send and receive
  correspondence in a timely manner .subject to limitations required for the safety, security, and orderly
  operation of the facility. The Contractor shall distribute detainee mail within 24 hours o f its arrival at the
  facility.

  T. Evacuation Plan
  The Contractor shall furnish 24 hour emergency evacuation procedures.
  The Contractor shall develop a written evacuation and alternate staging plan for use in the event o f a fire or
  major emergency, per ICE PBNDS regarding emergency plans.

  U. Injury, Illness, and Reports
  The Contractor shall immediately assist employees, detainees, or others on the premises in need of
  immediate help or who are injured or ill. Contractor employees shall provide first aid when necessary.
  The Contractor shall immediately notify the COR or ICE-designated employee about all incidents that
  result in physical harm to or threaten the safety, health, or welfare of any person at the site including job-
  related injuries. If a detainee requires immediate medical attention, the Contractor shall notify the medical
  provider as well as the COR or ICE-designated employee.
  The Contractor shall submit a follow-up written report to the COR or ICE-designated employee within 24
  hours of the occurrence. The Contractor shall cooperate with ICE In reviewing serious incidents. A serious
  incident means any incident resulting in injury to a detainee. Contractor staff, ICE staff, or property
  damage.



                                                        81

                                                                                                     GEO-TCC 005820



                                                                                                              GEO-State 036905


                                                                                                 Ex. 3 to Martin Decl.
                                                                                                      Page 81 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 82 of 203




   HSCEDM-15-D-OOO15


   The Contractor shall submit a monthly injury report summary containing, but not limited to, name,
   time/date, location, circumstances, care rendered, current status. Worker’s Compensation stanis, and
   reference to identification o f initial report.

   V. Protection of Employees
   The Contractor shall develop plans that comply with ICE comprehensive plans and procedures to safeguard
   employees against exposure o f blood borne pathogens. The ICE plan is based upon OSHA standards found
   in the Employee Occupational Safety and Health (EOSH) Manual.

   W. Medical Requests
   The Contractor shall adhere to ICE policies and procedures regardiiig detainee medical requests. If a
   detainee requires immediate medical attention, the officer shall immediately notify IHSC staff via
   telephone. The Contractor’s Supervisor will, in turn, notify the medical provider as well as the COR or
   ICE-designated employee.

   X. Emergency Medical Evacuation
   The Contractor shall develop and implement written policies and procedures that define emergency health
   care evacuation of detainees from within the facility.

   Y. Sanitation and Hygienic Living Conditions
   The Contractor shall comply with the requirements of the Occupational Safety and Health Act o f 1970 and
   all codes and regulations associated with 29 CFR 1910 and 1926. The Contractor shall comply with all
   applicable ICE, federal, state and local laws, statutes, regulations, and codes. In the event there is more
   than one reference to a safety, health, or environment requirement in an applicable, law, standard, code,
   regulation, or ICE policy, the most stringent requirement shall apply.

   VIII. DETAINEE RIGHTS. RULES. DISCIPLINE. AND PRIVILEGES
   The Contractor shall supervise, observe, and protect detainees from personal abuse, discrimination,
   corporal punishment, personal injury, property damage, harassment, or violation of detainee’s civil rights.
   Contract personnel shall adhere to ICE policies and procedures, and the PBNDS.
   In accordance with ICE PBNDS, the Contractor shall permit detainees to: access the law library, legal
   materials, facilities, and equipment; have document copy privileges; and have the opportunity to prepare
   legal documents.

  IX. MANAGE A DETAINEE WORK PROGRAM
  Detainee labor shall be used in accordance with the detainee work plan developed by the Contractor, and
  will adhere to the ICE PBNDS on Voluntary Work Program. The detainee work plan must be voluntary,
  and may include work or program assignments for industrial, maintenance, custodial, service, or other jobs.
  The detainee work program shall not conflict with any other requirements of the contract and must comply
  with all applicable laws and regulations.
  Detainees shall not be used to perform the responsibilities or duties o f an employee o f the Contractor.
  Detainees shall not be used to perform work in areas where sensitive documents are maintained (designated
  ICE workspace). Custodial/janitorial services to be performed in designated ICE work space will be the
  responsibility of the Contractor.
  Appropriate safety/protective clothing and equipment shall be provided to detainee workers. Detainees
  shall not be assigned work that is considered hazardous or dangerous. This includes, but is not limited to,
  areas or assignments requiring great heights, extreme temperatures, use o f toxic substances, and unusual
  physical demands.
  The Contractor shall supply sufficient officers to monitor and control detainee work details. Unless
  approved by the COR, these work details must be within the security perimeter.
  It will be the sole responsibility o f ICE to determine whether a detainee will be allowed to perform on
  voluntary work details and at what classification level. All detainees shall be searched when they are
  returned from work details.


                                                       82



                                                                                                   GEO-TCC 005821



                                                                                                             GEO-State 036906


                                                                                              Ex. 3 to Martin Decl.
                                                                                                   Page 82 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 83 of 203




  HSCEDM-15-D-OOOl 5


  X. HEALTH SERVICES
  Health services will be provided by the Government. The Contractor shall provide adequate space for such
  health services.

  A. Hospitalization of Detainees
  Upon order of the COR or designated ICE ofTicer, or in an emergency situation, the Contractor shall take
  custody of and safeguard detainee(s) at a hospital or clinic when the detainee(s) are undergoing medical
  examination. The contract employee will remain until relieved by another contract employee. Twenty-four
  hour cuistody shall be maintained, with constant visual observation when practicable. The detainees shall
  not use the telephones unless the Contractor receives prior approval from the COR or other designated ICE
  official. The contract employees shall not fraternize with clinic/hospital staff or with casual visitors to the
  clinic/hospital. Detainee visitation is not permitted at the hospital. To prevent any situation which could
  result in a breach of security, requests for visitation while the detainee is in detention, including hospital
  detention shall be pre-approved by the COR or designated ICE official prior to allowing access to the
  detainee. The Contractor is obligated to relay messages as requested by the detainee to the COR or ICE-
  designated employee.

  B. Manage a Detainee Death
  The Contractor shall comply with ICE PBNDS regarding Terminal Illness, Advanced Directives, and Death
  in the event of a detainee injury or death. In the event o f a detainee death, the Contractor shall immediately
  notify the COR or ICE designated official and submit a written report within 24 hours. Tlie Contractor
  shall fingerprint the deceased. Staff members performing the fingerprinting shall date and sign the
  fingerprint card to ensure tliat a positive identification has been made and file the card in llie detainee’s file.
  Personal property of the deceased shall be inventoried and forwarded to the designated family member, the
  nearest of kin, or the Consular Officer of the detainee’s country of legal residence.
  If death is due to violence, accident surrounded by unusual or questionable circumstances, or is sudden and
  the deceased has not been under immediate medical supervision, the Contractor shall notify the coroner of
  the local jurisdiction to request a review o f the ca.se, and if necessary, examination of the body.
  The Contractor shall establish coroner notification procedures outlining such issues as performance of an
  autopsy: that will perform the autopsy, obtaining state-approved death certificates, and local traasportation
  of the body.
  The Contractor, in coordination with the COR or ICE-designated employee, shall ensure the body is turned
  over to the designated family member, the nearest o f kin, or the Consular Officer o f the detainee’s country
  o f legal residence.

  XI. FOOD SERVICE
  The Contractor shall provide detainees witli nutritious, adequately varied meals, prepared in a sanitary
  manner while identifying, developing, and managing resources to meet the operational needs of the food
  service program.
  The Contractor shall provide a sack meal for detainees in custody and those who are absent during any
  meal. Further, the Contractor shall provide sack meals as requested by ICE staff. The contents of the sack
  meals must be approved by COR or ICE-designated employee
  At the COR’s request, the Contractor shall provide sack meals for detainees in ICE custody, but not yet on
  the Contractor’s premises.
  The Contractor shall identify, develop, and manage food service program policy, procedures, and practices
  in accordance with the ICE PBNDS on Food Service.

   XII.   DETAINEE SERVICES AND PROGRAMS

   A. Manage Detainee Clothing, Linens, and Bedding
   The Contractor shall issue and exchange detainee clothing, linen, and bedding in accordance with the ICE
   PBNDS on Personal Hygiene,

                                                           83
                                                                                                        GEO-TCC 005822



                                                                                                                 GEO-State 036907


                                                                                                   Ex. 3 to Martin Decl.
                                                                                                        Page 83 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 84 of 203




   HSCEDM-15-D-00015


   B. Manage Multi-Denominational Religious Services Program
   The Contractor shall ensure detainees of different religious beliefs will be provided reasonable and
   equitable opportunity to practice their respective faiths. The religious services program shall comply with
   ail elements of the ICE PBNDS on Religious Practices. The Contractor shall provide a full-time FTE non-
   denominational chaplain.

   C. Provide for a Detainee Recreation Program
   The Contractor shall develop adequate and meaningful recreation programs for detainees at the facility.
   The Contractor shall ensure that sufficient officers are assigned to supervise all recreation activities. The
   detainee recreation program will comply with all elements o f the ICE PBNDS on Recreation.

   D. Manage and Maintain a Commissary
   A commissary shall be operated by the Contractor as a privilege to detainees who will have the opportunity
   to purchase from the commissary at least once per week. These items will not include those items
   prohibited by the Warden/Facility Director. All items available at the commissary must be approved by the
   COR. The commissary inventory shall be provided to the COR upon request. Notice o f any price
   increases must be provided to the COR. The Contractor may assess sales tax to the price of items, if state
   sales tax is applicable.
   Revenues shall be maintained in a separate account and not commingled with any other funds. If funds are
   placed in an interest bearing account, the interest earned shall be credited to the detainees. Any expenditure
   o f funds from the account shall only be made with the approval o f the CO. Any revenues earned in excess
   o f those needed for commissary operations shall be used solely to benefit detainees at the facility.
   At the end o f the contract period, or as directed by the CO, a check for any balance remaining in this
   account shall be made payable to the Treasury General Trust Fund and given/transmitted to the CO.
   Detainees are permitted to receive funds from outside sources (i.e., from family, friends, bank accounts).
   Outsidp fiinds or those generated from work may be used to pay for products and services from the
   commissary.

   E. Manage and Maintain a Detainee Telephone System
   The Contractor shall provide detainees with reasonable and equitable access to telephones as specified in
   ICE PBNDS on Telephone Access. Telephones shall be located in an area that provides for a reasonable
   degree of privacy and a minimal amount o f environmental noise during phone calls.
   If authorized to do so under applicable law, the Contractor shall monitor and record detainee conversations.
   If detainee telephone conversations can be monitored under applicable law, the Contractor shall provide
   notice to detainees of the potential for monitoring. However, the Contractor shall also provide procedures
   at the facility for detainees to be able to place unmonitored telephone calls to their attorneys.
   Telephone rates shall not exceed the dominant carrier tariff rate and shall conform to all applicable federal,
   state, and local telephone regulations.
   The ICE designated Detainee Telephone Services (DTS) vendor will be the exclusive provider o f detainee
   telephones for this facility. The DTS contractor shall be allowed to install vending debit machines and
   shall receive 100 percent o f all revenues collected by sale o f prepaid debit services. The DTS provider
   shall be responsible for furnishing all inventory and supply o f prepaid debit cards to the Contractor. The
   DTS provider shall be responsible for the costs incurred for installation of the equipment, any monthly
   telephone charges incurred from the operation of DTS, and the maintenance and operation o f the system.
   The Contractor shall not be entitled to any commissions, fees, or revenues generated by the use o f the DTS
   or the detainee telephone;;.
   Telephones should be inspected for serviceability, in accordance with ICE policies and procedures. The
   Contractor shall notify the COR or ICE-designated employee o f any inoperable telephones.

  F. Provide for the Special Needs of the Female Detainee Population
  The Contractor shall provide programs and services to meet the special needs of the female detainee
  population, including the provision o f feminine hygiene products for the female detainee population.

                                                        84
                                                                                                    GEO-TCC 005823



                                                                                                             GEO-State 036908


                                                                                               Ex. 3 to Martin Decl.
                                                                                                    Page 84 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 85 of 203




  HSCEDM-15-D-OOOl 5


  G. Law Library
  The Contractor shall provide secure space within the secure perimeter, either a dedicated room or a
  multipurpose room for books and materials to provide a reading area - “Law Library” - in accordance with
  the ICE PBNDS on Law Libraries and Legal Material.

  H. Physical Plant
  The facility operation and maintenance shall ensure that detainees are housed in a safe, secure, and humane
  manner. All equipment, supplies, and services shall be Contractor-furnished except as otherwise noted.
  The facility, whether new construction expansion or an existing physical plant, shall be designed,
  constructed, operated, and maintained in accordance with all applicable federal, state, and local laws,
  regulations, codes, guidelines, and policies. In the event of a conflict between federal, state, or local codes,
  regulations or requirements, the most stringent shall apply. In the event there is more than one reference to
  a safety, health, or environmental requirement in an applicable law, standard, code, regulation or
  Government policy, the most stringent requirement shall apply.
  The facility shall provide housing configurations commensurate with the security needs o f the population.

  The facility, whether new construction expansion or existing physical plant, shall comply with 40 U.S.C.
  619, which stipulates compliance with nationally recognized codes and comply with the latest edition in
  effect on the date of proposal submission of one of the following codes:
       1. The Uniform Building Code (UBC), with the Stale of facility location’s Amendments
       2.   The Building Officials and Code Administrators (BOCA) National Building Code (NBC)
       3. The Standard Building Code (SBC)
  In the event the jurisdiction in which the facility is located does not mandate use o f UBC, BOCA NBC or
  SBC, then the facility shall comply with the BOCA NBC. Whether the facility is new construction or an
  expansion of an existing physical plant fire protection and life safety issues shall be governed by the latest
  edition of the National Fire Protection Association (NFPA) 101 Code for Safety to Life from Fire in
  Buildings and Structures and applicable National Fire Codes (NFC). Should conflicts occur between NBC
  and NFC, NFC shaU apply.

  E.O. 12699, as amended by E.O. 13286 - Whether new construction expansion or existing physical plant,
  the facility shall comply with the Seismic Safety of Federal and Federally Assisted or Regulated New
  Building Construction. The seismic safety requirements as set forth in cither the 1991 International
  Conference of Building Officials, the UBC, the 1992 BOCA, NBC (or the 1992 Amendments to the
  Southern Building Code Congress) or SBC arc the minimum standards. Should the code applicable for the
  .state in which the facility is located be more stringent than the other codes set forth herein; the state code
  .shall prevails.
  The facility, whether new construction expansion or existing physical plant, shall comply with the
  requirements o f the Architectural Barriers Act o f1968 as amended and the Rehabilitation Act o f1973 as
  amended. The standards for facility accessibility by physically handicappedpersons as set forth in
  “Uniform Federal Accesssibility Standards/Fed Std. - 795 4/01/88 Edition” (UFAS) shall apply. All areas of
  the buildings and site shall meet these requirements.
  Activities, which are implemented in whole or in part with federal funds, must comply with applicable
  legislation and regulations established to protect the human or physical environment and to ensure public
  opportunity for re\aew. The Contractor shall remain in compliance with federal .stamtes during
  performance o f the contract including, but not limited to, the following Acts: Clean Air, Clean Water,
  Endangered Species, Resources Conservation and Recovery; and other applicable laws, regulations and
  requirements. The Contractor shall also comply with all applicable limitations and mitigation identified in
  any Enviroiunental Assessment or Environmental Impact Statement prepared in conjunction with the
  contract pursuant to the National Environmental Policy Act, 42 U.S.C. 4321.
  The Contractor shall be responsible for and shall indemnify and hold the Government harmless for any and
  all spills, releases, emission, disposal and discharges o f any toxic or hazardous substance, any pollutant, or
  any waste, whether sudden or gradual, caused by or arising under the performance of the contract or any

                                                         85
                                                                                                      GEO-TCC 005824



                                                                                                              GEO-State 036909


                                                                                                Ex. 3 to Martin Decl.
                                                                                                     Page 85 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 86 of 203




   HSCEDM-15-D-OOOl 5

   substance, material, equipment, or facility utilized. For the purposes of any environmental statute or
   regulation, the Contractor shall be considered the “owner and operator” for any facility utilized in the
   performance o f the conUact, and shall indemnify and hold the Government harmless for the failure to
   adhere to any applicable law or regulation established to protect the human or physical environment The
   Contractor shall be responsible in the same manner as above regardless of whether activities leading to or
   causing a spill, release, emission or discharge are performed by the Contractor, its agent or designee, a
   detainee, visitors, or any third party.
   If a spill(s) or release(s) of any substance into the environment occur, the Contractor shall immediately
   report the incident to the COR or ICE designated official. The liability for the spill or release of such
   substances rests solely with the Contractor and its agent.
   A safety program shall be maintained in compliance with all applicable Federal, state and local laws,
   statutes, regulations and codes. The Contractor shall comply with the requirements o f the Occupational
   Safety and Health Act o f1970 and all codes and regulations associated with 29CFR 1910 and 1926.
   Fire Alarm Systems and Equipment - All Ere detection, communication, alarm, annunciation, suppression
   and related equipment shall be operated, inspected, maintained and tested in accordance with the most
   current edition of the applicable NEC and Life Safety Codes.
   The Contractor shall provide outside lighting sufficient to illuminate the entire facility and secure perimeter
   with at least 1.5 candlepower per square foot in all areas.
   For new construction expansion or existing physical plant, final and completed, the Contractor prior to
   issuance of the NTP shall submit design/construction documents to the COR. For all new construction
   expansion, the construction schedule shall be updated to reflect current progress and submitted to the COR
   on a monthly basis. Government staff will make periodic visits during construction to verify Contractor
   progress and compliance with contract requirements. As-built drawings and current drawings o f the
   buildings and site utilities shall be maintained in a secure location during construction and contract
   performance. These updates shall be provided to the COR within 30 days of any changes made. Site
   utilities include, but are not limited to: water and sewer lines; gas lines; tunnels; steam lines; chilled water
   lines; recording layouts; elevations; modifications; additions; etc. Two copies o f tlie as-built drawings shall
   be provided to the COR in AUTOCAD release 14.0 on a CD-ROM no later than 90 days after issuance of
   the NTP.
   Promptly after the occurrence of any physical damage to the facility (including disturbances), the
   Contractor shall report such damage to the COR or ICE designated official. It shall be the responsibility of
   the Contractor to repair such damage, to rebuild or restore the institution.
   A number of Government staff will be on-site to monitor contract performance and manage other
   Government interests associated with operation o f the facility. Government staff will have full access to all
   areas of the facility. Contractor access to Government required space must be pre-approved by the COR.
   In cases o f emergency the Contractor shall notify the COR or ICE designated employee promptly.
   The Contractor shall provide operational space for ICE, Office o f Principal Legal Advisor (OPLA), and
   Executive Office for Immigration Review (EOIR) operations. All office and multiple use space shall be
   complete with appropriate electrical, communication, and phone coimections.

       1. ICE Support Space
            Refer to ICE Design Standards for specific office and workstation sizes and specific furnishing
            requirements for 1,575 beds. The Standards include but are not limited to the following:
            A total o f 44 offices and 55 workstations as outlined below:
                 I Office - Assistant Field Office Director
                 I Office - Intelligence Officer
                 I Office - Detention Services Manager
                 1 Office - Contracting Officer’s Representative
                4 Offices - Supervisory Detention and Deportation Officers

                                                         86

                                                                                                     GEO-TCC 005825



                                                                                                               GEO-State 036910


                                                                                                Ex. 3 to Martin Decl.
                                                                                                     Page 86 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 87 of 203



   HSCEDM-15-D-OOO15


              24 Offices • Deportation Officers
              8 Workstations • Deportation Removal Assistants
               I Office - Training Officer
               1 Office - Supervisory Immigration Enforcement Agents
              5 Workstations - Immigration Enforcement Agents
              2 Bond processing rooms
               1 secure visitor contact window
               I Waiting room
              1 File room (see Standards for size and quantity)
              1 Supply room (see Standards for size)
              1 Storage/Copier room (see Standards for size)
              1 Conference/Training/Break room adjacent to or within ICE area (see Standards for size and
              quantity)
              Employee gun lockers that meet PBNDS requirements
              Employee fitness center/weight room that includes adequate locker room area with showers
              and restrooms
              Consulate Affairs room

          OPLA Space
          OPLA Space Requirements - based on a 1,575 Bed Correctional Detention Facility (if OPLA shall
          be located or relocated elsewhere in the complex);
          Refer to iCE/OPLA Design Standards for specific office and workstation sizes and specific
          furnishing and utility requirements for a 1,575 bed Contract Detention Facility. All furniture and
          case goods shall be furnished by the Contractor in accordance with ICE/OPLA Design Standards.
          The Standards include but are not limited to the following;
              1 Office - Supervisory Attorney office
              12 Offices - Attorneys
              4 Work stations - Legal Technician woricstations
              1 Work station - Mail/File Clerk
              1 - Conference room/Law Library
              I-B reakroom
              1 - Supply room
              1 - Storage/Copier room
              1 - Support workstation for fax/scanner/network printer
              Separate entrance for OPLA staff is requested with access to parking lot, which must be ADA
              compliant.
              OPLA Support Space must be provided per the ICE/OPLA Design Standards
              OPLA space shall be contiguous.

     3.   EOIR Space
          Refer to ICE ERO Design Standards for EOIR. The Standards include but are not limited to the
          following;
          •   5 Courtrooms.


                                                       87

                                                                                                GEO-TCC 005826



                                                                                                        GEO-State 036911


                                                                                           Ex. 3 to Martin Decl.
                                                                                                Page 87 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 88 of 203




  HSCEDM-15-D-OOOl 5

                   5 Courtroom Sub-Lobbies
                   Judges’ secure corridor
                   Public/detainee secure corridors
                   15 Oflices/enclosed spaces/functions
                   15 Workstations (see Standards for size)
                   1 Visitation space (pro-bono room) must be provided to meet the ACA and NDS standards
          •        Separate entrance for judges and staff is required with complete security system and access to
                   parking lot, which must be ADA compliant
          •        EOIR Support Space must be provided per the ICE/EOIR Design Standards
          •        EOIR space shall be contiguous.

     For further EOIR space requirements, please see US Department o f Homeland Security. US
     Immigration and Customs Enforcement. Office o f Enforcement and Removal Operations. Contract
     Detention Facility and Intergovernmental Service Agreement. Design Standardsfo r Executive Office
     fo r Immigration Review. June 2011

     For further ICE and OPLA space requirements, please see Contract Detention Facility (CDF) Design
     Standardsfo r Immigration and Customs Enforcement (ICE). May 14,2007; addendums: ICE Cabling
     Standards; Phone Specifications.

     Govenunent space shall be climate controlled and located consistent with the administrative office
     space for the Contractor’s staff. Government-occupied space shall be separate from, but accessible to,
     detainee housing units and the centralized visiting area. Government-occupied space shall also be
     secure and inaccessible to Contractor staff, except when specific permission is granted by on-site ICE,
     EOIR, or OPLA staff. The Contractor shall be responsible for all maintenance, security, and janitorial
     costs associated with space designated for Government staff.

     4.   Additional Requirements

          a.       Furniture
                   All furniture and case goods shall be furnished by the Contractor in accordance with ICE
                   Design Guide and specifications, which include ICE support space and all operational
                   components which include EOIR, OPLA, and IHSC space as required in accordance with the
                   ICE Design Standards;.
          b.       ICE IT Equipment
                   ICE will provide and install IT equipment in office spaces for ICE personnel only, to include
                   computer workstations and screens, printers, and fax machines. All infrastructure, cabling,
                   and interfacing equipment shall be provided by the Contractor at time of
                   construction/expansion.
                    NOTE: ICE IT system must be a complete, independent, and physically separate system
                          from the Contractor’s IT system. The system shall serve all operational components:
                          ICE, OPLA, and IHSC. EOIR shall have a separate system within EOIR IT space as
                          per the EOIR Design Standards.
              c.    Communication Equipment
                    The Contractor shall purchase, install mid maintain a complete and operating conununication
                    system, which includes but is not limited to: cabling, fiber optics, patch panels, landing
                    blocks, circuits, PBX and voice mail, phone sets and other supporting infrastructure and
                    supporting system In compliance with ICE specifications. Separate billing to ICE shall be
                    established on alt recurring service fees for communications and IT. Systems shall be
                    installed specifically for ICE use.


                                                           88
                                                                                                      GEO-TCC 005827



                                                                                                              GEO-State 036912


                                                                                                Ex. 3 to Martin Decl.
                                                                                                     Page 88 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 89 of 203




  HSCEDM-15-D-OOO15

               NOTE: ICE communication system must be a complete, independent, and physically
                     separate system from the Contractor’s communication system, and billed separately.
                     The system shall serve all operational components: ICE, OPLA, and IHSC. EOIR
                     shall have a separate system within EOIR IT space as per the EOIR Design
                     Standards.
          d.   Visitation and Holding Space
               Sufllcient space shall be provided for contact and non-contact visitation and group and
               individual holding rooms, including designated space to permit appropriate screening and
               searching o f both detainees and visitors in visitation areas. The Contractor shall provide at a
               minimum 25 non-contact rooms (at least 60 square feet each) and a minimum o f 10 private,
               non-monitored attorney-client (detainee) rooms (at least 100 square feet each). Additionally,
               four attorney-client offices (at least 100 square feet each) shall be provided for dedicated use
               by Citizenship and Immigration Services Asylum Officers. Space shall be provided for the
               storage of visitors’ personal items not allowed into the visiting area.
          e.   ICE Detention Standards
               The Contractor shall provide a facility that will support and deliver ail of the environmental
               and physical requirements to ensure total compliance with the current ICE PBNDS. A facility
               includes all service and support detention areas.
               NOTE: ICE will review and approve all design documents, and maintain approval of final
                     inspection o f the facility before occupancy.
          f.   Parking Spaces
               The Contractor shall provide no less than 100 parking spaces on-site at the facility exclusively
               for Government use.
          The Contractor shall ensure that video cameras monitor hallways, exits, and common areas. A
          qualified individual shall be responsible for monitoring this system inside and outside the
          building. Considering that the videos will be recordings of residents who may be seeking asylum
          or other considerations under U.S. immigration law, the Contractor is required to maintain the
          tapes and may not release them to anyone, unless approved by DHS. The Contractor shall develop
          a plan for keeping the videos for the duration of the project period and destruction o f them upon
          completion of the program.

  XIII. PROPERTY ACCOUNTABILITY

  A. General
  The Contractor personnel shall not permit any Government property to be taken away or removed finm the
  premises.
  The Contractor shall enact practices to safeguard and protect Government property against abuse, loss, or any
  other such incidents. Government property shall be used only for official business.
  All Government property furnished under this contract shall remain property of the Government throughout the
  contract term. ICE shall maintain a written inventory of all Government property issued to the Contractor for
  performance hereunder. Upon expiration or termination of this contract, the Contractor shall render a written
  accounting to the COR o f all such property. The Contractor shall assume all risk, and shall be responsible for
  any damage to or loss of Government furnished property used by Contractor employees. Normal wear and tear
  will be allowed.
  The Contractor, upon expiration or termination of services, shall immediately transfer to the COR, any and
  all Government property in its possession or in the possession of any individuals or organizations under its
  control, except as otherwise provided for in this contract. The Contractor shall cooperate fully in
  transferring property to the successor Contractor. The Government shall withhold final payment until
  adjustments are made for any lost property.

  B. Facility, Equipment, Materials, Supplies, and Instructions Furnished by the Government
  The Government will furnish the following property at no cost to the Contractor:

                                                        89
                                                                                                    GEO-TCC 005828



                                                                                                             GEO-State 036913


                                                                                               Ex. 3 to Martin Decl.
                                                                                                    Page 89 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 90 of 203




   HSCEDM-15-D-OOOl 5


   Copies of the detention standards cited in the PWS and one copy of ail pertinent operational manuals shall be
   provided prior to starting work under the contract. The Contractor shall be responsible for duplication of these
   standards for Contractor employees.
   Administrative forms. Equal Employment Opportunity, Occupational Safety and Health Administration,
   Service Contract Act, Drug Free Posters, and DHS OIG hotline poster, as required in this contract. As
   applicable Department of Homeland Security (DHS) woric orders will be issued to the Contractor via DHS
   Form 1-203, Order to Detain or Release Alien.
   ICE office space equipment, such as, but not limited to: office telephones, copying machines, fax machines,
   computer equipment, and typewriters for Government use. The Government shall be responsible for
   installation of conduit and data lines within the dedicated Government office space.

   XIV. FIREARMS / BODY ARMOR

   A. Firearms Requirements
   The Contractor shall provide new firearms and maintain sufficient licensed firearms and ammunition to
   equip each armed Detention Officer and armed supervisor(s) with a licensed weapon while on duty.
   Firearms may be re-issued to new replacement employees tiuoughout the life o f the contract as long as the
   firearm is in serviceable condition.
   Personal firearms shall not be used. A licensed gunsmith, in writing, shall certify all firearms safe and
   accurate.
   Firearms shall be standard police service-type, semi-automatic capable of firing hollow-point am m u n ition
   that meets the recommendations o f the firearms manufacturer. Ammunition will be factory load only - no
   reloads. The Contractor shall adhere to the manufacturer’s specifications regarding ammunition retention,
   e.g., ammunition shall be properly rotated and older ammunition utilized prior to utilization o f newer
   ammunition.
   The Contractor shall provide sufficient ammunition for each armed Detention Officer, including
   uniformed contract supervisorfs); they shall be issued three full magazines.
   The Contractor shall account for all firearms and ammunition daily.
   If any weapons or ammunition are missing from the inventory, the COR shall be notified immediately.
   All firearms shall be licensed by the State.
   Firearms shall be inspected. This shall be documented by the Warden/Facility Director.
   Loading, unloading, and cleaning o f the firearms shall only take place in designated areas.
   The firearms shall be cleaned and oiled as appropriate to ensure optimum operating conditions.
   Firearms shall be carried with the safety on, if applicable, with a round in the chamber.
   The Contractor shall maintain appropriate and ample supplies o f firearms’ upkeep and maintenance
   equipment (cleaning solvents, lubricating oil, rods, brushes, patches, and other normal maintenance tools).
   The Contractor shall provide a complete listing o f licensed firearms by serial numbers and by each safe
   location to the COR prior to beginning performance under this contract.
   These lists shall be kept current through the terms of the contract and posted within each firearm’s safe.
   The Contractor shall obtain and maintain on file appropriate State and municipality permits and weapons
   permits for each officer.
   A copy of this permit shall be provided to the COR at least three working days prior to the anticipated
   assigiunent date o f any individual.
   The Contractor shall ensure that its employees have all permits and licenses in their possession at all times
   while in performance of this contract.



                                                         90
                                                                                                     GEO-TCC 005829



                                                                                                             GEO-State 036914


                                                                                                Ex. 3 to Martin Decl.
                                                                                                     Page 90 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 91 of 203



  HSCEDM-15-D-OOO15


   The Contractor shall provide safes/vaults for storage o f firearms and ammunition, for each location where
   firearms are issued or exchanged, which meet agency requirements and are approved for the storage of
   firearms and ammunition.
   The COR is responsible for approving the proposed safes/vaults prior to usage. Contract supervisors and
   guards shall make accurate receipt and return entries on a Firearms and Equipment Control Register.
   Except when issuing or returning ammunition or firearms, each safe/vault shall remain locked at all times.
   The Contractor shall be responsible for having the combination of each safe/vault changed at least once
   every six months, or more often if circumstances warrant.
   The Contractor shall certify firearms training to the COR.
   The Contractor shall certify proficiency every quarter.
   The Contractor shall provide an ICE approved intermediate weapon(s).
   The Contractor shall assign one or more contractor staff to the positions of: 1) Ammunition Control
   Officer and 2) Firearms Control Officer, per ICE PBNDS.

  B. Body Armor Requirements
  The Contractor shall provide body armor to ail armed Officers and armed supervisorfs).
   Body armor shall be worn while on armed duty.
   The body armor shall meet all requirements as set forth in the ICE Body Armor Policy. See Section J,
   Attachment 4.
   The Contractor shall procure replacement body armor if the body armor becomes unserviceable, ill-fitting,
   worn/damaged, or at the expiration of service life.
   All armed Officers and armed .supervisors need to be made aware of the health risks associated with the
   wearing of body armor in high heat/high humidity conditions and/or during so'enuous exertion. When
   Officers and supervisors are required to wear body armor, they shall be provided opportunities to re­
   hydrate and remove the body armor as necessary.
   The use of personally owned body armor is not authorized.




                                                      91

                                                                                                GEO-TCC 005830



                                                                                                          GEO-State 036915


                                                                                            Ex. 3 to Martin Decl.
                                                                                                 Page 91 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 92 of 203




   HSCEDM-15-D-OOO15


               SECTION D - PACKAGING AND MARKING



                   This section is intentionally left blank




                                      92
                                                                 GEO-TCC 005831



                                                                        GEO-State 036916


                                                              Ex. 3 to Martin Decl.
                                                                   Page 92 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 93 of 203




  HSCEDM-15-D-OOO15


                 SECTION E - INSPECTION AND ACCEPTANCE
  52.246-4 Inspection of Services - Fixed-Price (AUG 1996)

  (a) Definition: Services, as used in this clause, includes services performed, workmanship, and material
  furnished or utilized in the performance o f services.

  (b) The Contractor shall provide and maintain an inspection system acceptable to the Government covering
  the services under this contract. Complete records of all inspection work performed by the Contractor shall
  be maintained and made available to the Government during contract performance and for as long
  afterwards as the contract requires.

  (c) The Government has the right to inspect and test all services called for by the contract, to the extent
  practicable at all times and places during the term of the contract. The Government shall perform
  inspections and tests in a manner that will not unduly delay the work.

  (d) If the Government performs inspections or tests on the premises o f the Contractor or a subcontractor,
  the Contractor shall furnish; and shall require subcontractors to furnish, at no increase in conuact price, all
  reasonable facilities and assistance for the safe and convenient performance of these duties.

  (e) If any of the services do not conformed with the contract requirements, the Government may require the
  Contractor to perform the services again in conformity with contract requirements, at no increase in
  contract amount. When the defects in services cannot be corrected by re-performance, the Government may


     (1) Require tire Contractor to take necessary action to ensure that future performance conforms to
  contract requirements; and

     (2) Reduce the contract price to reflect the reduced value of the services performed.

  (0 If the Contractor fails to promptly perform the services again or to take the necessary action to ensure
  future performance in conformity with contract requirements, the Government m ay -

    (1) By contract or otherwise, perform the services and charge to the Contractor any cost incurred by the
  Government tliat is directly related to the performance of such service; or

     (2) Terminate the contract for default.

  E.1 - Inspection by the Government

  The Government has the right to inspect the posts manned by the Contractor’s personnel. The COR will
  note deficiencies and refer them to the Contractor for corrective action. After taking corrective action, the
  Contractor shall inform the COR in writing.

  The Government shall have the right to inspect all services and work that is performed by the Contractor.
  The Government has the right to review, collect, or seize documents, materials, logs, books, reports, and
  equipment. The Government has the right to test equipment and tools used by the Contractor, or its
  employees. The Government shall not unduly disrupt or delay Contractor work when inspecting.

  E.2 - Methodology to Be Used to Monitor the Contractor’s Performance

  100 Percent Inspection: This is the most appropriate method for tasks with stringent performance
  requirements, e.g., where safety or health is a concern. With this method, performance is inspected and
  evaluated at each occurrence.



                                                         93

                                                                                                      GEO-TCC 005832



                                                                                                                GEO-State 036917


                                                                                                Ex. 3 to Martin Decl.
                                                                                                     Page 93 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 94 of 203




   HSCEDM-15-D-OOOl 5

   R andom S am n lin e: This is the most appropriate method for frequently recurring tasks. With random
   sampling, services are sampled sporadically to determine if the level o f performance is acceptable.

   Planned Inspection: This method is appropriate to evaluate tasks at a set time.

   Customer Complaint: This method is based on subjective opinions regarding performance standards and
   includes data elements necessary to begin an investigation. Any required service can have a valid Customer
   Compliant as an alternative method of surveillance.

   E.3 - Customer Complaint

   All Customer Complaints will be reviewed by the COR. The COR shall verify the performance and
   determine the validity of the complaint. The COR will notify the Project Manager of the customer
   complaint, annotating the time of the notification on the Customer Complaint. The Project Manager will
   respond in writing to the COR within two (2) working days of notification.




                                                         94
                                                                                                  GEO-TCC 005833



                                                                                                           GEO-State 036918


                                                                                             Ex. 3 to Martin Decl.
                                                                                                  Page 94 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 95 of 203




  HSCEDM-15-D-OOO15


                    SECTION F - DELIVERIES OR PERFORMANCE
  52.242- 15 Stop-Work O rder (AUG 1989)

  52.242- 17 Government Delay of W ork (APR 1984)

  F .l - Period of Performance

  The period of performance for the Base Period shall commence upon the start date specified in the Notice
  to Proceed and continues for a period o f twelve (12) months.

  F.2 > Notice to the Government of Delays

  If the Contractor has difficulty or anticipates difficulty meeting performance requirements, the Contractor
  shall immediately notify the Contracting Officer and the COR in writing. The Contractor shall give
  pertinent details.

  This data is information only. The Government receipt o f this information shall not be construed as
  Government waiver of any delivery schedule, rights or remedies provided by law or under this contract.

  F J - Deliverables of W ritten Documentation

  Written documentation and/or deliverables must be submitted as prescribed in Section J-Attachment 3.
  Supervisor with signatory authority will sign the deliverables prior to submission.

  F.4 - Reporting Requirements

  The Contractor shall prepare and submit a Monthly Status Report concurrently with each invoice presented
  for payment to the COR. The report shall cover the term for which the invoice is submitted and shall list
  site any significant events that occurred during the reporting period with respect to the accomplishments of
  the tasks, a summary o f what work was accomplished, problems and resolutions (address problem areas,
  results obtained relating to previously identified problem areas, and recommendations involving impact on
  technical, price and scheduling).

  F.5 • Monetary Adjustments for Unsatisfactory and Non Performance of Required Standards

  ICE developed a Quality Assurance Surveillance Plan (QASP) see Section J-Attachment 1, which sets forth
  the procedures and guidelines that ICE will use to inspect the technical performance of the Contractor. It
  presents the potential withholdings and mechanisms for applying adjustments to the Contractor’s invoices
  as dictated by work performance measured to the desired level of accomplishment

      1. Define the roles and responsibilities o f participating Government officials.

     2. Define the types of work to be performed.

     3. Describe the evaluation methods that will be employed by the Government in assessing the
        Contractor’s performance.

     4. De.scribe the process o f performance documentation

   F.6 - Report Cards on Contractor Performance

  Contractor performance information is relevant for award o f future Government contracts. Performance
  information includes such things as a Contractor’s ability to conform to contract requirements and
  specifications, adherence to contract schedules, and commitment to customer satisfaction.


                                                         95

                                                                                                  GEO-TCC 005834



                                                                                                          GEO-State 036919


                                                                                             Ex. 3 to Martin Decl.
                                                                                                  Page 95 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 96 of 203




   HSCEDM-15-D-OOOl 5


   Federal agencies are required to evaluate Contractor performance. The Government completes and
   forwards the Contractor performance evaluation to the Contractor for review within 30 calendar days at tlie
   end of each period o f performance or contract year. The Contractor has 30 days to make comments, rebut
   the statements, or add information that will be made part o f the official record. Contractor performance
   evaluations shall be available to contracting personnel o f other Federal agencies to make responsibility
   determinations on future contract actions.




                                                       96
                                                                                                 GEO-TCC 005835



                                                                                                         GEO-St^te 036920


                                                                                            Ex. 3 to Martin Decl.
                                                                                                 Page 96 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 97 of 203




  HSCEDM-15-D-OOO15


               SECTION G - CONTRACT ADMINISTRATION DATA
  G.l - Contract Administration Office.

                                   DHS, Immigration & Customs Enforcement
                                   Office of Acquisition Management-Laguna
                                         24000 Avila Road, Room 3104
                                           Laguna Niguel, CA 92677

  G.1.1 - Contracting Officer Authority.

  The Contracting Oflicer (CO) is the only person authorized to approve changes in any of the
  requirements under this contract. Notwithstanding any clause contained elsewhere in this contract, the said
  authority remains solely with the Contracting Officer.

  In the event the Contractor effects any change at the direction of any person other than the Contracting
  Officer, including any change beyond die scope o f authority given to the duly authorized Contracting
  Officer’s Representative identified in the contract, the change will be considered to have been made
  without authority and no adjustment will be made in the contract cost to cover any increase in charges
  incurred as a result thereof. The Contracting Officer has the authority to perform any and all post-award
  functions in administering and enforcing this contract in accordance with its terms and conditioa The
  Contracting Officer may execute contract modifications deobligating unexpended DHS/ICE dollar balances
  considered excess to known contracting requirements. All modifications and/or changes to this contract
  must be in writing, signed and approved by the Contracting Officer.

  G.2 - Contracting Officer’s Representatives (COR(s))

  a. The Contracting Officer’s Representatives (COR(s)) below are designated to coordinate the
  technical aspects of this contract and inspect items/services/invoices furnished hereunder, however, he/she
  shall not be authorized to change any terms and conditions o f the resultant contract, including price.

  b. The CORs are authorized to certify invoices for payment in accordance with Item G-3.

  c. The Contacting Officer Representatives are:

     TBD (Primary)                        v

     TBD (Secondary)
     Immigration & Customs Enforcement
     Enforcement & Removal Operations-Seattle

  The COR(s) are responsible for monitoring the performance of work under this contract. In no event,
  however, will any understanding, agreement, modification, change order or other matter deviating from the
  terms and conditions o f this contract be effective or binding upon the Government unless formalized by
  proper conUactual documents executed by the Contracting Officer. The COR(s) may give technical
  direction to the Contractor that fills in details, requires pursuit o f certain lines o f inquiry or otherwise serves
  to facilitate the Contactor’s compliance with the contract.

  To be valid, the technical directions by the COR(s):

       •   Must be consistent with the general scope of work set for the in this contract

       •   May not constitute new assignment o f work nor change the expressed terms, conditions or
           specifications of this contract, and



                                                           97
                                                                                                          GEO-TCC 005836



                                                                                                                   GEO-State 036921


                                                                                                    Ex. 3 to Martin Decl.
                                                                                                         Page 97 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 98 of 203




  HSCEDM-15-D-OOOl 5

      •    Shall not constitute a basis for any increase in the contract’s estimated cost or extension to the
           contract or period of performance.

  In the event any Government technical direction is inteipreted by the Contractor to fall within the clause of
  this contract entitled ‘CHANGES” (FAR 52.243-1 Alternate 1), the Contractor shall not implement such
  direction but shall notify the Contracting Officer in writing of such interpretation within ten (10) working
  days after the contractor’s receipt of such direction.

  If after reviewing the information presented by the Contractor, the Contracting Officer is of the opinion that
  such direction is within the purview of the “Changes” clause and considers such change desirable, a
  unilateral direction will be issued to the contractor to proceed pursuant to the authority granted in that
  clause.

  In the event a determination is made that it is necessary to avoid a delay in performance of the contract, the
  Contracting Officer may direct the conuactor to proceed with the implementation o f the technical direction
  pending receipt of the information to be submitted by the conuactor. Should the Conuacting Officer later
  determine that a change direction is appropriate; the written direction issued hereunder shall constitute the
  required change direction.

  G,3 - Submission of Invoices Vouchers for Payment of Services.

  ICE shall pay for accepted services rendered under this contract. When invoicing on a monthly basis, the
  Contractor shall include the required information with the actual number o f bed days, stipend, labor hours,
  and Uavel costs or as listed conuact line items performed at the agreed conUact price. Contract Number
  and/or Task Order Number must be clearly marked on the invoice. All invoices shall be submitted via the
  following method:

  Service Providers/Contractors shall use these procedures when submitting an invoice.

   1. Invoice Submission: Invoices shall be submitted in a .pdf format on a monthly basis via enutil to:

   Invoice.Consolidation@ice.dhs.gov

  Each email shall contain only one (1) invoice and the subject line of the email will annotate the invoice
  number. The emailed invoice shall include the “bill to” address shown below:

  DHS, ICE
  Financial Operations - Burlington
  P.O. Box 1620
  ATTN: ICE - ERO - FOD -FSE
  Williston,VT 05495-1620

   Note: the Service Provider’s or Contractor’s Dunn and Bradstreet (D&B) DUNS Number must be
   registered in the System for Award Management (SAM) at https://www.sam.gov prior to award and shall
   be notated on every invoice submitted to ensure prompt payment provisions are met. The ICE program
   office identified in the task order/contract shall also be notated on every invoice.

   2. Content of Invoices: Each invoice submission shall contain the following information:

      (i) Name and address of the Service Provider/Contractor. Note: the name, address and DUNS number
   on the invoice MUST match the information in both the Contract/Agreement and the information in the
   SAM. If payment is remitted to another entity, the name, address and DUNS information of that entity
   must also be provided which will require Government verification before payment can be processed;

      (ii) Dunn and Bradstreet (D&B) DUNS Number:


                                                         98
                                                                                                     GEO-TCC 005837



                                                                                                                GEO-State 036922


                                                                                                Ex. 3 to Martin Decl.
                                                                                                     Page 98 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 99 of 203



  HSCEDM-15-D-OOO15


     (iii) Invoice date and invoice number;

     (iv) Agreement/Contract number, contract line item number and, if applicable, the order number;

     (v) Description, quantity, unit o f measure, unit price and extended price o f the items delivered;

      (vi) Shipping number and date of shipment, including the bill of lading number and weight of shipment
  if shipped on Government bill o f lading;

     (vii) Terms o f any discount for prompt payment offered;

     (viii) Remit to Address;

     (ix) Name, title, and phone number of person to notify in event of defective invoice; and

  3. Invoice Supporting Documentation. In order to ensure payment, the vendor must also submit supporting
  documentation to the Contracting Officer’s Representative (COR) identified in the contract as described
  below. Supporting documentation shall be submitted to the COR or contract Point o f Contact (POC)
  identified in the contract or task order with all invoices, as appropriate. See paragraph 4 for details
  regarding the safeguarding o f information. Invoices without documentation to support invoiced items,
  containing charges for items outside the scope o f the contract, or not based on the most recent contract base
  or modification rates will be considered improper and returned for resubmission. Supporting
  documentation requirements include:

     (i)     . Firm Fixed Price Items (items not subject to any adjustment on the basis o f the contractor's cost
  experience, such as pre-established monthly guaranteed minimums for detention or transportation): do not
  require detailed supporting documentation unless specifically requested by the Government.

      (ii)    . Fixed Unit Price Items (items for allowable incurred costs, such as detention and/or transportation
  services with no defined minimum quantities, stationary guard or escort services, transportation mileage or
  other Minor Charges such as sack lunches and detainee wages): shall be fully supported with
  documentation substantiating the costs and/or reflecting the established price in the contract and submitted
  in .pdf format.

     (iii) . Detention Services (other than firm fixed price):

           (1) Bed day rate;

           (2) Resident’s/detainee’s check-in and check-out dates;

           (3) Number of bed days multiplied by the bed day rate;

           (4) Name of each detainee;

           (5) Resident’s/detainee’s identification information

     (iv) . Transportation Services (other than firm fixed price):

           (1) The mileage rate being applied for that invoice.

         (2) Monthly billing reports listing transportation services provided; number o f miles; transportation
  routes provided; locations serviced and/or names/numbers of detainees transported; an itemized listing of
  all other charges; and, for reimbursable expenses (e.g. travel expenses, special meals, etc.) copies of ail
  receipts.

     (v)     . Stationary Guard Services (other than firm fixed price):

                                                          99
                                                                                                     GEO-TCC 005838



                                                                                                             GEO-State 036923


                                                                                               Ex. 3 to Martin Decl.
                                                                                                    Page 99 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 100 of 203




   HSCEDM-15-D-OOO15


          (1)        The itemized monthly invoice shall state the number of hours being billed, the duration of the
   billing (times and dates) and the name of the resident(s)/detainee(s) that was/were guarded.

      (vi). Other Direct Charges:
   The invoice shall include appropriate supporting documentation for any direct charge billed for
   reimbursement.

   4. Safeguarding Information: As a contractor or vendor conducting business with Immigration and Customs
   Enforcement (ICE), you are required to comply with DHS Policy regarding the safeguarding of Sensitive
   Personally Identifiable Information (PII). Sensitive PlI is information that identifies an individual,
   including an alien, and could result in harm, embarrassment, inconvenience or unfairness. Examples of
   Sensitive PII include information such as: Social Security Numbers, Alien Registration Numbers (A-
   Numbers), or combinations o f information such as the individual’s name or other unique identifier and full
   date of birth, citizenship, or immigration status.

   As part of your obligation to safeguard information, the follow precautions are required:

            Fmail supporting documents containing Sensitive PII in an encrypted attachment with password
   sent separately.

      •     Never leave paper documents containing Sensitive PII unattended and unsecure. When not in use,
   these documents will be locked in drawers, cabinets, desks, etc. so the information is not accessible to those
   without a need to know.

      •     Use shredders when discarding paper documents containing Sensitive PII.

      •    Refer to the DHS Handbook for Safeguarding Sensitive Personally Identifiable Information
   (March 2012) found at htto://www.dhs.eov/xlibrarv/assets/Drivacv/dhs-Drivacv-
   safeguardingsensitiveoiihandbook-march2012.pdf for more information on and/or examples of Sensitive
   PII.

   5. If you have questions regarding payment, please contact ICE Financial Operations at 1-877-491-6521 or
   by e-mail at OCFO.CustomerService@ice.dhs.gov




                                                         100
                                                                                                     GEO-TCC 005839



                                                                                                             GEO-State 036924


                                                                                               Ex. 3 to Martin Decl.
                                                                                                   Page 100 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 101 of 203




   HSCEDM-15-D-OOO15


             SECTION H - SPECIAL CONTRACT REQUIREMENTS
   H .l - Clause and Provision Numbering.

   The clauses and provisions in this document are in numerical order but may not be numbered sequentially.

   H.2 - Background and Security Clearance Procedures.

   The Contractor shall process all backgroimd investigations through the ICE Security Office via the COR
   prior to contract start date. ICE shall have complete control over granting, denying, suspending, and
   terminating employment suitability checks for Contractor employees and prospective employees. If the
   COR receives a report indicating the unsuitability o f any employee or prospective employees, the COR
   shall inform the Conbactor that the Government will not allow the individual on site.

   H.3 - Pricing of Modifications.

   The Contractor, in connection with any proposal he/she makes for a contract modification, shall furnish a
   price breakdown, itemized as required by the Contracting Officer. Unless otherwise directed, the
   breakdown shall be in sufficient detail to permit an analysis o f all labor, equipment, subcontract, and
   overhead costs, as well as profit, and shall cover all work involved in the modification, whether such woik
   was deleted, added, or changed. Any amount claimed for subcontracts shall be supported by a similar price
   breakdown. Base line values and percentages used to prepare the proposal shall be as agreed upon by the
   Contractor and Contracting Officer. In addition, if the proposal includes a time extension, justifications
   therefore, will also be furnished. The proposal, with all supporting documentation, shall be furnished by the
   date specified by the Contracting Officer.

   H.4 - Ordering Activity.

   Supplies or services to be furnished under this contract shall be ordered by issuance of task orders issued by
   a Contracting Officer, Immigration & Customs Enforcement, Office o f Acquisition Management,
   Detention. Compliance & Removal Management, Laguna, California.

   H.5 - Indemnification.

   A. Responsibility for Government Property

      1. The Contractor assumes full responsibility for and shall indemnify the Government against any and all
         losses or damage of whatsoever kind and nature to any and all Government property, including any
         equipment, supplies, accessories, or parts furnished, while in his custody and care for storage, repairs,
         or service to be performed under the terms o f this contract, resulting in whole or in part from the
          negligent acts or omissions o f the Contractor, any subcontractor, or any employee, agent or
          representative o f the Contractor or subcontractor.

      2. If due to the fault, negligent acts (whether of commission or omission) and/or dishonesty of the
         Contractor or its employees, any Govenunent-owned or controlled property is lost or damaged as a
      result o f the Contractor's performance o f this contract, the Contractor shall be responsible to the
      Government for such loss or damage, and the Government, at its option, may in lieu of payment thereof,
      require the Contractor to replace at his own expense, all property lost or damaged.

   B. Hold Harmless and Indemnification Agreement.

      The Contractor shall save and hold harmless and indemnify the Government against any and all liability
      claims, and cost of whatsoever kind and nature for injury to or death of any person or persons and for
      loss or damage to any Contractor property or property owned by a third party occurring in connection
      with or in any way incident to or arising out o f the occupancy, use, service, operation, or performance of


                                                        101
                                                                                                     GEO-TCC 005840



                                                                                                             GEO-State 036925


                                                                                               Ex. 3 to Martin Decl.
                                                                                                   Page 101 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 102 of 203




   HSCEDM-15-D-OOO15

      work under the terms of this contract, resulting in whole or in part from the acts or omissions o f the
      Contractor, any subcontractor, or any employee, agent, or representative of the Contractor or
      subcontractor.

   C. Government's Right of Recovery.

      Nothing in the above paragraphs shall be considered to preclude the Government from receiving the
      benefits of any insurance the Contractor may carry which provides for the indemnification o f any loss or
      destruction of, or damages to property in the custody and care of the Contractor where such loss,
      destniction or damage is to Government property. The Contractor shall do nothing to prejudice the
    ^ Government's right to recover against third parties for any loss, destruction of, or damage to
      Govenunent property, and upon the request o f the Contracting Officer shall, at the Government's
      expense, furnish to the Government all reasonable assistance and cooperation (including assistance in
      the prosecution of suit and the execution of instruments o f assigiunent in favor o f the Government) in
      obtaining recovery.

   D. Government Liability

       The Government shall not be liable for any injury to the Contractor's persoimel or damage to the
   Contractor's property unless such injury or damage is due to negligence on the part o f the Government and
   is recoverable under the Federal Torts Claims Act, or pursuant to other Federal statutory authority.




                                                        102
                                                                                                    GEO-TCC 005841



                                                                                                                GEO-State 036926


                                                                                               Ex. 3 to Martin Decl.
                                                                                                   Page 102 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 103 of 203




   HSCEDM-15-D-OOOl 5


                       SECTION I—CONTRACT CLAUSES
   52.202-1    Oeflnitions                                                    (NOV 2013)

   52.203-3    Gratuities                                                     (APR 1984)

   52.203-5    Covenant Against Contingent Fees                               (MAY 2014)

   52.203-6    Restrictions on Subcontractor Sales to the Government          (SEP 2006)

   52.203-7    Anti-Kickback Procedures                                       (MAY 2014)

   52.203-8    Cancellation, Rescission, and Recovery of Funds for Illegal    (MAY 2014)
               or Improper Activity

   52.203-10   Price or Fee Adjustment for Illegal or Im proper Activity      (MAY 2014)

   52.203-12   Limitation on Payments to Iniluence Certain Federal            (OCT 2010)
               Transactions

   52.203-13   Contractor Code of Business Ethics and Conduct                 (APR 2010)

   52.204-2    Security Requirements                                          (AUG 1996)

   52.204-4    Printed or Copied Double-Sided on Postconsumer Fiber           (MAY 2011)
               Content Paper

   52.204-7    System for Award Management                                    (JUL 2013)

   52.204-9    Personal Identity Verification of C ontractor Personnel        (JAN 2011)

   52.204-10   Reporting Executive Compensation and First-Tier                (JUL 2013)
               Subcontract Awards

   52.204-13   System for Award Management Maintenance                        (JUL 2013)

   52.209-6    Protecting the Government's Interest When Subcontracting      (AUG 2013)
               with Contractors Debarred, Suspended, or Proposed for Debarment

   52.209-9    Updatesof Publicly Available Information Regarding             (JUL 2013)
               Responsibility M atters

   52.210-1    M arket Research                                               (APR 2011)

   52.215-2    Audit and Records - Negotiation                                (OCT 2010)

   52.215-8    Order of Precedence - Uniform Contract Format                  (OCT 1997)

   52.215-10   Price Reduction for Defective Cost and Pricing Data            (AUG 2011)

   52.215-11   Price Reduction for Defective Certified Cost or Pricing Data   (AUG 2011)
               - Modifications

   52.215-12   Subcontractor Certified Cost or Pricing Data                   (OCT 2010)



                                               103
                                                                                   GEO-TCC 005842



                                                                                           GEO-State 036927


                                                                              Ex. 3 to Martin Decl.
                                                                                  Page 103 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 104 of 203




   HSCEDM-15-D-OOOl 5


   52.215-13         Subcontractor Certified Cost or Pricing Data - Modifications                (OCT 2010)

   52.215-14         Integrity of Unit Prices                                                    (OCT 2010)

   52.215-15         Pension Adjustments and Asset Reversions                                    (OCT 2010)

   52.215-18         Reversion or Adjustment of Plans for Postretirement                         (JUL 2005)
                     Benefits (PRB) Other Than Pensions

   52.215-19         Notification of Ownership Changes                                           (OCT 1997)

   52.215-20         Requirements for Certified Cost or Pricing Data and Data                    (OCT 2010)

                     Other Than Certified Cost or Pricing Data

   52.215-21         Requirements for Certified Cost or Pricing Data and Data                    (OCT 2010)
                     Other Than Certified Cost or Pricing Data - Modifications

   52.216-18         Ordering                                                                    (OCT 1995)

   (a) Any supplies and services to be furnished under this contract shall be ordered by issuance o f delivery
   orders or task orders by the individuals or activities designated in the Schedule. Such orders may be issued
   from date o f contract award through the last day of the last option period or later as extended by a mutual
   agreement o f the parties.
   (b) All delivery orders or task orders are subject to the terms and conditions o f this contract. In the event of
   conflict between a delivery order or task order and this contract, the contract shall control.
   (c) If mailed, a delivery order or task order is considered “issued” when the Government deposits the order
   in the mail. Orders may be issued orally, by facsimile, or by electronic commerce methods only if
   authorized in the Schedule.

   52.216-19          Ordering Limitations                                                        (OCT 1995)

   (a) Minimum order. When the Government requires supplies or services covered by this contract in an
   amount of less than      beds ner day, the Government is not obligated to purcliase, nor is the Contractor
   obligated to furnish, those supplies or services under the contract.

   (b) Maximum order. The Contractor is not obligated to honor—
   (1) Any order for a single item in excess o f        above the minimum of        beds per dav:
   (2) Any order for a combination of items in excess of         above the minimum of         eds per day; or
   (3) A series of orders from the same ordering office within 10 days that together call for quantities
   exceeding the limitation in paragraph (b)(1) or (2) of this section.
   (c) If this is a requirements contract (i.e., includes the Requirements clause at subsection 52.216-21 of the
   Federal Acquisition Regulation (FAR)), the Government is not required to order a part of any one
   requirement from the Contractor if that requirement exceeds the maximum-order limitations in paragraph
   (b) of this section.
   (d) Notwithstanding paragraphs (b) and (c) of this section, the Contractor shall honor any order exceeding
   the maximum order limitations in paragraph (b), unless that order (or orders) is returned to the ordering
   office within 10 davs after issuance, with written notice stating the Contractor s intent not to ship the item
   (or items) called for and the reasons. Upon receiving this notice, the Government may acquire the supplies
   or services from another source.

    52.216-22         IndcFinitc Quantity                                                         (OCT 1995)



                                                          104
                                                                                                       GEO-TCC 005843



                                                                                                                GEO-State 036928


                                                                                                  Ex. 3 to Martin Decl.
                                                                                                      Page 104 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 105 of 203




  HSCEDM-15-D-OOO15

  (a) This is an indefinite-quantity contract for the supplies or services specified and effective for the period
         in the Schedule. The quantities of supplies and services specified in the Schedule are estimates only
  and are not purchased by this contract.

  (b) Delivery or performance shall be made only as authorized by orders issued in accordance with the
  Onlering clause. The Contractor shall furnish to the Government, when and if ordered, the supplies or
  services specified in the Schedule up to and including the quantity designated in the Schedule as the
  “maximum." The Government shall order at least the quantity of supplies or services designated in the
  Schedule as the “minimum.”

  (c) Except for any limitations on quantities in the Order Limitations clause or in the Schedule, there is no
  limit on the number of orders that may be issued. The Government may issue orders requiring delivery to
  multiple destinations or performance at multiple locations.

  (d) Any order issued during the effective period o f this contract and not completed within that period shall
  be oompirtpH by the Contractor within the time specified in the order. The contract shall govern the
  Contractor’s and Government’s rights and obligations with respect to that order to the same extent as if the
  order were completed during the contract’s effective period; provided, that the Contractor shall not be
  required to make any deliveries under this contract after the final day o f the last option period exercised.

   52.217-8          Option to Extend'Services                                                   (NOV 1999)

   The Government may require continued performance of any services within the limits and at the rates
   specified in the contract. These rates may be adjusted only as a result o f revisions to prevailing labor rates
   provided by the Secretary of Labor. The option provision may be exercised more tlian orice, but the total
   extension o f performance hereunder shall not exceed six (6) rnonths. The CO may exercise the option by
   written notice to tlie Contractor within thirty (30) days of expiration.

   52.217-9          Option to Extend the Term of the Contract                                   (MAR 2000)

   (a) The Government may extend the term of this contract by written notice to the Contractor within 15
   days; provided that the Government gives the Contractor a preliminary written notice of its intent to extend
   at least 30 days before the contract expires. The preliminary notice does not commit the Government to an
   extension.

   (b) If the Government exercises this option, the extended contract shall be considered to include this option
   clause.

   (c) The total duration of this contract, including the exercise of any options under this clause, shall not
   exceed 10 years and 6 months.

   52.219-8           Utilization of Small Business Concerns                                      (JAN 2011)

   52.219-9           Small Business Subcontracting Plan Alternate 11                             (OCT 2011)

    52.219-16         Liquidated Damages - Subcontracting Plan                                    (JAN 1999)

    52.219-28         Post-Award Small Business Program Representation                            (JUL 2013)

    52.222-1           Notice to the Government of Labor Disputes                                 (FEB 1997)

    52.222-3           Convict Labor                                                              (JUN 2003)

    52.222-4           Contract W ork Hours and Safety Standards Act - Overtime                   (MAY 2005)
                       Compensation


                                                          105
                                                                                                        GEO-TCC 005844



                                                                                                                 GEO-State 036929


                                                                                                   Ex. 3 to Martin Decl.
                                                                                                       Page 105 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 106 of 203




   HSCEDM-15-D-OOO15

   52.222-17        Nondisplacement of Qualified Workers                                   (MAY 2013)

   52.222-21        Prohibition of Segregated Facilities                                   (FEB 1999)

   52.222-26        Equai Opportunity                                                      (MAR 2007)

   52.222-35        Equal Opportunity for Veterans                                         (SEP 2010)

   52.222-36        Affirmative Action for Workers with Disabilities                       (OCT 2010)

   52.222-37        Employment Reports on Veterans                                         (JUL 2014)

   52.222-40        Notification of Employee Rights Under the National Labor               (DEC 2010)
                    Relations Act

   52.222-41        Service Contract Act of 1965                                           (MAY 2014)

   52.222-42        Statement of Equivalent Rates for Federal Hires                        (MAY 2014)

   In compliance with the Service Contract Act of 1965, as amended, and the regulations of the Secretary of
   Labor (29 CFR Part 4), this clause identifies the classes o f service employees expected to be employed
   under the contract and states the wages and fringe benefits payable to each if they were employed by the
   contracting agency subject to the provisions of 5 U.S.C. 5341 or 5332.

                                     This Statement isfo r Information Only:
                                         It is not a Wage Determination
     Employee Class, Monetary Wage, Fringe Benefits
    Accounting Clerk II (GS-3), $ 17.47. $4.02
    General Clerk (GS-4), $ 14.80, $4.02
    Personnel Assistant II (GS-4), $ 18.88, $4.02
    Personnel Assistant 111 (GS-5), $21.10, $4.02
    Secretary II (GS-5), $19.57, $4.02
    Janitor (WG-2), $ 15.32, $4.02
    General Maintenance Worker (WG-8), $24.19, $4.02
    Court Security Officer (GS-6), $29.42, $4.02
    Detention Officer (GS-6), $23.21, $4.02
    Recreation Specialist (GS-7), $ 18.46, $4.02
    Licensed Practical Nurse II (GS-4), $20.78, $4.02
    Laborer, Grounds Maintenance (WG-3), $15.07, $4.02
    Food Service Worker (WG-2), $11.19, $4.02
    Cook I (WG-6), $13.11, $4.02
    Cook II (WG-8), $15.75, $4,02
    Slock Clerk (WG-4), $19.42, $4.02
    Warehouse Specialist (WG-5), $19.87, $4.02


   52.222-43        Fair Labor Standards Act and Service Contract Act - Price              (MAY 2014)
                    Adjustment (Multiple Year and Option Contracts)

   52.222-50        Combating Trafficking in Persons                                       (FEB 2009)


                                                      106


                                                                                                GEO-TCC 005845



                                                                                                        GEO-State 036930


                                                                                            Ex. 3 to Martin Decl.
                                                                                                Page 106 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 107 of 203



   HSCEDM-15-D-OOO15


   52.222-54       Employment Eligibility Verification                           (AUG 2013)

   52.223-     1   Biobased Product Certification                               (MAY 2012)

   52.223-     2   Affirmative Procurement of Biobased Products Under           (SEP 2013)
                    Service and Construction Contracts

   52.223-    4    Recovered M aterial Certification                            (MAY 2008)

   52.223-    5    Pollution Prevention and Right-to-Know Information           (MAY 2011)

   52.223-    6    Drug-Free Workplace                                          (MAY 2001)

   52.223-    9    Estimate of Percentage of Recovered Material Content for     (MAY 2008)
                    EPA-Designated Items

   52.223-    10   Waste Reduction Program                                      (MAY 2011)

   52.223- 11      Ozone-Depleting Substances                                   (MAY 2011)

   52.223- 12      Refrigeration Equipment and Air Conditioners                 (MAY 1995)

   52.223- 15      Energy Efficiency in Energy-Consuming Products               (DEC 2007)

   52.223- 16      IEEE 1680 Standard for the Environmental Assessment          (DEC 2007)
                    of Personal Computer Products

   52.223-    17   Affirmative Procurement of EPA-designated Items in           (MAY 2008)
                   Service and Construction Contracts

   52.223-    18   Encouraging C ontractor Policy to Ban Text Messaging While   (AUG 2011)
                   Driving

   52.224-    1    Privacy Act Notification                                     (APR 1984)

   52.224-    2    Privacy Act                                                  (APR 1984)

   52.225-    13   Restrictions on Certain Foreign Purchases                    (JUN 2008)

   52.226-    6    Promoting Excess Food Donation to Nonprofit Organizations    (MAY 2014)

   52.227-    1    Authorization and Consent                                    (DEC 2007)

   52.227-    2    Notice and Assistance Regarding Patent and Copyright         (DEC 2007)
                   Infringement

   52.229-3        Federal, State, and Local Taxes                              (FEB 2013)

   52.232- 1       Payments                                                     (APR 1984)

   52.232-    8    Discounts for Prompt Payment                                 (FEB 2002)

   52.232-    9    Limitation on Withholding of Payments                        (APR 1984)

   52.232- 11      Extras                                                       (APR 1984)


                                                     107
                                                                                    GEO-TCC 005846



                                                                                             GEO-State 036931


                                                                                 Ex. 3 to Martin Decl.
                                                                                     Page 107 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 108 of 203




   HSCEDM-15-D-00015

   52.232- 17       Interest                                                                 (MAY 2014)

   52.232- 18       AvaUability of Funds                                                     (APR 1984)

   52.232-     23   Assignment of Claims                                                     (MAY 2014)

   52.232-     25   Prompt Payment                                                           (JUL 2013)

   52.232-33        Payment by Electronic Funds Transfer - System for                        (JUL 2013)
                    Award Management

   52.232-     39   Unenforceability of Unauthorized Obligations                             (JUN 2013)

   52.232-     40   Providing Accelerated Payment to Small Business                          (DEC 2013)
                    Subcontractors

   52.233- 1        Disputes                                                                 (MAY 2014)
                     Alternate I                                                             (DEC 1991)

   52.233-     3    Protest after Award                                                      (AUG 1996)

   52.233-4         Applicable Law for Breach of Contract Claim                              (OCT 2004)

   52.237-3         Continuity of Services                                                   (JAN 1991)

   52.239-1         Privacy or Security Safeguards                                           (AUG 1996)

   52.242- 13       Bankruptcy                                                               (JUL 1995)

   52.243- 1        Changes - Fixed-Price                                                    (AUG 1987)
                           Alternate 1                                                       (APR 1984)

   52.244-     5    Competition in Subcontracting                                            (DEC 1996)

   52.244-    6     Subcontracts for Commercial Items.                                       (MAY 2014)

   52.245-    9     Use and Charges                                                          (APR 2012)

   52.246-    20    W arranty of Services                                                    (MAY 2001)

   52.246-    25    Limitation of Liability -    Services                                    (FEB 1997)

   52.248- 1        Value Engineering                                                        (OCT 2010)

   52.249-2         Termination for Convenience of the Government                            (APR 2012)
                     (Fixed-Price)

   52.249-    8     Default (Fixed-Price Supply and Service)                                 (APR 1984)

   52.251- 1        Government Supply Sources                                                (APR 2012)

   52.252- 1        Solicitation Provisions Incorporated by Reference                        (FEB 1998)

   This solicitation incorporates one or more solicitation provisions by reference, with the same force and
   effect as if they were given in full text. Upon request, the Contracting Officer will make their full text
   available. The offeror is cautioned that the listed provisions may include blocks that must be completed by

                                                       108
                                                                                                  GEO-TCC 005847



                                                                                                          GEO-State 036932


                                                                                             Ex. 3 to Martin Decl.
                                                                                                 Page 108 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 109 of 203




   HSCEDM-15-D-OOO15


   (he offeror and submitted with its quotation or offer. In lieu of submitting the full text of those provisions,
   (lie offeror may identify the provision by paragraph identifier and provide the appropriate information with
   its quotation or offer. Also, the full text o f a solicitation provision may be accessed electronically at this
   address; https://www.acquisition.gov/far/

   S2.2S2-2                        Clauses Incorporated by Reference                                        (FEB 1998)

   This contract incorporates one or more clauses by reference, with the same force and effect as if they were
   given in full text. Upon request, the CO will make their full text available. Also, the full text of a clause
   may be accessed electronically at this address: https://www.acquisition.gov/far/

   52.253-1                        Computer Generated Forms                                                 (JAN 1991)

   The following Homeland Security Acquisition Regulations (HSAR) clauses can be found at:
   h t tp : / /w w w . d h s . g o v / x lib r a r v / a s s e t s /o n n b iz /lis a r .D d f .



   3052.203-70                    Instructions for Contractor Disclosure of Violations                      (SEP 2012)

   3052.204-70                    Security Requirements for Unclassified Information                        (JUN 2006)
                                  Technology Resources

                  (a) The Contractor shall be responsible for Information Technology (IT) security for all systems
                  connected to a DHS network or operated by the Contractor for DHS, regardless of location. This
                  clause applies to all or any part of the contract that includes information technology resources or
                  services for which the Contractor must have physical or electronic access to sensitive information
                  contained in DHS unclassified systems that directly support the agency’s mission.

                  (b) The Contractor shall provide, implement, and maintain an IT Security Plan. This plan shall
                  describe the p ro c e s s and procedures that will be followed to ensure appropriate security o f IT
                  resources that are developed, processed, or used under this contract.

                                  ( 1) Within thirty (30) days after contract award, the contractor shall submit for approval
                                  its IT Security Plan, which shall be consistent with and further detail the approach
                                  contained in the Contractor’s proposal. The plan, as approved by the CO, shall be
                                  incorporated into the contract as a compliance document.

                                  (2) The Contractor's IT Security Plan shall comply with Federal laws that include, but are
                                  not limited to, the Computer Security Act o f 1987 (40 U.S.C. 1441 et seq.); the
                                  Government Information Security Reform Act o f 2000; and the Federal Information
                                  Security Management Act of 2002; and with Federal policies and procedures that include,
                                  but are not limited to, 0M B Circular A-130.

                                  (3) The security plan shall specifically include instructions regarding handling and
                                  protecting sensitive information at the Contractor’s site (including any information stored,
                                  processed, or transmitted using the Contractor’s computer systems), and the secure
                                  management, operation, maintenance, programming, and system administration o f
                                  computer systems, networics, and telecommunications systems.

                  (c) Examples of tasks that require security provisiotts include--

                                  (1) Acquisition, transmission or analysis o f data owned by DHS with significant
                                  replacement cost should the contractor’s copy be corrupted; and

                                  (2) Access to DHS networks or computers at a level beyond that granted the general
                                  public (e.g., such as bypassing a firewall).


                                                                                               109
                                                                                                                  GEO-TCC 005848



                                                                                                                          GEO-State 036933


                                                                                                            Ex. 3 to Martin Decl.
                                                                                                                Page 109 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 110 of 203




   HSCEDM-15-D-OOO15


           (d) At the expiration of the contract, the contractor shall return ail sensitive DHS information and
           IT resources provided to the contractor during the contract, and certify that all non-public DHS
           information has been purged from any contractor-owned system. Components shall conduct
           reviews to ensure that the security requirements in the contract are implemented and enforced.

          (e) Within 6 months after contract award, the contractor shall submit written proof of IT Security
          accreditation to DHS for approval by the DHS CO. Accreditation will proceed according to the
          criteria of the DHS Sensitive System Policy Publication, 4300A (Version 2.1, July 26,2004) or
          any replacement publication, which the CO will provide upon request. This accreditation will
          include a final security plan, risk assessment, security test and evaluation, and disaster recovery
          plan / continuity o f operations plan. This accreditation, when accepted by the CO, shall be
          incorporated into the contract as a compliance document. The contractor shall comply with the
          approved accreditation documentation.

   3052.204-71     Contractor Employee Access                                                 (SEP 2012)

          (a) "Sensitive Information," as used in this Chapter, means any information, the loss, misuse,
          disclosure, or imauthorized access to or modification o f which could adversely affect the national
          or homeland security interest, or the conduct of Federal programs, or the privacy to which
          individuals are entitled under section S52a of title 5, United States Code (the Privacy Act), but
          which has not been specifically authorized under criteria established by an Executive Order or an
          Act o f Congress to be kept secret in the interest o f national defense, homeland security or foreign
          policy. This definition includes the following categories of information;

                   (1) Protected Critical Infrastructure Information (PClI) as set out in the Critical
                   Infrastructure Information Act o f2002 (Title II, Subtitle B, o f the Homeland Security
                   Act, Pub. L. 107-296,196 Stat. 2135), as amended, the implementing regulations thereto
                   (Title 6, Code o f Federal Regulations, part 29) as amended, the applicable PCn
                   Procedures Manual, as amended, and any supplementary guidance officially
                   communicated by an authorized official of the Department of Homeland Security
                   (including the PCII Program Manager or his / her designee);

                   (2) Sensitive Security Information (SSI), as defined in Title 49, Code of Federal
                   Regulations, part 1520, as amended, "Policies and Procedures of Safeguarding and
                   Control o f SSI," as amended, and any supplementary guidance officially communicated
                   by an authorized official of the Department o f Homeland Security (including the
                   Assistant Secretary for the Transportation Security Administration or his / her designee);

                   (3) Information designated as "For Official Use Only," which is unclassified information
                   of a sensitive nature and the unauthorized disclosure o f which could adversely impact a
                   person's privacy or welfare, the conduct o f Federal programs, or other programs or
                   operations essential to the national or homeland security interest; and

                   (4) Any information that is designated "sensitive" or subject to other controls, safeguards
                   or protections in accordance with subsequently adopted homeland security information
                   handling procedures.

          (b) "Information Technology Resources" include, but are not limited to, computer equipment,
          networking equipment, telecommunications equipment, cabling, network drives, computer drives,
          netwoilc software, computer software, software programs, intranet sites, and internet sites.

          (c) Contractor employees working on this contract must complete such forms as may be necessary
          for security or other reasons, including the conduct of background investigations to determine
          suitability. Completed forms shall be submitted as directed by the CO. Upon the CD's request, the
          Contractor's employees shall be fingerprinted, or subject to other investigations as required. All
          contractor employees requiring recurring access to Government facilities or access to sensitive

                                                       no
                                                                                                   GEO-TCC 005849



                                                                                                           GEO-State 036934


                                                                                              Ex. 3 to Martin Decl.
                                                                                                  Page 110 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 111 of 203




  HSCEDM-15-D-OOOl 5

           information or IT resources are required to have a favorably adjudicated background investigation
           prior to commencing work on this contract unless this requirement is waived under Departmental
           procedures.

           (d) The Contracdng Officer may require the contractor to prohibit individuals from working on the
           contract if the Government deems their initial or continued employment contrary to the public
           interest for any reason, including, but not limited to, carelessness, insubordination, incompetence,
           or security concerns.

           (e) Work under this contract may involve access to sensitive information. Therefore, the
           Contractor shall not disclose, orally or in writing, any sensitive information to any person unless
           authorized in writing by the CO. For those contractor employees authorized access to sensitive
           information, the contractor shall ensure that these persons receive training concerning the
           protection and disclosure of sensitive information both during and after contract performance.

            (0 The Contractor shall include the substance of this clause in all subcontracts at any tier where
            the subcontractor may have access to Government facilities, sensitive information, or resources.

   3052.205-70         Advertisements, Publicizing Awards, and Releases                           (SEP 2012)
                       Alternate I                                                                (SEP 2012)

   3052.209-70         Prohibition on Contracts with Corporate Expatriates                        (JUN 2006)

   (a) Prohibitions.
   Section 835 of the Homeland Security Act, 6 U.S.C. 395, prohibits the Department of Homeland Security
   from entering into any contract with a foreign incorporated entity which is treated as an invert^ domestic
   corporation as defined in this clause, or with any subsidiary of such an entity. The Secretary shall waive the
   prohibition with respect to any specific contract if the Secretary determines that the waiver is required m
   the interest of national security.

   (b) Definitions. As used in this clause:

   Expanded Affiliated Group means an affiliated group as defined in section 1504(a) of the Internal Revenue
   Code of 1986 (without regard to section 1504(b) of such Code), except that section 1504 of such Code shall
   be applied by substituting ’more than 50 percent’ for 'at least 80 percent’ each place it appears.

   Foreign Incorporated Entity means any entity which is, or but for subsection (b) of section 835 of the
   Homeland Security Act, 6 U.S.C. 395. would be, treated as a foreign corporation for purposes of the
   Internal Revenue Code of 1986.

    Inverted Domestic Corporation. A foreign incorporated entity shall be treated as an inverted domestic
    corporation if, pursuant to a plan (or a series of related transactions)—

    (1) The entity completes the direct or indirect acquisition of substantially all o f the properties held directly
    or indirectly by a domestic corporation or substantially all o f the properties constituting a trade or business
    o f a domestic partnership;

    (2) After the acquisition at least 80 percent o f the stock (by vote or value) o f the entity is held—

    (i) In the case of an acquisition with respect to a domestic corporation, by former shareholders of the
    domestic corporation by reason o f holding stock in the domestic corporation; or

    (ii) In the case of an acquisition with respect to a domestic partnership, by former partners of the domestic
    partnership by reason o f holding a capital or profits interest in the domestic partnership, and


                                                           111
                                                                                                             GEO-TCC 005850



                                                                                                                    GEO-State 036935



                                                                                                    Ex. 3 to Martin Decl.
                                                                                                        Page 111 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 112 of 203




  HSCEDM-15-D-OOO15

  (3) The expanded affiliated group which after the acquisition includes the entity does not have substantial
  biisinpss activities in the foreign country in which or under the law of which the entity is created or
  organized when compared to the total business activities o f such expanded affiliated group.

   Person, domestic, and foreign have the meanings given such terms by paragraphs (1), (4), and (5) of section
   7701(a) of the Internal Revenue Code of 1986, respectively.

   (c) Special rules. The following definitions and special rules shall apply when determining whether a
   foreign incorporated entity should be treated as an inverted domestic corporation.

   (1) Certain stock disregarded. For the purpose of treating a foreign incorporated entity as an inverted
   domestic corporation these shall not be taken into account in determining ownership.

   (i) Stock held by members of the expanded affiliated group which includes the foreign incorporated entity;
   or

   (ii) Stock of such entity which is sold in a public offering related to an acquisition described in section
   835(b)(1) of the Homeland Security Act, 6 U.S.C. 395(b)( 1).

   (2) Plan deemed in certain cases. If a foreign incorporated entity acquires directly or iiidirectly substantially
   all of the properties of a domestic corporation or partnership during the 4-year period beginning on the date
   which is 2 years before the ownership requirements of subsection (b)(2) are met, such actions shall be
   treated as pursuant to a plan.

   (3) Certain transfers disregarded. The transfer of properties or liabilities (including by contribution or
   distribution) shaft be disregarded if such transfers are part of a plan a principal purpose of which is to avoid
   the purposes o f this section.

    (d) Special rule for related partnerships. For purposes of applying secUon 835(b) of the Homeland Security
    Act, 6 U.S.C. 395(b) to the acquisition of a domestic partnership, except as provided in regulations, all
    domestic partnerships which are under common control (within the meaning of section 482 of the Internal
    Revenue Code of 1986) shaft be treated as a partnership.

    (e) Treatment of Certain Rights.

    (1) Certain rights shaft be treated as stocks to the extent necessary to reflect the present value o f all
    equitable interests incident to the transaction, as follows:

    (1) warrants;

    (ii) options;

    (iii) contracts to acquire stock;

    (iv) convertible debt instruments; and

    (v) others similar interests.

     (2) Rights labeled as stocks shall not be treated as stocks whenever it is deemed appropriate to do so to
     reflect the present value of the transaction or to disregard transactions whose recognition would defeat the
     purpose of Section 835.

     (0 Disclosure. The offeror under this solicitation represents tliat [Check one]:

         it is not a foreign incorporated entity that should be treated as an inverted domestic corporation pursuant
     to the criteria of(HSAR) 48 CFR 3009.108-7001 through 3009.108-7003;

                                                            112
                                                                                                           GEO-TCC 005851



                                                                                                                  GEO-State 036936


                                                                                                     Ex. 3 to Martin Decl.
                                                                                                         Page 112 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 113 of 203




   HSCEDM-15-D-OOO15


   __it is a foreign incorporated entity that should be treated as an inverted domestic corporation pursuant to
   the criteria of (HSAR) 48 CFR 3009.108-7001 through 3009.108-7003. but it has submitted a request for
   waiver pursuant to 3009.108-7004, which has not been denied; or

   __it is a foreign incorporated entity that should be treated as an inverted domestic corporation pursuant to
   the criteria of (HSAR) 48 CFR 3009.108-7001 through 3009.108-7003, but it plans to submit a request for
   waiver pursuant to 3009.108-7004.

   (g) A copy of the approved waiver, if a waiver has already been granted, or the waiver request, if a waiver
   has been applied for, shall be attached to the bid or proposal.

   3052.215-70       Key Personnel or Facilities                                               (DEC 2003)

   (a) The personnel or facilities specified below are considered essential to the work being performed under
   this contract and may, with the consent of the contracting parties, be changed from time to time during the
   course of the contract by adding or deleting personnel or facilities, as appropriate.

   (b) Before removing or replacing any o f the specified individuals or facilities, the Contractor shall notify
   the Contracting Officer, in writing, before the change becomes effective. The Contractor shall submit
   sufficient information to support the proposed action and to enable the Contracting Officer to evaluate the
   potential impact of the change on this contract. The Contractor shall not remove or replace personnel or
   facilities until the Contracting Officer approves the change.

   The Key Personnel or Facilities under this Contract: See Section C

   3052.219-70        Small Business Subcontracting Plan Reporting                             (JUN 2006)

   3052.222-70        Strikes or Picketing Affecting Timely Completion of the                  (DEC 2003)
                      Contract Work

   3052.222-70        Strikes or Picketing Affecting Access to a DHS Facility                  (DEC 2003)

   3052.225-70        Requirement for Use of Certain Domestic Commodities                       (AUG 2009)

             (a) Definitions. As used in this clause--

                      (1) ''Commercial,1' as applied to an item described in subsection (b) o f this clause, means
                      an item of supply, whether an end product or component, that meets the definition of
                      "commercial item" set forth in (FAR) 48 CFR 2.101.

                      (2) "Component" means any item supplied to the Government as part o f an end product
                      or of anoUier component.

                      (3) "End product" means supplies delivered under a line item of this contract.

                      (4) "Non-commercial," as applied to an item described in subsections (b) or (c) of this
                      clause, means an item o f supply, whether an end product or component, that does not
                      meet the definition of "commercial item" set forth in (FAR) 48 CFR 2.101.

                      (5) "Qualifying country" means a country with a memorandum o f understanding or
                      international agreement with the United States under which DHS procurement is covered.

                      (6) "United States" includes the possessions o f the United States.

             (b) The Contractor shall deliver under this contract only such of the following commercial or non-

                                                         113
                                                                                                       GEO-TCC 005852



                                                                                                              GEO-State 036937


                                                                                                Ex. 3 to Martin Decl.
                                                                                                    Page 113 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 114 of 203




  HSCEDM-15-D-00015

         commercial items, either as end products or components, that have been grown, reprocessed,
         reused, or p ro d u c t in the United States:
                   (1) Clothing and the materials and components thereof, other than sensors, electromcs, or
                   other items added to, and not normally associated with, clothing and the materials an
                   components thereof; or

                   (21 Tents, tarpaulins, covers, textile belts, bags, protective equipment (such as body
                   armor), sleep systems, load carrying equipment (such as fieldpacks), textile marine
                   equipment, parachutes or bandages.

         (c) The Contractor shall deliver under this contract only such of the following non-commercial
         items, either as end products or components that have been grown, reprocessed, reused, o
         produced in the United States:

                    (1) Cotton and other natural fiber products.

                    (2) Woven silk or woven silk blends.

                    (3 ) Spun silk yam for cartridge cloth.

                    (4) Synthetic fabric or coated synthetic fabric (including all textile fibers and yams that
                    are for use in such fabrics).

                    (5) Canvas products.

                    (6) Wool (whether in the form of fiber or yam or contained in fabrics, materials, or
                    manufactured articles).

                     (7) Any item o f individual equipment manufactured from or containing any o f the fibers,
                     yams, fabrics, or materials listed in this paragraph (c).

           (d)    This clause does not apply-

                     (1) To items listed in (FAR) 48 CFR 25.104, or other items for which the Government
                     has determined that a satisfactory quality and sufficient quantity cannot be acquired as
                     and when needed at United States market prices;

                     (2) To incidental amounts of cotton, other natural fibers, or wool incorporated in an end
                     product, for which the estimated value of the cotton, other natural fibers, or wool is not
                     more than 10 percent of the total price of the end product; or

                     (3) To items that are eligible products per (FAR) 48 CFR Subpart 25.4.

    3052.242-70      Contracting Officer’s Technical Representative                             (DEC 2003)




                                                          114
                                                                                                      GEO-TCC 005853



                                                                                                                  GEO-State 036938



                                                                                                Ex. 3 to Martin Decl.
                                                                                                    Page 114 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 115 of 203




   HSCEDM-15-D-OOO15


      SECTION J - LIST OF DOCUMENTS, EXHIBITS AND OTHER
                          ATTACHMENTS

   Attachment 1 Quality Assurance Surveillance Plan (OASP)

   Attachment 2 Wage Determination 2005-2567, Revision 18
                Wage Determination 2005-2569, Revision 16
                Wage Determination 2005-2441, Revision 14
                Wage Determination 2005-2439, Revision 15

   Attachment 3 Deliverables

   Attachment 4 ICE Body Armor Policy

   Attachment 5 DRO Policy and Procedure Manual (Appendix 32-1 Vehicle Ordering Menu)

   Attachment 6 DHS Prison Rape Elimination Act (PREA) Regulation




                                                    115
                                                                                        GEO-TCC 005854



                                                                                               GEO-State 036939


                                                                                    Ex. 3 to Martin Decl.
                                                                                        Page 115 of 203
        Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 116 of 203




HSCEDM-I5-C




                                                                               GEO-TCC 005855



                                                                                      GEO-State 036940


                                                                               Ex. 3 to Martin Decl.
                                                                                   Page 116 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 117 of 203



 HSCEDM-15'D'ODOOi 5




            U.S. Department of Homeland Security
            Immigration and Customs Enforcement




             Qualitf Assurance Surveillance Plan
                     I Detention Services
            Seattle Area Contract Detention Facility




                                                          GEO-TCC 005856



                                                                 GEO-State 036941


                                                       Ex. 3 to Martin Decl.
                                                           Page 117 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 118 of 203




  HSCEDM-15-D-00015




                                     Table of Contents

                                                                1
    1. INTRODUCTION
                                                                1
    2. DEFINITIONS
                                                                2
    3. QUALITY CONTROL PLAN
                                                                3
    4. METHODS OF SURVEILLANCE
    5. FUNCTIONAL PERFORMANCE AREAS AND STANDARDS              . 3
                                                                3
    6. FAILURE TO MEET PERFORMANCE STANDARDS
                                                                4
    7. NOTIFICATIONS
    8. DETAINEE/MEMBER OF PUBLIC COMPLAINTS                      6
                                                                 6
    9. ATTACHMENTS
                                                               A-1
    Attachment A - Performance Requirements Summary
                                                               B-I
    Attachment B - Contract discrepancy Report




                                                            GEO-TCC 005857



                                                                     GEO-State 036942



                                                         Ex. 3 to Martin Decl.
                                                             Page 118 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 119 of 203



 HSCEDM-15-D-00015




                     QUALITY ASSURANCE SURVEILLANCE PLAN

 1. INTRODUCTION

 ICE’S Quality Assurance Surveillance Plan (QASP) is based on the premise that the Sendee
 Provider, and not the Government, is responsible for the day-to-day operation o f the Facility and
 all the management and quality control actions required to meet the terms of the Agreement
 The role of the Government in quality assurance is to ensure performance standards are achieved
 and maintained. The Service Provider shall develop a comprehensive program o f inspections
 and monitoring actions and document its approach in a Quality Control Plan (QCP). The Service
 Provider’s QCP, upon approval by the Government, will be made a part o f the resultant
 Agreement.

 This QASP is designed to provide an effective surveillance method to monitor the Service
 Provider’s performance relative to the requirements listed in the Agreement. The QASP
 illustrates the systematic method the Government (or its designated representative) will use to
 evaluate the services the Service Provider is required to furnish.

 This QASP is based on the premise the Government will validate that the Service Provider is
 complying with ERO-mandated quality standards in operating and maintaining detention
 facilities. Performance standards address all facets of detainee handling, including safety, health,
 legal rights, facility and records management, etc. Good management by the Service Provider
 and use of an approved QCP will ensure that the Facility is operating within acceptable quality
 levels.

 2. DEFINITIONS

  Performance Requirements Summary (Attachment A): The Perfonnmee Requiremwts
  Summary (PRS) conununicates what the Government intends to qualitatively inspect Tne PRS
  is based on the American Correctional Association (ACA) Standards for Adult LocalDetention
  Facilities (ALDF) and ICE 2011 Performance Based National Detention Standards (PBNDS).
  The PRS identifies performance standards grouped into nine functional areas, and quality levels
  essential for successful performance o f each requirement The PRS is used by ICE when
  conducting quality assurance surveillance to guide them through the inspection and review
  processes.

  Functional Area: A logical grouping of performance standards.

  Contracting Officer’s Technical Representative (COTR): The COTR interact with the
  Service Provider to inspect and accept services/work performed in accordance with the technical
  standards prescribed in the Agreement. The Contracting Officer issues a written mernorandum
  that appoints the COTR. Other individuals may be designated to assist in the inspection and
  quality assurance surveillance activities.

  Performance Standards: The performance standards are established in the ERO ICE 2011
  PBNDS at httD://\vww.i ce.i£ov/delenUon-slandard5/2011 as well as the ACA standards for
  ALDF. Other standards may also be defined in the Agreement.


                                                                                         GEO-TCC 005858



                                                                                                 GEO-State 036943



                                                                                    Ex. 3 to Martin Decl.
                                                                                        Page 119 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 120 of 203



 HSCEDM-15-D-00015




  Measures: The method for evaluating compliance with the standards.

  Acceptable Quality Level: The minimum level of quality that will be accepted by ICE to meet
  the performance standard.

  Withholding: Amount o f monthly invoice payment withheld pending correction of a deficiency.
  See Attachment A for information on the percentages o f an invoice amount that may be withheld
  for each Rmctional area. Funds withheld from payment are recoverable (See Sections 7 and 8} if
  the COTR and Contracting Officer confirm resolution or correction, and should be included in
  the next month’s invoice.

  Deduction: Funds may be deducted from a monthly invoice for an egregious act or event, or if
  the same deficiency continues to occur. The Service Provider will be notified immediately if
  such a situation arises. The Contracting Officer in consultation with the ERO will determine the
  amount of the deduction. Amounts deducted are not recoverable.

  4. QUALITY CONTROL PLAN

  The Service Provider shall develop, implement, and maintain a Quality Control Plan (QCP) that
  illustrates the methods it will use to review its performance to ensure it conforms to the
  performance requirements. (See Attachment A for a summary list o f performance requirements.)
  Such reviews shall be performed by the Service Provider to validate its operations, and assure
  ICE that the services meet the performance standards.

  The Service Provider’s QCP shall include monitoring methods that ensure and demonstrate its
  compliance with the performance standards. This includes inspection methods and schedule
  that are consistent with the regular reviews conducted by ERO. The reports and other results
  generated by the Service Provider's QCP activities should be provided to the COTR as
  requested.

  The frequency and type o f the Service Provider’s reviews should be consistent with what is
  necessary In order to ensure compliance with the performance standards.

  Ih e Service Provider is encouraged not to limit its inspection to only the processes outlined in
  the 2011 PBNDS; however, certain key documents shall be produced by the Service Provider to
  ensure that the services meet the performance standards. Some o f the documentation that shall
  be generated and made available to the COTR for inspection is listed below. The list Is intended
  as illustrative and is not all-inclusive. The Service Provider shall develop and implement a
  program that addresses the specific requirement o f each standard and the means it will use to
  document compliance.

       • Written policies and procedures to implement and assess operational requirements o f the
         standard
       • Documentation and record keeping to ensure ongoing operational compliance with the
         standards (e.g.; inventories, logbooks, register of receipts, reports, etc.)
       • Staff training records
       • Contract discrepancy reports (CDRs)
       • Investigative reports


                                                                                      GEO-TCC 005859



                                                                                             GEO-State 036944


                                                                                 Ex. 3 to Martin Decl.
                                                                                     Page 120 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 121 of 203



 HSCEDM-16-D-00015




      • Medical records
      • Records of investigative actions taken
      • Equipment inspections
      • System tests and evaluation

  5. METHODS OF SURVEILLANCE
                                        ’I
 ICE will monitor the Service Provider’s compliance with the Performance Standards using a
 variety of methods. All facilities will be subject to a full annual inspection, which will include a
 review of the Service Provider’s QCP activities. In addition, ICE may conduct additional
 routine, follow-up, or unscheduled ad hoc inspections as necessary (for instance, as a result of
 unusual incidents or data reflected in routine monitoring). ICE may also maintain an on-site
 presence In some facilities in order to conduct more regular or frequent monitoring. Inspections
 and monitoring may involve direct observation o f facility conditions and operations, review o f
 documentation (including QCP reports), and/or interviews of facility personnel and detainees.

 5.1 Documentation Requirements: The Service Provider shall develop and maintain all
 documenuitton as prescribed in the PBNDS (e.g., post logs, policies, and records o f corrective
 actions). In addition to the documentation prescribed by the standards, the Service Provider shall
 also develop and maintain documentation that demonstrates the results o f its ovm inspections as
 prescribed in its QCP. The Government may review 100% o f the documents, or a representative
 sample, at any point during the period o f performance.

 6. FUNCTIONAL PERFORMANCE AREAS AND STANDARDS

 To facilitate the performance review process, the required performance standards are organized
 into nine functional areas. Each functional area represents a proportionate share (i.e., weight) o f
 the monthly invoice amount payable to the Service Provider based on meeting the performance
 standaids. Payment withholdings and deductions will be based on these percentages and weights
 applied to the overall monthly invoice.

 ICE may, consistent with the scope the Agreement, unilaterally change the functional areas and
 associated standards affiliated with a specific fimctional area. The Contracting Oflicer will
 notify the Service Provider at least 30 calendar days in advance o f implementation o f the new
 standard(s). If the Service Provider is not provided with the notification, adjustment to the new
 standard shall be made within 30 calendar days after notification. If any change affects pricing,
 the Service Provider may submit a request for equitable price adjustment in accordance with the
 ^Changes” clause. ICE reserves the right to develop and implement new inspection techniques
 and instructions at any time during performance without notice to the Service Provider, so long
 as the standards are not more stringent than those being replaced.

 7. FAILURE TO M EET PERFORMANCE STANDARDS

 Performance of services in conformance with the PRS standards is essential for the Service
 Provider to receive full payment as identified in the Agreement. The Contacting Oflicer may
 take withholdings or deductions against the monthly invoices for unsatisfactory performance
 documented through surveillance o f the Service Provider’s activities gained through site
 inspections, reviews o f documentation (including monthly QCP reports), interviews and other


                                                                                        GEO-TCC 005860



                                                                                               GEO-State 036945


                                                                                   Ex. 3 to Martin Decl.
                                                                                       Page 121 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 122 of 203




   HSCEDM-15-D-00015



 feedback. As a result ofits surveillance, the Service Provider will be assigned the following
 rating relative to each performance standard:


            Ratins     Description
            Acceptable Based on the measures, the performance standard is
                       demonstrated.
            Deficient  Based on the measures, compliance with most o f the
                       attributes of the performance standard is demonstrated or
                       observed with some area(s) needing improvement. There are
                       no critical areas of unacceptable performance
            At-Risk    Based on the performance measures, the majority of a
                       performance standard’s attributes are not m et


  Using the above standards as a guide, the Contracting Officer will implement adjustments to the
  Service Provider’s monthly invoice as prescribed in Attachment A.

  Rather than withholding funds until a deficiency is corrected, there may be times when an event
  or a deficiency is so egregious that the Government deducts (vs. ’’withholds”) amounts from the
  Service Provider’s monthly invoice. This may happen when a significant event occurs, when a
  particular deficiency is noted multiple times without correction, or when the Service Provider has
  flailed to take timely action on a deficiency about vdiich he was properly and timely notified.
  The amount deducted will be consistent with the relative weight o f the functional performance
  area where the deficiency was noted. The deduction may be a one-time event, or may continue
  until the Service Provider has either corrected the deficiency, or made substantial progress in the
  correction.

  Further, a deficiency found in one functional area may tie into another. If a detainee escaped, for
  example, a deficiency would be noted in “Security,” but may also relate to a deficiency in the
  area o f “Administration and Management.” In no event will the withhold or deduction exceed
  100% of the invoice amount.

  8. NOTIFICATIONS

  (a) Based on the inspection o f the Service Provider’s performance, the COTR will document
      instances of deficient or at-risk performance (e.g., noncompliance with the standard) using
      the CDR located at Attachment B. To the extent practicable, issues should be resolved
      informally, with the COTR and Service Provider wortcing together. When documentation of
      an issue or deficiency is required, the procedures set forth in this section will be followed.

  (b) When a CDR is required to document performance issues, it will be submitted to the Service
      Provider with a date when a response is due. Upon receipt o f a CDR, the Service Provider
      shall immediately assess the situation and either correct the deficiency as quickly as possible
      or prepare a corrective action plan. In either event, the Service Provider shall return the CDR
      with the action planned or taken noted. After the COTR reviews the Service Provider’s
      response to the CDR including its planned remedy or corrective action taken, the COTR will
      either accept the plan or correction or reject the correction or plan for revision and provide an
                                               4
                                                                                        GEO-TCC 005861



                                                                                                GEO-State 036946


                                                                                    Ex. 3 to Martin Decl.
                                                                                        Page 122 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 123 of 203



  HSCEDM-15-D-00015




    explanation. This process should lake no more than one week. The CDR shall not be used as
    a substitute for quality control by the Service Provider.

 (c) The COTR, in addition to any other designated ICE official, shall be notified inunediately in
     the event of ail emergencies. Emergencies include, but are not limited to the
     following: activation o f disturbance control team(s); disturbances (including gang activities,
     group demonstrations, food boycotts, woric strikes, work-place violence, civil disturbances,
     or protests); staff use o f force including use of lethal and less-lethal force (includes detainees
     in restraints more than eight hours); assaults on staff or detainees resulting in injuries
     requiring medical attention (does not include routine medical evaluation after the incident);
     fights resulting in injuries requiring medical attention; fires; ftill or partial lock down o f the
     Facility; escape; weapons discharge; suicide attempts; deaths; declared or non-declared
     hunger strikes; adverse incidents that attract unusual interest or significant publicity; adverse
     weather (e.g., hurricanes, floods, ice or snow storms, heat waves, tornadoes); fence d ^ a g e ;
     power outages; bomb threats; significant environmental problems that impact the Facility
      operations; transportation accidents resulting in injuries, death or property damage; and
      sexual assaults. Note that in an emergency situation, a CDR may not be issued until an
      investigation has been completed.

 (d) If the COTR concludes that the deficient or at-risk performance warrants a withholding or
     deduction, the COTR will include the CDR in its monthly report, with a copy to the
     Contracting Officer. The CDR will be accompanied by the p T R ’s investigation report and
     written recommendation for any withholding. The Contracting Officer will consider the
     COTR’s recommendation and forward the CDR along with any relevant supporting
     information to the Service Provider in order to confirm or further discim the prospective
     cure, including the Government’s proposed course o f action. As described in section 7
     above, portions of the monthly invoice amount may be withheld until such time as the
     corrective action is completed, or a deduction may be taken.

  (e) Following receipt o f the Service Provider’s notification that the correction has been rnade,
      the COTR may re-inspect the Facility. Based upon the COTR’s findings, he or she will
      recommend that the Contracting Officer continue to withhold a proportionate share o f the
      payment until the correction is made, or accept the correction as final and release the full
      amount withheld for tiiat issue.

  (0 If funds have been withheld and either the Government or the Service Provider terminates the
     Agreement, those funds will not be released. The Service Provider may only receive
     withheld payments upon successful correction of an instance o f non-compliance. Further, the
     Service Provider is not relieved o f fiill performance of the required services hereunder, the
     Agreement may be terminated upon adequate notice from the Government based upon any
     one instance, or failure to remedy deficient performance, even if a deduction was previously
     taken for any inadequate performance.

  (g) The COTR will maintain a record of all open and resolved CDRs.




                                                                                            GEO-TCC 005862



                                                                                                   GEO-State 036947


                                                                                       Ex. 3 to Martin Decl.
                                                                                           Page 123 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 124 of 203




  HSCEDM-15-D-00015




 9. DETAINEE OR MEMBER O F TH E PUBLIC COMPLAINTS

 The detainee and the public are the ultimate recipients o f the services identified in this
 Agreement. Any complaints made known to the COTR will be logged and forwarded to the
 Service Provider for remedy. Upon notification, the Service Provider shall be given a pre­
 specified number o f hours after verbal notification from the COTR to addre^ the issue. The
 Service Provider shall submit documentation to the COTR regarding the actions taken to remedy
 the situation. If the complaint is found to be invalid, the Service Provider shall document its
 findings and notify the COTR.


 10. ATTACHMENTS

        A.     Performance Requirements Summary

        B.      Contract Discrepancy Report




                                                                                     GEO-TCC 005863



                                                                                             GEO-State 036948


                                                                                 Ex. 3 to Martin Decl.
                                                                                     Page 124 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 125 of 203



      HSCEDM-15-D-00015

                        A iiac u n e n i n —
                                   PERFORMANCE STANDARD                              WITHHOLDING CRITERIA
   1 FUNCTIONAL AREA/
   1      WRIRHT                            (PBNDS2011)
                               PBNOS References: Part 1 'SAFETY                A Contract Discrepancy Report that cites
   1     Safety (20%)                                                          violations of cited PBNDS and PWS
   1 Addresses a safe work     1.1 Kmetgeney Planr,
                               1.2 Environmental Health and Safety;            [contract) sections that provide a safe work
   1 environment for staff,                                                    environment for staff, volunteer^
   1 volunteers, contractors 1.3 Transportation (by Land).                     contractors and detainees, permits the
   1     and detainees                                                         Contract Oflicer to withhold or deduct up
                                                                               to 20% of a month invoice undi the
                                                                               Contract Officer detemiines there is full
                                                                               comoliance with the standard or section.
                                   PBNDS References: Part 2 -                  A Contract Discrepancy Report that cites
   1      Secttrity(20%)                                                       violations of PBNDS and PWS (comract)
   1 Addresses flection of SECURITY
                                   2.1 Admission and Release;                  sections that protect the community, staff,
   1 the commuiuty. staff,                                                     contractors, volunteers, and detainees from
   1 contiactois. volunteers 2.2 Classification System;
   1 and detainees from harm       2.3    Contraband;                           harm, permits the Contract Officer to
                                   2.4 Facility Security and Control;           withhold or deduct up to 20% ofa monthly
                                   2.3 Funds and Personal Property:             invoice until the Contract Officer
                                   2.6 Hold Rooms in Detention Facilities; determines there is Attt compliance with the
                                   2.7 Key and Lock Control;                    standard or section.
                                   2.8 Population Counts;
                                   2.9 Post Orders;
                                   2.10 Searches of Detainees;
                                   2.11 Sexual Abuse and Assault
                                    Prevention and Intervention;
                                    2.12 Special Management Units:
                                    2.13 Staff-Detainee Communication;
                                    2.14 Tool Control;
                                    2.15 UseofForce and Restraints.
                                    PBNDS Reference: Part 3 - ORDER              A Contract Discrepancy Report that cites
             Order (10%)                                                         violations of PBNDS and PWS (contract)
    1 Addresses contractor          3.1   Disciplinary System.
                                                                                 sections that maintain an orderly
    1 responsibility to                                                          environment with clear expeetttions of
    1 mtdrnoin an orderly                                                        behavior and systems of accountability
    1 environment with clear                                                     permits the Comract Officer to withhold or
    1 expectations of behavior
                                                                                 deduct up to 10% ofa monthly invoice
    1       and systems of                                                       imiil the Contract Officer determines there
     1      accountability                                                       is full compliance with the standard of
                                                                                 axtioR.
                                     PBNDS References! Part 4 - CARE             A Contract Discrepancy Report that dies
              Core (20%)                                                          violations of PBNDS and PWS (contract)
     1 Addresses contractor          4.1   Foodservice;
                                                                                 sections that provide for the basic needs
     1 responsibility to provide 4.2 Hunger Strikes;
                                                                                  and personal care of detainees, permits the
         for the basic needs and 4.3 Medical Care:
                                     4.4 Personal Hygiene;                        Contract Officer to withhold or deduct up
     1 personal care of
     1           detainees           4.5 Suicide Prevention and Intervention: to 20% ofa monthly invoice until the
                                     4.6 Terminal lllnesi. Advanced               Contract Officer determines there Is fiiil
                                     Directives, and Death.                       comoliance with the standard or section.
                                     PBNDS References: Part 5 •                   A Comract Discrepancy Report that cites
            Activities (10%)                                                      vtolaUons of PBNDS and PWS (contract)
     1 Addresses contractor          ACTIVITIES
                                                                                  sections that reduce the negative effects of
      1 responsibilities to reduce 5.1 Cotrespondence and Other Mail;
                                      3.2  Escorted Trips for Non-Medical         confinemem permits the Contract Officer
      1 the negative effects of
      1         confinement           Emergencies;                                to withhold or deduct up to 10% of a
                                      5.3 Marriage Requests;                       monthly invoice until the Contract Officer
                                      5.4 Recreation;                              determines there is fiill compliance with the
                                      5.5 Religious Practices;                     standard or section.
                                      5.6 Telephone Access:
                                      5.7 Visitation:
                                      5.8 Voluntary Work ftoaram.
                                      PBNDS References: Port 6 - JUSTICE           A Comract Discrepancy Report that dtes
               Justice (10%)                                                       violations of PBNDS and PWS (comract)
      1 Addresses contractor          6.1 Detainee Handbook;
                                                                                   sections that treat detainees fbirly and
      1 responsibilities to treat 6.2 Grievance System;
           detainees fairly and       6.3 Law Libraries and Legal Materials;        respect Ihdr legal rights, permits the
                                      6.4   Legtd Rights Group  Presentations.     Contract Officer to withhold or deduct up
      1 respect their legal rights                                                  to 10% ofa monthly invoice until the
                                                                                    Contract Officer determines there is fuff
                                                                                    comoUnnee with the standard or section.

                                                                 A-1
                                                                                                                   GEO-TCC 005864



                                                                                                                             GEO-State 036949



                                                                                                             Ex. 3 to Martin Decl.
                                                                                                                 Page 125 of 203
 Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 126 of 203



HSCEDM-15-D-00015
                                        A ^ Performance Requirements Sunmiay,
                             \     DPDvnDMANrfuSTANDARD
                                    performance standard                       WITHHOLD
     I FUNCTIONAL AREA/
               WEIGHT          _______ffBNDSiOin______
                               PBNDS References: Part 7 - -ADMIN          A Contract Discrepancy Report flat cites
         Adffliniitratfoii and                                            violations of PBNDS and PWS (contract)
         Management (10%)      &                                          sections that require the Contractor’s
         Addresses contnctor   MANAGEMENT                                 administration and management of the
           rcsponsibitiltes to 7.1 Detention Flies;                       facility b a profcsstenal and responsible
        administer and manage 7.2 News Media Inlcrvictvs and Tours;       manner consistent with legal requirements,
             the racility in a 7 J StaffTralning;                         permits the Contract OITieer to withhold or
            professional and   7.4 Transfer of Detainees;
                                                                          deduct up to 10% of a monthly bvoicc
          responsible manner                                              until the Contract Ofllcer determines there
         consistent with legal  Accommodations for the Disabled, 4-
                                ALDF-OB-04, 4-ALDF-0B417                   is full compliance with die standard or
              requirements                                                section.         ______ ___________—                      .—
                                                                          A Contract Discrepancy Report that cites
         Workforce Integrity     Staff Background and Reference
                                  Checks (Contract) 4-ALDF-7B-03          violations of the ALDF Standards
                 (10%)                                                    associated with Workforce Integrity and
        Addresses the adequacy                                            PWS (contract) sections permits the
                  of the          Staff Miscondttct 4-ALDF-7B4JI
                                                                          Contract Officer to withhold or deduct up
         detention/eoiTectionBl                                           to 10% of a monthly bvoicc until the
         ollicer hiring process,  Stafling Pattern Compifamee within
                                  10% of required (Contract) 4-ALDF-      Contract ORiccr determines there is full
            stafftraining and                                              _____.1 !. ... ^ *t»aK itMk •fa tw tflfift   tit   $£CtlQIL
         licensing/cenification   2A-I4
      I and adequacy ofsystems
                                  StaffTralning. Licensing, and
                                  Credenllaling (Contract) 4-ALDF-4D-
                                  00.4-ALDF-7B-05.4-ALDF-7B410
                                   Dtscriminatfon Prevention 4-ALDF-6B-    A Contract Discrepancy Report that cites
                Detainee                                                   violations of the ALDF Standards
         Discrimination (10%) 02-03                                        associated with Detainee Diserirobation
         Addresses the adequacy                                            and PWS (contract) sections permits the
              of policies and                                              Contract Ofliccr to withhold or deduct up
          procedures to prevent                                            to 10% of a monthly bvoicc until the
          disaimination against                                            Contract OfTtcer determines there is fiiU
         detainees based on their                                          compliance with the siandwd or section.
          gender, race, religion.
                         ■ ■. or




                                                            A-2
                                                                                                                                GEO-TCC 005865



                                                                                                                                         GEO-State 036950



                                                                                                                   Ex. 3 to Martin Decl.
                                                                                                                       Page 126 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 127 of 203



HSGEOy-16-D-QO015
                              Attachment B ™Contract Discrepancy Report

                                                                                             1.CONTRACTNUMBER
                      O ONTRj ic T   DISCREPANCY REPORT
                                                                                             Oale:
 Renart Nnxiben
 2.TO: tC«n«wt£Sf»KiM*ft38s:fNsm«3                                    3.FROM: (N«W afCOTR)




  -... .........              .?."                           OATES                                          .     .
 COWTBACtCR                      ^ i COHIHACTiM RB»«SSE 0«E           RETllRHEOBY COKTRACfQH JACT?0« C«PlETg
                                 ; I 8V

 4,oiscroKWCIf«»WOaUtM <pw«^ mn«8* JMWIf                        emcmi Ama            Om.^ntetmtu)




  1 siGMATURSor cQfoifucnHo omcffi'S Tra&fiCAi

                                                                      l.rBOW;{Co««c»f5




  s.cm-mACKiHr6Spc»«£ as t o Ca I!S£.caRwecnw actioh a k o actx»4sto prtvhkt recubhbkcis       attaoj
   eOKTSNUATKSH SHEET ifmomm^




  «.SICMATUREor COKTHACTOS Rl;f>8ESCMTATJVE                                                     10.DATE




   i?.COViiRHMlTitACTIONS{t’anmitt




                                              ............               ____________        :..'r"   ...   ...... —
                                       HAMBAWnttB.....                           SIGKATURB                     BATE
          mm^Acmk

              COTR

          CWfTRACTJNC
            OmCER


                                                               B -!
                                                                                                            GEO-TCC 005866



                                                                                                                   GEO-State 036951


                                                                                                      Ex. 3 to Martin Decl.
                                                                                                          Page 127 of 203
                   Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 128 of 203




            HSCEDM-15-D-OOO15




                                   Attachment 2



        o
        m
        9
        O
Q       O
m

0r*3+
 CD
 O
03
03
CO
cn
K3




                                                                                          Ex. 3 to Martin Decl.
                                                                                              Page 128 of 203
   Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 129 of 203



HSCEDM-15-D-00015                                                                                       Page 1 of 9

                                                                                           ..........................

 , “ i s i ! ? H r s r mEcSBs     ™          080,!'     I   E H Puo^
                                                                   W A G E A M O H O U R DIVISION
 By directicMi of the Secr etary of Labor
                                                                   WASMIMGTOM D.C.          20210




                                                            Wage Determination No.s 2005-2S67
                                     Div i o i o n of                 Revision N o .: 18
 Diane C. Koplewski
                                Wage Determinations               Data Of Revision: 07/25/2014
 Director

 State: Washington

 Area: Washington Counties of Lewis,                  Pierce, Thurston

 --- ------- «*Pringe Benefits R e q u i r e d Follow the Occupational Listing**
                                                                                                                    RATE
 OCCUPATION CODE - T ITLE                                          FOOTNOTE
 01000 - Administrative Support A n d Clerical Occupations
                                                                                                                   15.56
    01011 - Accounting Clerk I                                                                                     17.47
    01012 - Accounting Clerk II                                                                                    19.54
    01013 - Accounting Clerk ill                                                                                   23.72
    01020 - Administrative Assistant                                                                               19.01
    01040 - Court Reporter                                                                                         14.37
    01051 - Data Entry Ope r a t o r I                                                                             15.69
    01052 - Data Entry Oper ator II                                                                                22.39
    01060 - Dispatcher, Motor Vehi cle                                                                             13.60
    01070 - Document Preparation C lerk                                                                            13.60
    01090 - Duplicating Mac hine Operator                                                                           12.68
    01111 - General C l erk I                                                                                       14.80
     01112 - General Clerk II                                                                                       16.82
     01113 - General Clerk III                                                                                      21.81
     01120 - Housing Referral Assistant                                                                             13.25
     01141 - Messenger Courier                                                                                      14.60
     0X191 - Order Clerk I                                                                                          15.94
     01192 - Order Clerk II                                                                                         16.87
     01261 - Personnel Assistant (Employment) I
                                                                                                                    18.88 '
     01262 - Personnel Assistant (Employirent) II
                                                                                                                    21.05
     01263 - Personnel Assistant (En^iloymant) III
                                                                                                                    21.10
     01270 - Production Control Clerk                                                                               14.47
     01280 - Receptionist                                                                                           16.18
      01290 - Rental clerk                                                                                          17.49
      01300 - Scheduler, Maintenance                                                                                17.49
      01311 - Secretary I                                                                                           19,57
      01312 - Secretary II                                                                                          21.81
      01313 - Secretary III                                                                                         17.13
      01320 - Service O r d e r Dispatcher                                                                          23.37
      01410 - Supply Technician
                                                                                                                    19.01
      01420 - Survey Worker                                                                                         13.37
      01531 - Travel C l erk I                                                                                      14.50
      01532 - Travel Clerk IX
                                                                                                                    15.60
      01533 - Travel C l er k 111                                                                                   17.01
      01611 - Word Processor I                                                                                      19.09
      01612 - Word Processor II                                                                                     21.35
      01613 - Word Processor III
   05000 - Automotive Service Oc cupations
                                                                                                                        23.34
      05005 - Automobile Body Repairer, Fiberglass
                                                                                                                        22.06
      05010 - Automotive      Electrician                                                                               19.83
      05040 - Automotive Glass Installer                                                                                21.36
       05070 - Automotive Worker                                                                                        19.93
       OSllO - Mobile Equipment Serv icer    t                                                                          22.82
       05130 ' Motor Equipment Metal Mechanic
                                                                                                                        21.36
       05160 - Motor Equipment Metal Wor k e r                                                                          22.78
       05190 - Motor Vehicle Mechanic
                                                                                                       GEO-TCC 005868



                                                                                                                  GEO-State 036953


                                                                                                Ex. 3 to Martin Decl.
                                                                                                    Page 129 of 203
  Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 130 of 203



HSCEDM-15-D-00015                                                   Page 2 o f9
                                                                          19.20
   05220    - Motor Vehicle M e c h a n i c Helper                        20.65
   052S0    - Motor Vehicle U p h o l s t e r y Worker                    21.36
   05280    - Motor Vehicle w r e c k e r                                 22.06
   05310    - Painter, Automotive                                         21.36
   05340    - Radiator Repair Specialist                                  14.81
   05370    - Tire Repairer                                               22.82
   05400    - TransmiBBion R e p a i r Specialist
 07000 -    Food Preparation A n d Service/Occupations                    15.16
   07010      - Baker                                                     13.11
   07041      - Cook I                                                    15.75
   07042      - Cook 11                                                    9.68
   07070      - Dishwasher                                                11.19
   07130      - Pood Service W o r k e r                                  21.24
   07210      - Meat Cutter                                               12.34
   07260      - Waiter/Waitress
 09000 -      Furniture Maintenance A n d R epair Occupations
                                                                           19.20
   09010      - Blectroatatic S p r a y Painter                            16.86
   09040      - Furniture Ha n d l e r                                     19.20
   09080       ' Furniture Re£inisher                                      16.86
   09090       - Furniture Refinisher Helper
                                                                           18.01
    09110      - Furniture Repairer, M i nor
                                                                           19.86
    0 9 1 3 0 - Upholsterer
  11000 - General Services A n d Support Occupations
                                                                           11.98
    11030 - cleaner. Vehicles
                                                                           11.98
    11060 - Elevator Operator
                                                                           18.28
    11090 - Gardener
                                                                           14.53
    11122 - Housekeeping Aide
                                                                           15.32 V
    11150 -- Janitor
                                                                           15.07
    11210 - Laborer, Grounds Maintenance
                                                                           11.48
    11240 - Maid or Houseman
                                                                           13.84
    11260 - Pruner
                                                                           17.43
     11270 - Tractor Operator
                                                                           15.07
     11330 - Trail Maintenance W orker
                                                                           16.44
     11360 - Window Cleaner
  12000 - Health Occupations
                                                                           21.63
     12010 - Ambulance D river
                                                                           20.83
     12011 - Breath Alcohol T e c h n i c i a n
                                                                           24.67
     12012 - Certified Occupa t i o n a l Therapist Assistant
                                                                           23.12
     12015 - certified Physical Therapist Assistant
                                                                           18.72
     12020 > Dental Assistant
                                                                           45.08
     12025 - Dental Hygienist
                                                                           29.94
     12030 - EKQ Technician
                                                                           29.94
     12035 - Blectroneurodlagnostlc Technologist
                                                                           21.26
     12040 - Emergency Medical Tec h n i c i a n
                                                                           18.57
     12071 - Licensed practical Nurse I
                                                                           20.78
     12072 - Licensed Practical Nurse II
                                                                           23.17
     12073 - Licensed Practical Nurse 111
                                                                           16.54
     12100 - Medical Assistant
                                                                           20.78
      12130 - Medical Laboratory Technician
                                                                           16.33
      12160 - Medical Record C l erk
                                                                            18.27
      12190 - Medical R ecord T e c h n i c i a n
                                                                            19.48
      12195 - Medical Transcriptionist
                                                                            39.01
      12210 - Nuclear Medicine Technologist
                                                                            12.06
      12221 - Nursing Assistant I
                                                                            13.58
      12222 - Nursing Assistant XI
                                                                            14.80
      12223 - Nursing Assistant III
                                                                            16.61
      12224 - Nursing Assistant IV
                                                                            19.98
      12235 - optical Dispenser
                                                                            18.57
      12236 - Optical Technician
                                                                            18.96
      12250 - Pharmacy T e c h n i c i a n
                                                                            16.61
      12280 * Phlebotoraist
                                                                            32.53
      12305 * Radiologic Technologist
                                                                            29.46
      12311 - Registered Nurse I
                                                                            36.05
      12312 - Registered Nurse XI
                                                                            36.05
      12313 - Registered N u rse II,Specialist
                                                                   GEO-TCC 005869



                                                                          GEO-State 036954


                                                                Ex. 3 to Martin Decl.
                                                                    Page 130 of 203
    Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 131 of 203



    HSCEDM-15-D-00015                                                               Page 3 o f9
*
                                                                                         43.61
  12314 - Registered Nurse III                                                           43.61
  12315 - Registered Nurse ill
                                         Anesthetist
                                                                                         52.28
  12316 - Registered Nurse IV                 .                                          25.80
  12317 - scheduler (Drug a n d Alcohol Testing)
13000 - Information A n d A r t s Occupations                                            21.17
   13011 - Exhibits Specialist 1                                                         26.22
   13012 - Exhibits Specialist II                                                        32.07
   13013 ” Exhibits Specialist III                                                       20.46
   13041 > Illustrator I                                                                 25.34
   13042 ■ Illustrator XI                                                                31.00
   13043 - Illustrator III                                                               31.19
   13047 - Librarian                                                                     13.60
   13050 - Library Aide/Cler)c                                                           26.06
   130S4 - Library Information Technology Systems
   Administrator                                                                          18.78
    13058 - Library T e c hnician                                                         18.32
    13061 - Media Specialist I                                                            20.53
    13062 - Media specialist ll                                                           22.87
    13063 - Media Specialist III                                                          20.35
    13071 • Photographer l                                                                22.76
    13072 - Photographer II                                                               28.20
    13073 - Photographer III                                                              34.50
    13074 - Photographer IV                                                               41.74
    13075 - Photographer V                                                                20.43
    13110 - Video Teleconference Technician
 14000 - information T e c h n o l o g y Occupations                                       18.22
    14041 - Computer O p e r a t o r I                                                     20.39
    14042 - Computer c u r a t o r II                                                      22.73
     14043 - Computer Oper a t o r III                                                     25.25
     14044 - Computer Oper a t o r IV                                                      27.97
     14045 - Computer oper a t o r v                                                       24.47
                                                                      (see 1 )
     14071 - Computer Programmer I
                                                                      (see 1 )
     14072 - Computer Programmer II
                                                                      (see 1 }
     14073 ‘ Computer programmer III
                                                                      (see 1 )
     14074 - Computer Programmer IV
                                                                      (see 1 )
     14101 - Conputar Systems Analyst X
                                                                      (see 1 )
     14102 - Conputer Systems Analyst I I
                                                                      (see 1 )
     14103 - Computer Systems Analyst III                                                  18.22
     14150 -           Peripheral Equipment Operator
                                                                                           25.25
      14160 - Personal Computer Support Technician
  iSOOO - Instructional Occupations                           „ ^
                                                                                           34.20
      15010 * M r e r e w Trfiiinin9 D evices Instructor {Non**Rateoi
                                                                                           41.38
      15020 - Aircrew Trai n i n g D evices instructor (Rated)
                                                                                           49.60
      15030 “ Air Crew Training Devices Instructor (Pilot)
                                                                                           34.20
      ISOSO “ Computer Based T r a i n i n g Specialist / Instructor
                                                                                           30.07
      15060 - Educational Technologist
                                                                                           49.60
      15070 - Flight Instructor (Pilot)
                                                                                           25.73
      15080 - Graphic Artist                                                               26.41
      15090 - Technical Instructor
                                                                                           30.26
      15095 - Technical Instructor/Course Developer
                                                                                           21.33
      15110 - Test Proctor
                                                                                           21.33
      15120 - Tutor
  16000 “ L aundry, Dry-Cleaning, Preesing A n d Related Occupa t i o n s
                                                                                             9.87
      16010   - Assembler                                                                    9.87
      16030   - counter Attendant                                                           12.41
      16040   - D r y Cleaner                                                                9.87
      16070   - Finisher, Platwor)c, Machine                                                 9.87
      16090    - Presser, Han d                                                              9.87
      16110    - Presser, Machine, Drycleaning
                                                                                             9.87
      16130    ■ Presser, Machine, Shirts                                                    9.87
      16160    - Presser, Machine, W e a ring Apparel, Laundry
                                                                                            13.23
      16190   - Sewing Machine O p e r a tor                                                14.04
      16220   - Tailor                                                                      10.81
      16250   - Hasher, Machine
    19000 -   Machine Tool O p e r a t i o n A n d Repair Occupations
                                                                                    GEO-TCC 005870



                                                                                           GEO-State 036955



                                                                                 Ex. 3 to Martin Decl.
                                                                                     Page 131 of 203
    Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 132 of 203



    HSCEDM-15-D-00015
                                                                      Page 4 o f9
I
                                                                           25.86
  19010 - Machine-Tool O p e r a t o r (Tool Room)
                                                                           29.25
  19040 - Tool A n d Die M a ker
21000 - Materials Handling A n d Packing Occupations
                                                                           19.87
   21020 - Forklift O p e r a t o r                                        21.10
   21030 - Material Coordinator                                            21.10
   21040 - Material Expediter                                              15.41
   21050 - Material Handling Laborer                                       14.20
   21071 - Order Filler                                                    19.87
   21080 - Production Line Wo r k e r (Pood Processing)
                                                                           16.13
   21110 - Shipping Packer                                                 18.13
   21130 - Shipping/Receiving Clerk
                                                                           15.39
   21140 - Store W orker I                                                 19.42
   21150 - Stock Clerk                                                     19.87
   21210 - Tools And Parts Attendant                                       19.87
   21410 - Warehouse Specialist
 23000 - Mechanics A n d Mainte nanc e A n d Repair Occupations
                                                                            29.37
    23010 - Aerospace structural Welder
                                                                            28.50
    23021 - Aircraft Mechanic i                                             29.37
    23022 - Aircraft Mechanic li
                                                                            30.25
    23023 - Aircraft Mechanic III
                                                                            22.11
    23040 - Aircraft Mechanic Helper
                                                                            27.52
    23050 - Aircraft, Painter                                               24.97
    23060 - Aircraft Servicer
                                                                            26.38
    23080 - Aircraft Worker                                                 24.65
    23110 - Appliance Mechanic
                                                                            14.81
    23120 - Bicycle Repairer                                                31.68
    23125 - Cable Splicer
                                                                            27.65
    23130 - Carpenter, Maintenance
                                                                            24.79
    23140 - carpet Layer                                                    28.34
    23160 - Electrician, Maintenance
                                                                            28.33
     23181 - Electronics Tech nicia n Maintenance l
                                                                            29.58
     23182 - Electronics Tech nicia n Maintenance II
                                                                            30.61
     23183 - Electronics Tec hnici an Maintenance 111
                                                                            23.47
     23260 - Fabric Worker                                                  26.78
     23290 - Fire A lar m Syste m Mechanic
                                                                             22.12
     23310 - Fire Extinguisher Repairer
                                                                             26.36
     23311 - Fuel Distribution Sys tem Mechanic
                                                                             24.00
     23312 - Fuel Distribution System Operator
                                                                             24.
     23370 - General Maintenance Worker
                                                                             28.50
     23380 - Ground Support Equipment Mechanic
                                                                             24.97
     23381 - Ground Support Equipment Servicer
                                                                             26.38
     23382 - Ground Support Equipment Worker
                                                                             22.12
     23391 - Gunsmith I                                                      24.79
     23392 - Gunsmith II                                                     26.78
     23393 - Gunsmith III                                                    27.43
     23410 - Heating, V entilation And Air-Conditioning
     Mechanic                                         ,                      28.31
     23411 - Heating, Vent ilat ion And Air Contditioning
     Mechanic (Research Facility)
                                                                             27.81
     23430 - Heavy Equipment Mechanic
                                                                             30.74
     23440 - Heavy Equipment Operator
                                                                             29.28
     23460 - Instrument Mechanic                                             25.88
     23465 - Laboratory/Shelter Mechanic
                                                                             14.21
     23470 - Lat>orer                                                        25.61
     23510 - Locksmith                                                       27.15
     23530 - Machinery Maintenance Mechanic
                                                                             24.25
     23550 - Machinist, Maintenance
                                                                             16.29
     23580 - Maintenance Trades Helper
                                                                             29.28
     23591 - Metrology Technician I                                          30.22
      23592 - Metrology Tec hnician II
                                                                             31.11
      23593 - Metrology Technician III
                                                                             27.73
      23640 - Millvnright                                                    25.88
      23710 - Office Appliance Repairer
                                                                             25.88
      23760 - Painter, Maintenance                                           29.77
      23790 - Pipefitter, Maintenance
                                                                     GEO-TCC 005871



                                                                            GEO-State 036956



                                                                  Ex. 3 to Martin Decl.
                                                                      Page 132 of 203
   Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 133 of 203



HSCEDM-15-D-00015                                                                         Pages of9
                                                                                               27.42
   23810 - Plumber, M a i ntenance                                                             26.78
   23820 - Pneudraulic S ystems Mechanic                                                       26.78
   23850   -   Rigger                                                                          24.79
   23870   -   Scale Mechanic                                                                  29.27
   23890   -   Sheet-Metal Worker, Maintenance                                                 23.95
   23910   -   Small Engine Mechanic                                                           27.36
   23931   -   Telecommunications Mechanic I                                                   28.25
   23932   -   Telecommunications Mechanic II                                                  24.51
   23950   -   Telephone Ztineman                                                               26.32
   23960   •   Welder, Combination, Maintenance                                                 32.28
   23965 ■ Well Driller                                                                         26.78
   23970 - WoodcraEt W orker                                                                    22.12
   23980 - Woodworker
 24000 - Personal Meeds Occupations                                                             12.29
   24570 - Child Care Attendant                                                                 15.32
   24580 - C hild Care C enter Clerk                                                            10.74
   24610 - Chore Aide                                                                           14.74
   24620 - Family Readiness A n d Support Services
   Coordinator                                                                                  18.02
   24S30 - Homemaker
 25000 - P l a n ^ A n d S y s t e m O p e r a t i o n s Occupations                            26.38
    25010 - Boiler T ender                                                                      28.22
    25040 - Sewage Plant O p e r a t o r                                                        26.38
    25070 - Stationary Engineer                                                                 20.48
    25190 - Ventilation Equipment T e n d e r                                                   28.22
    25210 - Water Treatment Plant operator
  27000 - Protective Service Occupations                                                         22.98
    27004 - Alarm rtonitor                                                                       13.73
     27007 - Baggage Inspector                                                                   23.46
     27008 - Corrections Off i c e r                                                             29.42
     27010 - Court Security O f f i c e r                                                        15.36
     27030 - Detection D o g H a n d l e r                                                       23.51
     27040 - Detention of f i c e r                                                              31.09
     27070 - Firefighter                                                                         13.73
     27101 - O u ar d 1                                                                          22.54
     27102 - O uard II                                                                           33.70
     27131 - Police Officer I                                                                     37.44
     27132 - Police Officer II
   28000 - Recreation O c c upations                                                             12.43
      28041 - Carnival Equipment Operator                                                        13.23
      28042 - Carnival Equipment Repairer                                                        10.02
      28043 “ Carnival Bqupment W o r ker                                                         14.84
      28210 - Gate Attendant/Oate T e n d e r                                                     12.47
      28310 - Lifeguard                                                                           16.01
      28350 - Park Attendant {Aide}                                                               11.98
      2BS10 - Recreation A i d e / H e a l th Facility Attendant                                  18.46
      28515 - Recreation Specialist                                                               12.53
      28630 • Sports Official                                                                     15.27
      28690 - Swimming Pool O p e r a t o r                     .
   29000 - Stevedoring/Longshoremen Occupational Services                                         29.78
     29010     - Blocker A n d B racer                                                            29.78
     29020     - Hatch Tender                                                                     29.78
     29030     - Line Handler                                                                     28.19
     29041     - stevedore I                                                                      31.09
     29042     - stevedore II
   30000 -     Technical Occupations                                                              38.17
     30010     - Air Traffic Control Specialist, center (H             )    (see 2 )
                                                                            (see 2 )              26.32
     30011     - A i r Traffic c ontrol Specialist, S t ^ i o n ( H F O )                         28.99
     30012     - A ir Traffic Control specialist. Terminal (HFO)            (see 2)
                                                                                                  22.27
      30021    -   Archeological T e c h n i c i a n I                                            24.91
      30022    -   Archeological T e c h n i c i a n II                                           30.86
      30023    -   Archeological T e c h n i c i a n III                                          30.86
      30030    -   Cartographic T e c h n i c i an                                                28.02
      30040    -   Civil Engineering T e ch nician                                                22.27
      30061    -   Drafter/CAD O p e r a t o r 1
                                                                                          GEO-TCC 005872



                                                                                                 GEO-State 036957



                                                                                       Ex. 3 to Martin Decl.
                                                                                           Page 133 of 203
    Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 134 of 203



                                                                               Page 6 o f9
HSCEDM-15-D-00015
•                                                                                   24.91
    30062 - Drafter/CAD O p e r a t o r II                                          27.78
    30063 - Drafter/CAD Oper a to r III                                             34.17
    30064 - Drafter/CAD Oper a t o r IV                                             20.07
    30061 - Engineering T e c hnician I                                             22.53
    30082 - Engineering T e c h ni c i a n II                                       25.20
    30063 - Engineering Te c h n ic i a n III                                       31.22
    30084 * Engineering T e c h n i c ia n IV                                       38.19
    30085 - Engineering T e c h n i c i an V                                        46.21
     30086 - Engineering Tec h n i c ia n VI                                         28.91
     30090 - Environmental T e c h ni c i a n                                        25.04
     30210 - liaboratory T e c hnician                                               30.86
     30240 - Mathematical T e c h n i c ia n                                         22.87
     30361 - Paralegal/Legal Aasiatant 1                                             28.34
     30362 - Paralegal/Legal Aasiatant ll                                            32.99
     30363 - Paralegal/Legal Assistant III                                           35.62
     30364 - Paralegal/Legal Assistant IV                                            30.86
     30390 - Photo-Optica T e c h n i ci a n                                         26.15
      30461 - Technical W riter I                                                    31.99
      30462 - Technical W r i t e r ll                                               38.71
      30463 - Technical W r it e r III         ^           .                         24.26
      30491 - Unexploded Ordnance (UXO) Technician                                    29.35
      30492 - Unexplcdad Ordn an c e (UXO) Technician      ll                         35.18
      30493 - Unexploded Ordnance (UXO) Technician         III                        24.26
      30494 - Unexploded (0X0) S af e ty Escort                                       24.26
      30495 - Unexploded (UXO) S w e e p Peraonnel                                    23.99
                                                                 (see 2 )
      30620 - Weather Observer, C o m b ined Upper A i r   Or
      Surface Prograiaa                                       .                      27.77
      30621 - Weather Observer, Senior
    31000 - Transportat ion/Mobile Equipment Operation Occupations
                                                                                     15.18
      31020       Bus Aide                                                           19.68
      31030       Bus Driver                                                         17.32
      31043       Driver Courier                                                     11.13
      31260       Par)cing a n d Lot Attendant                                       18.43
      31290       Shuttle BUS Driver                                                 13.29
      31310       Taxi Driver                                                        18.43
      31361       TrucJcdriver, Light                                                21.42
      31362       Truckdriver, M e d i u m                                           22.63
      31363        Truc)cdrivar, H e a vy                                            22.63
      31364        Truckdriver, Tractor-Trailer
    99000 -     Miscellaneous Oc c upations                                           12.33
       99030    - Cashier                                                             10.88
       99050    - Desk Clerk                                                          26.13
       99095    - Bmbalmer                                                            12.24
       99251    - Laboratory Animal Caretaker I                                       13.02
       99252    - Laboratory Animal Caretaker II                                      28.38
       99310    - Mortician                                                           20.11
       99410    - Pest Controller                                                     13.73
       99510    - Photofinishing W o r k e r                                          21.32
       99710     - Recycling Laborer                                                  24.48
       99711     - Recycling Specialist                                               19.73
       99730     - Refuse Collector                                                   13.82
       99810     - Sales Clerk                                                        IS.61
       99820     - School Crossing G u ard                                            28.70
       99830     - Survey Party Chief                                                 16.46
       99831     - Surveying Aide                                                     22.56
        99832    - Surveying Te c h nician                                            15.97
        99840    - Vending Machine Attendant                                          19.80
        99841    - Vending Machine Repairer                                           17.44
        99842    - vending Machine Repa i rer Helper




                                                                               GEO-TCC 005873



                                                                                      GEO-State 036958



                                                                            Ex. 3 to Martin Decl.
                                                                                Page 134 of 203
   Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 135 of 203



HSCEDM-15-D-00015                                                                                        Page 7 of 9
ALL OCCUPATIONS LISTED A B O V E RECEIVE THE FOLLOWING BENEFITS t

HEALTH & WELFARES $4.02 p e r hour o r $160.80 p e r week o r $696.79 per month

 VACATIONS 2 weeks pa i d va c a t i o n after 1 year of service wi t h a contractor or
 succeBBor; 3 weeks after S years, and 4 weeks after 15 years.             Length of service
 includes the whole span of continuous service wi t h the present contractor or
 successor, wherever employed, and with the predecessor contractors in the
 performance of similar w o r k at the same Federal facility.          (Reg. 29 CFR 4.173)

 HOLIDAYSI A minimum of ten p a i d holidays per year, M e w Year's Day, Martin I*«ther
 King Jr'S Birthday, Washington's Birthday, Memorial Day. Independence Day, Labor
 Day, Columbus Day, V e t e r a n s ’ Day, Thanksgiving Day, and Christmas Da/*
 contractor may substitute for any of the named holidays another day o f f w i t h pay in
 accordance with a p l a n c o m m u nicated to the employees involved.)  (See 29 C F R 4174)




 THE OCCUPATIONS WHICH HA V E N U MBERED FOOTNOTES IN PARENTHESES RECEIVE THE FOLLOWINGs

 1) COMPUTER EMPLOYEESs         U n d e r the SCA at section 8 (b), this wage determination does
 not aoDlv to any employee w h o individually qualifies as a bo n a fide executive,
                  or profeoBional                          .. defined In 29 C.F.R. Pert 541. « c . u e e
 J Z t computer System Analysts and computer programmers w h o a r e c ^ p e n s a c e d a t a r a t e
 not less than $27.63 (or o n a salary or fee basis at a rate not less than $455 p
 week) an hour would likely q u a lify as exempt computer professionals, (29                                   541*
 400) wage rates may not be listed o n this wage determination for all occupations
 within those job f L i l i e s .     In a d d i t i o n . beoause this wa g e d e t e ^ n a t i o n ^ m ^ ^ ^
 list a wage rate for some o r all occupations within t hose job families it tne s u ^ e y
 daJa indicates that the p r e vailing wage rate for the o c c u p a t i o n equals o r exceeds
 S27 63 per hour conformances m a y b e necessary for c e r tain nonexempt empl.oyees. ^For
 exaniDleP if an individual employee is nonexempt but n e v e r theless performs duties
  within the scope of one of the Computer Systems Analyst o r C ^ u t e r P r ^ r a m m e r
  occupations for which this wage determination does not ® P e°J;J)' ® 2 n c ? w i t h the                        '
  p-Kon ►hA waae rate for that employee roust be conformed in accordance with the
                          S S L i M d in th. confor«.n=. n o « inclndnd o n thi«
  determination.

  aHriirionallv     because lob titles v a r y widely a n d change q u i c k l y in the computer

  pnrS;ni?\xt^Jnor SLelor'Jhe'lLm^^
  con.iil                       “    d o l e m i n e h.rd,«r., ooftware o r s , . t . o funorion . 1

  spacifica^ons)            navelopaiant, docunentation, analyais,                creation,       ceating or
                   of coagnitar ayataea o r prograaa, including protocypaa,                       baaed on and

  " “ m     ^ T . : i g n , l S S : a n : a t S n ! P « “ ie
                                                           4!   « l i t i o n o r modification of conput.r

  P t 0S^ r A r : i : S r n a S r : “ “ a 0 S r r ^ J ^ t K     u ^ ^    t h . p a r f o n » n c a of a h i c h
   requires the same level of skills.               (29 C.F.R. 541.400).

  2 ) AIR TRAFFIC CONTROLLERS A N D WEATHER OBSERVERS - N I G H T PAY & SUNDAY P ^ ^ i l f y o u
  2 ork at n i g h r L part of a regular tour of duty, you will ea r n a night differential
  and r L e i v l an additional 1 0 % of basic p a y for any hours wo r k e d between 6 p m and 6 am.
    I t J o S « e a” full-time employed (40 hours a week)               and Sunday is part of your
   reoularlv scheduled workweek, you are pa i d at your                 rate of b a sic p a y plus a Sunday
   oremium of 25% of y o u r basic rate for e a c h hour of             S u n d a y w o r k which i s n o t overtime
   a e ! T c c a s l o n a l wJrk o n S u n d a y outside the normal    tour of d u t y is considered
   overtime w o r k ) .


   uayaRnoiis PAY DIFFERENTIAL*. A n 8 percent differential is applicable to e m p l o y e s
   JSJJSS     “ I                repreaMita a high dagraa o f h a n a r d whan




                                                                                                                  GEO-State 036959


                                                                                                  Ex. 3 to Martin Decl.
                                                                                                      Page 135 of 203
   Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 136 of 203


                                                                                                          Page 8 o f9
HSCEDM-15-D-00015
in close proximity t o ordinance,                                                                    ofh aen 8 itive
includes work such as                      c o m p o a i t i S s such I s l e a d azide, black powder
ordance, explosives, and p y rot ech n i c                      involving propellants o r explosives,
am)                                    “ Novation, a e m l i t i o n . a n d .aintenanc. o p a t a c i o n a

                                             v a ; l - ^ J - f a t T a n T a r 1* 1-    M1                ‘
 involving regrading and clean ing of artillery r                      g

 a a p a r e n t d l £t.r«.tl.l J*                                                                            T
 represents a low degree of              ,^^®" ” Co) explosives a n d incendiary materials
 ordance. (or employees p o s s i b l y adjacent to) expi o s i v      £ace| o r a r R ) 8 of che
 which involves potential iniu ^y ®u c h .rr.tation 0 f the skin, m i n o r burns a n d the
 employee engaged in the                                S 5 a c e i r w ort a^^ ^ o r equipment b e ing used,
 like; minimal damage t o ‘■"wediate o r                    1         and h a u l i n g of o r danoe. explosive, and
 All operations i n v o l v i n g . u n l o a d i n g . s t    9^. armg amraun?tion.            These differentials



                                                                                                by t t e a 9 “ ,cy

  •• UNIFORM ALLOWANCE •*

  If employeea ar. ra.p,irad to w a a r                                                                              or
  (either b y the tern. o£                                      "huAuor^^an^^^                          l»y        „



  S i S S S a S : ”   r     o    S   :   ~   1    L ^ h o r-Il^ s r e p ^ ^ y ^ n t    .n r=cord.nce W ith the
  following standards as compliance.


  The contractor o r » " » ' r r“ t? ^ h iS t r^ S t rS l l ^ ^ . ^ ‘ ^ J ^ ' o r l S e ^ c t e . l
  adequate n umber of uniforms wit o                   uniform c l e a n i n g a n d maintenance ie made

  r r:ipSSi;siJrof                                             fc is rs jg -rn ,
                                     jh^ £S % : r ^ e t ^ S ™ tfm^;V«.Tor:Sh c u ^ i i n q
                             ^                        par                                                              ^
   those inetancea where the u n i f o ^ -od'dried w i t h o c h e r p e r s o n a l garments, a n d do
   materials, m a y be routinely w as h e d an                eleanino         d a i l y washing, o r commercial
   not require any special treatment s u c h as dry cleaning^^ d a i i y w ^                       g.      the termB
   laundering in order to meet t h e c l e a n l l n e s s o r ap p e a r a n c e s t a n o ^ n a ture < y the work)

   ?L2%H“                 t°eSf“ 5;tbU?:yr.“ J^                                 ior » , i f o r » m a i ntenance   costs.




   http://wdol.gov/.

   (tEQUSST FOR RUTHORlZRTIOP O F A D D I T I O N M , CLRSSIFICRTtOn A » D W M E                RATE (Standard F o r m
   1444    (SF 1444)}

   Conformance process:


          s s '^ S    i 'n 'r ^ h ^ r u ^ r b r s ^ ^ M                     ^

    Strr^rna'^t.t:                                   *£;co„trS ^
    relationship (i.e.. a p p r o p r i a t e l e v e l o f e k i l l c ompar w a   determination.           Such
    classifications and the classifications li                             he     9              furnished the
    conformed classes of empl oyees                1 0 be                              alx be initiated b y
    fringe benefits as are d e t e r m i n e d - S u c h                  ^ P              u n l i s t e d class(es)
    the contractor prior to the performance of contract w o r x o y u                                   g e o .t c c 005875




                                                                                                                       GEO-State 036960



                                                                                                      Ex. 3 to Martin Decl.
                                                                                                          Page 136 of 203
     Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 137 of 203



  HSCEDM-15-D-00015                                                                               Pag® 9 o f 9

of employees.  The conformed classification, wage rate.                                           iSivijf1
be retroactive to the commencement date of the contract.                    {See Section 4 . 6    (C)(vi>)
When multiple wage d eterminations are included in *                                to b e
should be prepared for e a c h w a g e determination to w h i c h a c l ass (es) is to oe
conformed.

The process for preparing a conformance request is a s follows,

1)    When preparing the bid,       the contractor identifies the ne e d for a conformed
occupation (a) and computes a p r o p o s e d rate(s).




                            r   K       tSSHo   a .,;   .,t.r   .»= h   unlisted c l . «.(».     of «spl=y.«i
performs any contract work.



 Si s
                                                                                                 0£

 „    U i t m   ,0   deye o t receipt                                                                 ~   ”
 “ S S J S r S e' SSn SS SSn S S « n s r i h . t ,ddlti««l tine will b. required t. procee.
 the request.
 S, The contrectinq of f i c e r tr e n enite the Heqe end H o u r d e e i . i o n to the contrector.

 6) The contractor informs the affected employees.

  Inforuetion required h y the H e q uletioe. m e t be eubtatted o n H F 1... o r b o n d peper.


 Hhen preparing a c o n f o r » n o e ' ^ “ C ^ ':S°,j 3 t” S ^ S e jobCdetlnltlSn« to ineura
 Occupetione- <the Dit.ototy) e h o u l d M ueed^to c ^ a t e ^ ]        i l r M a y j1 M « j i„ the

  SUSSrtsrnsn-essfs/trrnot '^.^^..ritioj - - . s S o r 1" th,t
  classifications listed in t he wage determination.




                                                                                                  GEO-TCC 005876



                                                                                                              GEO-State 036961



                                                                                           Ex. 3 to Martin Decl.
                                                                                               Page 137 of 203
  Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 138 of 203


  HSCEOM-15-D-00015
                                                                                                 Page 1 o f9
' HD OS-2439   (Rev. -15) was first po s t e d o n wviw.wdol.gov o n   o s/0 5 /2 0 1 4

 REGISTER O P WAGE DETERMINATIONS U ND ER                U.S. D EP A R T M E N T O F LABOR
        THE SERVICE C O NTR ACT A C T              EMPLOYMENT ST AND AR DS ADMINISTRATION
 By direction of the S e c r e t a r y of Labor           W A G E A N D H O U R DIVISION
                                                          W A S HIN GT ON D.C.      20210




                                                  Wage De termination No.t 2005-2439
 Diane C. Koplawaki          D i v i s i o n of              Revisi on NO.t 15
 Director               Wage Determinations             Date O f Revision: 07/25/2014

 State: Oregon

 Area: Oregon Counties of Benton, Coos, Crook, Curry, Deschutes, Douglas,
 Jackson, Jefferson, Josephine. Klamath, Lake, Lane, Lincoln, Linn

            **Fringe Benefits Re q u i r e d F ollow the Occupa tio na l Listing**
 OCCUPATION COD E - T I T L E                                       FOOTNOTE                           RATE
 01000 - Administrative Support A n d Clerical Occupations
   01011 -Accounting C l er k I                                                                       12.45
   01012 - Accounting C l erk II                                                                      13.97
   01013 - Accounting C l er k III                                                                    15.63
   01020 - Administrative A ss ist ant                                                                19.08
   01040 - Court Reporter                                                                             15.69
   01051 - Data Entry O p e r a t o r I                                                               12.11
   01052 - Data Entry O p e r a t o r II                                                              13.29
   01060 - Dispatcher, M o t o r Ve hicl e                                                            18.24
   01070 - Document Prepa rat io n C l er k                                                           12.36
   01090 - Duplicating M a c h i n e Operator                                                         12.36
   01111 - General C l e r k I                                                                        11.84
   01112 - General C l e r k xi                                                                       12.92
   01113 - General C l e r k III                                                                      14.50
   01120 - Housing Referral As sistant                                                                17.50
   01141 • Messenger Courier                                                                          12.76
   01191 - Order Clerk I                                                                              13.88
   01192 - O rder Clerk II                                                                            15.14
   01261 - Personnel Assis ta nt (Employment) I                                                       14.55
   01262 - Personnel Assistant (Employment) II                                                        15.93
   01263 - Personnel Assist an t (Employment) ill                                                     17.76
   01270 - Production Control C lerk                                                                  18.40
   01280 - Receptionist                                                                               12.12
   01290 - Rental Clerk                                                                               12.87
   01300 - Scheduler, M aintenance                                                                    14.03
   01311 - secretary l                                                                                14.03
   01312 - Secretary XI                                                                               15.69
   01313 - Secretary III                                                                              17.50
   01320 - Service O r d e r Disp at cher                                                             16.24
   01410 - Supply Technician                                                                          19.08
   01420 - Survey Worker                                                                              14.05
   01531 - Travel Clerk i                                                                             13.58
   01532 - Travel Clerk ll                                                                            14.74
   01533 - Travel Clerk III                                                                           15.86
   01611 - Word Processor I                                                                           12.90
   01612 - Word Processor II                                                                          14.48
   01613 - Word Processor III                                                                         16.19
 05000 - Automotive Service Occupations
   0S0O5 - Automobile Bod y Repairer, Fiberglass                                                      23.79
   OSOlO - Automotive       Elec tri ci an                                                            1 7 .3 5
   05040 - Automotive G lass ins ta lle r                                                             16.16
   05070 - Automotive Wo rk er                                                                        16.54
   05110 - Mobile Equipment S er vi ce r                                                              14.57
   05130 - Motor Equipment M e tal Mechanic                                                           18.14
   05160 - Motor Equipment M etal W or ker                                                            16.54
                                                                                             GEO-TCC 005877



                                                                                                    GEO-State 036962


                                                                                          Ex. 3 to Martin Decl.
                                                                                              Page 138 of 203
     Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 139 of 203


                                                                         Page 2 o f9
HSCEDM-1 5-D-00015
                                                                              18.14
           -   Motor   Vehicle   Me c h a n i c                               13.73
     0S190                                                                    15.72
           -   Motor   vehicle   M ec han ic Helper
     0S220                                                                    16.54
           -   Motor   Vehicle   U p h ols tery worker
     052S0                                                                    18.65
     05280 -   Motor   Vehicle   Wrecker
                                                                              16.54
      05310 - painter, Automotive                                              12.48
                - Radiator Re pai r Specialist
      05340                                                                    18.14
      05370 - Tire Repairer                         .
                - Transmission Repair Specialist
      05400                                                                    12.89
                Food Preparation A n d Service Occupations
   07000 -                                                                     11.30
      07010 > Baker
                                                                               12.78
       07041 - Cook I
                                                                                9.03
       07042 - cook XX
                                                                                9.63
       07070 - Dishwasher
                                                                               15.32
       07130 - Pood Service Wo rke r
                                                                                 9.80
       07210 - Meat Cutter
       07260                                              Occupati™.
                                                                                15.14
    09000 >
                 -  Electrostatic     S p r a y Painter                         11.65
        09010
        09040 - p u m i t u r e Handler                                         15.14
        09080 - Furniture Reflnlsher                                            12.25
        09090 - Furniture Refinioher Helper                                     13.73
        09110 - Furniture Repairer, M inor                                      15.14
        09130
                 ^ n e r a i 8Services A n d Support Occupations                10.58
     11000 -
        11030 - Cleaner, Vehicles                                               11.27
         11060 - Elevator Operator                                              15.72
         11090 - Gardener                                                       11.27
         11122 - Housekeeping Aid e                                             11.27
         11150 - Janitor                                                        13.06
         11210 - Laborer, Grounds Maintenance                                     9.64
         11240 • Maid or Houseman                                               12.52
         11260 - Pruner                                                          14.99
         11270 - Tractor O p era to r                                            13.06
          11330 - Trail Maintenance Worker                                       12.27
          11360 - Window Cleaner
      12000 - Health Occupations                                                 18.48
          12010 - Ambulance Driver                                               17.13
          12011 - Breath Alcohol Tec hn ician                                    23.51
                   - Certified Occupational Therapist Assistant                  23.51
          12012
          1201S - Certified Physical Therapist Assistant                         17.52
          12020 . Dental Assistant                                               36.40
           12025 - Dental Hygienist                                              28.16
           12030 - b k G Technician                     . ,  . ^                 28.16
                   - Blectroneurodiagnostic Technologist                         18.48
           12035
           12040 . Emergency Medical Technician                                   15.32
           12071 - Licensed Practical N u rse I                                   17.13
           12072 - Licensed Practical Nurse ix                                    19.11
           12073 - Licensed Practical Nurse Iix                                   15.37
           12100 - Medical Assistant                                              16.86
           12130 - Medical L aboratory Technician                                 14.08
           12160 - Medical Re cord C l erk                                        15.75
            12190 - Medical Record Te ch nician                                   16.84
            12195 - Medical Transcriptioniat                                      37.66
            12210 « Nuclear Medici ne Technologist                                  9.88
            12221 - Nursing Assistant 1                                           11.11
            12222 . Nursing Assistant XX                                          12.12
            12223 - Nursing Assistant XXI                                         13.60
            12224 - Nursing Assistant X V                                         15.26
            12235 - Optical Dispenser                                             15.32
             12236 - Optical Technician                                           16.80
             12250 - Pharmacy Te chnician                                         13.60
             12260 - phlebotomist                                                 28.82
             12305 - Radiologic Technologist                                      22.98
             12311 . Registered Nurse x                                           28.11
             12312 - Registered Nu rse H                                  GEO-TCC 005878



                                                                                 GEO-State 036963



                                                                       Ex. 3 to Martin Decl.
                                                                           Page 139 of 203
    Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 140 of 203



HSCEDM-15-D-00015                                                                               Page 3 of9
                                                                                                     28.11
    12313    - Registered Nurse I I » Specialist
                                                                                                     34.01
    12314    * Registered Nurse III                                                                  34.01
    12315    - Registered N u rse lli» Anesthetist
                                                                                                     40.76
    12316    - Registered Nurse IV                                                                   21.23
    12317    - Scheduler (Drug a n d Alcohol Testing)
  13000 -    Information A n d A r t s Occupations                                                   19.45
    13011    - Exhibits S p e c ialist 1                                                             24.11
    13012    - Exhibits S p e c ialist II                                                            29.49
    13013    - Exhibits S p e cialist III                                                            19.45
    13041    • Illustrator 1                                                                         24.11
    13042     - Illustrator II                                                                       29.49
     13043    * Illustrator III                                                                      26.69
     13047    - Librarian                                                                            14.56
     13050    - Library Aid e /C l e r k                                                             24.11
     13054    ■ Library I n f ormation Te c h n o l o g y Systems
     Administrator                                                                                   16.92
     13058 - Library T e c h n i c i a n                                                             17.39
     13061 - Media Specialist I                                                                      19.45
     13062 - Media Specialist II                                                                     21.70
     13063 - Media specialist ill                                                                    16.33
     13071 - Photographer I                                                                          18.27
     13072 - Photographer II                                                                         22.63
     13073 - Photographer III                                                                        27.04
     13074 - Photographer IV                                                                         32.74
      13075 - Photographer V                                                                         15.87
      13110 - V i deo T e l e c onference Technician
   14000 - Information Tec h n o l o g y Occupations                                                  15.85
      14041 - Computer O p e r a t o r 1                                                              17.17
      14042 - Computer O p e r a t o r II                                                             19.10
      14043 - computer O p e r a t o r ill                                                            21.21
      14044 - Computer O p e r a t o r IV                                                             23.56
      14045 - Computer O p e r a t o r v                                                              19.56
      14071 - Computer Programmer 1                                                                   24.77
       14072 - Computer P r o g rammer II
                                                                             (see     1}
       14073 * Computer Programmer III
                                                                             (see     1)
       14074 - Computer P r o grammer IV
                                                                             (see     1)
       14101 - Computer Systems A nalyst I
                                                                             (see     1)
       14102 - Computer Systems Analyst II
                                                                             (see     1)
       14103 - Computer Systems Analyst III                                                            15.85
       14150 - Peripheral Eq u i pment Operator                                                        25.15
       14160 - Personal C o m p u t e r Support Technician
    15000 - Instructional O c c upations                                                               27.87
       15010 - Aircrew T r ai n i n g Devices Instructor ( ^ n - R a t e d >                           31.49
       15020 - Aircrew T r a i n i n g D evices Instructor t ^ ^ e d )                                 37.75
        15030 - Air Crew T r a i n i n g D evices Instructor (Pilot)                                   27.87
        15050 - Computer B a s e d T r a i n i n g Specialist / Instructor                             32.39
      15060    -   Educational Technologist                                                            37.75
      15070    -   Plight Instructor (Pilot)                                                           22.64
      15080    -   Graphic Artist                                                                      18.54
      15090    -   Technical Instructor                                                                24.26
      15095    -   Technical instructor/Course Developer                                               15.60
      15110 - Test Proctor                                                                              15.60

    160002 - L a u n d ^ . Dry-Cleaning,     Pressing A n d Related O c c u p a t i o n s                9.78
       16010    - Assembler                                                                              9.78
       16030    - Counter Attendant                                                                     12.53
       16040    - Dry Cleaner                                                                            9.78
       16070    - Finisher, Platwor)c, Machine                                                           9.78
       16090     - Presser, Han d                                                                        9.78
       16110     - Presser, Machine, Drycleaning                                                         9.78
       16130     * Presser, Machine, Shirts                                                              9.78
       16160     - Presser, Machine, We a r in g Apparel, Laundry                                       13.46
       16190    - Sewing Machine O p e r a to r                                                         14.40
       16220    - Tailor                                                                                10.60
       16250     - Hasher, Machine                                                             GEO-TCC 005879



                                                                                                      GEO-State 036964



                                                                                            Ex. 3 to Martin Decl.
                                                                                                Page 140 of 203
       Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 141 of 203


                                                                                 Page 4 of9
H S C E D M-15-D-00015
                                                                                      17.85
 . 19000 - m c h l n s To o l os o t .tloo                   C U P a ti° n 8
     19010 - Machine-Tool O p er a t o r      (Tool Room)                             22.91

      19040                    H a i d i ? S eJ n d packing Occupations                15.04
    21000
              -   Forklift       Operator                                              18.40
      21020
                                                                                       18.40
      21030 - Material Coordinator
                                                                                       12.69
      21040 - Material Eiq?editer
                                                                                       12.26
      21050 - Material Hand l in g Laborer
                                                                                       15.04
      21071
               I P r ^ u c t i o n * L i n e W o r k e r (Food Proceaeing)             13.44
       21080
                                                                                        13.44
       21110 - Shipping Packer
                - Shipping/Receiving C l erk                                            12.60
       21130
                                                                                        16.34
       21140 _ store W o r k e r I
       21150 - stock Clerk                                                              15.04
       21210 - Tools A n d Parts Attendant                                              15.04
       21410
        OQo - M e S S c r L ? M a i n t e n a n c e And Repair Occupations              22.90
     23000
        23010 - Aerospace structural Welder                                             21.81
        23021 - Aircraft Mech a ni c I                                                  22.90
        23022 - Aircraft Mecha n i c II                                                 24.05
        23023 - Aircraft Mechanic III                                                   15.62
        23040 - Aircraft Mechanic Helper                                                19.91
        23050      Aircraft, Painter                                                    18.91
        23060 - Aircraft Servicer                                                       19.54
         23080 • Aircraft Worker                                                         16.90
         23110 • i^pliance Mechanic                                                      11.43
         23120 - Bicycle Repa i re r                                                     23.14
         23125 ■ Cable Splicer                                                           22.27
         23130 • Carpenter, Maintenance                                                  17.77
         23140 ■ Carpet L a y e r                                                        26.96
         23160      Electrician, Maintenance                                             23.66
         23181      B l e c t r ^ i c s T e c h n i c i a n Maintenance I                25.03
         23182      Electronics T e c h n i c i a n Maintenance II                       26.41
                    Electronics T e c h n i ci an Maintenance III                        18.14
          23183
          23260     Fabric W orker                                                       23.52
          23290     Fire A l a r m Sy s t e m Mechanic                                    17.02
          23310     Fire Extinguisher Repairer                                            21.04
          23311     Fuel Distribution S ystem Mechanic                                    16.66
          23312      Fuel Distribution S ystem Operator                                   16.48
          23370     General M ai ntenance Worker                                          21.81
          23380      Ground Support Equipment Mechanic                                    19.91
          23381 . Ground Support Equipment Servicer                                       19.54
          23382 ■ Ground Support Equipment Worker                                         17.02
         23391    ■   Gunsmith   I                                                        19.26
         23392    '   Gunsmith   II                                                        21.50
         23393    '   Gunsmith   III                                  .                    19.77
         23410    -   Heating,   Vent i l at i o n A n d Air-Conditioning
                                                                                          20.79
          23411 - Heating, Vent i l a t io n A n d Air Contditioning
          Mechanic (Research Facility)                                                    22.86
          23430 - Heavy Equipment Mechanic                                                20.96
          23440 - Heavy Equipment O p e rator                                             21.50
          23460 - Instrument Mecha n i c                                                  20.37
          2346S - Laboratory/Shelter Mechanic                                             11.52
          23470 - Laborer                                                                 20.37
          23510   Locksmith                                                               22.71
           23530  Machinery M a i ntenance Mechanic                                       18.10
          23550    Machinist, Maintenance                                                 12.48
           23580  Maintenance T r a d e s Helper                                          21.50
           23591   Metrology T e c h n i c i a n I                                        22.60
           23592   Metrology T ec h n i c i a n II                                        23.73
           23593   Metrology T e c h n ic i a n III                                       21.50
           23640   Millwright                                                              19.90
           23710   office Appliance Repairer                                               15.28
           23760   Fainter, Maintenance                                           GEO-TCC 005880



                                                                                         GEO-State 036965



                                                                               Ex. 3 to Martin Decl.
                                                                                   Page 141 of 203
 Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 142 of 203



                                                                                    Page 5 of9
HSCEDM-15-D-00015
                                                                                         27.76
 23790      Pipefitter, Main t e n a nc e                                                25.86
 23810      Plutnbar, Maintenance                                                        21.50
 23820      Pneudraulic S yotewe Mechanic                                                21.50
 23850      Rigger                                                                       19.26
  23870     Scale Mechanic                                                               24.88
  23890     Sheet-Metal worker, Maintenance
                                                                                         18.85
  23910    - Small Engine Mech a n i c                                                   26.27
  23931    - Telecommunications Mechanic I                                               27.62
  23932    - Teleconanunications Mechanic ii                                             21.50
  23950    - Telephone Lineman                                                            15.19
  23960    - Welder, Combination, Maintenance                                             19.84
  23965    - Well Driller                                                                 21.50
  23970    - Woodcraft Worker                                                             17.02
  23980    • Woodworker
24000 -    Personal Meeds Occup a t i o ns                                                11.24
   24570   - Child Care Attendant                                                         14.01
   24580   - C h i l d Care C e n t e r Clerk                                             10.18
   24610   - Chore Aide                                                                   13.92
   24620    - Family Readiness A n d Support Services
  Coordinator                                                                              17.24
   24630 - Homemaker
25000 - Plant A n d S ys t e m O p e r a t i o n s Occupations                             23.14
   25010 - Boiler T e n d e r                                                              23.42
   25040 - sewage Plant O p e r a t o r                                                    23.14
   25070 - Stationary Engineer                                                             15.57
   25190 - Ventilation Equipment Tender                                                    23.42
   25210 - Hater Treatment Plant Operator
27000 - Protective Service Occupations                                                     20.59
   27004 - A l a rm Monitor                                                                11.19
    27007 - Baggage inspector                                                              21.67
    27008 - Corrections O f f i c e r                                                      21.67
    27010 - Court Security O f f i c e r                                                   15.86
    27030 - Detection Dog H a n d l er                                                     21.67
    27040 - Detention Off ic e r                                                           22.48
    27070 - Firefighter                                                                    11.19
    27101 - Gu ard I                                                                       15.86
    27102 - G u a r d II                                                                   24.72
    27131 - Police officer I                                                                27.46
    27132 - Police Officer II
 28000 - Recreation o c c upations                                                          13.65
     28041 - Carnival Equipment O p e r a t o r                                             14.51
     28042 - Carnival Equipment Repa ir e r                                                 11.13
     28043 - Carnival Bqupment W orker                                                      14.00
     28210 - Gate Atcendant/Gate T e n d e r                                                11.90
     28310 - Lifeguard                                                                      15.66
     28350 - Park Attendant (Aide)                             ,                            12.21
     28510 - Recreation A i d e / H e a l t h Facility Attendan                             18.87
     28515 - Recreation Specialist                                                          12.47
     28630 - Sports official                                                                18.73
     28690 - swimming Pool op e r a t o r
  29000 - Stevedoring/Longshoremen Occupational Services
      _*.^^ Mi « «       m                                                                  21.11
      29010    Blocker   A n d Br a c e r                                                   21.11
      29020    Hatch   Tender                                                               21.11
      29030    Line Handler                                                                  19.99
      29041    stevedore I                                                                   22.84
      29042    Stevedore II
  30000 - Technical Occu p at i o n s              ^    k            ,flee 2 )               35.77
      30010 - Air T raffic C ontrol specialist. Center (HlTO)         (see )                 24.62
               Air Traffic Co n t r o l Specialist, Station (IffO)    (see 2)
      30011                                                                                  27.16
               A ir Traffic C ontrol Specialist. Terminal (HFO)       (see 2)
      30012                                                                                  16.29
      30021    Archeological T e c h n i c i a n I                                           18.22
      30022    Archeological T e c h n i c i a n II                                          22.57
       jvv«a - Archeological T e c h n i c i a n ill
      30023                                                                                  22.57
       30030 - Cartographic T e c h n i c i a n                                              23.84
       30040 - Civil Engineering Te c h n i c i a n
                                                                                    GEO-TCC 005881



                                                                                           GEO-State 036966



                                                                                 Ex. 3 to Martin Decl.
                                                                                     Page 142 of 203
    Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 143 of 203


                                                                                      Page 6 of9
HSCEDM-1 5-D-00015
                                                                                           16.29
<   30061 * Drafter/CAD O p e r a to r 1                                                   18.22
    30062 - Dra£ter/CAD o pe r a to r II                                                   20.32
    30063 - Drafter/CAD O p e r a t or ill                                                 25.00
    30064 - Drafter/CAD O p e r at o r IV                                                  15.92
    30081 * Engineering T e c hn i c ia n i                                                17.87
    30082 - Engineering T ec h n i c i a n II                                              19,99
    30083 * Engineering T e c h n i c i a n iii                                            24.76
    30084 - Engineering Te c h n i c i a n IV                                               30.29
     30085 “ Engineering T e c hn i c ia n V                                                36.65
     30086 - Engineering T e c h n ic i a n VI                                              22.57
     30090 - Environmental T e c h n i c i a n                                              20.32
     30210 - Laboratory Tec hn i c ia n                                                     22.57
     30240 - Mathematical T e c h n i c ia n                                                19.17
     30361 - Paralegal/Legal Aasiatant 1                                                    23.75
     30362 - Paralegal/Legal Assistant II                                                   29.05
     30363 - Paralegal/Legal Asaistant III                                                  35.16
      30364 - Paralegal/Legal Assistant iv                                                  22.57
      30390 - Photo-Optics T e c hn i c i a n                                                18.44
      30461 - Technical W r it e r I                                                         22.56
      30462 - Technical W r i t er II                                                        27.29
      30463 - Technical W r i t e r III                  ^ i       t                         22.74
      30491 " unexploded Ordnance (UXO) Technician                 I                         27.51
      30492 - unexploded Ordn an c e (UXO) Technician              ll                        32.97
      30493 - unexploded Ordnance (UXO) Technician                 III                       22.74
      30494 - Unexploded (0X0) S a f e t y Escort                                            22.74
      30495 - unexploded (uXO) S w e ep Personnel                                            20.32
      30620 - weather O b s e r v e r , Co m b i n e d Upper Air   Or    (see 2)
      Surface Programs                                           (     2\                    22.57
                        O bs e r v e r t Senior
    31000   - Tranaportation/Mobile Equipment Operation Occup at ion s
                                                                                             12.14
      31020 - Bus Aide                                                                       16.12
      31030 - B u b Driver                                                                   13.13
      31043 - Driver Courier                                                                 10.14
      31260 - Parking and Lot Attendant                                                      14.05
      31290 - shuttle Bus D r i ve r                                                         12.67
      31310 - Taxi Driver                                                                    14.05
      31361 - Truckdriver, Light                                                             16.83
      31362 - Truckdriver, M e d i u m                                                       16.74
      31363 - Truckdriver, H e a v y                                                         16.74
      31364 - Truckdriver, Tracto r -T rai le r
    99000 - Miscellaneous O c c upations                                                     10.25
       99030 - Cashier                                                                       11.24
       990S0 - Desk Clerk                                                                    22.74
       99095 - Embalmer                                                                      11.32
       99251 - Laboratory A nimal C a re tak er l                                             12.11
       99252 - Laboratory A n imal C ar eta ke r II                                           22.74
       99310 - Horl:ician                                                                     19.69
       99410 - Pest Controller                                                                11.95
       99510 - Photoflniahing W o r k e r                                                     14.61
       99710 - Recycling Laborer                                                              17.02
       99711 - Recycling Specialist                                                           15.73
       99730 - Refuse Collector                                                               13.05
       99810 - Sales Clerk                                                                    12.41
        99820 - School Crossing Guard                                                         23.75
        99830 - Survey Party Chief                                                            14.92
        99831 - Surveying Aide                                                                20.31
        99832 - Surveying T e c hnician                                                       17.57
        99840 - vending Machine At t e ndant                                                  21.27
        99841 - Vending Machine Repaire r                                                      17.57
        99842 - vending M achine Re p a i r e r Helper




                                                                                      GEO-TCC 005882



                                                                                             GEO-State 036967



                                                                                   Ex. 3 to Martin Decl.
                                                                                       Page 143 of 203
  Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 144 of 203



                                                                                                    Page 7 of9
        HSCEDM-15-D-00015
ALl. OCCUPATIONS LISTED A B O V E R ECEIVE T H E FOLLOWING BENEFITS:

HEALTH & WELFARE. $4.02 p e r hour or $160.80 per week o r $696.79 p e r month




includes the whole span of continuous service with the present contractor o r
successor, wherever employed, and with tJ ® ^ ^ e ®® 2 ? i t r n t m S ° r« CFR 4 .1 7 3 )
performance of similar wor k at the same Federal facility.         (Reg. 29 c f r s.i

HOLIDAYS: A minimum of ten p a i d holidays p e r year. N e w Year's Day, Martin Luther
Kina Jr's Birthday, W a s hington's Birthday, Memorial Day, Independence Day, Labor
oav 9 Columbus Day Veterans' Day, Thanksgiving Day, a n d Christmas Day.              <A
S r S S ^ ^ y ^ s S r f o r                  o t th,       holiday. .noth.r <.*» f ' / “ h p . y »
accordance with a p l a n c o m mu n i c at e d to the employees involved.)   (See 29 C F R 4174)




THE OCCUPATIONS WHICH HAV E N U MB E R E D FOOTNOTES IN PARENTHESES RECEIVE THE FOLLOWING:

 X)      COMPUTER EMPLOYEES:      U n d e r the SCA at section 8 (b), this w a g e d e t e m i n a t i o n does
 iL t   w l y to « y employee « h o                                                                  s«!   Kceoee
 aHminisbrative or orofessional employee as d efined in 29 c.F.R. part
 m ^ t Computer System Analy s ts a n d Computer Programmers w h o are compensated at aerate
 not lessP than $27.63 (or o n a salary or fee basis at a ^ a t e n o t l e s a t h a n $ 4 S 5 p
 week) a n hour would l i kely q u a l i f y as exempt computer professionals, (29 C.F.R. 541.
 400) wage rates^i^y not b e li s t e d o n this wage d etermination for all occupations
   ,          those Hob families.    In addition, because this w a g e determination m a y not
 U « a S           r«e            o r . 1 1 o o c p a i l o n . w ithin t h o s o J o h t ™ l l t . . it the «;rv.y
 data indicates that the p r e v ai l i ng wage rate for the o c c u p at i o n equals or exceeds
 $27.63 per hour conformances m a y be necessary for c e r ta i n nonexempt                                    For
 examole. if an individual empl o y e e is nonexempt but n e vertheless performs duties
 w i t M n t h e sTOpe of o n e of t h e Computer Systems A nalyst or Compu t e r Programmer
 occupations for which this wag e determination does not s pecify m S C A wage-rate,
  t h e n t h e wage rate for that employee must be confo r m e d i n a c c o r d a n c e with the
  conformance procedures d e s c r i b e d in the conformance n o t e included o n this wage
 determination.

 Additionally, because job titles va ry widely and change qui c k ly in the computer
 industry, job titles are not determinative of the application of the computer
 professional exemption.   Therefore, the exemption a pplies o n l y to computer employees
 who satisfy the compensation requirements and whose p r i m a ^ dut y consists of :_
      (1) The application of systems analysis techniques a n d procedures, Including
 consulting with users, to d e t e rmine hardware, software o r sy s t e m functional

   P  (2) The design, development, documentation, analysis, creation, testing ot
  modification of computer systems O r programs, including prototypes, based o n and
  related to user or system d e s i g n specifications;
      (3 ) The design, documentation, testing, creation o r modification of computer
  programs related to m achine o p e rating systems; o r                 . ., .
      (4) A combination of the aforementioned duties, the performance of w h ich
  requires the same level o f skills.       (29 C.F.R. 541.400).

  2) AI R TRAFFIC CONTROLLERS A N D WEATHER OBSERVERS - N I G H T PAY 6 SUNDAY P^Yi         If you
  work at night as part of a reg u l a r tour of duty, you will ear n a night differential
  and receive an additional 10% of b asic p a y for any h o urs w o rk e d between 6 p m and Sam.
    If you are a full-time em p l o y e d (40 hours a weak) a n d S unday is part of you r
  regularly scheduled workweek, y ou are pai d at your rate of b a si c p ay pl«a a Sunday ^
  premium of 25% of yo u r basic rate for each hour of S u n d a y w o r k which i e u o t overtim
   (i.e. occasional work o n S u n d ay outside the normal tour of d u t y la considered
  overtime w o r k ) .


   HAZARDOUS PAY DIFFERENTIAL: A n 8 percent differential is applicable to employees
                                                                                                   GEO-TCC 005883



                                                                                                           GEO-State 036968



                                                                                               Ex. 3 to Martin Decl.
                                                                                                   Page 144 of 203
    Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 145 of 203



                                                                                                                 Page 8 of9
     HSCEDM-15-D-00015
            . ,            ._. „             -onroaentB a hiqh degree of ha za rd when working wit h or




oa                  ^<=r..plo.ive;                     a n d Incandi.r, material..           A U   operation,
involving regrading a n d c l e a n i n g of artillery ranges.

a    A   oercent differential           is   applicable to employees e m p lo ye d in a position that




en^loyee engag                                     ra * r adincont work area o r equipnient being used.
^ r ; p S « r o i . i ; ^ S v “ 9 !” : : ? » s : n : r                ««. p a u u n p =« » - > • » « ;

                                " t« r t \ h “ e h . ^ ' ^ ~ n J ^ c S T I . J J J ^ e . l 9 ~ ^    b y the a9 « K y       for
ordance! explosives, and incendiary material differential pay.

** u n i f o r m a l l o w a n c e **



    (either n y t n e rerma ot                  furniahinq 8UCh uniforms a n d maint ai ni ng (by



S S I ”HIS HHrHHSSlHH-
    following standards as compliance*




    materials, m a y be routinely w a a n e o 0
                                                    s rirJ:^“ :-ft.fp:»fnetia™j:a,    ..ddoi
                                                     -laanina d a l l v washing, o r commercial
                                                                                                                                 t
    not require any special treat^ n t .B UC I*.*®    aonearance a ta ndarda set b y the teres
    launderln 9 In order to iteet the eleanlln... o r • » « “ •»“ “ “S S nature of the uork,
    : L r “ la                                                  b ’ relebursed ior unlfora. ealntenanc, coete.



    I S ' r ^ l i r c o S t r S ' A r b l i S U ; ^ ^ ^ ^

    u i s r t r J s r i r r e i ^ t ^ ^ ^ b T & i n 1? ^ ” ™
    gov/esa/whd/ o r through the W a g e Determinations On-Line                         (WOOL) Web site a
     http://wdol.gov/.

     REQUEST POK AUTH0R12ATI0N O P ADDITIOHAL CLASSIPICATION A M O W A G E RA TE {Standard Pore
     1444   (SF 1444))

     Conformance P r o c e s s :




     s ^ t f r ^ S n ? ?                           5   :                                                 r   r   “ ;ieted

                                   «     n     i           |t

     5 : ? s r b ^ n : s t t r : . i r r 5 ; ? ^ s „ : S “ llsb
                                                              u :hp: i S tr r : i - r : ^ L .   ibau   b . initir      r




                                                                                                                       GEO-State 036969



                                                                                                         Ex. 3 to Martin Decl.
                                                                                                             Page 145 of 203
 Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 146 of 203



 HscEDM-1s-D-00015                                                                  Page 9 of 9
the contractor prior to th e p erformance of contract w o r k b y such unlisted class (es)
of employees. The co nf ormed classification, w a g e rate, and/or f r i n g e benefits shall
b e retroactive to the commencement date of the contract. {See Section 4.6 (C) (vi))
When multiple vmge determinations are included i n a contract, a separate S P 1444
        be prepared for e a c h wage determination t o w h i c h a class (es) is to be
conformed.

T h e process for preparing a conformance request is a s follows <

1 ) when preparing the bid, the contractor identifies the n e e d for a conformed
occupation(s) and confutes a p r op o s e d rate(s).

2) After contract award, the contractor prepares a wri t t e n report listing in o r der
proposed classification title (s), a Federal g r a d e e q u i v a l e n c y {FOE) for e a c h
proposed classification (s), job descript ion (s ) , a n d r a t i onale for proposed wage
rate(s), including information regarding the agreement o r disagreement o f the
authorized representative o f the employees involved, o r where there is n o authorized
representative, the employees themselves.    This report s hould be submitted to the
contracting officer n o later than 30 days after suc h u n l i s t e d class<es) of employees
performs any contract work.

3) The contracting of fi cer reviews the prop o s e d a ction a n d pronq>tly submits a report
of the action, together w i t h the agency's recommendations a n d pertinent
information including the po s i t i o n of the contractor a n d the employees, t o the Wage
and Ho ur Division, Employment standards Administration, U. 8 , Department of Labor,
for review.    (Sea section 4.6(b) (2) of Regulations 29 c p r Part 4).

4) within 30 days of receipt, the Wage a n d Hou r D i v i s i o n approves, modifies, or
disapproves the action vi a transmittal to the a gency contracting officer, o r
notifies the contracting o f f i c e r that additional time will b e required t o process
the request.

5) The contracting officer transmits the Wage a n d H o u r d e c i s i o n to the contractor.

6 ) The contractor informs the affected e m p l o y e e s .

Information required b y the Regulations must b e s u b m itted o n S F 1444 or b o n d paper.

When preparing a conformance request, the "Service Contract A c t Directory of
Decimations" (the Directory) s h o u l d be use d to compare j o b definitions t o insure
that duties requested are not performed b y a classification a lready listed in the
wage determination.    Remember, it is not the job title, but the required tasks that
determine whether a class is i n c l u d e d in a n established wag e determination.
Conformances m a y not b e us e d t o artificially split, combine, o r subdivide
classifications listed in the wa g e determination.




                                                                                  GEO-TCC 005885



                                                                                         GEO-State 036970


                                                                              Ex. 3 to Martin Decl.
                                                                                  Page 146 of 203
 Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 147 of 203


  HSCEDM-15-D-00016                                                                      Page 1 of9
MD OS-2569 (Rav.-16) w aa first po s t e d on vww.wdol.gov o n Ofl/05/2014
***#************v*******************^»******************1,********************#*******
REGISTER OP HA GS DETERMINATIONS UNDER                  U. 8 . DEPARTMENT O P LABOR
       THE SERVICE CONT R AC T AC T               EMPLOYMENT STANDARDS ADMINISTRATION
By direction of the S ec r etary of Labor                WA G E A N D H O U R DIVISION
                                                         WASHINGTON D.C.         20210




                                                 Wage Determination No.t 2005-2S69
Diane C. Koplewski          D i v i s i o n of             R e vision N o .s 16
Director               Wage Determinations             Date O f R e v i s i o m 07/25/2014


states I Oregon, Washington

Areat Oregon Counties of Baker, Grant, Harney, Malheur, Morrow, Umatilla,
Union, Wallowa, Wheeler
Washington Counties of B e n t o n r Pranklini walla W a l l a f Yakima

              *♦Fringe Benefite R e q ui red Follow the Occupational Listing**
                                                                                               RATE
OCCUPATION COD E - T I T L E                                     FOOTNOTE
01000 - Administrative Support A n d Clerical Occupations
                                                                                              13.61
  01011 - Accounting C l erk I
                                                                                              15.27
  01012 - Accounting Clerk II
                                                                                              1 7 .0 8
  01013 - Accounting C lerk III
                                                                                              22.41
  01020 - Administrative As s i s ta nt
                                                                                              18.59
  01040 - Court Reporter
                                                                                              13.38
  01051 - Data Entry O p e r at o r 1
                                                                                              14.60
  01052 - Data Entry O pe r a t o r II
                                                                                              18.77
  01060 - Dispatcher, M o t o r Ve h icle
                                                                                              12.94
  01070 - Document Preparation C l e r k
                                                                                              12.94
  01090 - Duplicating M a c h i n e Operator
                                                                                              13.10
  01111 - General Clerk I
                                                                                              14.30
  01112 • General Cl erk ll
                                                                                              16.05
  01113 - General Clerk III                                                                   20.52
  01120 - Housing Referral Assistant
                                                                                               1 1 .9 5
   01141 - Messenger c ourier
                                                                                               12.44
   01191 - Order Clerk 1
                                                                                               13.57
   0 1 1 9 2 - order clerk ll
                                                                                               17.21
   01261 - Personnel Assistant (Employment) l
                                                                                               19.25
   01262 ' Personnel Assistant (Employment) ii
                                                                                               21.47
   01263 - Personnel Assistant (Employment) 111
                                                                                               26.54
   01270 - Production Control Clerk
                                                                                               12.83
   01280 - Receptionist
                                                                                               15.00
   01290 - Rental Clerk
                                                                                               16.45
   01300 - Scheduler. Maint e n an c e
                                                                                               16.45
   01311 - Secretary I
                                                                                               18.40
   01312 - secretary II
                                                                                               20.52
   01313 - Secretary III
                                                                                               18.84
   01320 - Service o r d er Dispatcher
                                                                                               22.80
    01410 - Supply Technician
                                                                                               17.33
    01420 - Survey Worker
                                                                                               14.84
    01531 - Travel C l erk I
                                                                                                15.95
    01532 - Travel C lerk II
                                                                                                17.09
    01533 - Travel Clerk III
                                                                                                15.07
    01611 - Word Processor I
                                                                                                16.91
    01612 - Word Processor II
                                                                                                18.91
    01613 - Word Processor III
 05000 - Automotive Service Occupations
                                                                                                18.71
    05005 - Automobile Body Repairer, Fiberglass
                                                                                                18.82
    05010 - Automotive Electrician
                                                                                                17.82
    05040 - Automotive Glass Inetaller
                                                                                                17.82
    05070 - Automotive W o r k e r
                                                                                                15.82
    OSllO - Mobile Equipment Servicer
                                                                                                19.80
     05130 - Motor Equipment Me tal Mechanic
                                                                                       GEO-TCC 005886



                                                                                              GEO-State 036971


                                                                                   Ex. 3 to Martin Decl.
                                                                                       Page 147 of 203
       Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 148 of 203


                                                                         Page 2 of9
H S C E D M - 15-D-OOO15
                                                                              17.82
     ’ 0S160 ■ Motor Equipment M e t a l Worker                               19.80
       05190 . Kotor Vehicle M e c h a n i c                                  14.82
       0S220 - Motor Vehicle M e c h a n i c Helper                           16.81
       OS2SO - Motor vehicle U p h o l s t e r y Worker                       17.82
       05280 - Motor Vehicle W r e c k e r                                    18.82
       OS310 - Painter, Automotive                                            17.82
       05340 - Radiator Repair Spe c i a li et            /                   14.44
        05370   - Tire  Repairer                    ^                         19.80
        05400 - Transmiseion R e p a i r specialist
                Food preparation A n d Service occupations                     17.23
     07000 -
        07010 - Baker                                                          13.97
        07041 - Cook 1                                                         15.66
        07042 - Cook XI                                                         9.89
        07070 - Dishwasher                                                     10.88
        07130 - Food service W o r k e r                                       17.51
        07210 - Meat Cutter                                                    12.54
         07260 - Walter/Waitress
                 Furniture M a i ntenance A n d R epair Occupations             20.54
      09000 -
         09010 - Electrostatic S p r a y Painter                                13.45
         09040 - Furniture Ha n d l e r                                         20.54
         09080 - Furniture R e f i n i s h e r                                  16.17
         09090 - Furniture R e f i n i s h e r Helper                           18.34
         09110 - Furniture Repairer, M inor                                     20.54
         09130 - Upholsterer
      llOOO - General services A n d Support Occupations                        11.95
         11030 - Cleaner, Vehicles                                              11.95
          11060 - Elevator Oper a t o r                                         16.89
          11090 - Gardener                                                      13.41
          11122 - Housekeeping Aide                                             16.03
          lllSO - Janitor                                                       12.77
          11210 - Laborer, Gr o u n d s Mainten ance                             9.88
          11240 - Maid or Houseman                                              11.97
          11260 - Pruner                                                        15.28
          11270 - Tractor Operator                                              12.77
          11330 - Trail Maintenance W o r k e r                                 18.02
          11360 - Window Cleaner
       12000 - Health Occupations                                                16.83
           12010 - Ambulance Driver                                              17.22
           12011 - Breath Alcohol T e c h n i c i a n                            23.78
           12012 - Certified O c cupational Therapist Assistant                  24.27
           12015 - Certified Physical Therapist Assistant                        16.96
           12020 • Dental Assistant                                              43.92
           12025 - Dental Hygienist                                              26.27
           12030 • EKG Technician                                                26.27
           12035 - Electroneurodiagnostic Technologist                           16.83
           12040 - Emergency Medical T e c hnici an                              15.49
           12071 - Licensed Practical Nurse I                                     17.33
           12072 - Licensed Practical N urse II                                   19.33
           12073 - Licensed Practical N urse III                                  14.85
           12100 - Medical Assistant                                              16.01
            12130   Medical Laboratory Technician                                 13.99
            12160    Medical Record C l e r k                                     15.65
            12190    Medical R e cord T e c h n i c i a n                         17.58
            1219S    Medical T r a n s criptionist                                36.58
            12210    Nuclear Medicine Technologist                                10.06
            12221    Nursing Assistant X                                          11.31
            12222    Nursing A s s i stant XI                                     12.34
            12223    Nursing Assistant ill                                        13.85
            12224    Nursing Assistant IV                                         17.33
            12235    Optical Dispenser                                            16.27
            12236    Optical T e c h n i c i a n                                   15.67
            12250    Pharmacy T e c h nician                                       13.85
            12280    Phlebotomist                                                  26.57
            12305    Radiologic Technologist                                       29.51
            12311    Registered N u rse x                                GEO-TCC 005887



                                                                                GEO-State 036972



                                                                      Ex. 3 to Martin Decl.
                                                                          Page 148 of 203
 Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 149 of 203



HSCEDM-15-D-00015                                                                     Pages of9
 * 12312    - Registered Nurse ll                                                          36.10
   12313    - Registered Nurse X I , Specialist                                            36.10
   12314    - Registered Nurse xii                                                         43.68
   12315    - Registered Nurse XXX, Anesthetist                                            43.68
   12316    - Registered Nurse XV                                                          52.36
  1 2 3 1 7 - Scheduler (Drug a n d Alcohol Testing)                                       21.34
13000 - Information A n d A r t s Occupations
  13011 - Exhibits Specialist X                                                            20.38
  13012 • Exhibits Specialist XX                                                           25.26
  13013 - Exhibits Specialist XXX                                                          30.90
  13041 - Illustrator I                                                                    20.38
  13042 • Illustrator XI                                                                   25.26
  13043 - Illustrator xxi                                                                  30.90
  13047 * Librarian                                                                        27.96
  13050 - Library A ide/Clerk                                                              14.18
  13054 - Library information Technology Systems                                           25.26
  Administrator
  13050 * Library Technician                                                                18.10
   13061 • Media Specialist X                                                               18.22
   13062 - Media Specialist XI                                                              20.40
   13063 - Media Specialist XXI                                                             22.73
   13071 - Photographer I                                                                   16.41
   13072 - Photographer IX                                                                  18.36
   13073 - Photographer III                                                                 22.74
                                                                                            27.81
   13074 - Photographer IV
   13075 - Photographer V                                                                   33.65
   13110 - Video Teleconference Tec hn ic i an                                              17.69
14000 - Information Tec h n o l o g y Occupations
                                                                                            19.45
   14041 - computer Operator I
                                                                                            21.76
   14042 - Con^utar Operat or XX
                                                                                            24.28
   14043 - Computer Operator XXX
   14044 - Computer Operato r XV                                                            26.98
                                                                                            29.87
   14045 - Computer Opera tor V
                                                                       (see 1)              22.85
   14071 > Con^mter Programmer I
   14072 - Computer Programmer XX                                      (see 1}
   14073 “ Computer Programmer XXX                                     (see 1)
   14074 - computer P rogrammer IV                                     (see 1}
   14101 - Computer Systems Analyst X                                  (see 1}
   14102 - Computer Systems Analyst XI                                 (see 1)
   14103 - Computer Systems Analyst XXI                                (see 1)
    14150 - Peripheral Equipment Operator                                                   19.45
    14160 - Personal Comput er Support Technician                                           26.98
 15000 - Instructional Occupations
    15010 - Aircrew Trai ning Devices Instructor (Kon-Rated)                                30.62
    15020 - Aircrew Trainin g De vic es Instructor (Rated)                                  37.04
    15030 - Air Crew Tr a i n i n g D evices Instructor (Pilot)                             44.39
    15050 - Computer Based Tra i n i n g Specialist / Instructor                            30.62
    15060 - Educational Technologist                                                        37.11
    15070 - Plight Instructor (Pilot)                                                       44.39
                                                                                            21.49
    15080 - Oraphlc Artist
    15090 - Technical Instructor                                                            28.36
    15095 - Technical Instructor/Course Developer                                           32.54
    15110 - Test Proctor                                                                    21.49
    15120 • Tutor                                                                           21.49
 16000 - Laundry, Dry-Cleaning, Pressing And Related O cc u pa t i o n s
    16010 - Assembler                                                                        10.90
    16030 - Counter Attendant                                                                10.90
    16040 - Dry Cleaner                                                                      13.76
    16070 - Finisher, Flatwor)t, Machine                                                     10.90
    16090 - Presser,       Hand                                                              10.90
    16110 - Presser,       Machine,         Drycleaning                                      10.90
    16130 - Presser,       Machine,         S hirts                                          10.90
    16160 - Presser,       Machine,         W e a ri ng Apparel, Laundry                     10.90
    16190 - Sewing Machine O p e rato r                                                      14.71
                                                                                             15.67
    16220 - Tailor
                                                                                    GEO-TCC 005888



                                                                                           GEO-State 036973


                                                                                 Ex. 3 to Martin Decl.
                                                                                     Page 149 of 203
 Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 150 of 203



    HSCEDM-15-D-00015
                                                                        Page 4 of9
                                                                             11.84
 ’ 162S0 - Washer, Machine
19000 - Machine Tool Op e r ation A nd Repair Occupations
                                                                             23.95
   19010 - Machine-Tool O p e r a t o r (Tool Room)
                                                                             29.01
   19040 - Tool And Die Maker
21000 - Materials Handling An d Packing Occupations
                                                                             14.88
   21020 - Forklift Operator                                                 26.54
   21030 - Material Coordinator                                              26.54
   21040 - Material Expediter
                                                                             13.19
   21050 - Material Handling Laborer
                                                                             13.22
   21071 - Order Filler
                                                                             14.88
   21080 - Production Line W o r k e r (Food ProcasBing}
                                                                             13.22
   21110 - Shipping Packer
                                                                             13.22
   21130 - Shipping/Racelving clerk
                                                                             11.35
   21140 - store Worker X
                                                                             16.17
   21150 - stock Clerk
                                                                             14.88
   21210 - Tools And Parte Attendant
                                                                             14.88
    21410 • Warehouse Specialist
 23000 - Mechanics A n d M a i ntenance A n d Repair Occupations
                                                                              25.78
    23010 - Aerospace structural W elder
                                                                              24.50
    23021 - Aircraft Mech a n i c I
                                                                              25.78
    23022 - Aircraft Mechanic II
                                                                              27.31
    23023 - Aircraft Mech a n i c III
                                                                              17.80
    23040 - Aircraft Mechanic Helper
                                                                              22.96
    23050 - Aircraft, Painter
    23060 - Aircraft Servicer
                                                                              20.21
                                                                              21.45
    23080 - Aircraft w orker
                                                                              22.36
    23110 - Appliance Mechanic
                                                                              14.44
    23120 - Bicycle Repairer
                                                                              34.15
    23125 - Cable Splicer
    23130 - Carpenter, Maintenance                                            22.89
                                                                              20.37
    23140 - Carpet Layer
    23160 - Electrician, Maintenance                                          30.09
    23181 - Electronics Tec h n i c ia n Maintenance I                        26.22
    23182 - Electronics Tech n i c i a n Maintenance II                       28.08
     23183 - Electronics T e c h n i c i a n Maintenance III                  29.95
                                                                              2 0 .2 0
     23260 - Fabric Worker
     23290 - Fire Alazmi S y s t e m Mechanic                                 24.83
     23310 - Fire Extinguisher Repairer                                       18.63
     23311 - Fuel Distribution S y s tem Mechanic                             25.43
     23312 - Fuel Distribution S y s tem Operator                             19.09
     23370 - Ceneral Maintenance Worker                                       19,13
     23380 - Ground Support Equipment Mechanic                                24.50
     23381 - G round Support Equipment Servicer                                20.21
     23382 - Ground Support Equipment Worker                                   21.45
                                                                               18.63
     23391 - Gunsmith 1
                                                                               21.74
     23392 - Gunsmith II
                                                                               24.83
     23393 - Gunsmith III
     23410 - Heating, V e n tilation A n d Air-Conditioning                    21.57
     Mechanic
     23411 - Keating, V e n tilation A n d Air Contditloning                   22.70
     Mechanic (Research Facility)
     23430 - Heavy Equipment Mechanic                                          25.42
     23440 - Heavy Equipment Oper a tor                                        23.61
     23460 - Instrument Mechanic                                               26.61
     23465 - Laboratory/Shelter Mechanic                                       23.29
                                                                               12.28
     23470 - Laborer
                                                                               20.45
      23510 - Locksmith
      23530 - Machinery Maintenance Mechanic                                   25.56
      23550 - Machinist, Maintenance                                           22.78
      23580 • Maintenance T r a d e s Helper                                   16.87
      23591 - Metrology Te c h n i c i a n I                                   26.61
                                                                               28.00
      23592 - Metrology T e c h nician II
                                                                               29.66
      23593 - Metrology Tec hn i c i a n III
                                                                               30.04
      23640 • Millwright
      23710 - Office Appliance Repairer                                        22.32
                                                                      GEO-TCC 005889



                                                                             GEO-State 036974


                                                                   Ex. 3 to Martin Decl.
                                                                       Page 150 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 151 of 203



HSCEDM-15-D-00015                                                               Page 5 of9
                                                                                     19.88
 ’23760 - Painter, Maintenance
                                                                                     29.30
  23790 - Pipefitter, Maintenance
                                                                                     27.84
  23810 • Plundjer, Maintenance
                                                                                     24.83
  23820 - Pneudraulic S ystems Mechanic
                                                                                     24.83
  23850 • Rigger
                                                                                     21.74
  23870 - Scale Mechanic
                                                                                     25.26
  23890 - sheet'Metal Worker, Maintenance
                                                                                     19.59
  23910 • small Engine Mechanic
                                                                                     25.46
  23931 - Telecommunications Mechanic 1
                                                                                     26.79
  23932 - Telecommunications Mechanic IX
                                                                                     23.94
  23950 • Telephone Lineman
                                                                                     21.15
  23960 • welder, combination. Maintenance
                                                                                     24.83
  23965 • Well Driller
                                                                                     24.83
  23970 - Woodcraft Worker
                                                                                     18.63
  23980 • Woodworker
24000 - Personal Needs Occupations
                                                                                      10.04
  24570 - Child Care Attendant
                                                                                      13.63
   24500 - Child Care C enter Clerk
                                                                                      11.35
   24610 - Chore Aide
                                                                                      13.44
   24620 - Family Readiness A n d Support Services
   Coordinator
                                                                                      14.44
   24630 - Homemaker
25000 • Plant And System O p e r a t i o ns Occupations
                                                                                      27.31
   25010 - Boiler T e n d e r
   25040 - Sewage Plant Opera t o r                                                   23.29
                                                                                      27.31
   25070 - stationary Engineer
                                                                                      20.58
   2S190 - Ventilation Equipment T ender
                                                                                      23.29
   25210 - Water Treatment Plant Operator
27000 - Protective Service Occupations
   27004 - Alarm Monitor
                                                                                      22.01
                                                                                      17.55
   27007 - Baggage Inspector
                                                                                      23.96
   27008 - corrections Offi c e r
                                                                                      25.24
   27010 - Court Security O f f i c e r
   27030 . Detection D o g Han d le r                                                 22.01
   27040 - Detention Off ic e r                                                       23.96
                                                                                      25.75
   27070 - Firefighter
   27101 - Guard X                                                                    17.55
   27102 - Guard II                                                                   22.01
                                                                                      28.67
   27131 - Police Officer I
                                                                                      31.84
    27132 - Police Officer XX
 28000 - Recreation Occupations
    2B04X - Carnival Equipment O p erator                                             15.64
    28042 - Carnival Equipment Repairer                                               16.71
    28043 - Carnival Bqupment Wo r k e r                                              11.72
    28210 - Gate Attendant/Oate T e n d e r                                           14.01
    28310   Lifeguard                                                                 11.90
    28350   Park Attendant <Aide>                                                     15.66
    28510   Recreation Aide / He a l t h Facility Attendant                           11.35
    28515   Recreation Specialist                                                     19.27
    28630   Sports official                                                           12.47
    28690   Swimming Pool O p e r a t o r                                             22.2 2
 29000 - Stevedoring/Longshoremen Occupational Services
    29010   Blocker A n d Bracer                                                       27.81
    29020   Hatch Tender                                                               27.81
    29030   Line Handler                                    ^                          27.81
    29041   Stevedore I                                                                25.82
    29042   Stevedore XX                                                               29.78
 30000 - Technical Occupations
    30010 - A i r Traffic control Specialist, center (HFO)      {see 2)                35.77
    30011 - Air Traffic control specialist, station (HFO)       (see 2 )               24.66
    30012 - Air Traffic control specialist. Terminal (HFO)      (see 2)                27.16
    30021   Archeological T e c h n i c ian I                                          16.14
    30022                             xx
            Archeological T e c h n i c ian                                            is.43
    30023   Archeological Tec h n ic i an XXX                                          24,07
    30030   Cartographic T e c h n i c ia n                                            25.48
                                                                              GEO-TCC 005890



                                                                                     GEO-State 036975


                                                                           Ex. 3 to Martin Decl.
                                                                               Page 151 of 203
 Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 152 of 203



H S C E D M - 15-D-OOO15                                                   Page 6 of9
                                                                                 24.78
*30040    Civil Engineering Technician
                                                                                 16.14
 30061    Drafter/CAD o perator I
                                                                                 18.43
 30062    Drafter/CAD Ope r a t o r II
                                                                                 20.55
 30063    orafter/CAO O p erator III
                                                                                 24.77
 30064    Drafter/CAD O p erator IV
                                                                                 16.35
 30081    Engineering T e c h nician I
                                                                                 18.35
 30082     Engineering Technician II
                                                                                 20.53
 30083     Engineering T e c hnician III
                                                                                 25.43
 _____
 30084    Engineering Technician IV
                                                                                 31.11
 30085 - Engineering Technician v
                                                                                 38.46
 30086 - Engineering Technician VI
                                                                                 22.34
 30090     Environmental Technician
                                                                                 23.90
 30210     Laboratory Technician
                                                                                 22.36
 30240     Mathematical Technician
                                                                                  17.77
 30361     Paralegal/Legal Assista n t I
                                                                                 2 2 .0 2
  30362    Paralegal/Legal Assista n t II
                                                                                 26.94
  30363    Paralegal/Legal Assistant III
                                                                                 32.59
  30364    Paralegal/Legal Assistant IV
                                                                                 22.36
  30390     Photo-optics T e c hnician
                                                                                  2 2 .2 0
  30461    Technical Writer I
                                                                                  27.15
  30462    Technical Writer II
                                                                                  32.85
  30463    Technical Writer III
                                                                                  22.74
  30491     Unexploded O r dnance (UXO) Technician I
                                                                                  27.51
  30492     unexploded Ordnance (UXO) Technician II
                                                                                  32.97
  30493 ' Unexploded O r dnance (UXO) Technician ill                              22.74
  30494     unexploded (UXO) Safety Escort
                                                                                  22.74
  30495     Unexploded (UXO) Sweep Personnel
                                                             (see 2)              20.55
   30620 • Weather Observer, Com b i n e d Upper Air O r
  Surface Programs
                                                                                  20.75
   30621 - Weather Observer, Senio r                         (®ee
31000 - Transportation/Mobile Equipment Operation Occu p a t i o n s
                                                                                  11.43
   31020      Bus Aide
                                                                                  16.99
   31030      Bus Driver
                                                                                  12.52
   31043      Driver Courier
                                                                                  10.69
   31260      Parking and Lot Attendant
                                                                                  13.65
   31290      Shuttle Bus Driver
                                                                                  11.88
   31310      Taxi Driver
                                                                                  13.65
   31361      Truckdriver, Light
                                                                                  14.80
   31362      Truckdriver, Me d i u m
                                                                                  21.02
   31363      Truckdriver, H e a v y
                                                                                  21.02
   31364      Truckdriver, Tractor-Trailer
 99000 -    Miscellaneous Occupations
                                                                                   10.64
   99030    - CSashier
                                                                                    9.81
   99050    - Desk Clerk
                                                                                   24.57
   99095    - Embalmer
                                                                                   12.19
    99251   - Laboratory Animal Caretaker I
                                                                                   13.28
    99252   - Laboratory Animal Caretaker II
                                                                                   24.57
   99310    - Mortician
                                                                                   21.01
    99410   - Pest Controller
                                                                                   11.95
    99510   - Photofinishing Wo r k e r
                                                                                   16.23
    99710   - Recycling Laborer
                                                                                   19.82
    99711    - Recycling Specialist
                                                                                   14.49
    99730    - Refuse Collector
                                                                                   12.30
    99810    - Sales Clerk                                                         14.43
    99820    - school Crossing Guard
                                                                                   23.63
    99830    - survey Party Chief
                                                                                   14.85
    99831    - Surveying Aide                                                      20.32
    99832    - Surveying Technician
                                                                                   16.41
    99840    - Vending Machine Attenda n t
                                                                                   20.45
    99841    - Vending Machine R e pair e r
                                                                                   16.41
    99842    - Vending Machine R e pai r e r Helper




                                                                          GEO-TCC 005891



                                                                                 GEO-State 036976


                                                                       Ex. 3 to Martin Decl.
                                                                           Page 152 of 203
 Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 153 of 203



                                                                                             Page? of 9
      HSCEDM-15-D-OO015


ALL OCCUPATICWS LISTED A B O V E RE C E I V E T H E FOLLOWING BENEFITS i

HEALTH & WELFARE; $4.02 p e r hou r or $160.80 p e r wee k o r $696.7$ p e r month

VACATION: 2 weeks p a i d v a c a t i o n after 1 year of service w i t h a contractor o r
successor; 3 weeks after S years, 4 weeks after XO years, a n d 5 w e eks a fter 20 years.
  Length of service includes the whole span of continuous service w i t h the present
contractor or successor, w h e r e v e r employed, a n d w i t h the p r e decessor contractors in
the performance of similar wor k at the same Federal facility.                (Reg. 29 C P R 4.173)

HOLIDAYS; A minimum of ten p a i d holidays per year. N e w Y e a r ’s Day, Martin Luther
King J r ’S Birthday, W a s h i n g t o n ’s Birthday, Memorial Day, Independence Day, Labor
Day, Coltmbus Day, V e t e r a n s ’ Day, Thanksgiving Day, a n d Christmas Day.     (A
contractor m a y substitute for a n y o f the named holidays ano t h e r d a y off w i t h pay in
accordance with a pla n c o m m u n i c a t e d to the employees involved.)  (See 29 C F R 4174)




THE OCCUPATIONS WHICH HAVE NUMBE R E D FOOTNOTES IN PARENTHESES R ECEIVE THE FOLLOWING:

1) Does not apply to employees employed in a bona fide executive,                   administrative,
or professional capacity a s d e f i n e d and delineated in 29 CPR 541.            (See C F R 4.156)

2) AIR TRAFFIC CONTROLLERS A N D WEATHER OBSERVERS - N I G H T PAY & SUNDAY PAY;                    If you
J i r k " ? n l ^ t L l S T o f a r e g u U r tour ol duty, y o u ull l ear n a night dlffatontial
and receive an additional 10% of basic p a y for a n y h o u r s w o r k e d b etween 6 p m and 6am.
  If you are a full-time e m p l o y e d (40 hours a week) a n d S u n d a y is part of your
               athaduiad « . t k w ^ k , you a r . pai d at yo u r rat . o! » a . l o p a y plua a S u ^ y
premium of 25% of your basic rate for each hour of S u n d a y w o r k w h ich is not overtime
 (i.e. occasional work o n S u n d a y outside the normal tou r of d u t y is considered
 overtime w o r k ) .


 HAZARDOUS PAY DIFFERENTIAL: A n 8 percent differential is applicable to employees
 en^loyed in a position that represents a high degree o f h e z a r d ^ w h e n working with o
 in close proximity to ordinance, explosives, a n d incendiary materials.
 includes work such as screening, blending, dying, mixing, a n d p r e s s i n g o f a e n s i t i v e
 ordance. explosives, and p y r o t e c h n i c compositions su c h as lea d azide, black powder
 and photoflash powder.    All d r y - h o u s e activities involving propellants or explosives.
   Demilitarization, modification, renovation, demolition, a n d ^ i n t e n a n c e operations
 on sensitive ordnance, explosives a n d incendiary materials.             All operations
 involving regrading a n d clea n i n g of artillery ranges.

 A 4 percent differential is applicable to employees e m p l o y e d i n a posit i o n that
 represents a low degree of h azard wh e n working with, o r in c l o s e proximity to
 ordance. (or employees p o s s i b l y adjacent to) explosives a n d incendiary materials
 which involves potential i n jury suc h as laceration of hands, face, o r arms of the
 employee engaged in the operation,         irritation of the skin, m i n o r b ^ rn ® a n d t h e
 like; minimal damage to immediate o r adjacent w o r k area o r equipment b e ing uaed.
 All operations involving, unloading, storage, a n d hau l i n g of ordance. explosive, and
  incendiary ordnance material o t h e r than small arras ammunition.        These differentials
 are only applicable to wo r k that h a s bean specifically d e s i g n a t e d b y the agency for
 ordance, explosives, and Incendiary material differential pay.

  •• UNIFORM ALLOWANCE ••

  If employees are required to wea r uniforms in the performance of this contract
  (either by the terms of the G o v ernment contract, b y the employer, b y the state or
  local law. etc.), the cost of furnishing such uniforms a n d main t a i n i n g (by
  laundering or* d r y cleaning) such uniforms is a n expense that m a y not b e b°rne by an
  employee where such cost reduces t h e hourly rate b e l o w that required b y the wage
  determination. The Department of L a bor will accept payment in accordance w i t h the
  following standards as compliance:
                                                                                           GEO-TCC 005892



                                                                                                  GEO-State 036977


                                                                                      Ex. 3 to Martin Decl.
                                                                                          Page 153 of 203
 Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 154 of 203



                                                                                    Page 8 of9
       HSCEDM-15-D-00015

The contractor or subcontractor is required to furnish all employees with an
adequate number of uniforms without cost or to reimburse employees for the actual
cost of the uniforms.  In addition, where uniform cleaning and maintenance is made
the responsibility of the employee, all contractors a nd subcontractors subject to
this wage determination shall (in the absence of a bona fide collective bargaining
agreement providing for a different amount, or the furnishing of contrary
affirmative proof as to the actual c o s t ) , reimburse all euployees for such cleaning
and maintenance at a rate of $3.35 per week (or $.67 cents per d a y ) . However, in
those instances where the uniforms furnished are made of “w a s h and wear"
materials, may be routinely w as h e d and dried w i t h other pers ona l garments, and do
not require any special treatment such as dry cleaning, d aily washing, o r commercial
laundering in order to meet the cleanliness o r app earance standards set b y the terms
of the Government contract, b y the contractor, b y law, o r b y the nature of the wor)c,
there is no requirement that employees b e reimbursed for uni for m maintenance costs.

The duties of employees u n d er job titles listed are t h ose des cr i b e d in the
“Service Contract Act D ir e ct o r y of Occupations", Fifth Edition, April 2006,
unless otherwise indicated. Copies of the Directory are available o n the Internet. A
links to the Directory m a y be found on the WHO home page at h t t p : / / w w w . d o l .
gov/esa/whd/ or through t h e Wage Determinations On-Line (WOOL) Web site at
httpI//wdol.g o v / .

REQUEST FOR AUTHORIZATION O F A D D I TIONAL CLASSIFICATION A N D W A O B RA TE {Standard Form
1444 (SF 1444)}

Conformance Process:

The contracting officer shall require that any class of service employee which is
not listed herein a nd w h i c h is to b e en^jloyed under the contract (i.e., the work to
be performed is not p e r formed by a n y classification li sted in the wage
determination), be c l assified by the contractor so as t o provide a reasonable
relationship (i.e., appropriate level of skill comparison) between such unlisted
classifications and the classifications listed in the wa ge determination.         Such
conformed classes of employees shall lae paid the m o ne ta ry wages an d furnished the
fringe benefits as ar e determined.       Such conforming proce ss shall b e initiated by
the contractor prior to the performance of contract w o r k b y su c h unlisted class(es)
of employees.  The conformed classification, wage rate, an d/or fringe benefits shall
be retroactive to the commencement date of the contract. {See Section 4.6 (C) (vi))
When multiple wage determinations are Included in a contract, a separate SF 1444
should be prepared for eac h wage determination to w h i c h a class (es) is t o be
conformed.

The process for preparing a conformance request is as follows:

1) When preparing the bid, the contractor identifies the ne e d for a conformed
occupation(s) and computes a prop o sed rate(s).

2) After contract award, the contractor prepares a written report listing in order
proposed classification title (a), a Federal grade e q ui val en cy (FOE) for each
proposed clasalfication(s), j ob descript ion (a), and rationale for proposed wage
race(s), including information regarding the agreement o r disagreement of the
authorized representative of the employees involved, o r where there is n o authorized
representative, the employees themselves.    This report sho uld be submitted to the
contracting officer no later than 30 days after such u nl i s t e d class(es) of employees
performs any contract work.

3) The contracting o fficer reviews the proposed action and p r om pt ly submits a report
of the action, together with the agency's recommendations a nd pertinent
information including the posi t io n of the contractor a n d the employees, to the Wage
and Hour Division, Employment Standards Administration, U.S. Department of Labor,
for review.   (See section 4.6(b)(2) of Regulations 29 C F R Part 4).

4) Within 30 days of receipt, the Wage and Hour Division approves, modifies, or
disapproves the action via transmittal to the agency co ntracting officer, or
                                                                                 GEO-TCC 005893



                                                                                        GEO-State 036978


                                                                             Ex. 3 to Martin Decl.
                                                                                 Page 154 of 203
 Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 155 of 203



                                                                                    Page 9 o f9
          HSCEDM-15-D-00015                                                            6
hotifies the contracting o f f i c e r that additional time will b e required to process
the request.

5)   The contracting officer t r a n smits the wage a n d H o u r decision to the contractor.

6} The contractor informs the affected e m p l o y e e s .

Information required b y t h e Regulations must b e submitted o n BP 1444 or bo n d paper.

When preparing a conformance request* the “Service Contract Act Directory of
Occupations" (the Directory) s h ould be used to compare job definitions to Insure
that duties requested are not performed b y a classification already listed in the
wage determination.    Remember* it is not the job title, but the required tasks that
determine whether a class is included in an established wage determination.
Conformances m a y not be u s e d to artificially split, combine* o r subdivide
classifications listed in the w a g e determination.




                                                                                  GEO-TCC 005894



                                                                                           GEO-State 036979


                                                                              Ex. 3 to Martin Decl.
                                                                                  Page 155 of 203
 Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 156 of 203


    HSCEDM-15-D-00015
                                                                                          Page 1 of9
WD 05-2441 <Rev.-l4) was first p o s t e d o n www.wdol.gov o n 08/05/2014
**********************************************************************************•«
REGISTER o r MAGE DETERMINATIONS UNDER                  U.S. D E P A R T M E N T O F LABOR
       THE SERVICE CONTRACT A C T                 EMPLOYMENT S T A N D A R D S ADMINISTRATION
By direction of the Secretary of Labor                   WAG E A N D H O U R DIVISION
                                                         W A S H I N G T O N D.C.   20210




                                                 Wage Determi n a t i o n No.< 2005-2441
Diane C. Koplewski          D i v i s i o n of             R e v i s i o n No.t 14
Director               Wage Determinations             Date O f Revisiont 07/25/2014

States: Oregon, Washington

Area: Oregon Counties of Clackamas, Clatsop, Columbia, Gilliam, H o o d River,
Marion, Multnomah, Polk, Sherman, Tillamook, Wasco, Washington, Yamhill
Washington Counties of Clark, Cowlitx. Klickitat, Pacific, Skamania, Wahkiakum

               ••Fringe Benefits R e q u i r e d Follow the Occupational Listing**
OCCUPATION CODS - T I TLE                                            FOOTNOTE                      RATE
 0 1 0 0 0 - Administrative S upport A n d Clerical Occupations
     01011 - Accounting C l e r k I                                                              13.89
     01012 - Accounting C l e r k ll                                                             15.62
     01013 - Accounting C l e r k III                                                            19.91
     01020 • Administrative Assis t a n t                                                        21.67
     01040 - Court Reporter                                                                      19.88
     01051 - Data Entry O p e r a t o r 1                                                        13.02
     01052 - Data Entry O p e r a t o r II                                                       14.28
     01060 - Dispatcher, M o t o r V ehicle                                                      19.88
     01070 - Document Preparation C l erk                                                        13.75
     01090 - Duplicating M a c h i n e Oper a t o r                                              13.75
     01111 - General C l erk I                                                                   12.67
     01112 - General Clerk II                                                                    13.82
     01113 • General Clerk III                                                                   17.33
     01120 - Housing Referral A s s i stant                                                      20.42
     01141 - Messenger Courier                                                                   14.12
     01191 - Order clerk I                                                                       13.02
     01192 - O r d e r Clerk II                                                                  15.03
     01261 - Personnel A s s i stant (Bn^loyment) I                                              15.71
     01262 - Personnel A s s i stant (Employment) ii                                             19.59
     01263 - Personnel Assistant (Employment) ill                                                20.55
     01270 - Production Control C l e rk                                                         20.55
     01280 - Receptionist                                                                        14.41
    01290 - Rental Cleidc                                                                        15.98
    01300 - Scheduler, M a i ntenance                                                            16.38
    01311 - Secretary I                                                                          16.38
    01312 - Secretary iz                                                                         18.32
    01313 - Secretary III                                                                        20.42
    01320 - Service O r d e r D i s p a t c h e r                                                17.40
    01410 - Supply Technician                                                                    22.62
    01420 - Survey W orker                                                                       19.88
    01531 - Travel Cleidc I                                                                      13.44
    01532 - Travel C l erk 11                                                                    16.64
    01533 - Travel C l e r k III                                                                 15.76
    01611 - Word Processor I                                                                     14.12
    01612 - Word Processor II                                                                    15.86
    01613 - Word Processor III                                                                   19.59
05000 - Automotive Service Occup at i o n s
    05005 - Automobile Body Repairer, Fiberglass                                                 19.95
    05010 - Autronotive Electrician                                                              19.05
    05040 - Automotive G l ass Installer                                                         18.97
    05070 - Automotive W orker                                                                   18.97
    05110 - Mobile Equipment Servicer                                                            17.05
    05130 - M o tor Equipment M etal Mechanic                                                    19.95
                                                                                      GEO-TCC 005895



                                                                                                GEO-State 036980


                                                                                  Ex. 3 to Martin Decl.
                                                                                      Page 156 of 203
  Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 157 of 203



HSCEDM-15-D-00015
                                                                   Page 2 of9
                                                                        18.97
  0S160    - Motor Equipment Metal W o r k e r                          19.95
  05190    - Motor        Vehicle Mechanic                              16.04
  05220    “ Motor Vehicle M echanic Helper                             18.04
  05250    - Motor        vehicle U p h o l s t e r y Worker            18.97
  05280    - Motor        Vehicle Wre c k e r                           19.85
  05310    - Painter, Automotive                                        18.97
  05340    - Radiator Repair Specialist                                 13.76
  05370    - Tire Repairer                 .        „                   19.95
  05400     - Transmission Repair Specialist
07000 -    Food Preparation A n d Service Occupations                   12.61
   07010   -   Baker                                                     12.86
   07041   -   Cook X                                                    14.31
   07042   -   Cook II                                                    9.16
   07070   -   Dishwasher                                                10.57
   07130   -   Food Service Worker                                       16.19
   07210   -   Meat Cutter                                               10.50
                                           Repair 0=cap.ti».e
                                                                         16.58
   09010 - Electrostatic Spray Painter                                   11.96
   09040 - Furniture Handler                                             16.85
   09060 - Furniture ReCinisher                                          13.62
   09090 - Furniture Refinisher H elper                                  15.32
   09110 - Furniture Repairer, Minor                                     16.58
   09130 - upholsterer                        k .___
 11000 - General Services A n d Support Occupations                       10.61
   11030 - Cleaner, Vehicles                                              11.77
   11060 - Elevator Operator                                              15.07
    11090 > Gardener                                                      12.06
    11122 - Housekeeping Aide                                             12.06
    11150 - Janitor                                                       11.96
    11210 - Laborer, Grounds Maintenance                                  11.47
    11240 - Maid or Houseman                                              10.96
    11260 - Pruner                                                        14.58
    11270 - Tractor operator                                              11.96
    11330 - Trail Maintenance Worker                                      13.16
    11360 - Window Cleaner
  12000 - Health Occupations                                              19.04
     12010 - Ambulance Driver                                             19.04
     12011 - Breath Alcohol Technic i a n                                 22.53
     12012 - Certified Occupational Theraplst Assistant                   21.98
     12015 - Certified Physical Therapist Assistant                       17.72
    12020 - Dental Assistant                                              36.69
    12025 - Dental Hygienist                                              29.65
    12030 - BRO Technician                                                29.65
    1203S - Electroneurodlagnostic Technologist                           19.04
    12040 - Emergency Medical Technician                                   18.73
    12071 - Licensed Practical Nu rse I                                   20.94
    12072 - Licensed Practical Nu rse II                                   23.38
    12073 - Licensed Practical Nurse III                                   15.18
    12100 - Medical Assistant                                              18.73
    12130 - Medical Laboratory Technician                                  14.32
     12160 - Medical Record C lerk                                         16.02
     12190 - Medical Record Technician                                     18.16
     12195 - Medical Transcrlptionist                                      38.0$
     12210 - Nuclear Medicine Technologist                                   9.41
     12221 - Nursing Assistant l                                           10.57
     12222 - Nursing Assistant II                                          11.53
     12223 - Nursing Assistant ill                                          12.95
     12224 - Nursing Assistant IV                                           17.51
     12235 - Optical Dispenser                                              15,09
     12236 - Optical Technician                                             15.54
     12250 - Pharmacy Technician                                            12.95
     12280 - Phlebotomist                                                   30.05
      12305 - Radiologic Technologist                                       29.04
      12311 - Registered Nurse I                                   GEO-TCC 005896



                                                                          GEO-State 036981



                                                                Ex. 3 to Martin Decl.
                                                                    Page 157 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 158 of 203



  HSCEDM-15-D-00015                                                                 Page 3 of9
  12312 - Registered Nurse IZ                                                             35.53
  12313 - Registered Nurse II, Specialist                                                 35.53
  12314 - Registered Nurse III                                                            42.99
  12315 - Registered Nurse III, Anesthetist                                               42.99
  12316 - Registered Nurse IV                                                             51.52
  12317 - Scheduler (Drug a n d A lcohol Testing)                                         24.30
13000 - Information A n d A r t s Occupations
  13011 - Exhibits Specialist I                                                           2 0 .0 0
  13012 - Exhibits Specialist II                                                          24.77
  13013 - Exhibits specialist lit                                                         25.66
  13041 - Illustrator I                                                                   18.35
  13042 - Illustrator II                                                                  22.74
   13043 - Illustrator iii                                                                27.81
  13047 - Librarian                                                                       26.14
   13050 - Library A i d e /Clerk                                                         13.53
   13054 - Library Info r m a t i o n T e c h nology Systems                              23.60
  Administrator
   130S8 - Library Tec h n i c i a n                                                      15.52
   13061 - Media Specialist 1                                                             17.04
   13062 - Media Specialist II                                                            19.06
   13063 - Media Specialist III                                                           21.24
   13071 - Photographer I                                                                 15.13
   13072 - Photographer II                                                                16.92
   13073 - Photographer III                                                               20.96
   13074 - Photographer IV                                                                25.64
   13075 - Photographer V                                                                 31.02
   13110 - V i deo Teleconference Technician                                              17.33
14000 - Information T e c h n o l o g y Occupations
   14041 - Computer Oper a t o r I                                                        16.61
   14042 - Computer O p e r a t o r II                                                    18.58
   14043 - Computer O p e r a t o r III                                                   20.71
   14044 - Computer O p e r a t o r IV                                                    23.01
   14045 - Computer O p e r a t o r V                                                     25.49
   14071 - Computer P r o g rammer I                                 (see 1)              20.15
   14072 - computer P r o g rammer II                                (sea 1)              24.95
   14073 - Computer Programmer III                                   (see 1)
   14074 - Computer P r o grammer IV                                 (see 1)
   14101 - Computer Systems An a l y s t I                           (see 1)
    14102 - Computer Systems A nalyst ll                             (see 1)
    14103 • Computer Systems A nalyst III                            (see 1)
    14150 - Peripheral Equipment Operator                                                  16.61
    14160 - Personal Comp u t e r S upport Technician                                      23.01
 15000 - Instructional Occupations
    15010 - Aircrew Training Dev i c e s Instructor (Non-Rated)                            28.55
    15020 - Aircrew Training D evices Instructor (Raced)                                   34.31
    15030 - Air crew T r a i n i n g Dev i c e s Instructor (Pilot)                        41.12
    15050 - Computer B a aed T r a i n i n g Specialist / Instructor                       28.55
    15060 • Educational Technologist                                                       31.63
    15070 - Plight instructor (Pilot)                                                      41.12
    150B0 - Qraphic Artist                                                                 20.77
    15090 - Technical Instructor                                                           20.39
    15095 - Technical Instructor/Course Developer                                          24.95
    15110 - Test Proctor                                                                   17.79
    15120 - Tutor                                                                          17.79
 16000 - Laundry, Dry-Cleaning, Pressing And Related O c c u p a t i o n s
    16010 - Assembler                                                                       9.87
    16030 - Counter Attendant                                                               9.87
    16040 - Dry Cleaner                                                                    12.40
    16070 - Finisher, Flatwork, Machine                                                     9.87
    16090 - Presser, Hand                                                                   9.87
    16110 - Presser, Machine, Drycleaning                                                   9.87
    16130 - Presser, Machine, Shirts                                                        9.87
    16160 - Presser, Machine, Wea r i n g Apparel, Laundry                                  9.87
    16190 - Sewing Machine O p e r a t o r                                                 13.20
    16220 - Tailor                                                                         13.99
                                                                                  GEO-TCC 005897



                                                                                         GEO-State 036982


                                                                               Ex. 3 to Martin Decl.
                                                                                   Page 158 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 159 of 203


HSCEDM-16-D-00015                                                            Page 4 of9
  1S2S0 > Hasher, Machine                                                         10.70
19000 - Machine Tool O p e r a t i o n A n d R epair Occupations
  19010    Machine-Tool O p e r a t o r (Tool Room)                               19.45
  19040 - Tool A n d Die M a ker                                                  24.38
21000 - Materials Handling A n d Packing Occupations
  21020 - Forklift Opera t o r                                                    14.89
  21030 - Material Coordinator                                                    19.68
  21040 - Material Expediter                                                      19.68
  21050 - Material H a n d l i n g Laborer                                        13.22
  21071 - Order Filler                                                            13.60
  21080 - Production Line W o r k e r (Pood Processing)                           14.89
  21110 - Shipping Packer                                                         14.37
  21130 - Shipping/Receiving C l erk                                              14.37
  21140 - Store W orker I                                                         12.70
  21150 - Stock Clerk                                                             16.70
  21210 - Tools A n d Parts Attendant                                             14.89
  21410 - Warehouse Specialist                                                    14.89
23000 - Mechanics A n d Main t e n a n c e A n d Repair Occ upations
  23010 - Aerospace Structural W elder                                            25.81
  23021 - Aircraft Mech a n i c I                                                 24.48
  23022 - Aircraft Mechanic XI                                                    25.81
  23023 - Aircraft Mechanic III                                                   27.13
  23040 - Aircraft Mechanic H e l p e r                                           19.37
  23050 - Aircraft, Painter                                                       22.61
  23060 - Aircraft Servicer                                                        22.12
  23080 - Aircraft Worker                                                         23.27
  23110 - Appliance Mech a n i c                                                  17.48
  23120 - Bicycle Repairer                                                        13.76
  23125 - Cable Splicer                                                           31.58
  23130 - Carpenter, Maintenance                                                  20.28
  23140 > Carpet Layer                                                            20.85
  23160 - Electrician, Maintenance                                                29.99
  23181 • Electronics T e c hnician Maintenance X                                 21.48
  23182 - Electronics Teelinician Maintenance XX                                  24.43
  23183 - Electronics T e c h n i c i a n Maintenance XII                         25.80
  23260 • Fabric Worker                                                           20.54
  23290 - Fire A l a r m S y s t e m Mech a n ic                                  23.07
  23310 - Fire Extinguisher Repair er                                             19.63
   23311 - Fuel Distribution S y s t e m Mechanic                                 24.72
   23312 • Fuel Distribution S y s t e m Operator                                 19.39
  23370 - General Maintenance Worker                                              19.18
  23380 - Ground Support Equipment Mechanic                                       24.48
  23381 - Ground Support Equipment Servicer                                        22.12
  23382    Ground Support Equipment Worker                                         23.27
  23391    Gunsmith X                                                              19.63
  23392    Gunsmith II                                                             22.34
  23393    Gunsmith XXX                                                            25.03
  23410    Keating, Vent i l a t i o n A n d Air-Conditioning                      21.29
  Mechanic
  23411 - Keating, Vent i l a t i o n A n d A ir Contditioning                     22.45
  Mechanic (Research Facility]
  23430 - Heavy Equipment Mechanic                                                 21.84
  23440 - Heavy Equipment O p e r a t o r                                          23.49
  23460 - Instrument Mechanic                                                      27.58
  23465 - Laboratory/Shelter Mechanic                                              23.70
   23470 - Laborer                                                                 12.87
   23510 - Locksmith                                                               18.24
   23530 - Machinery M a i n t e n a n c e Mechanic                                22.99
  23550 - Machinist, Maintenance                                                   25.12
   23580 - Maintenance T r ades Helper                                             14.74
  23591 - Metrology T e c h n i c i a n X                                          27.58
  23592 - Metrology T e c h n i c i a n XI                                         29.06
  23593 - Metrology Tec h n i c i a n III                                          30.56
  23640 - Millwright                                                               28.28
  23710 - Office Appliance Repairer                                                20.53
                                                                          GEO-TCC 005898



                                                                                 GEO-State 036983


                                                                       Ex. 3 to Martin Decl.
                                                                           Page 159 of 203
 Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 160 of 203



_ HSCEDM-15-D-00015                                                           Page 5 of9
   23760 - Painter, Mai ntenance                                                   18.24
  23790 • Pipefitter, Maintenance                                                  30.95
  23 BIO - Plumber, Mai ntenance                                                   27.63
  23B20 - Pneudraulic Systema Mechanic                                             25.03
  238S0 * Rigger                                                                   24.74
  23870 - Scale Mechanic                                                           22.34
  23890 - Sheet-Metal Worker, Maintenance                                          24.40
  23910 - Small Engine Me c h a n i c                                              16.36
  23931 - Telecommunicationa Mech a n i c I                                        25.97
  23932 - Telecommunicationa Mecha n i c XI                                        27.38
  23950 - Telephone Lineman                                                        24.08
  23960 - Welder, Combination, Maintenance                                         21.08
  23965 - Well Driller                                                             23.01
  23970 - Woodcraft W orker                                                        26.15
  23980 - Woodworker                                                               14.60
24000 - Peraonal Needs Occu pati ons
  24570 - Child Care Atte ndan t                                                   10.95
  24SB0 - Child Care Cen t e r C l erk                                             14.34
  24610 - Chore Aide                                                               10.83
  24620 - Family Readiness A n d Support Services                                  14.01
  Coordinator
  24630 - Homemaker                                                                16.21
25000 - Plant A n d Sys t e m O p e r atio n s Occupations
  25010 - Boiler Tender                                                            26.09
  25040 - Sewage Plant Ope r a t o r                                               22.21
  25070 - Stationary Engine er                                                     26.09
  25190 - Ventilation Equipment T ender                                            19.07
  25210 - Hater Treatment Plant Operator                                           22.21
27000 - Protective Service Occupations
  27004 - Alarm Monitor                                                            21.30
  27007 - Baggage Inspector                                                        12.19
  27008 - Corrections O f f i c e r                                                23.68
  27010 - Court Security O f f i c e r                                             25.47
  27030 - Detection Do g Handler                                                   16.79
  27040 - Detention Office r                                                       23.68
  27070 - Firefighter                                                              26.29
  27101 - Guard I                                                                  12.19
  27102 - Guard IZ                                                                 16.79
  27131 - Police Officer I                                                         27.63
  27132 - Police Officer II                                                        30.70
28000 - Recreation O ccup atio ns
  28041 - Carnival Equipment O p era t o r                                         11.83
  28042 - Carnival Equipment Repairer                                              12.56
  28043 - Carnival Equpment Worker                                                  9.64
  28210 - Gate A ttendant/Gate Te n d e r                                          16.16
  28310 - Lifeguard                                                                12.65
  28350 - Park Attendant (Aide)                                                    18.07
  28510 - Recreation Ald e/ H e a l t h Facility Attendant                         12.93
  28515 - Recreation Spe cialist                                                   19.28
  28630 - Sports Official                                                          14.40
  28690 - Swimming Pool O pe r a t o r                                             19.18
29000 - Stevedoring/Longshoreraen Occupational Services
  29010 - Blocker A n d Brac er                                                    23.47
  29020 - Hatch T ender                                                            23.47
  29030 - Line Handler                                                             23.47
  29041 - Stevedore I                                                              22.04
  29042 - stevedore II                                                             24.90
30000 - Technical Occupations
  30010 - Air Traffic Control Specialist, C e nter (HFO)     (see 2)               37.72
  30011 - Air Traffic Control Specialist, S tation (HFO)     (see 2)               26.00
  30012 - Air Traffic Control specialist, Terminal (HFO)     (see 2)               28.63
  30021 - Archeological T e c h n i c i a n I                                      16.73
  30022 - Archeological T e c h n i c i a n ll                                     18.72
  30023 - Archeological T e c h n i c i a n III                                    23.18
  30030   - Cartographic Te c h n i c i a n                                        23.18
                                                                          GEO-TCC 005899



                                                                                GEO-State 036984

                                                                       Ex. 3 to Martin Decl.
                                                                           Page 160 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 161 of 203



HSCEDM-15-D-00015                                                         Page 6 of 9
  30040 - Civil Engineering Technician                                          25.26
  30061 - Dra£cer/CAO Op e r a t o r X                                          16.73
  30062 - Drafter/CAD O p e r a t o r ll                                        18.72
  30063 - Dra£ter/CAO O p e r a t o r XIX                                       20.86
  30064 - Dra£ter/CAO O p er a to r IV                                          25.68
  30081 * Engineering Tec hn i ci an I                                          16.14
  30082 • Engineering T e c h ni ci a n ll                                      18.13
  30083 - Engineering T e c h n ic ia n III                                     20.29
  30084 - Engineering T e c h n i c i a n IV                                    25.76
  30085 - Engineering T e c h ni c ia n v                                       31.76
  30086 - Engineering T e c h n i c i a n vi                                    37.19
  30090 - Environmental T ec hnician                                            22.18
  30210 - Laboratory Te c hnician                                               19.18
  30240 - Mathematical Tec hn i ci an                                           22.35
  30361 - Paralegal/Legal Aeeiatant I                                           17.68
  30362 - Paralegal/Legal Assistant xi                                          22.18
  30363 - Paralegal/Legal Assistant ill                                         27.13
  30364 - Paralegal/Legal A s si stant IV                                       32.84
  30390 - Photo-Optics T e c hn i ci an                                         23.18
  30461 - Technical H r it er 1                                                 21.89
  30462 - Technical H ri t er XX                                                27.71
  30463 - Technical Hr it e r XXI                                               32.40
  30491 * Unexplcded Ordna nc e (UXO) Technicianx                               23.97
  30492 - Unexploded Ordn an ce (UXO) Technician XI                             29.00
  30493 - Unexploded Ordn an c e (UXO) Technician III                           34.76
  30494 • Unexplcded (UXO) Sa f e t y Escort                                    23.97
  30495 - Unexplcded (UXO) S w ee p Personnel                                   23.97
  30620 - Heather observer. C om b i n e d Upper Air Or    (see 2)              2 0 .8 6
   Surface Programs
   30621 - Heather observer. Se n io r                     (see 2)              23.18
31000 - Transportation/Mobile Equipment Operation occup a ti o n s
   31020   Bus Aide                                                             12.68
   31030   BUB Driver                                                           17.89
   31043   Driver Courier                                                       14.29
   31260   Parking and Lot Attendant                                            10.48
   31290   Shuttle Bus Driver                                                   15.36
   31310   Taxi Driver                                                          11.15
   31361   Truckdriver, Light                                                   15.29
           Truckdriver, M e d i u m                                             18.77
   31362
   31363   Truckdriver, He avy                                                  20.76
   31364   Truckdriver, Tracto r -T r ai l e r                                  20.76
99000 - Miscellaneous occupations
   99030 - Cashier                                                              12.12
   990S0 - Desk Clerk                                                            11.50
   9909S - Embalraer                                                             27.05
   99251 - Laboratory Animal C a r e ta k e r I                                  11.19
   99252 - Laboratory Animal C a r e t a k e r II                                12.01
   99310 - Mortician                                                             27.05
   99410 - Pest Controller                                                       15.69
   99510 - Photofinishing Wo rk e r                                              14.81
   99710 - Recycling Laborer                                                     19.39
   99711 - Recycling Specialist                                                  22.73
   99730 - Refuse Collector                                                      17.66
                                                                                 13.43
   99810 - Sales Clerk
   99820 - School crossing G u a r d                                             13.99
   99830 - S v x v e y Party Chief                                               26.05
   99831 - Surveying Aide                                                        15.36
   99832 - surveying Tec h ni ci a n                                             21.04
   99840 - Vending Machine Attendant                                             16.64
   99841 - Vending Machine Repairer                                              19.64
   99842 - Vending Machine R e p ai re r Helper                                  16.94




                                                                        GEO-TCC 005900



                                                                               GEO-State 036985


                                                                     Ex. 3 to Martin Decl.
                                                                         Page 161 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 162 of 203



 HSCEDM-15-D-00015                                                                       Page 7 of9

ALL OCCUPATIONS LISTED A B O V E R E C EIVE T H E FOLLOWIMQ BENEFITSt

HEALTH & WELFARE: $4.02 p e r hou r o r $160.80 per wee k o r $696.79 p er month

VACATION: 2 weeks p a i d v a c a t i o n af ter 1 year of service w i t h a contractor or
successor; 3 weeks after 5 years, and 4 weeks after 15 years.                Length of service
includes the whole span of co n tinuous service wi th the present contractor o r
successor, wherever employed, a n d with the predecessor contractors in the
performance of similar w o r k at the same Federal facility.             (Reg. 29 CFR 4.173)

KOLIDAVS: A minimum of ten p a i d holidays per year. N e w Y e a r ’s Day, Martin Luther
King Jr's Birthday, W a s h in g t o n' s Birthday, Memorial Day, Independence Day, Labor
Day, Columbus Day, Veterans' Day, Thanksgiving Day, a n d Christinas Day.         (A
contractor m a y substitute for a n y of the named holida ys an ot her d a y off w i t h pay in
accordance wi t h a pla n c o m mu n i c at ed to the employees involved.) (See 29 C FR 4174)




THE OCCUPATIONS WHICH HAV E N U M B E R E D FOOTNOTES IN PARENTHESES RECEIVE THE FOLLOWING:

1) COMPUTER EMPLOYEES:     U n d e r Che SC A at section 8(b), this wage determination does
not apply to any employee w h o individually qualifies a s a bo n a fide executive,
administrative, or professional employee as defined in 2 9 C.F.R. Part 541.                   Because
most Computer System A na l y s t s a n d Computer Programmers w h o are compensated at a rate
not less than $27.63 (or o n a s ala ry or fee basis at a rate not less than $455 per
week) an hour would likely q u a l i f y as exempt con^uter professionals, (29 C.F.R. 541.
400) wage rates m ay not b e l i s t e d o n this wage dete rm ina ti on for all occupations
within those job families.        In addition, because this wa ge de termination m a y not
list a wage rate for some o r all occupations within t h o s e job families if the survey
data indicates that the pr e v a i l i n g wage rate for the o c c u p a t i o n equals o r exceeds
$27.63 p e r hour conformances m a y be necessary for c e r t a i n nonexempt employees.          For
example, if an individual e m p l o yee is nonaxempt but ne ver th ele ss performs duties
within the scope of one o f the Computer Systems Analyst or C om pu ter Programmer
occupations for which this w a g e determination does not s p e ci fy an S C A wage rate,
then the wage rate for that e m p l o y e e must be conformed i n accordance wit h the
conformance procedures d es c r i b e d in the conformance n o t e included on this wage
determination.

Additionally, because job titles v a r y wi dely and c hange q uic k l y in the computer
industry, job titles are n o t determinative of the applic at ion of the computer
professional exemption.     Therefore, the exemption app li es o n l y to computer employees
who satisfy the compensation requirements and whose p rim a r y d u t y consists of:
    (1) The application of s ystems analysis techniques an d procedures, including
consulting with users, to deter m in e hardware, software o r s y s t e m functional
specifications;
    (2) The design, development, documentation, analysis, creation, testing or
modification of computer sys t e m s o r programs, including prototypes, based o n and
related to user or system d e s i g n specifications;
    (3) The design, documentation, testing, creation o r m odi fi cat io n of computer
programs related to ma ch i n e o p e r a t i n g systems; or
    (4) A combination of t h e aforementioned duties, the performance of which
requires the same level of skills.              (29 C.F.R. 541.400).

2)  AIR TRAFFIC CONTROLLERS A N D W EATHER OBSERVERS - N I G H T FAY £ SUNDAY PAY:        If you
work at night as part of a reg u lar tour of duty, you will ea rn a night differential
and receive a n additional 10% of basic p ay for a ny hours w ork ed b etween 6 p m and 6am.
 If you are a full-time enq>loyed (40 hours a week) and S u n d a y is part of you r
regularly scheduled workweek, you a re p a i d at your rate of b asi c p a y plus a Sunday
premium of 25% of y o u r b a sic rate for ea c h hour of Su n d a y wo rk wh ich is not overtime
(i.e. occasional work o n S u n d a y outside the normal cour of d u t y is considered
overtime w o r k ) .



                                                                                     GEO-TCC 005901



                                                                                            GEO-State 036986


                                                                                 Ex. 3 to Martin Decl.
                                                                                     Page 162 of 203
 Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 163 of 203



H SCEDM-15-D-00015                                                                  Page 8 o f9
HAZARDOUS PAY OIPFBRBtiTZAIi: A n B percent differential is applicable to employees
en^loyed in a position that represents a high degree of h aza rd when wor kin g wi t h or
in close proximity to ordinance, explosives, an d incendiary materials.             This
includes work such as screening, blending, dying, mixing, and pressing of sensitive
ordance, explosives, and p y r o t e c h n i c compositions such a s lead azide, b l ac k powder
and photoflash powder.   All d r y - h o u s e activities involving pr opellants o r explosives.
  Demilitarization, modification, renovation, demolition, and maintenance operations
on sensitive ordnance, exp l o s i v e s a n d incendiary materials.    A ll operations
involving regrading and c l e a n i n g of artillery ranges.

A 4 percent differential is applicable to employees emplo ye d in a position that
represents a low degree of h a z a r d wh e n working with, o r in close pr ox imity to
ordance, (or employees p o s s i b l y adjacent to) explosives a n d incendiary materials
which involves potential i njury su c h as laceration of hands, face, or arms of the
employee engaged in the operation,         irritation of the skin, m i n o r b u m s a n d the
like; minimal damage to immediate o r adjacent work are a o r equipment being used.
All operations involving, unloading, storage, and h a u li ng of ordance, explosive, an d
incendiary ordnance material o t her than small arms ammunition.           Th ese differentials
are only applicable to w o r k that h as be en specifically desi gna te d b y the a gency for
ordance, explosives, and i n c e ndiary material differential pay.

** UNIFORM ALLOWANCE *•

If employees are required to w e a r uniforms in the performance of this contract
{either b y the terms of the Government contract, by the employer, b y the state o r
local law, etc.), the cost of furnishing such uniforms a n d maintaining (by
laundering or dry cleaning) s u c h uniforms is an expense that m a y not be borne by an
employee where such cost reduces t he hourly rate b e l ow that required by the wage
determination. The Department of Labor will accept payment in accordance with the
following standards as compliance:

The contractor or s u bcontractor is required to furnish all emp loyees wi th an
adequate number of uniforms without cost or t o reimburse employees for the actual
cost of the uniforms.            In addition, where uniform cleani ng a n d maintenance is made
the responsibility of the employee, all contractors a n d subcontractors subject to
this wage d e t e m i n a t i o n shall (in the absence of a bona fide collective bargaining
agreement providing for a different amount, o r the furnishing of contrary
affirmative proof as to t h e actual c o s t ) , reimburse all employees for such cleaning
and maintenance at a rate of $3.35 per wee k (or $.67 cents p e r day).            However, in
those instances where the uniforms furnished are mad e of "wash and wear"
materials, may be routinely w a s h ed and dried wit h o th er personal garments, and do
not require any special treatment such as dry cleaning, d a il y washing, o r commercial
laundering in order to meet the cleanliness o r a ppe arance standards set b y the terms
of the Government contract, b y the contractor, b y law, o r b y the nature of the work,
there is no requirement tliat employees b e reimbursed for unifo rm ma intenance costs.

The duties of employees u n d e r job titles listed are th ose de scribed in the
“Service Contract Act D i r e ctory of Occupations0 , Fifth Edition, April 2006,
unless otherwise indicated. Copies of the Directory are available o n the Internet. A
links to the Directory m a y b e found on the WH D hom e p a g e at ht tp : / / w w w . d o l .
gov/esa/whd/ or through the Ma g e Determinations On- Li ne (WOOL) Web sice at
http://wdol.gov/.

REQUEST FOR AUTHORIZATION O P A D D ITIONAL CLASSIFICATION A N D W A G E RATE {Standard Form
1444 (SF 1444))

Conformance Process:

The contracting officer shall require that any class of service employee which is
not listed herein and w h i c h is to b e employed under the contract (l.e., the work to
be performed is not p e r f o r m e d by an y classification l isted in the wage
determination), be classified by the contractor so as t o pr ovi de a reasonable
relationship (i.e.. appropriate level of skill comparison) b e t we en such unlisted
classifications and the classifications listed in the wage determination.          Such
conformed classes of employees shall be paid the m o n e t a r y wages an d furnished the
                                                                                 GEO-TCC 005902



                                                                                        GEO-State 036987


                                                                             Ex. 3 to Martin Decl.
                                                                                 Page 163 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 164 of 203


HSCEDM-15-D-00015                                                                   Page 9 of9
fringe benefits as are determined.      Such conforming p r o ces s shall b e initiated by
the contractor prior to t h e performance of contract w o r k b y such unlisted class (es)
of employees.  The conformed classification, wage rate, an d/o r fringe benefits shall
be retroactive to the commencement dace of Che contract. {See Section 4.6 {C)(vi))
When multiple wage determinations are included in a contract, a separate 8 P 1444
should be prepared for eac h w a g e determination to w hi ch a class (es) is to be
conformed.

The process for preparing a conformance request is as follows t

1) When preparing the bid, the contractor identifies the need for a conformed
occupation(s) and confutes a p r o pos ed rsee(e).

2) After contract award, the contractor prepares a writ ten report listing in order
proposed classification title(s), a Federal g r a d e equiva len cy (FOE) for each
proposed classification(s ) , job de scr iption(s), and r ationale for proposed wage
rate(s). Including information regarding the agreement o r disagreement of Che
authorized representative of the employees involved, o r where there is n o authorized
representative, the e mp l oyees themselves.   This report should be submitted to the
contracting officer n o l ater than 30 days after such u n l i s t e d class (es) of en^loyees
performs any contract work.

3) The contracting o fficer rev i ews the proposed action a nd prompt ly submits a report
of Che action, together w i t h the agency's recommendations and'pertinent
information including the p o s i t i o n of the contractor a n d Che employees, to the Wage
and Hour Division, Employment Standards Administration, U.S. Department of Labor,
for review,   (see section 4.6(b)(2) of Regulations 29 C F R Part 4).

4) Within 30 days of receipt, the Wage an d Hour D i vis ion approves, modifies, or
disapproves the action v i a transmittal to the a gency cont rac tin g officer, o r
notifies Che contracting o f f i c e r that additional time will be required to process
the request.

5) The contracting off i ce r transmits Che Wage and Hou r de c i s i o n to the contractor.

6) The contractor informs t h e affected employees.

information required b y the Regulations must be su bmi t t e d o n S P 1444 or b o n d paper.

When preparing a conformance request, the "Service Contr act Act Directory of
Occupations" (the Directory) should be used to compare job definitions to insure
that duties requested are not performed b y a classification already listed in the
wage determination.    Remember, it is not the job title, but the required tasks Chat
determine whether a class is included in an estab lish ed wage determination.
Conformances m a y not b e u s e d to artificially split, combine, o r subdivide
classifications listed in t he wage determination.




                                                                                GEO-TCC 005903



                                                                                       GEO-State 036988


                                                                             Ex. 3 to Martin Decl.
                                                                                 Page 164 of 203
                 Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 165 of 203




          HSCEDM-15-D-OOOl 5




                                 Attachment 3



     (D
     m
     9
     O
o    O
m
O
CO
     8


o
CO
o>
<D
00
CD




                                                                                        Ex. 3 to Martin Decl.
                                                                                            Page 165 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 166 of 203




HSCEDM-15-D-OOO15

                            DELIVERABLES OF WRITTEN DOCUMENTATION
                             DETENTION AND TRANSPORTATION SERVICE
 One hard copy of each deliverable shall be submitted to the Contracting Officer (CO) and the Contracting Officer
 Representative (COR), as described in the “Delivery/Days after Award Column”. Unless otherwise specified,
 deliverables may be submitted via e-mail (this list is not all inclusive other reports maybe required as directed by the
 COR.)

 ITEM      DESCRIPTION                                    ADDRESSEE           DELIVERY/DAYS AFTER                   NO. OF
                                                                             AWARD                                  COPIES
 AOOl      Quality Control Plan                              A and B         Within 30 days o f contract award      1
                                                                             or as requested
 A002      Copy of the document stating that the                 B           Upon request of COR                    1
           employee has received and reviewed the
           Policy and Procedures Manual
 A003      Staffing Plan                                     A and B         Within 30 days o f contract award
                                                                             or as requested
 A004       Resumes of Key Personnel                         A and B         Review and approval by CO and
                                                                             COR before employee EOD
 A005      Organizational Chart                                  A           Within IS days of significant          1
                                                                             Changes or as requested
 A006      Training Plan                                     A andB          Within 30 days of contract award       1
                                                                             or as request^
 A007      Employee certification that they have                 B           Prior to EOD                           1
           read and understand code of conduct
 A008      Copy of Standard o f Conduct and                      B           Prior to EOD                           1
           corresponding disciplinary actions
 A009      Report of employee(s) in violation or                 A           Immediately (immediate verbal          1
           attempt to violate standards of conduct                           report, with written to follow)
 AOlO      Medical examination conducted by                      B           Prior to EOD                           1
           licensed healthcare provider
 AOll      Notification of change in employee’s                  B           Immediately                            1
           health status
 A012      Random drug-screening results                         B           To COR within 24 hours after
                                                                             receipt
 AO13      Contraband Control Program                           B            Within 30 days of contract award       1
                                                                             or as requested
 AO14      Employee termination, transfer,                      B            Immediately (immediate verbal          1
           suspension, personnel action relating to                          report, with written to follow)
           disqualifying information or incidents of
           delinquency
 A015      Personnel files                                      A            As requested                           1

 A016      Uniform approval by COR                              A            Within 7 days of contract award..      1
                                                                             Any changes require CO and
                                                                             COR approval prior to
                                                                             implementation.
 AO17     Certification that each employee has been             B            Prior to EOD
          issued credentials
 A018     Registrations, commissions, permits or                B            Prior to EOD                           1
          licenses

A019      Contract Detention and Transportation                 B            Posted 24 hours in advance            1
          Officer Assignment Roster
 A020     Manpower Report                                       B            Monthly                               I


                           Attachment _ - DELIVERABLES (DETENTION SERVICES)
                                                Page 1 of2
                                                                                                       GEO-TCC 005905



                                                                                                                 GEO-State 036990


                                                                                                  Ex. 3 to Martin Decl.
                                                                                                      Page 166 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 167 of 203




 A02I   E-Quip Security Process                          B      Prior to EOD                             1

 A022   Training Program                              A andB    Within 30 days of contract award         1
 A023   Institutional Emergency Plan                  A andB    Within 7 days after contract
                                                                award
 A024   Log Books                                        B      As requested                            1
 A025   Manifest o f Detainees                           B      Daily                                   1
 A026   Key Indicators Report                            B      Monthly before 5“ o f the month         1
 A027   Copy o f certification that employee             B      As requested                            1
        agrees to convly with Post Orders
 A028   Use-of-Force incident Report                     B      Verbal immediately and written
                                                                prior to end o f shift
A029    Written report for escapes                      B       Prior to end o f shift (verbal report   1
                                                                immediately, with written report
                                                                no later than shift end)
A030    Evacuation Plan                               A and B   Within 30 days of contract award        1
A03I    Injury, illness, physical harm or threat to      B      Verbal report immediately, with
        safety, health and welfare                              written report no later than shift
                                                                end
A032    Detainee death or injury                        B       Verbal report immediately, with         1
                                                                written report no later than shift
                                                                end
A033    Commissary Inventory                            B       As requested                            1
A034    Firearms - a complete listing o f licensed      B       Within 7 days after contract
        firearms by serial numbers and by each                  award
        safe location
A035    Appropriate state and municipality              B       Prior to EOD or performance of          1
        permits and weapons permits for each                    duties involving firearms
        officer
A036    Firearms training certificates                  B       Prior to EOD or performance of
                                                                duties involving firearms
A037    DHS Non Disclosure Form, DHS 1100-6           A andB    Prior to EOD                            1


A= CO
B=COR




                         Attachment _ - DELIVERABLES (DETENTION SERVICES)
                                              Page 2 o f 2
                                                                                          GEO-TCC 005906



                                                                                                     GEO-State 036991


                                                                                      Ex. 3 to Martin Decl.
                                                                                          Page 167 of 203
                 Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 168 of 203




          HSCEDM-15-D-OOO15




                                 Attachment 4



     CD
     m
     9
     •H
     O
Q    o
m
O
CO


CD
o
CO
o>
CD
CD
hO




                                                                                        Ex. 3 to Martin Decl.
                                                                                            Page 168 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 169 of 203



     HSCEDM-15-D-00015




    r                                 i 9 ? p 4 # % ? te ra •


     OFFICE OF PRIMARY INTEREST) DIreetor of Operations (National Firearms and
                                 Tacllcal Training Unit)
                               DISTRIBUTION:                    ICE .
                               DlRECnVI^NO,)                    70001.1
                               ISSUE DATES                      02/04/2005
                               EFFECTIVE DATE;                  02/04/2005
                               REVIEW DATE:                     (Q/04/2008
                               SUPERSEDES:                      see section 3
     DIRECTIVE TITLE; ICE Body Armor PeUcy
     1.     PURPOSE and SCOPE. To establish the US. Immigration end Customs
            Enforcement (ICE) policy for the use of personal protective soft body armor
            (body armor) and i to ti^ related management and employee responsibilities.
            This directive applies to all components of ICB with armed officers,
     2.     AUTHOmriES/REFERENCES.

     2.1.   Statutory and Rqgnlatoiy AnthoiRy

            8 u s e 1103

     2.2.   ICB Polity
            Interim ICE Firearms PoHoy (July 7,2004)

            Interim ICE Use of Force Policy (July 7,2004)

     23     Notional DisUtnte of Justice Reference Dacuments

            Ballistic Resistance of Personal Body Armor (Nil Standard 0101-03 and 0101-04
            ondamendments)

            Selection and A^Ueatlon Guide to Personal Body Armor (NU Guide 100-01 and
            100-98, and amendments)

     3.     SUPERSEDED/CANCELLED POUCY/SUMMARY OF CHANGES.
            This ditccriye supersedes previous legacy policies, issuances and pievioosly
            recognized processes for soft body aimer Ibrall ICE offices with armed officers.




                                Attachment 5 - ICE Body Annor Policy
                                            Page to rs




                                                                                           GEO-TCC 005908



                                                                                                  GEO-State 036993


                                                                                      Ex. 3 to Martin Decl.
                                                                                          Page 169 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 170 of 203



HSCEDM-15-D-00015




       4.     DEFINITIONS.

       4.1.   Body Annor - A protective ptment designed to stop a variety of standard
              handgun projcciiies. The armor is not designed to slop ail projeoUies, especially
              (hose fired from high-calibor rifles. Unless rated as stab resistant, this armor is
              not designed to prevent IrjJury from sftaip or cutting or picrcing-t^e weapons.
              No body armor Is designed as a replacement ibr common sense, good judgment
              and proper street survival procedures and tactics.

       iX     Technology Standards for Body Armor-The Law Enfbiccmcnt and
              Collections Standards and Testing Program (LECSTP) is sponsored by the OERcc
              of Seienco andTeohnOlogy of the National Institute of Justice (MU),
              Dqtaitment of Justice (DOI). The LECSTP is an applied research effort that
              determines the teohnological needs ofjustice systems agencies, sets minimum
              performance standards for specific devices, tests commercially available

              results to criminaljustice agencies nationally and inlcmationally. The NIJ
              reference documents for Ihis poHcy aw listed in the Aulboritios section and ate as
              follow Baliistio Resistance of Personal Body Armor (NIJ Standard 0I01>03 and
              0101-04) and Seleetion and Application Guido to Personal Body Armor
              (NU Ouide lOO-OI and 100-9S), to include amendments.

       5.     POLICY
       S.L Ail ICB employees authorized to cany firearms as a condition of employment
           shall be issued protective body armor. New employees will be fitted for
           body armor during their initial training at the Federal LawEnIbreement Training
           Center (FLETC) or as specified by ICR Replacement of expired or damaged
           body annor in the field shall bo coordinated with the designated oflleial for that
           operatioial component, most often the Senior Firearms Instructor (SFI).

       5.2.   The ballistic rosistaneo porfonxianco standard for protective body armor requires a
              minimum of threat level type IIA protection, with side panel coverage^ and must
              meet the eunpnt NU standards.
       S3.    All ICE armed ofltcem are stronelv encouraged la wear thdrfsSHcd body arnwr
              while performing law enfbrcement duties. When not being worn, body aimor
              should be leadily accessible in the vehicle or building where tho ofHoer is
              workmg. When away from the vehicle or building, the |CE aimed officer does
              not have to carry the body armor, unless instructed by a supervisor.

       SA.    All Federal Protective Service (FPS) aimed uniformed officers shall wear their
              issued body armor whflo in iho porfimnance of their law enforcement duties.
              When in a non-uslfoim status or not being worn, body nimor should be readily
              accessible in tho vchicio or building where Iho officer is working. When away




                                   AttachnieniS ICE Body Armor Policy
                                              PasoZofS




                                                                                                GEO-TCC 005909



                                                                                                      GEO-State 036994


                                                                                           Ex. 3 to Martin Decl.
                                                                                               Page 170 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 171 of 203




  HSCEDM-15-D-00015




            fioin the vcbiole or building, the ICE aimed ofllccr docs not have to cany the
            body aimor, unless instructed by an FPS supervisor.

     5.5.   All Detention and Removal Operations (DR.O) armed uniformed oflicets shall
            wear their issued body aimor while in the performance of their law enforcement
            duties. When not being worn, body aimor should be readily accessiblo in the
            vehicle or building where the officer is worldng. DRO anxied oOlcers perfotining
            administrative duties or duties inside a deiention facility shall not be required to
            wear thoir issued body armor.

     5.6.   Due to their covoit mission within the aviation environment. Federal Air Marshals
            shall wear issued body armor according to their internal guidance and procedures
            as established by the Director, Federal Air Marshal Service.

     5.7.   The wearing ofbody armor during normal operations is at the discretion of iho
            employee, except during aelivitles as specified in the Procedmes Section o f this
            dlr^tlve and for FPS and DRO aimed officers as stated above in sections S.4 and
            5.5.

     5.8.   All employees need to bo aware of the health rides associated with the wearing of
            body armor in high-hoat/high bumidiiy conditions and/or during strenuous
            exertion. When employees are n^uir^ to wear body armor, they shall be
            provided opportunities to rohydratc and remove the body armor as necessary.

     5.9.   ICE does not authorizo the use Ofpersonally owned body armor for armed
            officers while fimetioning as ICE employees. Any exception to. this requirement
            first roust be approved by. the director of the operallonel component and then by
            the Director of tbeKaiional Firearms and Tactical Training Unit (NFTTU).

     6.     RESPONSIBILITIES.

     6.1.   The NFTTU Is responsible for the development of all national policy and
            procedures, and exercises program management rosponsibiUty for the body armor
            program.

     6.2.   The NFTTU shall coordinate all research, testing, ovaluation, procurement,
            distribution and destruction of body armor.

     63.    The SFIs aie lesponsiblo for coordinatiitg requests for body armor, ensuring
            traliiing lequicomcnts are mot and conducting inspections of all brdy rumor as
            required by the NFTTU.

     6.4.   Supervisors are responsible for ensuring armed personnel under their supervision
            era issued body armor and that it has not exceeded its expiration date.




                                 Attadimcnt 5 - ICE Body Armor PoPi^




                                                                                             GEO-TCC 005910



                                                                                                   GEO-State 036995


                                                                                         Ex. 3 to Martin Decl.
                                                                                             Page 171 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 172 of 203



    HSCEDM-15-D-00015




     6.5.   Supervisors are responsible for ensuring tbat all personnel issued body armor
            comply wiUi tbe mandatory requirements fbr wearing body armor spr^fled in the
            Procedures Seelion of this policy.

     6.6.   ICE officers are responsible for the proper care and Inspection of tbe issued
            body armor in accordance with the manufacturer’s recommendations and ballistic
            panel labeling.

     6.7.   ICE officers are lequircd.lo attend, participate and complete ail mandated body
            armor training as required by ICE and/or their operational component

     7.     PROCEDURES.
     7.1.   The NFTTU will develop standard operating procedures to be used for the
            selection, procurement, issuance, accouniabiiity, replacement and disposal of all
            ICEowitod and issued body armor.

     12,    Tho NFTTU shall naaintain the national inventory system for body armor. Unless
            otherwise idoatiBcd by the NFTTU, the Firearms inventory System CFIS) module
            in the Automated Management Infomution System is the national inventory
            systemand will bo the official ^stem of record for the accountability, transfer
            and Inventory of alt ICE body armor.
     12.    Tbe officer to whom the body armor is issued is rosponsible for electronically
            accepting it In the designated automated inventory system. Body armor should
            not bo documented on any other ICE proper^ record doeumsiit other than for
            exigent circumstances and only as an interim hand receipt until FIS can be
            property updated by lbs responsible officcr(B}.

      lA.   A 100 percent body armor inventory shall be performed annually by all
            employees Issued tody amor in FIS. Rosponsiblo officials (sopervisoiy
            personnel) stall ensure flat tbe employees complete their annual inventory and
            verification process in FIS within 30 days of noUfication of the initiation of the
            inventory process, Employees who fall to complete their inventory and
            verifleations within the specified 30 days may be subject to disciplinary action.

      12.   In the.event that body armor is lost or stolen, H inust be reported to tho NFTTU
             via facsimile (814-946-9995) and FlSwithin 48.houts of discovery by the
             employee to whom It was is^ed. This FIS repotting roquirement does not
             preclude any other reporting vequ1temehi(s) mandated by any other ICE policy or
             procedure. Tbe stolen body armor information, with serial number, shall also bo
             entered into the National Crime Infbnnalion Center (NCtC) database.




                                 Attachment S • ICS Body Atmor Policy
                                            Page 4 of 6




                                                                                                 GEO-TCC 005911



                                                                                                        GEO-State 036996


                                                                                          Ex. 3 to Martin Decl.
                                                                                              Page 172 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 173 of 203



HSCEDM-15-D-00015




      7.6.   The wearinacf body wmgr bv TCEarmed offlceis is mandatory during the
             following activities;

      7.6. t. Special Response Team (SRT) doptoyments when oflicers are part o f an arrest, or
             operate as an entry or perimeter elcmonl;

      7.6.2. Executing arrests in pre-plaoned situations. ICE officers woildag in an
             undercover capacity, or in support of another officer woridngin an undercover
             capacity, may bo exempted firomthe requirement of wearing body armor stated in
             this sermon, if the wearing of the body armor presents a danger of being exposed
             as a law enforcement officer. This exemption pertains to officers who will bo
             woridng in close proximity to violators and who may identify the officer as a
             law enforcomont officer by noticiog the body armor. In all cases, the exemption
             must be approved by a first-line supervisor prior to the operation;

      7.6.3. Execution of hlgh-iisk search warrants until the promises arc secured and cleared
             or at the discretion of the first-lino supervisor;

      7.6.4. Apprehension phases of air and marino intordiotion operations;

      V6S. Tiansportation, storage or destruction of seized narcotics, cuntcncy or other
           high risk or valuable commodity;

      7.6.6. During normal operations fbr FPS and pRO officers, if aimed, and in uniform as
             stated abovo inscctions 5.4., 5.S.and 5.7,;

      7.6.7. In emergency situations where ICE managoment determines there is an immediate
             threat to.the safofy of employees. In addition to the nature of the emergency
             situation, ICE management will also dotomilne the duration of the emergency
             and, Bccoidingfy, the length of time that body armor most be worn; and,

      7.6.8. During all PRO fugitive apprehension operations regardless of whether it is a
             formalized, preplanned operation or not. This does not include simple
             investigative inquiries when an apprcdicnsion is not anticipated by the PRO armed
             officer.

      7.7.   SFIs shall ensure that training is provided to each employee who is issued
             body armor. SFIs shall ensure that all training b documented in the appropriate
             system as identified by the NFTTU.

      7.8.   Body armor training covers the following:

             • Ciicumstancos/!Bltuatioiis when body armor must be worn;

             • Type of body armor that is neccssaiy;




                                 ARsehmeal 5 - ICE Body Armor Policy
                                            RuteSord




                                                                                               GEO-TCC 005912



                                                                                                      GEO-State 036997


                                                                                        Ex. 3 to Martin Decl.
                                                                                            Page 173 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 174 of 203



HSCEDM-15-D-00015




              • Procedures to properly don, doIT, adjust and wear body annor,

              • Limilalions of body tumor,

              • Proper care, maintenance and useful lifcoflhe body annor; and,

              • Use of firearms while wearing body armor.

       7.9.   Employees shall notify their supetvisat<s) ofthe need to replace worn, damaged
              orill-mUngfaody airnorshould such a need be {dentlflled by the aimed ofSceror
              SFl.
        7.10. Body aimor thal is no longcr serviceable will be physically and clectnnioally
              tcanstoed to tile NFTTU for final disposition.

        7.11. Expired body armor distributed priorto the uUlization oflhnNFTTU antomated
              system for inveotoiy and accountability shall be physically Iraasfianred to the
              NFTTU fbr final di^osition. TheNFrTU shall fiinuah gmdance for the manual
              transfer of body aimor tint is not documented in PIS.
        7.12. Additional guidance or instructions regarding the identification, procurement,
              replacement, tranafer, tracking and inventory pfbody annor may bo issued by the


        8.     NO PRIVATE RIGHT STATEMENT. This Directive la an Internal policy
               statement of ICE.. It ISnot Intended to, nnd does not create any rights,
               privileges, or beuelits, substantive or procedural, enforceable by any party
               agdnit the United 8tatcs{ Its departments, agencies, or other entitles; Its
               ofOcera or employees; or any other peraon.




        Approved
                   hfidutelJ.
                   Assistant Secieiaiy




         ICBBODYARMORPOUCY
                                         Attachment 5 -ICE Body Aimor Policy
                                                     Pssedofd




                                                                                                GEO-TCC 005913



                                                                                                       GEO-State 036998


                                                                                         Ex. 3 to Martin Decl.
                                                                                             Page 174 of 203
           Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 175 of 203




            ■ 1 5 -D -O O O I:




       o
       m
       O
       O
O      o
m
01
(f)
£D
r-»-
CD
O
CO
O)
CD
CD
CD




                                                                                  Ex. 3 to Martin Decl.
                                                                                      Page 175 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 176 of 203


HSCEDM-15-D-00015




        Detention an d Removal O perations
        DRO Policy and Procedure M an u al
        Appendix 32-1 Vehicle O rdering M enu
        DETENTION AND REMOVAL OPTION PACKAGES FOR ORDERING VEHICLES
        OpiioAla.           -    Large Bus

        Ib.       -   Mid'Raiige Bus

        Option 2a.          -    Standard AJrporier

       2b.    -       Wheclcteir Accessible Aliporter

       Option 3a.           -    13 Passenger Long Bed Van with Insert

       3b.    “       12 Passenger Long Bed Van w/ Insert and Luggage Space

       3c. -          12 Passenger Short Bed Van vwth Insert

       3d. -          13 Passenger Standard Van, No Insert

       3e.    -       Standard Van. No Insert - wheelchair acceadble
       Option 4a.           -    Minivan caged/sccure package

       4b.    -       Minivan Fugitive Operations package

       Option Sa.           -    Sedan fuil-sizo Caged/secure package

       5b.    -       Sedaniuli*size Fugitive Operations package

       Se.    -       Sedan mid'size Fugitive Operations package

       Option 6a.           •    SUV flill-size Caged/secure package

       6b.    -       SUV fhll«sizs Fugitive Operations package
       6c.    •       SUV mld-skc Fugitive Operations package
       Option 7.        -       Pick-up Fugitive Operations package



                                    Attachment 6-DROPPM VEfflCLE ORDERING MENU
                                                       Page I of?



                                                                                   GEO-TCC 005915



                                                                                         G E O -S ta te 037000


                                                                                 Ex. 3 to Martin Decl.
                                                                                     Page 176 of 203
 Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 177 of 203



HSCEDM-15-D-00015




          Options.     -   FufilUve Opcralions surveillance van*

          *Under development not avaUablo for order at this time*

          Option9.     -   Specialty Vehicle (I bj Ullllly or Food ServiceTrucJqTraclor TiaJlcr)

           OPTION DESCRIPTION

           Option la. - Latge Bus
           Desetiptlan: Long-nnge coach bus rctroflu Slendsnl security screened interior with
           movablepartition. 46-passenger capacity, equipped with lavatory.

           Purpose: Long distances, long trip duration, high capacity.

           Option Ib. - Mid-range bus
           Description: Mid-range coach bus tetrofit. Standard security screened interior with
           movable partition. 44-passenger capacity, cqiuppcd with lavatory.

           Purpose; Shorter distances and shorter trip duration. Reduced passenger capacity.

           Option 2a. Standard Airporter

           Description: Twenty-two passenger tear and ride loading reltoflL Standard security
           screened interior. Vehicle and chassis similar to typical ahport/rentai ear shuttle him.
           Secure vehicle vrith an el^t-passenger compartment, a twelve-passenger compartment,
           and a two-passenger compiarttnenl. Two-passenger compartment contains a fold-iip bench
           seat allowtog for luggage/property storage.

           Purpose: Design^ for loeal area operatlcms such as airport or court runs. Ideal for offices
           where routine opoations call for mixed count of officers and detainees, or when detainee
           count routinely exceeds standard van capacity.

           Option 2b. - Wheelchair accessible Airporter

           Descriptlom Maximum eapaeUy of nineteen-passenger, tear and side loaiting retrofit.
           Standard security screened inudor. Vehicle and r i t ^ a similar to typical airport/renta!
           car shuttle bus. Secure vehiple with a two-passenger compartment, a twelve-passenger
           compattmeni. and a compartment with fold-up bench seats allowing for either two
           whedchair bound passengers, or live pamengjera. The two-passenger compattmeni also
           las fold-up bench Seat allowing for additional luggage/jpropeity storage.
           Purpose; Same as option 2a, adding space for two whccl-chair passengers. Versatility to
           accommodate one or two wheelchairs and a combination o f additional escort officers,
           detainee segregation or additional luggagc/property space.


                                 Attachmeal 5-DROPPM VEHICLE ORDERING MENU
                                                      Paae2or7


                                                                                                  GEO-TCC 005916



                                                                                                         GEO-State 037001



                                                                                             Ex. 3 to Martin Decl.
                                                                                                 Page 177 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 178 of 203




HSCEDM-15-D-00015




        Option 3a . - 13 Passenger Long-Bed Van vnth Insert

        Description; White long-bed cargo van. with thirteen-passenger, long-bad insert installed
        with a nov^le patthion. Rear and side loading. Insert tuns entire length of van.

        Purpose: The Insert package Is a high aeeutily package designed for transporting new
        Bi^prehensionswhere olassiOcation ofbackground, security lavel, and/br health
        conditions, are unknown. Officers cabin air independent o f custody coiupartment. Ideal
        for shorter distances and trip duration. Easy loading and cleanup. Movable partition


        Option 3b.-12 Passenger Long-Bed Van with Insert

        Desoription: White long-bed cargo van, with iwclve-passcnger, long-bed insert. Movable
        partition optional. Rear loading. Insert is shorter than option 3a. creating space between'
        fiont cabin and insert, allowing for luggage space, and if necessary, sido^fixmt loading
        Ihrragb fiont/emergency door o f Insert


        q^ce is a priority. Side loading of detainees is possible, but not IdeaL

        Option 3o. -12 Passenger Short-Bed Van with Insert

        Description: White short-bed cargo van, with twelve-passenger Insert. Rear loading only.
        Insert nms entire Iraigth o f van.
        Purpose: Recomroiaided for off road, border operations where long wheelbase bottoming
        out is a concern. Suitable for locations where luggage segregation and side ioading
        availability is not necessary.

         Option 3d. -13 Passenger Standard Van, Ko Insert

         Description: Standard ihhteen-passenger white maxi-van with forward-feeing vinyl
         bench seats with standard security screened package.

         Purpose: For longer distances or trip duration where a standard security package and
         enhanced passenger comfort is appropriate. For operations where custody segregation
         and officer-custody air separation is not a m^or issue. Appropriate for transporting of
         detainees whose background, security level, and health conditions have been properly
         identined.
         Optirm 3e. Standard Van, No Insert - wheelchair accessible
         Description: Standard white maxi-van with forward-feeing vinyl bench seats and standard
         security-screened paokage. Security screen installed behind bench seats. Rear bench seats
         an removed to allow for installation ofrca>loBding wheelchair Hit, wheelchair locking



                              Aaashment 6-DROPPM VEHICLEORDBRINa MENU
                                                Page3 or?



                                                                                               GEO-TCC 005917



                                                                                                      GEO-State 037002


                                                                                          Ex. 3 to Martin Decl.
                                                                                              Page 178 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 179 of 203



 HSCEDM-15-D-00015




        device, and wheddudr. Allows for 7 detainees, dde loading only; and one wheekhair
        detain^ iear*load]ng only. Rear comparimenl can be used ibr luggage and/or equipment
        when not lianspotllng wheelchair. Security screen allows for sepaiatlon of detainees from




         Option 4a.-Minivan Caged/securily package


         security screened padcage. Allows for up to rive detainees.

         Purpose; Smaller transport vehicle with lower capacity. Ideal for oinees when a smaller
         velilele is conducive to operating area.

         Option 4b. - Minivan Fugitive Operations package

         Description: Standard seven-passenger mini-van with standard Ai^tlve operations
         package as deseiibed below.
         Purpose: Sdf explanatory

         Option Sa. Sedan riiU-alze Caged/’seeuce package

         Description: Full size white sedan with standard security screened package. Allows for
         up to three detainees.

         Purpose: Secure detainee transport when low number of detainees is routine and a larger
         capaci^ vehicle Is not warranted.

         Option Sb. - Sedan Util-size Fugitive Operations package

         Description: Full size sedan with standard ft^itive operations package as described
         briow.

         Purpose: Self«cxplanatory.

         Option Sc. Sedan liiid-size Furtive Operations package

         Description: Mid size sedan with standard fugitive operations package as described
         below.


         Purpose: Selfetqplanaloiy


                              Anadiraemfi-DROPPM VEHICLE ORDERtNO MENU
                                                Psee4 o f 7



                                                                                               GEO-TCC 005918



                                                                                                      GEO-State 037003


                                                                                        Ex. 3 to Martin Decl.
                                                                                            Page 179 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 180 of 203




HSCEDM-15-D-00015




       OpUon&.aUVfoU-sfaeC&g«^«ecuie|»aoka8e
       De^riplion: Fall size white SUV with slandan} security screened padmge. Allows for up
       tofivedetalnees.
       Purpose: Secure detainee transport when low numker of detainees is routine and a larger
       capadty vriitde *8not wananled.

       Option 6b. SUV iltU-size Fugitive OpwaUons package
       Oescriplipn: FWI size SUV with slaadanl firgitive operations packege as described below.




        Purpose: Selfexplanatory



        Option 6b. SUV mid-size Fugitive OpetaUons package
        Deseriprion: Mid size SUV vrith standard fiiglttve operations package as dmcribed below.




        Purpose: Sdf explanatory


         Option 7 Pickup Truck Fugitive Operations package
         Dcscripaom Full size, extended eab pldmp trudt with standard firgldveoperaaons
         package as described below.



         Purpose: Self explanatory

         Option 8 Fugitive Operations surveillance van*
          •Under dcvcloprtirait.noi available forordorat this lime*

         Option 9 Spedaliy Vehicle




                               Attachraente-DROPPM VEHICLE ORDERING MENU
                                                  PageSof?



                                                                                             GEO-TCC 005919



                                                                                                    GEO-State 037004



                                                                                        Ex. 3 to Martin Decl.
                                                                                            Page 180 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 181 of 203




HSCEDM-15-D-00015


                                                                                   HSCBDM*!0*D-0S001



       Description:     This is a specialty vehicle required to ftilfiUunique requirements.

       such as a Food Service Thick to be deployed at a Service Processing Center or lovf-lruck
       to be deployed to a Service Maintenance Shop. Prior to ordering, written justification to.
       andconcunencefiom, Regional and Headqukere DRO monagement Is required.

       FUGITIVE OPERATIONS PACKAGE: Standard Accessories and Amenlfies

          Hit steering wheel and cruise control
          AM/FMradio

          Power windows, locks, end side mirrors

          huennittent wipers

          Road emergency kit

          Fitstaidkit
          Fire extingaisher

          Service Radio - concealed out of sight

          Tinted vrindows

          Front and rear, emergency sirobe/flashlns lights

          Locking trank box to secure weapon and/or equipment

          No alterations are to be made to DRO vehicles udthout specific concurrence from
        Regional and Headquarters DRO management.

        CAOED/SECURE TRANSPORT VEHICLES (bus/ven/suv/sedan): Standard
        Accessories and Amenities

          Tilt steering wheel and enure control

          AM/FMradio
          Power window^ locks, and side mirrors
          Intermittent wpers

          MapUght



                              AUoehmeat 6-DROPPM VEHICLE ORDERING MENU
                                                Pigs 6 of7



                                                                                              GEO-TCC 005920



                                                                                                     GEO-State 037005


                                                                                          Ex. 3 to Martin Decl.
                                                                                              Page 181 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 182 of 203




  HSCEDM-15-D-00015




          Road emogency kit

          Hist aid kit

          Fire extinguisher

          Service Radio ioof> console, or dad) mounted

          Tinted windows

          Front and rear, emeigeaoy strobe/flashlng lights

          Locking trunk box to secure weapon and/or equipment

          Shotgun lack and gun box (bus and maxi van)

          Expanded metal security screen with plexiglass Installed between drivers compartment
       (front seat) and passoiger/enstody area. Metal bars and/or screen on all windows.

          No alterations ate to be made to DRO vehieies without specific concurrence from


        ADDITIONAL ACCESSORIES AVAILABLE - (then items require writtenjustification
        to, and concurrence from, Regional and Headquarters DRO management)

          All Wheel Diiva or Four Wheel Drive

          Block heater

          Heated side minors

          Transmission cooler

          Additional emergency lights

          Brush guards




                              Aitschment 6-DROPPM VEHICLEORDERING MENU
                                                 EiSeVof?



                                                                                        GEO-TCC 005921



                                                                                                 GEO-State 037006


                                                                                    Ex. 3 to Martin Decl.
                                                                                        Page 182 of 203
                     Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 183 of 203




              HSCEDM-15-D-OOO15




                                     Attachment 6



          o
          m
          9
          o
O         o
m

03
I' ‘'I1
CD
O
CO

8




                                                                                            Ex. 3 to Martin Decl.
                                                                                                Page 183 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 184 of 203




HSCEDM-15-D-OOO15


The U.S. Department o f Homeland Security (DHS) regulation titled, "Standards to Prevent, Detect, and
Respond to Sexual Abuse and Assault in Confinement Facilities," 79 Fed. Reg. 13100 (Mar. 7, 2014).
Where any requirements o fth e DHS standards may conflict with the terms o f the Family Residential
Standards (FRS) currently applicable at the facility, the DHS PREA standards shall supersede:

115.6 Definitions Related to Sexual Abuse and Assault

(1 ) Sexual abuse includes —
     (a) Sexual abuse and assault o f a detainee by another detainee; and
     (b) Sexual abuse and assault o f a detainee by a staff member, contractor, or volunteer.

(2) Sexual abuse o f a detainee by another detainee includes any o f the following acts by one or more
detainees, prisoners, inmates, or residents o f the facility in which the detainee is housed who, by force,
coercion, or intimidation, or if the victim did not consent or was unable to consent o r refuse, engages in or
attempts to engage in:

    (a) Contact between the penis and the vulva or anus and, for purposes o f this
    subparagraph, contact involving the penis upon penetration, however slight;

    (b) Contact between the mouth and the penis, vulva, or anus;

    (c) Penetration, however slight, o fth e anal or genital opening o f another person by
    a hand o r finger or by any object;

    (d) Touching o f the genitalia, anus, groin, breast, inner thighs or buttocks, either
    directly or through the clothing, with an intent to abuse, humiliate, harass, degrade
    or arouse or gratify the sexual desire o f any person; or

     (e) Threats, intimidation, or other actions or communications by one or more
     detainees aimed at coercing or pressuring another detainee to engage in a sexual
     act.

 (3) Sexual abuse o f a detainee by a staff member, contractor, or volunteer includes any of
 the following acts, if engaged in by one or more staff members, volunteers, or contract
 personnel who, with or without the consent o f the detainee, engages in or attempts to
 engage in:

      (a) Contact between the penis and the vulva or anus and, for purposes o f this
          subparagraph, contact involving the penis upon penetration, however slight;

      (b) Contact between the mouth and the penis, vulva, or anus;

      (c) Penetration, however slight, o f the anal or genital opening o f another person by
          a hand o r finger or by any object that is unrelated to official duties or where the
          staff member, contractor, or volunteer has the intent to abuse, arouse, or gratifV
          sexual desire;

      (d ) Intentional touching o f the genitalia, anus, groin, breast, inner thighs or
           buttocks, either directly or through the clothing, that is unrelated to official
           duties or where the staff member, contractor, or volunteer has the intent to
                                                         1


                                                                                                 GEO-TCC 005923



                                                                                                        GEO-State 037008


                                                                                              Ex. 3 to Martin Decl.
                                                                                                  Page 184 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 185 of 203




HSCEDM-15-D-OOO15


         abuse, arouse, or gratifY sexual desire
    (e ) Threats, intimidation, harassment, indecent, profane or abusive language, or
         other actions or communications, aimed at coercing or pressuring a detainee to
          engage in a sexual act.

     (f) Repeated verbal statements or comments of a sexual nature to a detainee;(g)
         Any display o f his or her uncovered genitalia, buttocks, or breast in the presence
          o f an inmate, detainee, or resident, or

     (g) Voyeurism, which is defined as the inappropriate visual surveillance o f
         detainee for reasons unrelated to official duties. Where not conducted for
         reasons relating to official duties, the following are examples o f voyeunsrn:
         staring at a detainee who is using a toilet in his or her cell to perform bodily
         functions; requiring an inmate detainee to expose his o r her buttocks, genitals, or
         breasts; or taking images o f all or part o f a detainee's naked body or o f a
         detainee performing bodily functions.

PREVENTION PLANNING

 115.11       tolerance o f sexual abuse: P revention o f Sexual Assault C o o rd in a to r.

(1 ) Each facility shall have a written policy mandating zero tolerance toward all forms of
sexual abuse and outlining the facility's approach to preventing, detecting, and r e n d i n g
to such conduct. The agency shall review and approve each facility's written policy.

 (2) Each facility shall employ or designate a Prevention o f Sexual Assault C o m p lian t
 M anager (PSA Compliance Manager) who shall serve as the facility pomt o f contact for
 the ICE PSA Coordinator and who has sufficient time and authority to oversee facility
 efforts to comply with facility sexual abuse prevention and intervention policies and
 procedures.

 115.13 Pftiainee supervision and m onitoring.

 (1 ) Each facility shall ensure that it maintains sufficient supervision o f detainees,
 including through appropriate staffing levels and, where applicable, video monitoring, to
 protect detainees against sexual abuse.

 (2) Each facility shall develop and document comprehensive detainee supervision
 guidelines to determine and meet the facility's detainee supervision needs, and shall
 review those guidelines at least annually.

 (3) In determining adequate levels o f detainee supervision and determining the need for
 video monitoring, the facility shall take into consideration generally accepted detention
 and correctional practices, any judicial findings o f inadequacy, the physical layout o f each
 facility, the composition o fth e detainee population, the prevalence o f substantiated and
 unsubstantiated incidents o f sexual abuse, the findings and recommendations o f sexual
 abuse incident review reports, and a n y other relevant factors, including but not limited to
  the length o f time detainees spend in agency custody.

  (4) Each facility shall conduct frequent unannounced security inspections to identify and

                                                          2


                                                                                                  GEO-TCC 005924



                                                                                                         GEO-State 037009



                                                                                               Ex. 3 to Martin Decl.
                                                                                                   Page 185 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 186 of 203



HSCEDM-15-D-OOOl 5


deter sexual abuse o f detainees. Such inspections shall be implemented for night as well
as day shifts. Each facility shall prohibit staff from alerting others that these security
inspections are occurring, unless such announcement is related to the legitimate operational
functions o f the facility.

115.14 Juvenile and family detainees.

(I ) Juveniles shall be detained in the least restrictive setting appropriate to the juvenile's
age and special needs, provided that such setting is consistent with the need to protect the
juvenile's well- being and that o f others, as well as with any other laws, regulations, or
legal requirements.

(2) The facility shall hold juveniles apart from adult residents, minimizing sight, sound,
and physical contact, unless the juvenile is in the presence o f an adult member o f the
family unit, and provided there are no safety or security concerns with the arrangement.

(3) In determining the existence o f a family unit for detention puiposes, the agency shall seek to
obtain reliable evidence o f a family relationship.

(4) The agency and facility shall provide priority attention to unaccompanied alien
children as defined by 6 U.S.C. 279(g)(2), including transfer to a Department o f Health
and Human Services Office o f Refugee Resettlement facility within 72 hours, except in
exceptional circumstances, in accordance with 8 U.S.C. 1232(b)(3).

(5) I f a ju v e n ile who is an accompanied alien child has been convicted as an adult o f a
crime related to sexual abuse, the agency shall provide the facility and the Department o f
Health and Human Services Office o f Refugee Resettlement with the releasable
information regarding the conviction(s) to ensure the appropriate placement o f the alien in
a Department o f Health and Human Services Office o f Refugee Resettlement facility.

115.15 Limits to cross-gender viewing and searches.

( 1 ) Searches may be necessary to ensure the safety o f officers, civilians and detainees; to
detect and secure evidence o f criminal activity; and to promote security, safety, and
related interests at immigration detention facilities.

(2) Cross-gender pat-down searches o f male detainees shall not be conducted unless, after
reasonable diligence, staff o f the same gender is not available at the time the pat-down
search is required or in exigent circumstances.

(3) Cross-gender pat-down searches o f female detainees shall not be conducted unless in
exigent circumstances.

(4) All cross-gender pat-down searches shall be documented.

 (5) Cross-gender strip searches or cross-gender visual body cavity searches shall not be
 conducted except in exigent circumstances, including consideration o f officer safety, or
 when performed by medical practitioners. Facility staff shall not conduct visual body
 cavity searches o f juveniles and, instead, shall refer all such body cavity searches o f
juveniles to a medical practitioner.




                                                                                                  GEO-TCC 005925



                                                                                                         GEO-State 037010


                                                                                            Ex. 3 to Martin Decl.
                                                                                                Page 186 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 187 of 203




HSCEDM-15-D-OOOl 5


(6) All strip searches and visual body cavity searches shall be documented.

(7) Each facility shall implement policies and procedures that enable detainees to shower,
perform bodily functions, and change clothing without being viewed by staff o fth e
opposite gender, except in exigent circumstances or when such viewing is incidental to
routine cell checks or is otherwise appropriate in connection with a medical examination
or monitored bowel movement. Such policies and procedures shall require staff o f the
opposite gender to announce their presence when entering an area where detainees are
likely to be showering, performing bodily functions, o r changing clothing.

(8) The facility shall not search or physically examine a detainee for the sole purposes o f
determining the detainee’s genital characteristics. If the detainee's gender is unknown, it
may be determined during conversations with the detainee, by reviewing medical records,
or, if necessary, learning that information as part o f a standard medical examination that
all detainees must undergo as part o f intake or other processing procedure conducted in
private, by a medical practitioner.

(9) The facility shall permit detainees in Family Residential Facilities to shower, perform
bodily functions, and change clothing without being viewed by staff, except in exigent
circumstances o r when such viewing is incidental to routine cell checks or is otherwise
appropriate in connection with a medical examination or monitored bowel movement.

115.16 Ar^nmmndattng detainees with disabilities and detainees who are limited English
proficient.

( 1 ) The agency and each facility shall take appropriate steps to ensure that detainees with
disabilities (including, for example, detainees who are deaf or hard o f hearing, those who
are blind or have low vision, or those who have intellectual, psychiatric, or speech
disabilities) have an equal opportunity to participate in or benefit from all aspects o f the
agency’s and facility's efforts to prevent, detect, and respond to sexual abuse. Such steps
shall include, when necessary to ensure effective communication with detainees who are
deaf or hard of hearing, providing access to in- person, telephonic, or video interpretive
services that enable effective, accurate, and impartial interpretation, both receptively and
expressively, using any necessary specialized vocabulary. In addition, the agency and
 facility shall ensure that any written materials related to sexual abuse are provided in
 formats or through methods that ensure effective communication with d etain e r with
disabilities, including detainees who have intellectual disabilities, limited reading skills, or
 who are blind or have low vision. An agency or facility is not required to take actions
 that it can demonstrate would result in a fundamental alteration in the nature o f a service,
 program, or activity, or in undue financial and administrative burdens, as those terms are
 used in regulations promulgated under title II o f the Americans with Disabilities Act, 28
 CFR 35.164.

 (2) The agency and each facility shall take steps to ensure meaningful access to all aspects
 o f the agency’s and facility's efforts to prevent, detect, and respond to sexual abuse to
 detainees who are limited English proficient, including steps to provide in-pereon or
 telephonic interpretive services that enable effective, accurate, and impartial interpretation,
 both receptively and expressively, using any necessary specialized vocabulary.

 (3) In matters relating to allegations o f sexual abuse, the agency and each facility shall
 provide in-person or telephonic interpretation services that enable effective, accurate, and
 impartial interpretation, by someone other than another detainee, unless the detainee
                                                         4



                                                                                                   GEO-TCC 005926



                                                                                                          GEO-State 037011


                                                                                             Ex. 3 to Martin Decl.
                                                                                                 Page 187 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 188 of 203



HSCEDM-15-D-OOO15


expresses a preference for another detainee to provide interpretation, and the agency
determines that such interpretation is appropriate and consistent with DHS policy. The
provision o f interpreter services by minors, alleged abusers, detainees who witnessed the
alleged abuse, and detainees who have a significant relationship with the alleged abuser is
not appropriate in matters relating to allegations o f sexual abuse.

115.17 Hiring and promotion decisions.

(1 ) An agency or facility shall not hire or promote anyone who may have contact with
detainees, and shall not enlist the services o f any contractor or volunteer who may have
contact with detainees, who has engaged in sexual abuse in a prison, jail, holding facility,
community confinement facility, juvenile facility, or other institution (as defined in 42
U.S.C. 1997); who has been convicted o f engaging or attempting to engage in sexual
activity facilitated by force, overt o r implied threats o f force, or coercion, or if the victim
did not consent or was unable to consent o r refuse; or who has been civilly or
administratively adjudicated to have engaged in such activity.

(2) An agency or facility considering hiring or promoting staff shall ask all applicants
who may have contact with detainees directly about previous misconduct described in
paragraph (I) o f this section, in written applications or interviews for hiring or promotions
and in any interviews o r written self-evaluations conducted as part o f reviews o f current
employees. Agencies and facilities shall also impose upon employees a continuing
affirmative duty to disclose any such misconduct. The agency, consistent with law, shall
make its best efforts to contact all prior institutional employers o f an applicant for
employment, to obtain information on substantiated allegations o f sexual abuse or any
resignation during a pending investigation o f alleged sexual abuse.

(3) Before hiring new staff who may have contact with detainees, the agency or facility
shall conduct a background investigation to determine whether the candidate for hire is
suitable for employment with the facility or agency, including a criminal background
records check. Upon request by the agency, the facility shall submit for the agency's
approval written documentation showing the detailed elements o f the facility’s
background check for each staff member and the facility's conclusions. The agency shall
conduct an updated background investigation every five years for agency employees who
may have contact with detainees. The facility shall require an updated background
investigation every five years for those facility staff who may have contact with detainees
and who work in immigration-only detention facilities.

(4) The agency or facility shall also perform a background investigation before enlisting
the services o f any contractor who may have contact with detainees. Upon request by the
agency, the facility shall submit for the agency’s approval written documentation showing
the detailed elements o f the facility's background check for each contractor and the
facility's conclusions.

(5) Material omissions regarding such misconduct, or the provision o f materially false
information, shall be grounds for termination or withdrawal o f an offer o f employment, as
appropriate.

(6) In the event the agency contracts with a facility for the confinement o f detainees, the
requirements o f this section otherwise applicable to the agency also apply to the facility
and its staff.




                                                                                                    GEO-TCC 005927



                                                                                                           GEO-State 037012


                                                                                               Ex. 3 to Martin Decl.
                                                                                                   Page 188 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 189 of 203



HSCEDM-15-D-OOO15



115.1 R Upgrades to facilities and technologies.

(1) When designing or acquiring any new facility and in planning any substantial
expansion or modiflcation o f existing facilities, the facility or agency, as appropriate, shall
consider the effect o f the design, acquisition, expansion, or modification upon their ability
to protect detainees from sexual abuse.

(2) When installing or updating a video monitoring system, electronic surveillance
system, or other monitoring technology in an immigration detention facility, the facility or
agency, as appropriate, shall consider how such technology may enhance their ability to
protect detainees from sexual abuse.

RESPONSIVE PLANNING

115.21 Evidence protocols and forensic medical examinations.

(1) To the extent that the agency or facility is responsible for investigating allegations o f sexual
abuse involving detainees, it shall follow a unifonn evidence protocol that maximizes the potential
for obtaining usable physical evidence for administrative proceedings and criminal prosecutions.
The protocol shall be developed in coordination with DHS and shall be developmentally
appropriate for juveniles, where applicable.

(2) The agency and each facility developing an evidence protocol referred to in paragraph (1) o f this
section, shall consider how best to utilize available community resources and services to provide
valuable expertise and support in the areas o f crisis intervention and counseling to most appropriately
address victims' needs. Each facility shall establish procedures to make available, to the ftill extent
possible, outside victim services following incidents o f sexual abuse; the facility shall attempt to make
available to the victim a victim advocate from a rape crisis center. If a rape crisis center is not
available to provide victim advocate services, the agency shall provide these services by making
available a qualified staff member from a community-based organization, or a qualified agency staff
member. A qualified agency staff member or a qualified community-based staff member means an
individual who has received education concerning sexual assault and forensic examination issues in
general. The outside or internal victim advocate shall provide emotional support, crisis intervention,
information, and referrals.

(3) Where evidentiarily or medically appropriate, at no cost to the detainee, and only with the detainee's
consent, the facility shall arrange for an alleged victim detainee to undergo a forensic medical examination
by qualified health care personnel, including a Sexual Assault Forensic Examiner (SAFE) or Sexual
Assault Nurse Examiner (SANE) where practicable. If SAFEs or SANEs cannot be made available, the
examination can be performed by other qualified health care personnel.

 (4) As requested by a victim, the presence o f his or her outside or internal victim advocate, including
 any available victim advocacy services offered by a hospital conducting a forensic exam, shall be
 allowed for support during a forensic exam and investigatory interviews.

 (5) To the extent that the agency is not responsible for investigating allegations o f sexual abuse, the
 agency or the facility shall request that the investigating agency follow the requirements o f paragraphs
 (I ) through (4) of this section.




                                                                                                   GEO-TCC 005928



                                                                                                          GEO-State 037013


                                                                                             Ex. 3 to Martin Decl.
                                                                                                 Page 189 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 190 of 203




HSCEDM-15-D-OOO15



115.22 Policies to ensure investigation o f allegations and ap p ro p riate agency oversight.

(1 ) The agency shall establish an agency protocol, and shall require each facility to establish a f.lcility
protocol, to ensure that each allegation o f sexual abuse is investigated by the agency or facility, o r
referred to an appropriate investigative authority.

(2) The agency shall ensure that the agency and facility protocols required by paragraph (a) o f this
section, include a description o f responsibilities o f the agency, the facility, and any other investigating
entities; and require the documentation and maintenance, for at least five years, o f all reports and
referrals o f allegations o f sexual abuse.

(3) The agency shall post its protocols on its Web site; each facility shall also post its protocols on its
Web site, if it has one, or otherwise make the protocol available to the public.

(4) Each facility protocol shall ensure that all allegations are promptly reported to the agency as
described in paragraphs (5) and (6) o f this section, and, unless the allegation does not involve
potentially criminal behavior, are promptly referred for investigation to an appropriate law
enforcement agency with the legal authority to conduct criminal investigations. A facility may
separately, and in addition to the above reports and referrals, conduct its own investigation.

(5) When a detainee, prisoner, inmate, or resident o f the facility in which an alleged detainee victim
is housed is alleged to be the perpetrator o f detainee sexual abuse, the facility shall ensure that the
incident is promptly reported to the Joint Intake Center, the ICE Office o f Professional Responsibility
or the DHS Office o f Inspector General, as well as the appropriate ICE Field Office Director, and, if it
is potentially criminal, referred to an appropriate law enforcement
agency having jurisdiction for investigation.

 (6) When a staff member, contractor, or volunteer is alleged to be the perpetrator of detainee sexual
 abuse, the facility shall ensure that the incident is promptly reported to the Joint Intake Center, the ICE
 Office o f Professional Responsibility or the DHS Office o f Inspector General, as well as to the
 appropriate ICE Field Office Director, and to the local government entity or contractor that owns or
 operates the facility. If the incident is potentially criminal, the facility shall ensure that it is promptly
 referred to an appropriate law enforcement agency having jurisdiction for investigation.

 T R A IN IN G AND ED U CA TIO N

   115.31 Staff training.

 (1) The agency shall train, or require the training of, all employees who may have contact with
 immigration detainees, and all facility staff, to be able to fulfill their responsibilities under this part,
 including training on;

      (a) The agency’s and the facility's zero-tolerance policies for all forms o f sexual abuse;

      (b) The right o f detainees and staff to be free from sexual abuse, and from retaliation for
          reporting sexual abuse;

      (c) Definitions and examples o f prohibited and illegal sexual behavior; (d) Recognition

                                                          7




                                                                                                    GEO-TCC 005929



                                                                                                                GEO-State 037014


                                                                                                Ex. 3 to Martin Decl.
                                                                                                    Page 190 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 191 of 203




HSCEDM-15-D-OOOl 5


          ofsituations where sexual abuse may occur;

    (d) Recognition of physical, behavioral, and emotional signs o f sexual abuse, and methods o f
        preventing and responding to such occurrences;

    (e) How to avoid inappropriate relationships with detainees;

    ( 0 How to communicate effectively and professionally with detainees, including lesbian, gay,
        bisexual, transgender, intersex, or gender nonconforming detainees;

    (g) Procedures for reporting knowledge or suspicion o f sexual abuse; and

    (h) The requirement to limit reporting o f sexual abuse to personnel with a need-to-know in order
        to make decisions concerning the victim's welfare and for law enforcement or investigative
          purposes.

(2) All current facility staff, and all agency employees who may have contact with immigration
         detention facility detainees, shall be trained within one year o f May 6, 2014, and the agency
         o r facility shall provide refresher information every two years.

(3) The agency and each facility shall document that staff that may have contact with immigration
         facility detainees have completed the training.

115.32     Other training,

(1) The facility shall ensure that all volunteers and other contractors (as defined in paragraph (4) o f this
section) who have contact with detainees have been trained on their responsibilities under the agency s
and the facility's sexual abuse prevention, detection, intervention and response policies and procedures.

 (2) The level and type o f training provided to volunteers and other contractors shall be b a s ^ on the
 services they provide and level o f contact they have with detainees, but all volunteers and other
 contractors who have contact with detainees shall be notified o f the agency’s and the facility s zero-
 tolerance policies regarding sexual abuse and informed how to report such incidents.

 (3) Each facility shall receive and maintain written confirmation that volunteers and other contractors
 who have contact with immigration facility detainees have completed the training.

 (4) In this section, the term other contractor means a person who provides services on a non­
 recurring basis to the facility pursuant to a contractual agreement with the agency or facility.

 115.33     Detainee education.

 (1) During the intake process, each facility shall ensure that the detainee orientation program notifies
 and informs detainees about the agency's and the facility's zero-tolerance policies for all forms o f sexual
 abuse and includes (at a minimum) instruction on;

     (a) Prevention and intervention strategies;

     (b) Definitions and examples o f deteinee-on-detaince sexual abuse, staff-on-detainee sexual abuse and

                                                        8


                                                                                                 GEO-TCC 005930



                                                                                                          GEO-State 037015



                                                                                            Ex. 3 to Martin Decl.
                                                                                                Page 191 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 192 of 203




HSCEDM-15-D-OOO15


        coercive sexual activity;

  (c) Explanation o f methods for reporting sexual abuse, including to any staff member, including a staff
      member other than an immediate point-of-contact line officer (e.g., the compliance manager or a
      mental health specialist}, the DHS Office o f Inspector General, and the Joint Intake Center;

  (d)    Information about self-protection and indicators o f sexual abuse;

   (e) Prohibition against retaliation, including an explanation that reporting sexual abuse shall not
       negatively impact the detainee's immigration proceedings; and

   (0 The right o f a detainee who has been subjected to sexual abuse to receive treatment and counseling.

(2) Each facility shall provide the detainee notification, orientation, and instruction in formats accessible to all
detainees, including those who are limited English proficient, deaf, visually impaired or otherwise disabled, as
well as to detainees who have limited reading skills.

(3) The facility shall maintain documentation o f detainee participation in the intake process orientation.

(4) Each facility shall post on all housing unit bulletin boards the following notices:

   (a) The DHS-prescribed sexual assault awareness notice;

   (b) The name o fth e Prevention o f Sexual Abuse Compliance Manager; and

   (c) The name of local organizations that can assist detainees who have been victims o f sexual
       abuse.

(5) The facility shall make available and distribute the DHS-prescribed .Sexual Assault Awareness
Information" pamphlet.

(6) Information about reporting sexual abuse shall be included in the agency Detainee Handbook
made available to all immigration detention facility detainees.

 115.34 Specialized training: Investigations.

 (6) In addition to the general training provided to all facility staff and employees pursuant to § 115.31, the
 agency or facility shall provide specialized training on sexual abuse and effective cross-agency
 coordination to agency or facility investigators, respectively, who conduct investigations into allegations o f
 sexual abuse at immigration detention facilities. All investigations into alleged sexual abuse must be
 conducted by qualified investigators.

 (7) The agency and facility must maintain written documentation verifying specialized training
 provided to investigators pursuant to this section.

 115.35 Specialized training: Medical and mental health care.

 (1) The agency shall review and approve the facility's policy and procedures to ensure that facility
 medical staff is trained in procedures for examining and treating victims o f sexual abuse, in facilities




                                                                                                    GEO-TCC 005931



                                                                                                              GEO-State 037016


                                                                                               Ex. 3 to Martin Decl.
                                                                                                   Page 192 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 193 of 203




HSCEDM-15-D-OOO15


where medical staff may be assigned these activities.

ASSESSM ENT FOR RISK OF SEX U A L VICTIM IZATIO N AND ABUSIVENESS

115.41 Assessment for risk o f victimization and abusiveness.

(1) The facility shall assess all detainees on intake to identify those likely to be sexual aggressors or
sexual abuse victims and shall house detainees to prevent sexual abuse, taking necessary steps to
mitigate any such danger. Each new arrival shall be kept separate from the general population until
he/she is classified and may be housed accordingly.

(2) The initial classification process and initial housing assignment should be completed within
twelve hours o f admission to the facility.

(3) The facility shall also consider, to the extent that the information is available, the following
criteria to assess detainees for risk o f sexual victimization;

   (a) Whether the detainee has a mental, physical, or developmental disability;

   (b) The age o f the detainee;

    (c) The physical build and appearance o f the detainee;

    (d) Whether the detainee has previously been incarcerated or detained; (e) The nature o f the
        detainee's criminal history;

    (e) Whether the detainee has any convictions for sex offenses against an adult or child;

    (0   Whether the detainee has self-identified as gay, lesbian, bisexual, transgender, intersex, or
         gender nonconforming;

    (g) Whether the detainee has self-identified as having previously experienced sexual
         victimization; and

    (h) The detainee's own concerns about his or her physical safety.

 (4) The initial screening shall consider prior acts o f sexual abuse, prior convictions for violent
 offenses, and history o f prior institutional violence or sexual abuse, as known to the facility, in
 assessing detainees for risk o f being sexually abusive.

 (5) The facility shall reassess each detainee's risk o f victimization or abusiveness between 60 and 90
 days from the date o f initial assessment, and at any other time when warranted based upon the receipt ot
 additional, relevant information or following an incident o f abuse or victimization.

  (6) Detainees shall not be disciplined for refusing to answer, or for not disclosing c° ^ plet®
  information in response to, questions asked pursuant to paragraphs (3){a), (3)(g), (3)(h), or (3)(i)
  o f this section.

  (7) The facility shall implement appropriate controls on the dissemination within the facility o f responses
                                                         10


                                                                                                  GEO-TCC 005932



                                                                                                            GEO-State 037017


                                                                                             Ex. 3 to Martin Decl.
                                                                                                 Page 193 of 203
 Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 194 of 203




HSCEDM-15-D-OOO15

  questions asked pumtanl to this standard in order to ensure that sensitive infortnadon is not expioited
to the detainee’s detriment by staff or other detainees or inmates.

n s -42   Use   o f assessment information.

(1) The faciiity s ^ t use




 S ' i T S y a n d tc S f y                     ->f              “ ■<1 P1- '™ '" 1 and
 S     e a l t l S i e l ^ r t L e x detainee shall be reassessed at least t u n c eaeh year to tev te« any
 threats to safety experienced by the detainee.

 (3)    When operationally feasible, transgender and intersex detainees shall be given the opportunity to
 shower separately from other detainees.

  11S 43 Protective custody..

  m Tlie facility shall develop and follow written procedures consistent with the s ta n jrd s m t h i s ^ p a r t
  for eTch f e c S t e e m i n g t L management o f its adm inistrative segmgation unit, ^ e s e procedur^
  w W ^ io u W                    in c o n s u L io n with the ICE Enforcement
  O ffic V S o r h a l^                      for the facility, must document detailed reasoi« for placement of an
  individual in administrative segregation on the basis o f a vulnerability to sexual abuse or assau .




     period o f 30 days.

     n v Facilities that place vulnerable detainees in administrative segregation for protective custody shall
             te e                       prodPuus. visi,.iio„, couusel and uihur ae^iues available to ihe genepd
     population to the maximum extent practicable.

     (4) Facilities shall implement written procedures for the regular review o f all vulnerable detainees
     placed in administrative segregation for their protection, as follows:

        (a) A supervisory staff member shall conduct a review within 72 hours o f the detainee’s
            placement in adm inistrative segregation to determine whether segregation is still warranted.
                and
                                                            11



                                                                                                      GEO-TCC 005933



                                                                                                              GEO-State 037018



                                                                                                 Ex. 3 to Martin Decl.
                                                                                                     Page 194 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 195 of 203




HSCEDM-15-D-OOOl 5



  (b) A supervisory staff member shall conduct, at a minimum, an identical review after the
      detainee has spent seven days in administrative segregation, and every week thereafter for
      the first 30 days, and every 10 days thereafter.

(5) Facilities shall notify the appropriate ICE Field Office Director no later than 72 hours after the
initial placement into segregation, whenever a detainee has been placed in administrative segregation
on the basis o f a vulnerability to sexual abuse or assault.

REPORTING

115.51 Detainee reporting^

(1) The agency and each facility shall develop policies and procedures to ensure that
detainees have multiple ways to privately report sexual abuse, retaliation for reporting
sexual abuse, or staff neglect o r violations o f responsibilities that may have contributed to
such incidents. The agency and each facility shall also provide instructions on how
detainees may contact their consular official, the DHS Office o f the Inspector General or,
as appropriate, another designated office, to confidentially and, if desired, anonymously,
report these incidents.

(2) The agency shall also provide, and the facility shall inform the detainees of, at least
one way for detainees to report sexual abuse to a public or private entity or office that is
not part o f the agency, and that is able to receive and immediately forward detainee
reports o f sexual abuse to agency officials, allowing the detainee to remain anonymous
upon request.

(3) Facility policies and procedures shall include provisions for staff to accept reports                v
maHi» verbally, in writing, anonymously, and frbm third parties and to promptly document
 any verbal reports.

 115.52 Grievances.

 (1) The facility shall permit a detainee to file a formal grievance related to sexual abuse
 at any time during, after, or in lieu o f lodging an informal grievance or complaint.

 (2) The facility shall not impose a time limit on when a detainee may submit a grievance
 regarding an allegation o f sexual abuse.

 (3) The facility shall implement written procedures for identifying and handling time-
 sensitive grievances that involve an immediate threat to detainee health, safety, or welfare
 related to sexual abuse.

 (4) Facility staff shall bring medical emergencies to the immediate attention o f proper
 medical personnel for fiirther assessment.

 (5) The facility shall issue a decision on the grievance within five days o f receipt and shall
 respond to an appeal o f the grievance decision within 30 days. Facilities shall send all
 grievances related to sexual abuse and the facility's decisions with respect to such
                                                         12


                                                                                                   GEO-TCC 005934



                                                                                                          GEO-State 037019



                                                                                               Ex. 3 to Martin Decl.
                                                                                                   Page 195 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 196 of 203




HSCEDM-15-D-OOO15


grievances to the appropriate ICE Field Office Director at the end o f the grievance process.

(6) To prepare a grievance, a detainee may obtain assistance from another detainee, the
housing officer or other facility staff, family members, or legal representatives. Staff shall
take reasonable steps to expedite requests for assistance from these other parties.

11 S.53 Detainee access to outside confidential support services.

(1) Each facility shall utilize available community resources and services to provide
valuable expertise and support in the areas o f crisis intervention, counseling, investigation
and the prosecution o f sexual abuse perpetrators to most appropriately address victims
needs. The facility shall maintain or attempt to enter into memoranda o f understanding or
other agreements with community service providers or, if local providers are not available,
with national organizations that provide legal advocacy and confidential emotional support
services for immigrant victims o f crime.

(2) Each facility's written policies shall establish procedures to include outside agencies in
the facility's sexual abuse prevention and intervention protocols, if such resources are
 available.

 (3) Each facility shall make available to detainees information about 1(^1 organizations
 that can assist detainees who have been victims o f sexual abuse, including mailing
 addresses and telephone numbers (including toll-free hotline numbers where available). If
 no such local organizations exist, the facility shall make available the same information
 about national organizations. The facility shall enable reasonable communication between
 detainees and these organizations and agencies, in as confidential a manner as possible.

 (4) Each facility shall infonn detainees prior to giving them access to outside resources, o f the extent to
 which such communications will be monitored and the extent to which reports o f abuse will be
 forwarded to authorities in accordance with mandatory reporting laws.

   11.5.54 Third-party reporting,

       (1) Each facility shall establish a method to receive third-party reports o f sexual abuse in its
           immigration detention facilities and shall make available to the public infonnation on how
           to report sexual abuse on behalf o f a detainee.

   OFFICIAL RESPONSE FOLLOW ING A DETAINEE REPO RT

    115.61 Staff reporting duties.

       (1) The agency and each facility shall require all staff to report immediately and according to
           agency policy any knowledge, suspicion, or information regarding an incident o f sexual abuse
           that occurred in a facility: retaliation against detainees or staff who reported or participated in
           an investigation about such an incident; and any staff neglect or violation o f responsibilities that
           may have contributed to an incident or retaliation. The agency shall review and approve facility
           policies and procedures and shall ensure that the facility specifies appropriate reporting
           procedures, including a method by which staff can report outside o f the chain o f command.
       (2) Staff members who become aware o f alleged sexual abuse shall immediately follow the

                                                         13



                                                                                                 GEO-TCC 005935



                                                                                                           GEO-State 037020



                                                                                             Ex. 3 to Martin Decl.
                                                                                                 Page 196 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 197 of 203




HSCEDM-15-D-OOO15


           reporting requirements set forth in the agency's and facility’s written policies and procedures.
     (3)    Apart from such reporting, staff shall not reveal any information related to a sexual abuse
           report to anyone other than to the extent necessary to help protect the safety o f the victim or
           prevent further victimization o f other detainees or staff in the facility, or to make medical
           treatment, investigation, law enforcement, or other security and management decisions.

115.62 Protection duties,.

(1) If an agency employee or facility staff member has a reasonable belief that a detainee is subject to a
substantial risk o f imminent sexual abuse, he or she shall take immediate action to protect the detainee.

115.63Reporting toother confinement facilities.

( n Upon receiving an allegation that a detainee was sexually abused while contined at another facility,
ihe       ™          w h J S.«ff received the allegation shall notllY the ICE Field Offlee and the
administrator o f the facility where the alleged abuse occurred.

(2) The notification provided in paragraph ( I ) o f this section shall be provided as soon as possible,
but no later than 72 hours after receiving the allegation.

(3) The agency or facility shall document that it has provided such notification.

 (4) The agency or facility office that receives such notification, to the extent the facility is .revered by
 this subpart, shall ensure that the allegation is referred for investigation m accordance with these
 standards and reported to the appropriate ICE Field Office Director.

 115.64     Resnonder duties,

 (1) Upon learning o f an allegation that a detainee was sexually abused, the Brat security staff ntembe, to
 respond to the report, or his or her supervisor, shall be required to:

    (a) Separate the alleged victim and abuser.

    (b) Preserve and protect, to the greatest extent possible, any crime scene until appropriate steps can be
           taken to collect any evidence;

     (c) If the abuse occurred within a time period that still allows for the collation of
         request the alleged victim not to take any actions that could destroy physical evidence, including,
         aTappropriate, washing, brushing teeth, changing clothes, urinating, defecating, smoking, drinking,
           or eating; and

     (d) If th e sexual abuse occurred within a time period that still allows for the collation o f physical
         evidence, ensure that the alleged abuser does not take any actions that could destroy physical
         evidence, including, as appropriate, washing, brushing teeth, changing clothes, urinating,
         defecating, smoking, drinking, or eating.

  (2) If th e first staff responder is not a security staff member, the responder shall be required to
  request that the alleged victim not take any actions that could destroy physical evidence
  and then notify security staff

                                                           14



                                                                                                    GEO-TCC 005936



                                                                                                              GEO-State 037021



                                                                                               Ex. 3 to Martin Decl.
                                                                                                   Page 197 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 198 of 203



HSCEDM-15-D-OOOl 5



115.65 Coordinated response.

(1) Each facility shall develop a written institutional plan to coordinate actions taken
by staff first responders, medical and mental health practitioners, investigators, and
facility leadership in response to an incident of sexual abuse.

(2) Each facility shall use a coordinated, multidisciplinary team approach to responding to sexual abuse.

(3) If a victim of sexual abuse is transferred between DHS immigration detention
facilities, the sending facility shall, as permitted by law, inform the receiving facility o f
the incident and the victim's potential need for medical or social services.

(4) Ifa victim is transferred between DHS immigration detention facilities or to a non-DHS facility,
the sending facility shall, as permitted by law, inform the receiving facility o f the incident
and the victim's potential n ^ d for medical or social services, unless the victim requests
otherwise.

115.66 Protection o f detainees from contact with alleged abusers.

(I) Staff, contractors, and volunteers suspected o f perpetrating sexual abuse shall be
removed from all duties requiring detainee contact pending the outcome o f an
investigation.

115.67 Agency protection against retaliation.

(1) Staff, contractors, and volunteers, and immigration detention facility detainees, shall
not retaliate against any person, including a detainee, who reports, complains about, or
participates in an investigation into an allegation o f sexual abuse, or for participating in
sexual activity as a result o f force, coercion, threats, or fear o f force.

(2) For at least 90 days following a report o f sexual abuse, the agency and facility shall
monitor to sec ifthere are facts that may suggest possible retaliation by detainees or staff,
and shall act promptly to remedy any such retaliation.

 115.68 Post-allegation protective custody.

 (1) The facility shall take care to place detainee victims o f sexual abuse in a supportive
 environment that represents the least restrictive housing option possible (e.g., protective
 custody), subject to the requirements o f§ 115.43.

 (2) Detainee victims shall not be held for longer than five days in any type o f administrative
 segregation, except in highly unusual circumstances or at the request o f the detainee.

 (3) A detainee victim who is in protective custody after having been subjected to sexual abuse shall
 not be returned to the general population until completion o f a proper re-assessment, taking into
 consideration any increased vulnerability o f the detainee as a result o f the sexual abuse.

 (4) Facilities shall notify the appropriate ICE Field Office Director whenever a detainee victim has
 been held in administrative segregation for 72 hours.
                                                         15


                                                                                                    GEO-TCC 005937



                                                                                                           GEO-State 037022


                                                                                                 Ex. 3 to Martin Decl.
                                                                                                     Page 198 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 199 of 203




HSCEDM-15-D-OOO15



INVESTIGATIONS

I IS 71 Oriminal and administrative investigations,

(1) If the facility has responsibility for investigating allegations o f sexual abuse, all investigations
into alleged sexual abuse must be prompt, thorough, objective, and conducted by specially trained,
qualified investigators.
(2) Upon conclusion of a criminal investigation where the allegation was substantiated, an
administrative investigation shall be conducted. Upon conclusion o f a criminal investigation where
the allegation was unsubstantiated, the facility shall review any available completed
criminal investigation reports to detennine whether an administrative investiption is necessary or
appropriate. Administrative investigations shall be conducted after consultation with the
appropriate investigative office within DHS, and the assigned criminal investigative entity.

(3)   (a) The facility shall develop written procedures for administrative investigations, including

         P      i. Preservation o f direct and circumstantial evidence, including any available physical and
                      DNA evidence and any available electronic monitoring data;
                 ii Interviewing alleged victims, suspected perpetrators, and witnesses;
                  iii. Reviewing prior complaints and reports o f sexual abuse involving the suspected
                     perpetrator,                                                                  • t.   ♦
                  iv. Assessment o f the credibility o f an alleged victim, suspect, or witness, without
                       regard to the individual's status as detainee, staff, or employee, and without
                       requiring any detainee who alleges sexual abuse to submit to a polygraph;
                   v. An effort to determine whether actions or failures to act at the facility contnbuted to
                       the abuse; and                                             ,. , L „ • i j „
                  vi. Documentation o f each investigation by written report, which shall include a
                       description o f the physical and testimonial evidence, the reasoning behind
                       credibility assessments, and investigative facts and findings; and
                  vii. Retention o f such reports for as long as the alleged abuser is detained or employed
                       by the agency or facility, plus live years.                     l
             (b) Such procedures shall govern the coordination and sequencing o f the two w e s ot
                 investigations, in accordance with paragraph (2) o f this section, to ensure that the
                 criminal investigation is not compromised by an internal administrative investigation.

 (4) The agency shall review and approve the facility policy and procedures for coordination and conduct
 o f internal administrative investigations with the assigned criminal investigative entity to ensure non­
  interference with criminal investigations.

  (5) The departure o f the alleged abuser or victim from the employment or control o f the facility o r
  agency shall not provide a basis for terminating an investigation.

  (6) When outside agencies investigate sexual abuse, the facility shall cooperate with outside
  investigators and shall endeavor to remain infonned about the progress of the investigation.

  DISCIPLINE

   115.76 Piscinlinarv sanctions for staff.
                                                          16



                                                                                                     GEO-TCC 005938



                                                                                                              GEO-State 037023



                                                                                               Ex. 3 to Martin Decl.
                                                                                                   Page 199 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 200 of 203




HSCEDM-l 5-D-OOOl 5



(1) Staff shall be subject to disciplinary or adverse action up to and including removal from their
position and the Federal service for substantiated allegations o f sexual abuse or for violating agency
or facility sexual abuse policies.

(2) T h . aW       shall reviaw and apprave facility policies and p ro ^ o te s te g a rd in g b i n a r y o r
adverse actions for staff and shall ensure that the facility policy and                                        for
advente actions for staff, up to and iucludutg rentoval Irom their postttoo and fton. the                 ^
staff when there is a substantiated allegation o f sexual a b i » or when tbete
agency sexual abuse ntles, policies, or standards. Removal ftom their position atld from lte M e r a
s L i c e is the presumptive disciplinaty sanction for staff who have engaged m or attempted or threatened
 10 eneage in sexual abuse, as defined under the definition o f sexual abuse o f a detainee by a stalf
 I S ' c T n S ^ o r , or volunteer, paragraphs (n V (d ) and ( g H h ) o R h e d eM lio n offsexual abuse o f a
 detainee by a staff member, contractor, or volunteer" in § 115.6.

n ) Each facility shall report all removals or resignations in lieu o f removal for violations o f agency or
facil^sex im l s ^ ^ e policies to appropriate law enforcement agencies, unless the activity was clearly
 not criminal.

 (4) Each facility shall make reasonable effotls to raped removals or resifftadons “ “ “
 violations o f agency or facility sexual abuse polictes to any relevant Itcensmg bodtes, to the extent
 known.


 115.77              action for contractors and volunteers.

 (1) Any contractor or volunteer who has engaged in sexual abuse shall be prohibited from contact with
 detainees. Each facility shall make reasonable efforts to report to any re le v ^ t licenstng body, ‘o *he
 extent known, incidents o f substantiated sexual abuse by a contractor or volunteer. Such incidents shall
 also be reported to law enforcement agencies, unless the activity was clearly not criminal.

  (2) Contractors and volunteers suspected o f perpetrating sexual abuse shall be removed from all
  duties requiring detainee contact pending the outcome o f an investigation.

  (3) The facility shall take appropriate remedial measures, and shall consider whether to prohibit further
  contact with detainees by contractors or volunteers who have not engaged m sexual abuse, but have
  violated other provisions within these standards.

  I IS 7S Discinlinarv sanctions for detainees.

  (1) Each facility shall subject a detainee to disciplinary sanctions pursuant to a forma! disciplinary
  process following an administrative or criminal finding that the detainee engaged in sexual abuse.

  (2) At all steps in the disciplinary process provided in paragraph (I ) , any sanctions imposed shall be
  commensurate with the severity o f the committed prohibited act and intended to encourage the detainee
   to conform with rules and regulations in the future.

   (3) Each facility holding detainees in custody shall have a detainee disciplinary system with
                     progressive levels o f reviews, appeals, procedures, and documentation procedure.

                                                           17



                                                                                                      GEO-TCC 005939



                                                                                                              GEO-State 037024



                                                                                                 Ex. 3 to Martin Decl.
                                                                                                     Page 200 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 201 of 203




HSCEDM-15-D-OOO15



(4) The disciplinary ptx)cess shall consider whether a detainee's mental disabilities or mental illn e ^
contributed to his or her behavior when determining what type o f sanction, if any, should be imposed,

(5) The facility shall not discipline a detainee for sexual contact with staff unless there is a finding
that the staff member did not consent to such contact.

(6) For the purpose o f disciplinary action, a report o f sexual abuse made in good faith based upon a
reasonable belief that the alleged conduct occurred shall not constitute falsely reporting an
incident or lying, even if an investigation does not establish evidence sufficient to substantiate the
allegation.

MEDICAL AND MENTAL CARE

 1LS.81 Mediral and mental health assessm ents; history o f sexual a b u se .

(1) If the assessment pursuant to § 115.41 indicates that a detainee has experienced prior sexual
victimization or perpetrated sexual abuse, staff shall, as appropriate, ensure that die detainee is
immediately re fire d to a qualified medical or mental health practitioner for medical and/or mental
 health follow-up as appropriate.

 (2) When a refeiral for medical follow-up is initiated, the detainee shall receive a health evaluation no
 later than two working days from the date o f assessment.

 (3) When a referral for mental health follow-up is initiated, the detainee shall receive a mental health
 evaluation no later than 72 hours after the referral.

 115.82 Aty-ess to emergency medical and mental health services.

 (1) Detainee victims o f sexual abuse shall have timely, unimpeded access to em^rgenCy ";e^ i^ ^ ^ d
 treatment and crisis intervention services, including emergency contrac^tion and sexually transmitted
 infections prophylaxis, in accordance with professionally accepted standards o f care.

 (2) Emergency medical treatment services provided to the victim shall be without financial cost ^nd
 regardless of whether the victim names the abuser or cooperates with any investigation arising out ofthe
  incident.

  11s Rt Ongoing medical and m ental health care for sexual abuse victims and a b u s e s

  f n Each facility shall offer medical and mental health evaluation and. as appropriate, treatment to all
  detainees who have been victimized by sexual abuse while in immigration detention.

  (2) The evaluation and treatment o f such victims shall include, as appropriate follow-up services,
  treatment plans, and, when necessary, referrals for continued care following their transfer to, o r
  placement in, other facilities, or their release from custody.

   (3) The facility shall provide such victims with medical and mental health services consistent with the
   community level of care.


                                                          18


                                                                                                    GEO-TCC 005940



                                                                                                           GEO-State 037025



                                                                                               Ex. 3 to Martin Decl.
                                                                                                   Page 201 of 203
 Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 202 of 203




HSCEDM-15-D-OOO15

(4) Detainee victims o f sexually abusive vaginal penetration by a male abuser while incarcerated
shall be offered pregnancy tests. If pregnancy results from an mstance o f sexual abuse, the victim sha
receive timely and comprehensive information about lawful pregnancy-related med.cal services and
timely access to all lawful pregnancy-related medical services.

(5)               victims o f sexual abuse while detained shall beolfeted tests for sexually tmnsmitled
infections as medically appropriate.

(6) Treatment services shall be provided to the victim without financial cost and re g a rd !^ o f
whether the victim names the abuser or cooperates with any investigation ansing out o f the
incident.

m The facility shall attempt to conduct a mental health evaluation o f all known detainee-on-detainee
            S o             Of i L r i n g of such abuse bisicy and offm noahnen. whan deemed appropnate by
mental health practitioners.

 DATA COLLECTION AND REVIEW

 115.86 Sexual abuse incident review s.

 (1) Each facility shall conduct a sexual abuse incident review at the conclmion of evety m v « ^ 'i » n »r
 sexual abuse and, where the allegation was not determined to be unfounded, prepare a wnltcn rep rt
 within 30 days o f the conclusion o f the investigation recommending whether the allegation or
 rn S a ti™              that a change in policy or pntCice c ^ l d better pmvent, detect, o r tespond to s e x g
 abuse The facility shall implement the recommendations for improvement, ° r shal‘ d° CUI" ent_.U!
 t not d ^ n ^ s o in a written response. Both the report and response shall be forwarded to the Field Office
 Director, for transmission to the ICE PSA Coordinator.

 (2) The review team shall consider whether the incident or allegation was motivated by
 race; ethnicity; gender identity; lesbian, gay, bisexual, transgender, or intersex
 identification, status, o r perceived status; or gang affiliation; or was motivated or
 otherwise caused by other group dynamics at the facility.

  (3) Each facility shall conduct an annual review of all sexual abuse investigations and
  resulting incident reviews to assess and improve sexual abuse intervention, prevention
  and response efforts. If the facility has not had any reports o f sexual abuse dunng the
  annual reporting period, then the facility shall prepare a negative report. The resultsand
  findings o f the annual review shall be provided to the facility ad m in is^to r and Field
  Office Director or his or her designee, who shall transmit it to the ICE PSA Coordinator.

   115 87 Data collection.

  (1) Each facility shall maintain in a secure area all case records associated with claims of
  sexual abuse, including incident reports, investigative reports, offender information, case
  disposition, medical and counseling evaluation findings, and recommendations for post­
  release treatment, if necessary, and/or counseling in accordance w th these standards and
  applicable agency policies, and in accordance with established schedules.

      (2) On an ongoing basis, the PSA Coordinator shall work with relevant facility PSA

                                                            19


                                                                                                     GEO-TCC 005941



                                                                                                            GEO-State 037026



                                                                                               Ex. 3 to Martin Decl.
                                                                                                   Page 202 of 203
Case 3:17-cv-05806-RJB Document 246-3 Filed 07/02/19 Page 203 of 203




HSGEDM-15-D-OOO15


Com pliance Managers and DHS entities to share data regarding effective agency
response methods to sexual abuse.                                                     a


AUDITS AND COMPLIANCE

115.92 Audits o f standards.

( I) The agency may require an expedited audit if the agency has reason to believe that
a particular facility may be experiencing problems relating to sexual abuse. The agency
may also include referrals to resources that may assist the facility with PREA-related
issues.

ADDITIONAL PROVISIONS IN AGENCY POLICIES

115.95 Additional provisions in agency policies.

(1) The regulations in this subpart A establish minimum requirements for agencies and facilities.
Agency and facility policies may include additional requirements.




                                                     20


                                                                                             GEO-TCC 005942



                                                                                                    GEO-State 037027



                                                                                          Ex. 3 to Martin Decl.
                                                                                              Page 203 of 203
